Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 1 of 195 PageID: 14530



   Stephen Swedlow
   QUINN EMANUEL URQUHART &
   SULLIVAN LLP
   191 N. Wacker Drive, Suite 2700
   Chicago, IL 60606
   Phone: (312) 705-7400
   Fax: (312) 705-7401
   stephenswedlow@quinnemanuel.com

   Matthew Robson
   Jaclyn Palmerson
   QUINN EMANUEL URQUHART &
   SULLIVAN LLP
   51 Madison Avenue, 22nd Floor
   New York, NY 10010
   Phone: (212) 849-7000
   Fax: (212) 849-7100
   matthewrobson@quinnemanuel.com
   jaclynpalmerson@quinnemanuel.com

   Counsel for Defendant Croda, Inc.


                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY
                                   NEWARK VICINAGE

    OCCIDENTAL CHEMICAL                   )
    CORPORATION,                          )
                                          )
                                          )
                                          )         Case No: 2:18-cv-11273-MCA-JAD
                   Plaintiff,             )
                                          )
    v.                                    )
                                          )
    21ST CENTURY FOX AMERICA, INC.,       )         CRODA, INC.’S ANSWER AND
    et al.,                               )         DEFENSES TO COMPLAINT
                                          )         AND COUNTERCLAIMS
                                          )
                   Defendants.            )
                                          )




                                              -1-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 2 of 195 PageID: 14531




           Defendant Croda, Inc. (“Defendant”), for its Answer to Plaintiff Occidental Chemical

   Corporation’s (“OxyChem’s”) Complaint (“Complaint”), states and alleges that unless otherwise

   answered or addressed in this Answer, each and every allegation in Plaintiff’s Complaint is denied.

   Defendant further responds paragraph-by-paragraph as follows:

   I.      INTRODUCTION1

           1.      For more than a century, New Jersey’s Passaic River has been a heavily polluted
   industrial waterway. In the 1870s, the Passaic River already had “a shocking degree of
   contamination.” In the next decade, major pollutants in the Passaic River included “sewage, oil,
   and industrial discharges such as dyes, acids and chemicals.” One study notes that, in 1894, “one-
   third of the Passaic River’s total flow was untreated sewage.” By the turn of the century, the
   Passaic River was delisted as a commercial fish source; and by 1926, the U.S. government declared
   the river’s “fish life destroyed.”

           ANSWER:           Paragraph 1 of the Complaint purports to characterize and quote from

   various unidentified documents and/or studies. Without identification of those documents and/or

   studies, which speak for themselves within the appropriate context, Defendant is without

   knowledge or information sufficient to form a belief as to the truth or accuracy of the allegations

   in paragraph 1 and therefore denies the same. Defendant denies any statement or allegation in

   paragraph 1 that mischaracterizes and/or misquotes such documents and/or studies or takes them

   out of context. Defendant denies the remaining allegations, characterizations, and implications in

   paragraph 1.

           2.     This history is tragic. But no single hazardous substance, and no single source, is
   solely to blame. Over the last century, hundreds of companies—among them, factories, refineries,
   and manufacturers of all types—polluted the Passaic River with countless hazardous substances.
   Indeed, the United States Environmental Protection Agency (EPA) sent letters to more than one
   hundred potentially responsible parties (PRPs) notifying them they may be liable for the costs of
   cleaning up releases of hazardous substances in the Passaic River.

   1
     Merely for ease of reference, Defendant’s Answer replicates the headings, but not the subheadings, contained in the
   Complaint. Although Defendant believes no response is required to such headings or subheadings, to the extent a
   response is deemed required and to the extent those headings and titles could be construed to contain factual
   allegations, those allegations are denied. Defendant expressly denies that allegation in heading III that eight
   contaminants of concern drive EPA’s selected remedy. Defendant avers that 2,3,7,8-tetrachlorodibenzo-p-dioxin
   (“2,3,7,8-TCDD”), is the sole or only significant cause requiring EPA’s selected remedy.


                                                             -2-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 3 of 195 PageID: 14532




          ANSWER:         Defendant admits that it received a letter from EPA dated June 8, 2006 in

   which EPA notified Defendant of potential liability, but denies any such liability or that such letter

   connotes any liability on behalf of Croda. To the extent the allegations in paragraph 2 of the

   Complaint relate to individuals or entities other than Defendant, Defendant is without knowledge

   or information sufficient to form a belief as to the truth or accuracy of those allegations and

   therefore denies the same. Defendant denies that no single hazardous substances or source is solely

   to blame. Defendant avers that 2,3,7,8-tetrachlorodibenzo-p-dioxin (“2,3,7,8-TCDD”), is the sole

   or only significant cause driving EPA’s selected remedy. Defendant denies any remaining

   allegations, characterizations, and implications in paragraph 2.

          3.     From the scores of hazardous substances in the Passaic River, EPA identified eight
   chemicals of concern (COCs). EPA sought a remedy that would achieve its remediation goals for
   each of these eight COCs. According to EPA, the eight COCs that drive the requirements for
   remediation are:

               poly-chlorinated biphenyls (PCBs)               • DDT
               mercury                                         • dieldrin
               dioxins and furans                              • lead
               poly-aromatic hydrocarbons (PAHs)               • copper

          ANSWER:         Defendant admits that EPA has identified eight “Contaminants of Concern”

   (“COCs”) for the lower 8.3 miles of the Lower Passaic River Study Area (“LPRSA”) but denies

   that the seven COCs other than 2,3,7,8-TCDD “drive the requirements for remediation” and that

   the proposed remedy would or is intended to achieve remediation goals for each of the identified

   COCs. Defendant avers that 2,3,7,8-TCDD is the sole or only significant cause driving EPA’s

   selected remedy. Defendant denies any remaining allegations, characterizations, and implications

   in paragraph 3.

           4.    In 2016, because of the threat to human health and the environment by each of the
   eight COCs, EPA issued a Record of Decision that calls for extensive dredging and capping in
   Operable Unit 2, the first 8.3 miles of the Passaic River (the “OU2 Remedy”). The OU2 Remedy
   will remove and cap sediment containing hazardous substances. Removed sediment will be treated,


                                                      -3-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 4 of 195 PageID: 14533




   and hazardous substances will be neutralized and disposed of safely. In turn, the dredged riverbed
   will be capped, isolating the remaining hazardous substances left in the riverbed sediment.

          ANSWER:         To the extent the allegations in paragraph 4 of the Complaint relate to

   individuals or entities other than Defendant, Defendant is without knowledge or information

   sufficient to form a belief as to the truth or accuracy of those allegations and therefore denies the

   same. Defendant admits that in 2016, the EPA issued a Record of Decision (“ROD”). The

   remaining allegations in paragraph 4 of the Complaint reference and purport to characterize an

   EPA ROD, which speaks for itself in the appropriate context. Defendant denies any statement or

   allegation in paragraph 4 that mischaracterizes the referenced ROD or takes it out of context.

   Defendant denies any remaining allegations, characterizations, and implications in paragraph 4.

          5.     Despite the century of pollution by hundreds of parties, only one company has
   stepped forward to work with EPA to design the remedy. Under the Administrative Settlement
   Agreement and Order on Consent for Remedial Design for Operable Unit Two of the Diamond
   Alkali Superfund Site (Region 2, CERCLA Docket No. 02-2016-2021) (“2016 ASAOC”),
   OxyChem agreed to design the OU2 Remedy and foot the design’s estimated $165-million bill.
   Meanwhile, no other company has accepted responsibility for any share of the design cost.

          ANSWER:         To the extent the allegations in paragraph 5 of the Complaint relate to

   individuals or entities other than Defendant, Defendant is without knowledge or information

   sufficient to form a belief as to the truth or accuracy of those allegations and therefore denies the

   same. The allegations in paragraph 5 of the Complaint reference and purport to characterize the

   Administrative Settlement Agreement and Order on Consent for Remedial Design for Operable

   Unit Two of the Diamond Alkali Superfund Site (“2016 ASAOC”), which speaks for itself in the

   appropriate context. Defendant denies any statements or allegations in paragraph 5 that

   mischaracterize the referenced ASAOC or take it out of context. Defendant denies any remaining

   allegations, characterizations, and implications in paragraph 5.

           6.    Just as no single chemical or substance is solely responsible for the contamination
   in the Lower Passaic River, no single COC is solely responsible for the OU2 Remedy. Rather,



                                                     -4-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 5 of 195 PageID: 14534




   EPA found that each of the eight COCs drives the OU2 Remedy. EPA determined that anything
   short of that remedy would leave unacceptable concentrations of each of the eight COCs in the
   Lower Passaic River. EPA’s selected remedy was based on modeling that each COC—on its
   own—had sufficiently contaminated the Lower 8.3 Miles of the Passaic to require the OU2
   Remedy.

          ANSWER:         To the extent the allegations in paragraph 6 of the Complaint relate to

   individuals or entities other than Defendant, Defendant is without knowledge or information

   sufficient to form a belief as to the truth or accuracy of those allegations and therefore denies the

   same. Defendant denies the allegation in paragraph 6 of the Complaint that no single COC is solely

   responsible for the EPA’s selected remedy for Operable Unit 2, the first 8.3 miles of the Passaic

   River (the “OU2 Remedy”) and further denies that each of the eight COCs “drives” the OU2

   Remedy. Defendant avers that 2,3,7,8-TCDD is the sole or only significant cause driving EPA’s

   selected remedy. Defendant further states that paragraph 6 purports to reference unidentified EPA

   documents. Without identification of those documents, which speak for themselves in the

   appropriate context, Defendant lacks knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations in paragraph 6 and therefore denies the same. Defendant denies

   any statement or allegation in paragraph 6 that mischaracterizes and/or misquotes such documents

   or takes them out of context. Defendant denies any remaining allegations, characterizations, and

   implications in paragraph 6.

          7.      And just as each of the eight COCs drives the OU2 Remedy, each PRP liable for
   any one of them must pay its equitable share to clean up that COC. Each of more than one hundred
   PRPs disposed of, or is otherwise liable under CERCLA for, at least one of these eight COCs. In
   many cases, these parties are liable for several COCs, not to mention other hazardous substances.
   This map depicts the location of Defendants on the Passaic River.




                                                     -5-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 6 of 195 PageID: 14535




          ANSWER:         Defendant denies that each of the eight COCs drives the remedy. Defendant

   avers that 2,3,7,8-TCDD is the sole or only significant cause driving EPA’s selected remedy. All

   three sentences of paragraph 7 contain one or more conclusions of law, to which no response is

   required. To the extent a response is required, Defendant denies the allegations in these sentences.

   To the extent that the remaining allegations in paragraph 7 relate to individuals or entities other

   than Defendant, including the purported unlabeled map of Defendant locations, Defendant lacks

   knowledge or information sufficient to form a belief as to the truth or accuracy of those allegations

   and therefore denies the same. Defendant denies the remaining allegations in paragraph 7,

   including any that seek to impute liability to Defendant.

          8.        The costs of the design of the OU2 Remedy, which OxyChem alone is financing




                                                     -6-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 7 of 195 PageID: 14536




   are response costs that address the historic pollution of the Passaic River by scores of PRPs. As a
   matter of federal law, those parties must pay their fair and equitable shares of those response costs.
   Law and equity demand that they do so for several reasons.

          ANSWER:            Defendant denies the allegations in the first sentence of Paragraph 8. The

   second and third sentences of this paragraph contain conclusions of law, to which no response is

   required. To the extent a response is required, Defendant denies the allegations in these sentences.

   Defendant denies any remaining allegations in paragraph 8, including any that seek to impute

   liability to Defendant.

           9.     First, OxyChem itself never polluted the Passaic River—as EPA acknowledges.3
   Rather, from the 1940s to 1969, the agricultural chemicals plant located at 80-120 Lister Avenue
   (the “Lister Avenue Plant”) was owned and operated by Diamond Shamrock Chemicals Company
   (DSCC) or its predecessors in interest. By no later than June 1983, the public was fully aware of
   contamination at the Lister Avenue Plant, when following an investigation by the New Jersey
   Department of Environmental Protection (NJDEP), Governor Thomas Kean held a press
   conference and declared a state of emergency for the Ironbound neighborhood adjacent to the
   Lister Avenue Plant.

          ANSWER:            To the extent the allegations in paragraph 9 of the Complaint relate to

   individuals or entities other than Defendant, Defendant is without knowledge or information

   sufficient to form a belief as to the truth or accuracy of those allegations and therefore denies the

   same. Defendant admits that from the 1940s to 1969, OxyChem’s corporate predecessor, Diamond

   Shamrock Chemicals Company, or its predecessors-in-interest owned and operated a chemical

   plant located at 80-120 Lister Avenue. Defendant admits that in 1983 Governor Thomas Kean held

   a press conference and declared a state of emergency for the Ironbound neighborhood adjacent to

   the Lister Avenue Plant. The article and press conference referenced in paragraph 9 and footnote

   3 of the Complaint speak for themselves in the appropriate context. Defendant denies any

   statement or allegation in paragraph 9 and footnote 3 that mischaracterizes and/or misquotes such

   document or press conference or takes them out of context. Defendant denies all remaining

   allegations in paragraph 9.



                                                       -7-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 8 of 195 PageID: 14537




           10.    In 1986, more than three years after the Governor’s press conference and almost
   sixteen years after DSCC sold the plant in 1971, an affiliate of OxyChem purchased the stock of
   DSCC, in a transaction in which DSCC’s corporate parent, Maxus Energy Corporation (“Maxus”)
   agreed to “indemnify, defend, and hold harmless” OxyChem against all environmental liabilities.
   Maxus did just this for the next thirty years: OxyChem held Maxus to its contractual obligation to
   defend OxyChem for environmental liabilities related to the Lister Avenue Site. But in 2016—
   through no fault of OxyChem—YPF S.A., Maxus’s parent, plunged Maxus into bankruptcy, in an
   attempt to cleanse its balance sheet of environmental liabilities and escape its indemnity
   obligations to OxyChem.

          ANSWER:         Defendant admits that Maxus filed for bankruptcy in 2016. Defendant lacks

   knowledge or information sufficient to form a belief as to the truth or accuracy of the remaining

   allegations in paragraph 10 and therefore denies the same.

            11.    Second, the Lister Avenue Plant—the only source of OxyChem’s alleged
   liability—allegedly disposed of only two of the eight COCs identified by EPA as driving the OU2
   Remedy: dioxins and DDT. Responsibility for the other six COCs does not lie with OxyChem, but
   with scores of other PRPs. Further, even as to dioxins and DDT, the Lister Avenue Plant was one
   among many properties associated with these two COCs. Thus, responsibility for these COCs rests
   only in part with OxyChem.

          ANSWER:         Defendant denies that all eight COCs drive the OU2 Remedy and avers that

   2,3,7,8-TCDD is the sole or only significant cause for the OU2 Remedy. The second and fourth

   sentences of Paragraph 11 contain one or more conclusions of law, to which no response is

   required. To the extent a response is required, Defendant denies the allegations in those sentences.

   Defendant denies any remaining allegations, characterizations, and implications in paragraph 11.

   By way of further answer, upon information and belief, Defendant avers that the Lister Avenue

   Plant disposed of hazardous materials including dioxin, DDT, PCBs, PAHs, and dieldrin.

          12.     CERCLA requires that all responsible parties pay their fair shares of response costs
   they caused or to which they contributed. OxyChem is not responsible for cleaning up all eight of
   the COCs in the Lower Passaic River or for pollution caused by other parties. Still, OxyChem
   stepped up to do its part on the OU2 Remedy, which was driven by and which addresses all eight
   COCs. This action is to see to it that all other PRPs follow suit.

          ANSWER:         Defendant denies that each of the eight COCs drives the remedy and that

   OxyChem “stepped up to do its part on the OU2 Remedy.” The remainder of Paragraph 12 of the



                                                     -8-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 9 of 195 PageID: 14538




   Complaint contains one or more conclusions of law, to which no response is required. To the extent

   a response is required, Defendant denies the remaining allegations in paragraph 12, including any

   which seek to impute liability on Defendant.

           13.      Consistent with EPA’s goal of requiring all parties to pay their fair shares of
   response costs, OxyChem brings this action for a money judgment for cost recovery and
   contribution under CERCLA and for a declaratory judgment as to liability for future response costs
   so that all responsible parties bear their fair and equitable shares of the costs OxyChem has already
   incurred and those costs OxyChem will incur in the future to design the OU2 Remedy.

             ANSWER:       To the extent the allegations in paragraph 13 of the Complaint relate to

   individuals or entities other than Defendant, Defendant is without knowledge or information

   sufficient to form a belief as to the truth or accuracy of those allegations and therefore denies the

   same. Defendant admits that, through this action, Plaintiff seeks a money judgment for cost

   recovery and contribution and a declaratory judgment as to liability for future response costs in

   connection with the remedial design of the OU2 Remedy pursuant to the 2016 ASAOC but denies

   that Plaintiff has incurred recoverable costs or is entitled to any of the requested relief. Defendant

   denies any remaining allegations in paragraph 13, including any which seek to impute liability on

   Defendant.

   II.       HISTORY OF THE DISPUTE

           14.     The Diamond Alkali Superfund Site (the “Site”) was listed on the Superfund
   National Priorities List in 1984. As defined by EPA, the Site consists of “the former Diamond
   Alkali facility at 80-120 Lister Avenue in Newark, New Jersey, the Lower Passaic River Study
   Area (LPRSA), the Newark Bay Study Area and the areal extent of contamination.”4 The LPRSA
   is “the 17-mile, tidal portion of the Passaic River, from RM 0 to Dundee Dam (RM 17.4), and its
   watershed, including the Saddle River (RM 15.6), Third River (RM 11.3) and Second River (RM
   8.1).”5 EPA has divided the Site into four “operable units” (OUs):

            OU1, the former site of the Lister Avenue Plant;
            OU2, the lower 8.3 miles of the Passaic River (the “Lower 8.3 Miles”);
            OU3, the 17-mile LPRSA; and
            OU4, Newark Bay and portions of the Hackensack River, Arthur Kill, and Kill van Kull.6




                                                      -9-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 10 of 195 PageID: 14539




          ANSWER:        Defendant admits that the Diamond Alkali Superfund Site was listed on the

   Superfund National Priorities List in 1984. To the extent paragraph 14 of the Complaint seeks to

   characterize, paraphrase, or quote the EPA ROD or other documents, these documents speak for

   themselves in the appropriate context. Defendant denies any statement or allegation in paragraph

   14 that mischaracterizes or misquotes these documents or takes them out of context. Defendant

   denies any remaining allegations in paragraph 14.

          15.     Below is a depiction of each of the OUs.7




          ANSWER:        Paragraph 15 of the Complaint references and reproduces a map purportedly

   taken from the EPA ROD. The ROD speaks for itself in the appropriate context. Defendant denies

   any statement or allegation in paragraph 15 that mischaracterizes the referenced ROD or takes it

   out of context. Defendant denies any remaining allegations in paragraph 15.

           16. This CERCLA action primarily concerns OU2: the costs of designing and,
   eventually, implementing the remedy EPA selected for this portion of the Site. Below is a summary
   of remedies that EPA has to date selected with respect to each OU.8



                                                   -10-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 11 of 195 PageID: 14540




          ANSWER:        Answering the first sentence of paragraph 16, Defendant admits that, based

   on the claims asserted in the Complaint, this CERCLA case concerns, among other things, costs

   allegedly incurred by Plaintiff with respect to the remedial design of the OU2 Remedy pursuant to

   the 2016 ASAOC, but otherwise denies the allegations contained in that sentence. The remaining

   allegations in paragraph 16 of the Complaint reference and purport to characterize the content of

   a website that speaks for itself in the appropriate context. Defendant denies any statement or

   allegation in paragraph 16 that mischaracterizes and/or misquotes such documents or takes them

   out of context. Defendant denies any remaining allegations in paragraph 16.

          17.     The Site, including the “aerial extent of contamination” as designated by EPA, and
   including the upland sources of that contamination, comprise a “facility” under Section 101(9) of
   CERCLA, 42 U.S.C. § 9601(9) (herein referred to as the “Facility”). There has been a “release”
   and/or “threatened release” of hazardous substances at the Facility within the meaning of Sections


                                                   -11-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 12 of 195 PageID: 14541




   101(22) and 107(a) of CERCLA, 42 U.S.C. §§ 9601(22) and 9607(a). Organic and inorganic
   compounds detected at the Facility at elevated levels are “hazardous substances” as defined by
   Section 101(14) of CERCLA, 42 U.S.C. § 9601(14). The release and/or threatened release of
   hazardous substances at the Facility has caused and will continue to cause OxyChem to incur
   response costs, including costs for removal and/or remedial actions as defined in Section 101(23)-
   (25) of CERCLA, 42 U.S.C. § 9601(23)-(25). Such costs are necessary and consistent with the
   National Contingency Plan.

          ANSWER:        To the extent paragraph 17 alleges that the “Site” and “Facility” include all

   upland sites, and not solely the Lister Avenue Plant, Defendant denies this allegation and avers

   that the ROD identifies the Lister Avenue Plant as the only upland portion of the Site. See, e.g.,

   ROD §§ 2.1, 4.1. Paragraph 17 of the Complaint consists of one or more conclusions of law, to

   which no response is required. To the extent a response is required, Defendant denies the

   allegations in paragraph 17.

            18.    As noted, OxyChem did not itself discharge any hazardous substances to the
   Lower Passaic River. Instead, OxyChem’s liability for cleanup costs allegedly stems from its
   acquisition of the stock of DSCC in 1986. DSCC stopped operating the Lister Avenue Plant in
   1969, and sold the plant to Chemicaland Corporation in 1971.9 In 1977, the Lister Avenue Plant
   was closed. When OxyChem acquired DSCC’s stock in 1986, the Lister Avenue Plant had been
   closed for nine years, and DSCC had not operated it for seventeen years.

          ANSWER:        Defendant admits that Plaintiff is liable for cleanup costs and denies that

   “OxyChem did not itself discharge any hazardous substances to the Lower Passaic River.”

   Defendant is without knowledge or information sufficient to form a belief as to the truth or

   accuracy of the remaining allegations in paragraph 18 and therefore denies the same.

          19.     When OxyChem acquired the stock of DSCC, Maxus agreed to indemnify, defend,
   and hold OxyChem harmless from, among other things, all environmental liabilities resulting from
   DSCC’s closed chemical plant sites, including all liabilities allegedly arising from contamination
   by the Lister Avenue Plant.

          ANSWER:        Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 19 and therefore denies the same.

        20.     Relying on Maxus’s retention of responsibility for the closed DSCC sites, as well
   as the comprehensive environmental indemnity Maxus provided under the stock purchase



                                                    -12-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 13 of 195 PageID: 14542




   agreement, DSCC was merged into OxyChem in 1987. Maxus’s affiliate Tierra Solutions, Inc.
   (“Tierra”) also assumed liability to indemnify, defend, and hold OxyChem harmless against
   environmental liabilities arising from DSCC’s former chemical plant sites and operations.

          ANSWER:         Defendant is without knowledge or information sufficient to form a belief

   as to the truth of the allegations in paragraph 20 and therefore denies the same. Defendant denies

   any implication therein that OxyChem is not fully liable for response costs incurred with respect

   to the Facility, as defined in the ROD.

             21.    As part of its Superfund program, EPA has studied the Facility and has taken a
   series of response actions there. As EPA recognizes, the Lower Passaic River has been “a highly
   industrialized waterway, receiving direct and indirect discharges from numerous industrial
   facilities” since the 1800s.11 Accordingly, “over 100 industrial facilities have been identified as
   potentially responsible for discharging contaminants into the river.”12 Following extensive study,
   EPA concluded that these discharges had contaminated sediments in the Lower Passaic River with
   hazardous substances, including dioxins, furans, PCBs, PAHs, DDT, dieldrin, other pesticides,
   mercury, lead, copper, and other metals.13 According to EPA, “data shows elevated concentrations
   of COCs are ubiquitous in sediments of the lower 8.3 miles, bank to bank.”14

          ANSWER:         Paragraph 21 of the Complaint contains quotations to and characterizations

   of certain EPA documents. Those documents speak for themselves in the appropriate context.

   Defendant denies any statement or allegation in paragraph 21 that mischaracterizes and/or

   misquotes such documents or takes them out of context. To the extent the allegations in paragraph

   21 relate to individuals and entities other than Defendant, Defendant is without knowledge or

   information sufficient to form a belief as to the truth or accuracy of those allegations and therefore

   denies the same. Defendant denies any remaining allegations, characterizations, and implications

   in paragraph 21.

            22.    During EPA’s decades of conducting investigative and other response actions on
   the Passaic River, OxyChem has cooperated with EPA and has shouldered more than its share of
   the burden to clean up the river. Throughout this period, OxyChem’s indemnitors, Maxus and
   Tierra, have performed work in OxyChem’s name and on its behalf. Together, OxyChem, Maxus,
   and Tierra have historically borne responsibility for the former operations at the Lister Avenue
   Plant.




                                                     -13-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 14 of 195 PageID: 14543




          ANSWER:         Defendant denies that OxyChem has cooperated with EPA and has

   shouldered more than its share of the burden to clean up the river but admits OxyChem has been

   and is responsible for operations at the Lister Avenue Plant. Defendant is without knowledge or

   information sufficient to form a belief as to the truth or accuracy of the allegations in the second

   and third sentences of paragraph 22 and therefore denies the same. Defendant denies any remaining

   allegations in paragraph 22.

           23.    In 1987, EPA issued a Record of Decision that selected as a remedy a cap of the
   Lister Avenue Plant and the construction of slurry walls to prevent contamination from the Lister
   Avenue Plant from migrating into the Lower Passaic River. Construction of that remedy was
   completed in 2001 by OxyChem’s indemnitor, Tierra, pursuant to a Consent Decree (Civil Action
   No. 89-5025 (AET)) entered by the U.S. District Court for the District of New Jersey in 1990
   between the United States and OxyChem and Tierra. On behalf of OxyChem, Tierra incurred more
   than $61 million in response costs in complying with the Consent Decree.

          ANSWER:         Defendant admits the allegation in paragraph 23 of the Complaint that the

   EPA issued a Record of Decision in 1987 addressing remedies for the Lister Avenue Plant. To the

   extent the allegations in paragraph 23 seek to paraphrase or characterize the contents of the 1987

   ROD and the 1990 Consent Decree, those documents speak for themselves in the appropriate

   context and Defendant denies the allegations to the extent they mischaracterize these documents

   or take them out of context. Defendant is without knowledge or information sufficient to form a

   belief as to the truth or accuracy of the remaining allegations in paragraph 23 and therefore denies

   the same.

           24.     After the Lister Avenue Plant was capped, OxyChem, Maxus, and Tierra continued
   to cooperate with EPA to address contamination at the Site. In 1994, OxyChem entered into an
   Administrative Consent Order (Region II, Index No. II-CERCLA-0117) with EPA to perform the
   Remedial Investigation and Feasibility Study (RI/FS) of a six-mile stretch from RM 1 to RM 7
   (“1994 RI/FS ACO for the Lower 6”). Tierra performed that work on OxyChem’s behalf. The RI
   found dioxins, along with many COCs not linked to the Lister Avenue Plant’s operations. It also
   demonstrated that Newark Bay’s tidal influences caused contaminated sediments to move into and
   out of this six-mile stretch. Reinforcing the concern about this tidal influence, the RI Report for
   the Lower Eight Miles concluded that “mass transport across the RM 0 boundary with Newark




                                                    -14-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 15 of 195 PageID: 14544




   Bay is bi-directional” and that “the Upper Passaic River and Newark Bay are the major external
   sources to the contaminant burden in recently-deposited sediments.”15

          ANSWER:          The allegations in paragraph 24 of the Complaint reference and purport to

   characterize a 1994 Administrative Consent Order (“1994 RI/FS ACO”) and a Remedial

   Investigation and Feasibility Study (“RI/FS”), which speak for themselves in the appropriate

   context. Defendant denies any statement or allegation in paragraph 24 that mischaracterizes and/or

   misquotes the referenced 1994 RI/FS ACO and RI/FS or takes them out of context. To the extent

   the allegations in paragraph 24 relate to individuals or entities other than Defendant, Defendant is

   without knowledge or information sufficient to form a belief as to the truth or accuracy of those

   allegations and therefore denies the same. Defendant denies the remaining allegations,

   characterizations, and implications in paragraph 24.

           25.   Although COCs not linked to the Lister Avenue Plant’s operations were discovered
   in the Lower Passaic River, no PRP besides OxyChem agreed to bear any of the costs associated
   with the 1994 RI/FS ACO for the Lower 6. Instead, those costs were paid entirely by OxyChem’s
   indemnitors, Maxus and Tierra.

          ANSWER:          Defendant is without knowledge or information sufficient to form a belief

   as to the truth or accuracy of the allegation that Maxus and Tierra paid the costs associated with

   the 1994 RI/FS ACO for the Lower 6 and therefore denies the same. Defendant denies the

   remaining allegations in paragraph 25.

            26.   In 2002, EPA again expanded the scope of the investigation, to include the full 17
   miles of the Lower Passaic River below the Dundee Dam.16 As a result of these studies, EPA
   identified companies other than OxyChem that “owned or operated facilities from which
   hazardous substances were potentially discharged to the river.”17

          ANSWER:          The allegations in paragraph 26 of the Complaint purport to reference and

   quote from the EPA ROD, which speaks for itself in the appropriate context. Defendant denies any

   statement or allegation in paragraph 26 that mischaracterizes and/or misquotes the EPA ROD or

   takes it out of context. To the extent the allegations in paragraph 26 relate to individuals or entities



                                                      -15-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 16 of 195 PageID: 14545




   other than Defendant, Defendant is without knowledge or information sufficient to form a belief

   as to the truth or accuracy of those allegations and therefore denies the same. Defendant denies

   any remaining allegations in paragraph 26.

            27.   A group of PRPs eventually organized into the Cooperating Parties Group (CPG).
   Initially, OxyChem, Maxus, and Tierra were members of the CPG. In 2004, the CPG signed a
   settlement agreement with EPA in which CPG members agreed to pay for the RI/FS for the entire
   lower 17-miles of the Lower Passaic River (“2004 RI/FS ASAOC for the Lower 17”). That
   settlement was amended in 2005 and 2007 to add more parties, so that a total of more than 70
   parties are now obligated to perform work under this settlement with EPA. OxyChem, through its
   indemnitors Maxus and Tierra, paid significant costs associated with this 2004 RI/FS ASAOC for
   the Lower 17.

          ANSWER:         Defendant admits the allegation in paragraph 27 of the Complaint that a

   group of parties formed the Cooperating Parties Group (“CPG”) and that OxyChem, Maxus, and

   Tierra were, at one time, members of the CPG. Defendant further admits that members of the CPG

   signed a settlement agreement with the EPA in 2004 (“2004 RI/FS ASAOC”). To the extent the

   allegations in paragraph 27 seek to paraphrase or characterize the 2004 RI/FS ASAOC and

   amendments thereto, these documents speak for themselves in the appropriate context. Defendant

   denies any statement or allegation in paragraph 27 that mischaracterizes the referenced settlement

   agreement and amendments and/or takes them out of context. To the extent the allegations in

   paragraph 27 relate to individuals or entities other than Defendant, Defendant is without

   knowledge or information sufficient to form a belief as to the truth or accuracy of those allegations

   and therefore denies the same. Defendant denies any remaining allegations, characterizations, and

   implications in paragraph 27 including any that seek to impute liability upon Defendant.

          28.    On or about June 23, 2008, OxyChem, Tierra, and EPA entered into an
   Administrative Settlement Agreement and Order on Consent for Removal Action (Region 2,
   CERCLA Docket No. 02-2008-2020) (“Tierra Removal ASAOC”) to excavate and dispose of
   sediments at RM 3.0 to RM 3.8. The Tierra Removal ASAOC anticipated that the work would be
   performed in two phases. In 2012, Tierra performed the Phase 1 removal and completed dredging,
   dewatering, and transport of 40,000 cubic yards of sediment, which removed significant volumes
   of dioxins and of all eight COCs from the Passaic River. The Phase 1 removal cost over $83



                                                     -16-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 17 of 195 PageID: 14546




   million. EPA described this removal action as “the most significant removal of contaminated
   material from the Passaic in history.”18

          ANSWER:        To the extent that the allegations in paragraph 28 of the Complaint relate to

   individuals and entities other than Defendant, Defendant lacks knowledge or information sufficient

   to form a belief as to the truth or accuracy of those allegations and therefore denies the same.

   Further, the allegations in paragraph 28 reference and purport to characterize a certain

   Administrative Settlement Agreement and Order on Consent for Removal Action (“Tierra

   Removal ASAOC”) and other EPA documents, which speak for themselves in the appropriate

   context. Defendant denies any statement or allegation in paragraph 28 that mischaracterizes and/or

   misquotes the referenced documents or takes them out of context. Defendant denies any remaining

   allegations in paragraph 28.

           29.    On or about October 4, 2011, OxyChem entered into an Administrative Settlement
   Agreement and Order on Consent for Combined Sewer Overflow/Storm Water Outfall
   Investigation (Region 2, CERCLA Docket No. 02-2011-2016) (“CSO ASAOC”) to determine the
   nature and extent of contamination emanating from the combined sewer overflows and the storm
   water outfalls to the Passaic River. Tierra performed work under the CSO ASAOC, incurring
   response costs more than $2.5 million.

          ANSWER:        To the extent the allegations in paragraph 29 of the Complaint relate to

   individuals and entities other than Defendant, Defendant lacks knowledge or information sufficient

   to form a belief as to the truth or accuracy of those allegations and therefore denies the same.

   Further, the allegations in paragraph 29 reference and purport to characterize a certain

   Administrative Settlement Agreement and Order on Consent for Combined Sewer

   Overflow/Storm Water Outfall Investigation (“CSO ASAOC”), which speaks for itself in the

   appropriate context. Defendant denies any statement or allegation in paragraph 29 that

   mischaracterizes the referenced document or takes it out of context. Defendant denies any

   remaining allegations in paragraph 29.




                                                   -17-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 18 of 195 PageID: 14547




           30.    In June 2012, EPA and the CPG signed a consent order for a time-critical removal
   action to address the high concentrations of dioxins, PCBs, and other contaminants at a mudflat
   on the Passaic River’s eastern bank at RM 10.9 in Lyndhurst, New Jersey. This removal action is
   often referred to as the “RM 10.9 Removal.” This removal was more than seven miles upriver
   from the Lister Avenue Plant—but only slightly downriver from Defendant Givaudan Fragrances
   Corporation’s property, whose chemical processes are known to generate dioxins. Despite this
   distance from the Lister Avenue Plant, OxyChem voluntarily accepted a Unilateral Administrative
   Order for Removal Response Activities from EPA (Region 2, CERCLA Docket No. 02-2012-
   2020), directing it to perform certain activities with respect to the RM 10.9 Removal (“RM 10.9
   Removal UAO”). OxyChem is in full compliance with the RM 10.9 UAO. On OxyChem’s behalf,
   Tierra incurred response costs of more than $1 million under the RM 10.9 Removal UAO.

          ANSWER:        The allegations in paragraph 30 of the Complaint reference and purport to

   characterize an EPA consent order, which speaks for itself in the appropriate context. Defendant

   denies any statement or allegation in paragraph 30 that mischaracterizes the referenced consent

   order or takes it out of context. Defendant admits that the EPA issued a Unilateral Administrative

   Order (“RM 10.9 Removal UAO”) directing OxyChem to perform certain activities with respect

   to the RM 10.9 Removal but denies that Plaintiff “voluntarily” accepted the UAO or that

   compliance with the UAO was “voluntarily.” The remaining allegations in paragraph 30 relate to

   individuals and entities other than Defendant. Defendant lacks knowledge or information sufficient

   to form a belief as to the truth or accuracy of those allegations and therefore denies the same.

   Defendant denies any remaining allegations in paragraph 30.

            31.     During the course of these investigations and removal actions, EPA decided to
   address the Lower 8.3 Miles separately. Rather than await the outcome of the RI/FS for the lower
   17 miles to select a remedy for the entire LPRSA, EPA undertook a targeted Remedial
   Investigation and Focused Feasibility Study of the lower 8.3 miles of the Passaic River. This study
   eventually led EPA to issue the OU2 ROD, which calls for the Lower 8.3 Miles to be dredged and
   for a protective cap to be installed over the riverbed, to permanently isolate the remaining
   contaminated sediments. The scientific findings and studies that underlie EPA’s selected remedy
   are set out in two EPA documents: the RI for the Lower Eight Miles and the Focused Feasibility
   Study Report for the Lower Eight Miles of the Lower Passaic River (“FFS Report”). Both
   documents are available in the EPA Administrative Record.

          ANSWER:        To the extent that the allegations in paragraph 31 of the Complaint relate to

   individuals and entities other than Defendant, Defendant lacks knowledge or information sufficient



                                                    -18-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 19 of 195 PageID: 14548




   to form a belief as to the truth or accuracy of those allegations and therefore denies the same.

   Paragraph 31 appears to characterize various EPA documents, which speak for themselves in the

   appropriate context. Defendant denies any statement or allegation in paragraph 31 that

   mischaracterizes and/or misquotes such documents, or takes them out of context. Defendant denies

   any remaining allegations in paragraph 31.

          32.     EPA sent notices to many of the Defendants in this action that they are potentially
   responsible for costs of designing and implementing EPA’s selected remedy for OU2. EPA also
   encouraged the PRPs to meet and discuss a workable approach to sharing responsibility for OU2
   response costs. OxyChem reached out by letter in May 2016 to numerous Defendants and set up a
   meeting to discuss their participation in the design of the OU2 Remedy.20 Only a small number of
   Defendants attended the meeting, and none agreed to share responsibility for the remedial design.
   20
     Defendants or their affiliates that were sent an invitation for a meeting to discuss their participation in
   the design of the OU2 Remedy, include, but are not limited to, 21st Century Fox America, Inc.; Alliance
   Chemical Inc.; BASF Catalysts LLC; BASF Corporation; Conopco, Inc.; DII Industries, LLC; Franklin-
   Burlington Plastics, Inc.; Givaudan Fragrances Corporation; Nokia of America Corporation; Pitt-Consol
   Chemical Company; PPG Industries, Inc.; Public Service Electric and Gas Company; Quality Carriers, Inc.;
   Sequa Company; Sun Chemical Company; The Sherwin-Williams Company; Legacy Vulcan, LLC.

           ANSWER:          To the extent that the allegations in paragraph 32 and footnote 20 of the

   Complaint relate to individuals and entities other than Defendant, Defendant lacks knowledge or

   information sufficient to form a belief as to the truth or accuracy of those allegations and therefore

   denies the same. Further, the allegations in paragraph 32 reference and purport to characterize

   certain EPA letters and/or notices, which speak for themselves in the appropriate context.

   Defendant denies any statement or allegation in paragraph 32 that mischaracterizes the referenced

   notices and/or letters or take them out of context. Defendant admits that it received a

   communication from the EPA notifying it of its status as a potentially responsible party. Defendant

   denies that it received a letter from OxyChem in May 2016. Defendant denies any remaining

   allegations in paragraph 32 and footnote 20, including any which seek to impute liability to

   Defendant.




                                                        -19-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 20 of 195 PageID: 14549




           33.     On September 30, 2016, OxyChem entered into the 2016 ASAOC, under which
   OxyChem agreed to design (and fund the costs of designing) the remedy for OU2 of the Lower
   Passaic River. Under the order, OxyChem is working with EPA on the design of the engineered
   cap. This includes performing a predesign investigation; developing plans for project management,
   remedial design work, and sitewide monitoring; and executing three distinct remedial designs:
   preliminary, intermediate, and final. In the 2016 ASAOC, EPA confirmed that the remedy was
   selected to address over a dozen hazardous substances, beyond the dioxins and DDT for which
   OxyChem is alleged to be liable.21 EPA also stated that “[d]ata show that, between RM 0 and RM
   8.3, surface sediments in the navigation channel are as highly contaminated as those in the shoals,
   based on median concentrations . . . . In other words, data show that elevated concentrations of
   COCs are ubiquitous in surface sediments of the lower 8.3 miles[.]”22

          ANSWER:        To the extent that the allegations in paragraph 33 of the Complaint relate to

   individuals and entities other than Defendant, Defendant lacks knowledge or information sufficient

   to form a belief as to the truth or accuracy of those allegations and therefore denies the same.

   Further, the allegations in paragraph 33 and footnote 21 reference and purport to characterize a

   certain Administrative Settlement Agreement and Order on Consent for Removal Action, which

   speaks for itself in the appropriate context. Defendant denies any statement or allegation in

   paragraph 33 that mischaracterizes and/or misquotes the referenced document or takes it out of

   context. Defendant denies any remaining allegations in paragraph 33.

           34.    EPA originally estimated the design work under the 2016 ASAOC would cost $165
   million. Furthermore, EPA estimates that it will cost an additional $1.38 billion to implement the
   OU2 Remedy. Additionally, OxyChem itself has incurred and will continue to incur response costs
   pursuant to the Tierra Removal Order, the CSO ASAOC, the RM 10.9 Removal UAO, and the
   2016 ASAOC and for investigating and identifying other PRPs. These costs have been and will
   continue to be incurred by OxyChem (i) for actions taken in response to the release or threatened
   release of hazardous substances at the Site, within the meaning of 42 U.S.C. § 9607(a)(4); (ii) for
   necessary costs of response consistent with the National Contingency Plan, within the meaning of
   42 U.S.C. § 9607(a)(4)(B); and (iii) in excess of OxyChem’s equitable shares, within the meaning
   of 42 U.S.C. § 9613(f).

          ANSWER:        To the extent that the allegations in paragraph 34 of the Complaint relate to

   individuals and entities other than Defendant, Defendant lacks knowledge or information sufficient

   to form a belief as to the truth or accuracy of those allegations and therefore denies the same. To

   the extent the allegations in paragraph 34 seek to quote or characterize various EPA ASAOCs,



                                                    -20-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 21 of 195 PageID: 14550




   UAOs and other documents, these documents speak for themselves in the appropriate context.

   Defendant denies any statement or allegation in paragraph 34 that mischaracterizes and/or

   misquotes such documents or takes them out of context. The fourth sentence of paragraph 34

   contains conclusions of law, to which no response is required. To the extent a response is required,

   Defendant denies the allegations in this sentence. Defendant denies any remaining allegations in

   paragraph 34.

           35.     OxyChem and its indemnitors, Maxus and Tierra, have spent hundreds of millions
   of dollars in the effort to respond to and remedy contamination in the river, both with respect to
   the Lister Avenue Plant and for the Site as a whole. The following costs were borne entirely by
   OxyChem and/or its indemnitors, on OxyChem’s behalf, even though countless others are also
   responsible to clean up their own pollution of the river:

          OxyChem’s indemnitors, Maxus and Tierra, spent over $83 million on a removal action
           adjacent to OU1, the Lister Avenue Plant, that was contaminated with all eight COCs.

          Tierra incurred over $2.5 million in response costs to investigate the extent of
           contamination from combined sewer overflows and storm water outfalls into the Passaic
           River.

          Maxus, Tierra, and certain of their affiliates entered into a $130-million settlement, and
           OxyChem entered into a $190-million settlement, with the NJDEP for natural resource
           damages, costs of the state of New Jersey, and economic damages that NJDEP alleged
           arose from contamination of the river.

          OxyChem agreed to design the OU2 Remedy at an estimated cost of over $165 million.
           Once the design of the OU2 Remedy is complete, OxyChem stands ready to discuss with
           EPA the implementation of the remedy with an acceptable consent decree and with other
           parties participating—but cannot be expected to do it alone. Defendants must pay their
           fair shares of the response costs.

           ANSWER:        Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegation that OxyChem, Maxus, and Tierra have spent hundreds of

   millions of dollars on remedial work and therefore denies the same. Paragraph 35 contains one or

   more conclusions of law about liability for costs, to which no response is required. To the extent a

   response is required, Defendant denies these allegations. To the extent the allegations in paragraph



                                                    -21-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 22 of 195 PageID: 14551




   35 of the Complaint relate to individuals and entities other than Defendant, Defendant lacks

   knowledge or information sufficient to form a belief as to the truth or accuracy of these allegations

   and therefore denies the same. Defendant denies any remaining allegations in paragraph 35,

   including any which seek to impute liability to Defendant.

           36.     In June 2016, YPF, S.A., the parent company of Maxus and Tierra, forced Maxus,
   Tierra, and certain affiliates into bankruptcy and caused Maxus and Tierra to default on their
   obligations to indemnify, defend, and hold OxyChem harmless from all environmental liabilities
   arising from the Lister Avenue Plant, including alleged liabilities to remediate contamination in
   OU2 and the Site.23 As a result, OxyChem has been forced to incur millions of dollars of response
   costs to address DSCC’s operations at the Site. OxyChem also expects to incur significant response
   costs in the future. OxyChem is prepared to bear its fair and equitable share of the responsibility
   to remedy contamination at the Facility. OxyChem is not, however, responsible to identify and
   remediate Defendants’ disposals of hazardous substances. Instead, Defendants are liable under
   CERCLA to pay their own equitable shares of these costs.

             ANSWER:      To the extent the allegations in paragraph 36 and footnote 23 of the

   Complaint relate to individuals or entities other than Defendant, Defendant lacks knowledge or

   information to form a belief as to the truth or accuracy of those allegations and therefore denies

   the same. To the extent the allegations in paragraph 36 and footnote 23 seek to paraphrase and

   characterize a bankruptcy court ruling, such ruling speaks for itself in the appropriate context.

   Defendant denies the allegations that mischaracterize this ruling or take it out of context. The final

   two sentences of Paragraph 36 and the second sentence of footnote 23 contain one or more

   conclusions of law, to which no response is required. To the extent a response is required,

   Defendant denies these allegations. Defendant denies the remaining allegations in paragraph 36

   and footnote 23.

      III.     EIGHT CONTAMINANTS OF CONCERN DRIVE EPA’S SELECTED
               REMEDY AT THE SITE, AND EVERY PARTY THAT RELEASED ANY COC
               MUST PAY ITS FAIR SHARE OF RESPONSE COSTS

          37.     Countless hazardous substances have contaminated the Lower Passaic River. All
   of them will be addressed by EPA’s selected remedy for OU2. EPA has, however, identified eight
   COCs that pose the greatest potential risk to human health and the environment in OU2: dioxins



                                                     -22-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 23 of 195 PageID: 14552




   and furans, PCBs, mercury, DDT, copper, dieldrin, PAHs, and lead.24 EPA’s Preliminary
   Remediation Goals (PRGs), which are based on both human-health and ecological effects, required
   a remedy that addresses all eight COCs.

          ANSWER:         To the extent that the allegations in paragraph 37 of the Complaint relate to

   individuals and entities other than Defendant, Defendant lacks knowledge or information sufficient

   to form a belief as to the truth or accuracy of those allegations and therefore denies the same. To

   the extent the allegations in paragraph 37 characterize various EPA documents, such documents

   speak for themselves in the appropriate context. Defendant denies any statement or allegation in

   paragraph 37 that mischaracterizes and/or misquotes such documents or takes them out of context.

   Defendant denies that the selected remedy addresses all eight COCs. Defendant denies any

   remaining allegations in paragraph 37.

           38.     EPA determined the OU2 Remedy was necessary to meet the PRGs and that the
   alternatives to the remedy would not adequately reduce the concentrations of each COC. For
   instance, according to EPA, under a “focused capping” option, PCB concentrations would exceed
   the goal by a factor of 8, mercury by a factor of 20, dioxins by a factor of 6, and total DDX by a
   factor of 150 (with these four COCs used as representatives of all eight COCs).25 Thus, according
   to EPA, the OU2 Remedy was necessary to reach the PRGs, and adequately reduce the
   concentrations of all eight COCs. “EPA’s modeling of each of the alternatives predicted that in
   order to achieve COC concentrations approaching as closely as possible to remediation goals,
   bank-to-bank remediation in the lower 8.3 miles is necessary.”26

          ANSWER:         To the extent that the allegations in paragraph 38 of the Complaint relate to

   individuals and entities other than Defendant, Defendant lacks knowledge or information sufficient

   to form a belief as to the truth or accuracy of those allegations and therefore denies the same. The

   allegations in paragraph 38 reference and purport to characterize the ROD, which speaks for itself

   in the appropriate context. Defendant denies any statement or allegation in paragraph 38 that

   mischaracterizes and/or misquotes the ROD or takes it out of context. Defendant denies the

   remaining allegations in paragraph 38.

           39.     EPA has stated that the cleanup plan for OU2 requires the permanent removal from
   the river of approximately 24,000 pounds of mercury; 6,600 pounds of PCBs; 1,300 pounds of



                                                    -23-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 24 of 195 PageID: 14553




   DDT; and 13 pounds of dioxins.27 Notably, even before design or implementation of EPA’s
   selected remedy under the 2016 ASAOC, OxyChem’s indemnitors already paid to remove a
   significant volume of dioxins and other COCs in Phase 1 of the Tierra Removal Order.

          ANSWER:         To the extent the allegations in paragraph 39 of the Complaint relate to

   individuals and entities other than Defendant, Defendant lacks knowledge or information sufficient

   to form a belief as to the truth or accuracy of those allegations and therefore denies the same.

   Further, the allegations in paragraph 39 reference and purport to characterize an EPA news release,

   which speaks for itself in the appropriate context. Defendant denies any statement or allegation in

   paragraph 39 that mischaracterizes the referenced document or takes it out of context. Defendant

   denies the remaining allegations in paragraph 39.

           40.      DSCC’s manufacturing process involved only two of the eight chemicals that led
   EPA to select the remedy: dioxins/furans and DDT. The Lister Avenue Plant was not the only
   plant responsible for releases of dioxins/furans or DDT into the Lower Passaic River. The other
   PRPs responsible for releases or disposals of dioxins and DDT into the Lower Passaic River must
   bear their equitable shares of the response costs for those COCs.

          ANSWER:         Defendant denies that DSSC’s manufacturing process involved only two of

   the eight COCs and denies that all eight COCs drive EPA’s selected remedy. To the extent the

   allegations in paragraph 40 of the Complaint relate to an entity other than Defendant, Defendant

   is without knowledge or information sufficient to form a belief as to the truth or accuracy of those

   allegations and therefore denies the same. The final sentence of Paragraph 40 of the Complaint

   contains one or more conclusions of law, to which no response is required. To the extent a response

   is required, Defendant denies the allegations in the final sentence of Paragraph 40. Defendant

   denies any remaining allegations in paragraph 40, including any which seek to impute liability to

   Defendant.

             41.   The Lister Avenue Plant did not engage in any industrial processes that generated
   or caused the disposal of the other six COCs that are also driving the cost of the EPA-mandated
   remedy: namely, PCBs, mercury, copper, dieldrin, PAHs, and lead. Accordingly, on any theory of
   liability, OxyChem should not bear any share of the response costs associated with any of these



                                                    -24-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 25 of 195 PageID: 14554




   other six COCs that drove EPA to select the OU2 Remedy. The parties who disposed of the other
   six COCs should bear the full response costs for those COCs.

          ANSWER:         Defendant denies the allegations in the first sentence of paragraph 41 of the

   Complaint. The second and third sentences of paragraph 41 contain conclusions of law, to which

   no response is required. To the extent a response is required, Defendant denies the allegations in

   these sentences. Defendant denies any remaining allegations in paragraph 41, including any which

   seek to impute liability to Defendant.

           42.    Under CERCLA, the Court can and should assess allocable shares of the costs to
   design the remedy among the responsible parties. EPA ordered the dredge-and-cap remedy
   because it found that this was the only remedy that would effectively clean up and isolate all eight
   of the key COCs cited in the OU2 ROD. EPA indicated that alternatives short of its selected
   remedy would not achieve the remediation goal for any of the eight COCs.28 Accordingly, a fair
   allocation would first allocate the OU2 response costs in equal shares to each of the eight COCs,
   with each COC’s share then allocated amongst the parties responsible for that COC.

          ANSWER:         The first and fourth sentences of paragraph 42 of the Complaint contain one

   or more conclusions of law and/or subjective statements of opinion, to which no response is

   required. To the extent a response is required, Defendant denies the allegations in these sentences.

   To the extent the allegations in paragraph 42 seek to characterize or paraphrase the ROD, that

   document speaks for itself in the appropriate context. Defendant denies the allegations that

   mischaracterize the ROD or take it out of context. To the extent the allegations in paragraph 42

   relate to individuals or entities other than Defendant, Defendant is without knowledge or

   information sufficient to form a belief as to the truth or accuracy of those allegations and therefore

   denies the same. Defendant denies the remaining allegations in paragraph 42, including any which

   seek to impute liability to Defendant.

           43.     OxyChem has incurred and will incur costs in the performance of the work
   required by the 2016 ASAOC, including but not limited to, costs of investigation, testing, and
   design of the remedy mandated by the OU2 ROD. By this action, OxyChem seeks recovery from
   Defendants of their respective fair and equitable shares of those costs. OxyChem also seeks
   recovery of Defendants’ respective fair and equitable shares of the costs OxyChem has incurred



                                                     -25-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 26 of 195 PageID: 14555




   and/or will continue to incur pursuant to the Tierra Removal ASAOC, the CSO ASAOC, and the
   RM 10.9 Removal UAO and costs associated with investigating and identifying other PRPs
   responsible for polluting the Lower Passaic River, whether as a result of direct discharge,
   downstream flows, migration from upland sites, improper disposal, or tidal influences from
   Newark Bay. In addition, OxyChem seeks a declaratory judgment imposing an equitable allocation
   of all future costs of designing the remedy against at least the parties responsible for the releases
   of the eight COCs that are driving the remedy.

          ANSWER:         Defendant is without knowledge or information sufficient to form a belief

   as to the truth or accuracy of the allegations in the first sentence of paragraph 43. The remainder

   of paragraph 43 of the Complaint consists of Plaintiff’s characterization of its own claims, to which

   no response is required. To the extent a response is required, Defendant admits that Plaintiff seeks

   a money judgment for cost recovery and contribution costs and a declaratory judgment for future

   response costs in connection with the remedial design of the OU2 Remedy pursuant to the 2016

   ASAOC but denies that Plaintiff has incurred recoverable costs or is entitled to any of the requested

   relief. Defendant denies any remaining allegations, characterizations, and implications in

   paragraph 43, including any which seek to impute liability to Defendant.

           44.     In connection with the Maxus and Tierra bankruptcy, OxyChem granted a partial
   release of its CERCLA contribution claim to 41 of the Defendants.29 That release is limited to the
   “Itemized Amount” of $165 million associated with the costs to design the remedy for OU2 that
   OxyChem was deemed to have incurred as of the date of the Debtors’ Petition. OxyChem did not
   release its claim for contribution against these parties for costs to design the remedy that exceed
   $165 million or for certain other costs related to the Tierra Removal ASAOC, the CSO ASAOC,
   the RM 10.9 Removal UAO, and costs associated with investigating and identifying other PRPs
   responsible for polluting the Lower Passaic River. OxyChem also did not grant any release to 79
   Defendants, each of whom is—as set out below—liable to pay its full allocable share of the costs
   OxyChem has incurred and will incur in the future to design the remedy for OU2 of the Site.
   29
     Attached hereto as Exhibit A is a list of the 41 Defendants that have received from OxyChem a
   partial release of contribution liability for their shares of the Itemized Amount of $165 million,
   along with a list of the 79 Defendants that have not received any release from OxyChem.

          ANSWER:         Defendant admits that it entered into a “Mutual Contribution Release

   Agreement” with Maxus Energy Corporation, Tierra Solutions, Inc., Maxus International Energy

   Company, Maxus (U.S.) Exploration Company, and Gateway Coal Company (collectively, the



                                                     -26-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 27 of 195 PageID: 14556




   “Bankruptcy Debtors”) and Plaintiff (the “Release Agreement”). The Release Agreement is a

   writing that speaks for itself and Plaintiff’s mis-characterizations of the Release Agreement are

   denied. To the extent the Release Agreement is subject to interpretation by the Court, the

   allegations of this paragraph call for a legal conclusion to which no response is required. To the

   extent a response is required, Defendant denies that the release is limited as alleged by Plaintiff.

   Defendant further denies that the Release Agreement did not release Plaintiff’s claims related to

   the Tierra Removal ASAOC, the CSO ASAOC, the RM 10.9 Removal UOA, and other past costs.

   Certainly, any costs incurred by the Bankruptcy Debtors under these various agreements and orders

   have been released as against Defendant, as have Plaintiff’s claims for past costs and its anticipated

   remedial design costs for OU2. To the extent the allegations in paragraph 44, footnote 29, and

   Exhibit A of the Complaint relate to individuals or entities other than Defendant, Defendant is

   without knowledge or information sufficient to form a belief as to the truth or accuracy of those

   allegations and therefore denies the same. To the extent paragraph 44, footnote 29, and Exhibit A

   seek to characterize or paraphrase a document, that document speaks for itself in the appropriate

   context. Defendant denies the allegations in paragraph 44, footnote 29, and Exhibit A that

   mischaracterize this partial release or take it out of context. The remainder of paragraph 44 and

   footnote 29 consists of one or more conclusions of law, to which no response is required. To the

   extent a response is required, Defendant denies the remaining allegations in paragraph 44, footnote

   29, and Exhibit A.

   IV.    JURISDICTION AND VENUE

           45.    OxyChem files this civil action pursuant to Sections 107(a)(1), (a)(2), (a)(3),
   (a)(4), and (a)(4)(B) and 113(f)(1) and (f)(3)(B) of CERCLA, as amended, 42 U.S.C. §§
   9607(a)(1), (a)(2), (a)(3), (a)(4), and (a)(4)(B) and 9613(f)(1) and (f)(3)(B) for the recovery and
   contribution from Defendants of response costs that OxyChem has expended to date and will
   expend in the future in response to releases and/or threatened releases of hazardous substances at
   the Diamond Alkali Superfund Site.



                                                     -27-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 28 of 195 PageID: 14557




          ANSWER:         Defendant admits that Plaintiff has filed this action pursuant to Sections

   107 and 113 of CERCLA, but denies that Plaintiff is entitled to any relief. Defendant denies any

   remaining allegations in paragraph 45.

          46.     This Court has jurisdiction over this action pursuant to 42 U.S.C. §§ 9607 and
   9613(b), providing jurisdiction over controversies arising under CERCLA; 28 U.S.C. § 1331,
   providing jurisdiction over federal questions; and 28 U.S.C. §§ 2201-2202 and 42 U.S.C. §
   9613(g)(2), providing jurisdiction over declaratory judgment actions.

          ANSWER:         Paragraph 46 of the Complaint contains one or more conclusions of law, to

   which no response is required. To the extent a response is required, Defendant denies the

   allegations in paragraph 46.

           47.     Upon information and belief, all parties and/or their predecessors are conducting
   business in the State of New Jersey and/or conducted business in the State of New Jersey during
   the relevant time period, and have or had sufficient contacts with the State of New Jersey to be
   subject to the jurisdiction of this Court.

          ANSWER:         To the extent the allegations in paragraph 47 of the Complaint relate to

   individuals or entities other than Defendant, Defendant is without knowledge or information

   sufficient to form a belief as to the truth or accuracy of those allegations and therefore denies the

   same. Further, paragraph 47 contains one or more conclusions of law, to which no response is

   required. To the extent a response is required, Defendant denies the allegations in paragraph 47.

           48.    Venue is proper in this District pursuant to 42 U.S.C. § 9613(b) and 28 U.S.C. §
   1391(b) because the property where the releases and threatened releases of hazardous substances
   have occurred is located within the territorial limits of this District, the damages giving rise to
   these claims occurred in this District, and multiple Defendants reside in this District.

          ANSWER:         Paragraph 48 consists of one or more conclusions of law, to which no

   response is required. To the extent a response is required, Defendant denies the allegations,

   characterizations, and implications in paragraph 48.




                                                     -28-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 29 of 195 PageID: 14558




          49.    Pursuant to 42 U.S.C. § 9613(l), OxyChem will provide a copy of the Complaint
   to the Attorney General of the United States and to the Administrator of the United States
   Environmental Protection Agency.

           ANSWER:         No response is required to paragraph 49 of the Complaint. To the extent a

   response is required, Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 49 and therefore denies the same.

          50.     Pursuant to paragraph 106 of the 2016 ASAOC, OxyChem notified EPA in writing
   60 days prior to the initiation of this suit that it intended to file a suit in the United States District
   Court for the District of New Jersey against liable parties for matters related to the 2016 ASAOC.

           ANSWER:         Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 50 of the Complaint and therefore denies the

   same.

   V.      PARTIES

           51. Plaintiff OxyChem is a New York corporation with its principal place of business
    at 5005 LBJ Freeway, Dallas, Texas.

           ANSWER:         Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 51 and therefore denies the same.

          52.      Defendant 21st Century Fox America, Inc. (f/k/a News America, Inc./Montrose
   Chemical Company/Chris Craft Industries) (“Fox America”) is a corporation organized under the
   laws of the State of Delaware with its principal place of business at 1211 Avenue of the Americas,
   New York, New York.

           ANSWER:         Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 52 and therefore denies the same.

          53.    Defendant 3M Company (f/k/a Minnesota Mining & Manufacturing Co.) is a
    Delaware corporation with its principal place of business at 3M Center, St. Paul, Minnesota.

           ANSWER:         Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 53 and therefore denies the same.




                                                       -29-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 30 of 195 PageID: 14559




           54.    Defendant A.E. Staley Manufacturing Company (“A.E. Staley”) is a corporation
    organized under the laws of the State of Delaware with its principal place of business at 2200 E.
    Eldorado Street, Decatur, Illinois.

          ANSWER:        Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 54 and therefore denies the same.

           55.     Defendant Akzo Nobel Coatings, Inc. is a Delaware corporation with its principal
    place of business at 525 W. Van Buren St. Fl.16, Chicago, Illinois.

          ANSWER:        Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 55 and therefore denies the same.

           56.     Defendant Alden Leeds Inc. (“Alden Leeds”) is a corporation organized under the
    laws of the State of New York with its principal place of business at 55 Jacobus Avenue, South
    Kearny, New Jersey.

          ANSWER:        Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 56 and therefore denies the same.

           57.    Defendant Alliance Chemical Inc. (“Alliance Chemical”) is a corporation
    organized under the laws of the State of New Jersey with its principal place of business at P.O.
    Box 237, Ridgefield, New Jersey.

          ANSWER:        Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 57 and therefore denies the same.

           58.      Defendant American Inks & Coatings Corporation is a Pennsylvania corporation
   with its principal place of business at 3400 North Hutchinson Street, Pine Bluff, Arkansas.

          ANSWER:        Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 58 and therefore denies the same.

          59.    Defendant APOLAN International, Inc. (f/k/a Atlantic Polymers & Products, Inc.)
   is a New Jersey corporation with its principal place of business at 5036 Industrial Road, Wall
   Township, New Jersey.

          ANSWER:        Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 59 and therefore denies the same.




                                                    -30-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 31 of 195 PageID: 14560




          60.     Defendant Arkema Inc. (“Arkema”) is a corporation organized under the laws of
   the Commonwealth of Pennsylvania with its principal place of business at 900 First Avenue, King
   of Prussia, Pennsylvania.

          ANSWER:         Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 60 and therefore denies the same.

           61.      Defendant Ashland LLC (f/k/a Ashland Chemical Company) (“Ashland”), is a
   limited liability company organized under the laws of the State of Kentucky with its principal place
   of business located at 50 East River Center Boulevard, Covington, Kentucky.

          ANSWER:         Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 61 and therefore denies the same.

          62.    Defendant Atlantic Richfield Company (ARCO) is a corporation organized under
   the laws of the State of Delaware with its principal place of business at 501 Westlake Park
   Boulevard, Houston, Texas.

          ANSWER:         Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 62 and therefore denies the same.

          63.     Defendant Atlas Refinery, Inc. (a/k/a Atlas Refining, Inc.) (“Atlas Refining”) is a
   corporation organized under the laws of the State of New Jersey with its principal place of business
   at 142 Lockwood Street, Newark, New Jersey.

          ANSWER:         Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 63 and therefore denies the same.

         64.     Defendant Aventisub LLC (f/k/a Roussel Uclaf) (“Aventisub”) is a limited liability
   company organized under the laws of the State of Delaware with its principal place of business at
   3711 Kennett Pike, Suite 200, Greenville, Delaware.

          ANSWER:         Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 64 and therefore denies the same.

           65.      Defendant BASF Catalysts LLC (f/k/a Engelhard Corporation) (“BASF Catalysts”)
   is a limited liability company organized under the laws of the State of Delaware with its principal
   place of business located at 100 Park Avenue, Florham Park, New Jersey.




                                                    -31-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 32 of 195 PageID: 14561




          ANSWER:        Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 65 and therefore denies the same.

           66.    Defendant BASF Corporation (BASF) is a corporation organized under the laws of
   the State of Delaware with its principal place of business located at 100 Campus Drive, Florham
   Park, New Jersey.
           ANSWER: Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 66 and therefore denies the same.

          67.      Defendant Bath Iron Works Corporation (BIW) is a corporation organized under
   the laws of the State of Maine with its principal place of business at 700 Washington Street, Bath,
   Maine.

          ANSWER:        Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 67 and therefore denies the same.

          68.     Defendant Benjamin Moore & Co. (“Benjamin Moore”), a subsidiary of Berkshire
   Hathaway, Inc., is a corporation organized under the laws of the State of New Jersey with its
   principal place of business is located at 101 Paragon Drive, Montvale, New Jersey.

          ANSWER:        Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 68 and therefore denies the same.

          69.     Defendant Berol Corporation (“Berol”) (c/o Newell Rubbermaid Inc.) is a
   corporation organized under the laws of the State of Delaware with its principal place of business
   at 2711 Washington Boulevard, Bellwood, Illinois.

          ANSWER:        Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 69 and therefore denies the same.

          70.     Defendant Borden & Remington Corp. is a Massachusetts corporation with its
   principal place of business at 63 Water Street, Fall River, Massachusetts.

          ANSWER:        Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 70 and therefore denies the same.

          71.     Defendant Campbell Foundry Company (CFC) is a corporation organized under
   the laws of the State of New Jersey with its principal place of business at 800 Bergen Street,
   Harrison, New Jersey.




                                                    -32-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 33 of 195 PageID: 14562




          ANSWER:        Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 71 and therefore denies the same.

          72.   Defendant Canning Gumm LLC (“Canning Gumm”) is a limited liability company
   organized under the laws of the State of Delaware with its principal place of business at c/o
   MacDermid Incorporated, 245 Freight Street, Waterbury, Connecticut.

          ANSWER:        Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 72 and therefore denies the same.

           73.     Defendant CBS Corporation (CBS), formerly known as Viacom Inc. and
   Westinghouse Electric Corporation (“Westinghouse”), is a corporation organized under the laws
   of the State of Delaware with its principal place of business at 51 W. 52nd Street, New York, New
   York.

          ANSWER:        Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 73 and therefore denies the same.

          74.     Defendant Chargeurs Wool (USA) Inc. (f/k/a United Piece Dye Works)
   (“Chargeurs”) is a corporation organized under the laws of the State of Delaware with its principal
   place of business at 178 Wool Road, Jamestown, South Carolina.

          ANSWER:        Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 74 and therefore denies the same.

         75.     Defendant Chargeurs, Inc. is a corporation organized under the laws of the State of
   Delaware with its principal place of business at 251 Little Falls Drive, Wilmington, Delaware.

          ANSWER:        Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 75 and therefore denies the same.

           76.     Defendant Chemtrade Chemicals Corporation (as successor to Essex Industrial
   Chemicals Inc.) (“Chemtrade”) is a corporation organized under the laws of the State of Delaware
   with its principal place of business at 90 East Halsey Road, Parsippany, New Jersey.

          ANSWER:        Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 76 and therefore denies the same.




                                                    -33-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 34 of 195 PageID: 14563




          77.    Defendant Clean Earth of North Jersey, Inc. (“Clean Earth”) is a corporation
   organized under the laws of the State of New Jersey with its principal place of business at 115
   Jacobus Avenue, Kearny, New Jersey.

          ANSWER:         Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 77 and therefore denies the same.

          78.    Defendant CNA Holdings LLC (“Celanese”) is a limited liability company
   organized under the laws of the State of Delaware with its principal place of business at 222 W.
   Las Colinas Boulevard, Suite 900, Irving, Texas.

          ANSWER:         Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 78 and therefore denies the same.

           79.     Defendant Coats & Clark, Inc. (“Coats”) is a corporation organized under the laws
   of the State of Delaware with its principal place of business at 3430 Toringdon Way, Suite 301,
   Charlotte, North Carolina.

          ANSWER:         Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 79 and therefore denies the same.

           80.     Defendant Conopco, Inc. (f/k/a S. B. Penick Company), d/b/a Unilever Best Foods
   North America (“Unilever”) is a corporation organized under the laws of the State of New York
   with its principal place of business at 700 Sylvan Avenue, Englewood Cliffs, New Jersey.

          ANSWER:         Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 80 and therefore denies the same.

           81.     Defendant Cooper Industries, LLC (“Cooper”) is a limited liability company
   organized under the laws of the State of Delaware with its principal place of business at 600 Travis
   Street, Suite 5800, Houston, Texas.

          ANSWER:         Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 81 and therefore denies the same.

         82.     Defendant Covanta Essex Co. (f/k/a American Ref-Fuel Company) (ARC) is a
   company organized under the laws of the State of Delaware with its principal place of business at
   445 South Street, Morristown, New Jersey.




                                                    -34-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 35 of 195 PageID: 14564




          ANSWER:         Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 82 and therefore denies the same.

           83.   Defendant Croda, Inc. (“Croda”) is a corporation organized under the laws of the
   State of Delaware with its principal place of business at 300A Columbus Circle, Edison, New
   Jersey.

          ANSWER:         Defendant admits that Croda, Inc. is incorporated in Delaware and has a

   place of business at 300A Columbus Circle, Edison, New Jersey.

          84.    Defendant Curtiss-Wright Corporation (“Curtiss-Wright”) is a corporation
   organized under the laws of the State of Delaware with its principal place of business at 13925
   Ballantyne Corporate Place, Suite 400, Charlotte, North Carolina.

          ANSWER:         Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 84 and therefore denies the same.

          85.     Defendant Darling Ingredients Inc. (f/k/a Darling International, Inc.) (“Darling”) is
   a corporation organized under the laws of the State of Delaware with its principal place of business
   at 251 O’Connor Ridge Boulevard, Suite 300, Irving, Texas.

          ANSWER:         Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 85 and therefore denies the same.

          86.    Defendant DII Industries, LLC (f/k/a Dresser Industries, Inc.) (DII), a subsidiary of
   Halliburton Company, is a limited liability company organized under the laws of the State of
   Delaware with its principal place of business at 2001 Ross Avenue, Dallas, Texas.

          ANSWER:         Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 86 and therefore denies the same.

          87.     Defendant E.I. du Pont de Nemours & Company is a Delaware corporation with its
   principal place of business at 974 Centre Road, Wilmington, Delaware.

          ANSWER:         Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 87 and therefore denies the same.

          88.     Defendant Eden Wood Corporation (“Eden Wood”) is a corporation organized
   under the laws of the State of Delaware with its principal place of business at 47 Parsippany Road,
   Whippany, New Jersey.



                                                    -35-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 36 of 195 PageID: 14565




          ANSWER:        Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 88 and therefore denies the same.

          89.    Defendant Elan Chemical Co., Inc. (“Elan”) is a corporation organized under the
   laws of the State of New Jersey with its principal place of business at 268 Doremus Avenue,
   Newark, New Jersey.

          ANSWER:        Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 89 and therefore denies the same.

             90.   Defendant Emerald Kalama Chemical LLC (f/k/a Kalama Chemicals) is a limited
    liability company organized under the laws of the State of Washington with its principal place of
    business at 2730 West Tyvola Road, Four Coliseum Centre, Charlotte, North Carolina.

          ANSWER:        Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 90 and therefore denies the same.

            91.     Defendant EnPro Industries, Inc. (“EnPro”), formerly Crucible Steel (“Crucible”),
    is a corporation organized under the laws of the State of North Carolina with its principal place
    of business at 5605 Carnegie Boulevard, Suite 500, Charlotte, North Carolina.

          ANSWER:        Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 91 and therefore denies the same.

           92.    Defendant Essex Chemical Corporation (“Essex”) is a corporation organized under
    the laws of the State of New York with its principal place of business at 2030 Dow Center,
    Midland, Michigan.

          ANSWER:        Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 92 and therefore denies the same.

           93.     Defendant Everett Smith Group, Ltd. (f/k/a Blanchard Bro. & Lane, Eagle Ottawa
    Leather, Albert Trostel & Sons) (“Everett Smith”) is a limited liability company organized under
    the laws of the State of Wisconsin with its principal place of business at 330 Kilbourn Avenue,
    Suite 1400, Milwaukee, Wisconsin.

          ANSWER:        Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 93 and therefore denies the same.




                                                    -36-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 37 of 195 PageID: 14566




           94.     Defendant Flint Group Incorporated (f/k/a Flint Ink Corporation) is a Michigan
    corporation with its principal place of business at 601 Abbott Road, East Lansing, Michigan.
          ANSWER: Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 94 and therefore denies the same.

           95.     Defendant Fort James LLC (f/k/a Fort James Corporation f/k/a Crown Zellerbach
    Corporation) is a Virginia limited liability company with its principal place of business at 133
    Peachtree Street NE, Atlanta, Georgia.

          ANSWER:         Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 95 and therefore denies the same.

           96.    Defendant Foundry Street Corporation (FSC) is a corporation organized under the
    laws of the State of New Jersey with its principal place of business at 260 Knoll Drive, Park
    Ridge, New Jersey.

          ANSWER:         Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 96 and therefore denies the same.

           97.     Defendant Foundry Street Development, LLC (“Foundry”) is a limited liability
    company organized under the laws of the State of Delaware with its principal place of business
    located at 616 South 21st Street, Philadelphia, Pennsylvania.

          ANSWER:         Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 97 and therefore denies the same.

            98.      Defendant Franklin-Burlington Plastics, Inc. (f/k/a Franklin Plastics Corporation)
    (“Franklin-Burlington”) is a corporation organized under the laws of the State of Delaware with
    its principal place of business at 33587 Walker Road, Avon Lake, Ohio.

          ANSWER:         Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 98 and therefore denies the same.

           99.      Defendant Garfield Molding Company, Inc./Garfield Manufacturing Company
    (“Garfield”) is a corporation organized under the laws of the State of New Jersey with its principal
    place of business at 10 Midland Avenue, Post Office Box 3236, Wallington, New Jersey.

          ANSWER:         Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 99 and therefore denies the same.




                                                     -37-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 38 of 195 PageID: 14567




           100. Defendant General Electric Company (“General Electric”) is a corporation
    organized under the laws of the State of New York with its principal place of business at 33-41
    Farnsworth Street, Boston, Massachusetts.

          ANSWER:        Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 100 and therefore denies the same.

            101. Defendant Givaudan Fragrances Corporation (“Givaudan”) (formerly known as
    Givaudan-Roure Corporation) is a corporation organized under the laws of the State of Delaware
    with its principal place of business located at 1199 Edison Drive, Cincinnati, Ohio.

          ANSWER:        Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 101 and therefore denies the same.

           102. Defendant Goodrich Corporation (“Goodrich”) is a corporation organized under
    the laws of the State of New York with its principal place of business at 2730 W. Tyvola Road,
    Four Coliseum Centre, Charlotte, North Carolina.

          ANSWER:        Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 102 and therefore denies the same.

          103.     Defendant Harris Corporation (f/k/a ITT Corporation, f/k/a ITT Industries, Inc.)
   (“Harris”) is a Delaware corporation with its principal place of business located at 1025 West
   NASA Boulevard, Melbourne, Florida.

          ANSWER:        Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 103 and therefore denies the same.

          104. Defendant Hexcel Corporation (f/k/a Fine Organics, Inc.) (“Hexcel”) is a
          corporation organized under the laws of the State of Delaware with its principal place of
          business at 281 Tresser Boulevard, Stamford, Connecticut.

          ANSWER:        Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 104 and therefore denies the same.

           105. Defendant Hexion Inc. (f/k/a Borden Chemical, Inc.) is a New Jersey corporation
   with its principal place of business at 180 East Broad Street, Columbus, Ohio.

          ANSWER:        Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 105 and therefore denies the same.



                                                   -38-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 39 of 195 PageID: 14568




           106. Defendant Hoffmann-La Roche Inc. is a corporation organized under the laws of
   the State of New Jersey with its principal place of business at 150 Clove Road, Suite 8, Little Falls,
   New Jersey.

          ANSWER:         Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 106 and therefore denies the same.

          107. Defendant Honeywell International Inc. (“Honeywell”) is a corporation organized
   under the laws of the State of New Jersey with its principal place of business at 115 Tabor Road,
   Morris Plains, New Jersey.

          ANSWER:         Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 107 and therefore denies the same.

          108. Defendant Houghton International Inc. (f/k/a E.F. Houghton & Co., Inc.) is a
   Pennsylvania corporation with its principal place of business at Madison and Van Buren Avenues,
   Valley Forge, Pennsylvania.

          ANSWER:         Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 108 and therefore denies the same.

           109. Defendant Ingredion Incorporated is a Delaware corporation with its principal place
   of business at 5 Westbrook Corporate Center, Westchester, Illinois.

          ANSWER:         Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 109 and therefore denies the same.

           110. Defendant Innospec Active Chemicals LLC (f/k/a Finetex, Inc.) (“Innospec”) is a
   limited liability company organized under the laws of the State of Georgia with its principal place
   of business at 510 West Grimes Avenue, High Point, North Carolina.

          ANSWER:         Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 110 and therefore denies the same.

          111. Defendant INX International Ink Co. (f/k/a Midland Color Company and f/k/a
   Roberts & Carlson, Inc.) is a Delaware corporation with its principal place of business at 150 North
   Martingale Road, Suite 700, Schaumburg, Illinois.

          ANSWER:         Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 111 and therefore denies the same.



                                                     -39-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 40 of 195 PageID: 14569




         112. Defendant ISP Chemicals LLC (f/k/a International Specialty Products, Inc. and ISP
   Van Dyk, Inc.) (ISP) is a limited liability company organized under the laws of the State of
   Delaware with its principal place of business at 1361 Alps Road, Wayne, New Jersey.

          ANSWER:         Defendant lacks knowledge or information to form a belief as to the truth

   or accuracy of the allegations in paragraph 112 and therefore denies the same.

           113. Defendant Johnson & Johnson is a New Jersey corporation with its principal place
   of business at One Johnson and Johnson Plaza, New Brunswick, New Jersey.

          ANSWER:         Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 113 and therefore denies the same.

          114. Defendant Kalama Specialty Chemicals, Inc. (f/k/a Kalama Chemical Inc.) is a
   corporation organized under the laws of the State of Washington with its principal place of
   business at 900 4th Avenue, Seattle, Washington.

          ANSWER:         Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 114 and therefore denies the same.

          115. Defendant Kearny Smelting & Refining Corp. (“Kearny Smelting”) is a corporation
   organized under the laws of the State of New York with its principal place of business at 936
   Harrison Avenue, Kearny, New Jersey.

          ANSWER:         Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 115 and therefore denies the same.

           116. Defendant LeeMilt’s Petroleum, Inc. (f/k/a Power Test Corporation) (“LeeMilt”) is
   a corporation organized under the laws of the State of New York with its principal place of business
   at 2 Jericho Plaza, Suite 110, Jericho, New York.

          ANSWER:         Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 116 and therefore denies the same.

           117. Defendant Legacy Vulcan, LLC (f/k/a Vulcan Materials Company; f/k/a Kolker
   Chemical Corporation) (“Vulcan”) is a limited liability company organized under the laws of the
   State of Delaware with its principal place of business at 1200 Urban Center Drive, Birmingham,
   Alabama.




                                                    -40-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 41 of 195 PageID: 14570




          ANSWER:        To the extent the allegations in paragraph 117 relate to a company other

   than Defendant, Defendant lacks knowledge or information sufficient to form a belief as to the

   truth or accuracy of the allegations in paragraph 117 and therefore denies the same.

          118. Defendant Mallinckrodt LLC (“Mallinckrodt”) is a limited liability company
   organized under the laws of the State of Delaware with its principal place of business located at
   675 James S. McDonnell Boulevard, Hazelwood, Missouri.

          ANSWER:        Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 118 and therefore denies the same.

          119. Defendant Marathon Oil Corporation (f/k/a USX Corp., f/k/a Federal Shipbuilding
   & Dry Dock Company) is a Delaware corporation with its principal place of business at 5555 San
   Felipe Street, Houston, Texas.

          ANSWER:        Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 119 and therefore denies the same.

          120. Defendant McKesson Corporation (“McKesson”) is a corporation organized under
   the laws of the State of Maryland with its principal place of business at One Post Street, San
   Francisco, California.

          ANSWER:        Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 120 and therefore denies the same.

          121. Defendant Melon Leasing Corporation, Inc. is a corporation organized under the
   laws of the State of New Jersey with its principal place of business located at 109-113 Jacobus
   Avenue, Kearny, New Jersey.

          ANSWER:        Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 121 and therefore denies the same.

          122. Defendant Meltser-Tonnele Avenue LLC (“Meltser”) is a limited liability company
   organized under the laws of the State of New Jersey with its principal place of business located at
   187-189 Foundry Street, Newark, New Jersey.

          ANSWER:        Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 122 and therefore denies the same.




                                                    -41-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 42 of 195 PageID: 14571




          123. Defendant MI Holdings, Inc. (“MI Holdings”) is a corporation organized under the
   laws of the State of Missouri with its principal place of business located at 601 Midland Avenue,
   Rye, New York.

          ANSWER:        Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 123 and therefore denies the same.

           124. Defendant Nappwood Land Corporation is a corporation organized under the laws
   of the State of New Jersey with its principal place of business at One Stamford Forum, 201 Tresser
   Boulevard, Stamford, Connecticut.

          ANSWER:        Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 124 and therefore denies the same.

         125. Defendant National-Standard LLC (“National-Standard”) is a limited liability
   company organized under the laws of the State of Delaware with its principal place of business at
   1618 Terminal Road, Niles, Michigan.

          ANSWER:        Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 125 and therefore denies the same.

          126. Defendant Newell Brands Inc. (f/k/a Newell Rubbermaid, Inc.) (NBI) is a
   corporation organized under the laws of the State of Delaware with its principal place of business
   at 221 River Street, Hoboken, New Jersey.


          ANSWER:        Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 126 and therefore denies the same.

          127. Defendant Nokia of America Corporation (f/k/a Alcatel-Lucent USA, Inc.)
   (“Lucent”) is a corporation organized under the laws of the State of Delaware with its principal
   place of business at 600-700 Mountain Avenue, Suite 700, New Providence, New Jersey.

          ANSWER:        Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 127 and therefore denies the same.

          128. Defendant Novartis Corporation (f/k/a Ciba Geigy Corporation) is a New York
   corporation with its principal place of business at One South Ridgedale Avenue, Building 122,
   East Hanover, New Jersey.




                                                   -42-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 43 of 195 PageID: 14572




          ANSWER:         Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 128 and therefore denies the same.

          129. Defendant Novelis Corporation (f/k/a Alcan Aluminum Corporation) (“Alcan”) is
   a corporation organized under the laws of the State of Texas with its principal place of business at
   3560 Lenox Road, Suite 2000, Atlanta, Georgia.

          ANSWER:         Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 129 and therefore denies the same.

           130. Defendant Noveon Hilton Davis, Inc., a subsidiary of Dystar LP (“Noveon Hilton
   Davis”), is a corporation organized under the laws of the State of Delaware with its principal place
   of business at 2235 Langdon Farm Road, Cincinnati, Ohio.

          ANSWER:         Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 130 and therefore denies the same.

          131. Defendant Otis Elevator Company (“Otis”) is a corporation organized under the
   laws of the State of New Jersey with its principal place of business at 1 Carrier Place, Farmington,
   Connecticut.

          ANSWER:         Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 131 and therefore denies the same.

          132. Defendant Pabst Brewing Company, LLC (“Pabst”) is a limited liability company
   organized under the laws of the State of Delaware with its principal place of business at 10635
   Santa Monica Boulevard, Los Angeles, California.

          ANSWER:         Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 132 and therefore denies the same.

          133. Defendant Palin Enterprises L.L.C. (“Palin”) is a limited liability company
   organized under the laws of the State of New Jersey with its principal place of business at 235 Park
   Avenue, South, 8th Floor, New York, New York.

          ANSWER:         Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 133 and therefore denies the same.

          134. Defendant Pfister Urban Renewal Corporation (“Pfister Urban”) is a New Jersey
   corporation with its principal place of business at P.O. Box 237, Ridgefield, New Jersey.



                                                    -43-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 44 of 195 PageID: 14573




          ANSWER:        Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 134 and therefore denies the same.

            135.  Defendant Pharmacia LLC (f/k/a Monsanto Company) (“Pharmacia”) is a limited
   liability company organized under the laws of the State of Delaware with its principal place of
   business at 7000 Portage Road, Kalamazoo, Michigan.

          ANSWER:        Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 135 and therefore denies the same.

         136. Defendant Pitt-Consol Chemical Company (“DuPont”), a subsidiary of Du Pont
   Chemical and Energy Operations, Inc., is a corporation organized under the laws of the State of
   Delaware with its principal place of business at 1007 Market Street, Wilmington, Delaware.

          ANSWER:        Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 136 and therefore denies the same.

           137. Defendant PMC Global, Inc. (a/k/a Kleer Kast, a Division of PMC Inc.) (“Kleer
   Kast”) is a corporation organized under the laws of the State of Delaware with its principal place
   of business at PMC, Inc., 12243 Branford Street, Sun Valley, California.

          ANSWER:        Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 137 and therefore denies the same.

           138. Defendant PPG Industries, Inc. (PPG) is a corporation organized under the laws of
   the Commonwealth of Pennsylvania with its principal place of business located at One PPG Place,
   Pittsburgh, Pennsylvania.

          ANSWER:        Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 138 and therefore denies the same.

          139. Defendant Public Service Electric & Gas Company (PSE&G) is a corporation
   organized under the laws of the State of New Jersey with its principal place of business at 80 Park
   Plaza, Newark, New Jersey.

          ANSWER:        Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 139 and therefore denies the same.




                                                    -44-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 45 of 195 PageID: 14574




           140. Defendant Purdue Pharma Technologies, Inc. (“Purdue”) is a corporation organized
   under the laws of the State of Delaware with its principal place of business at One Stamford Forum,
   201 Tresser Boulevard, Stamford, Connecticut.

          ANSWER:         Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 140 and therefore denies the same.

          141. Defendant Quala Systems, Inc. (“Quala”) is a corporation organized under the laws
   of Delaware with a principal place of business at 500 N. Westshore Boulevard, Suite 435, Tampa,
   Florida.

          ANSWER:         Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 141 and therefore denies the same.

           142. Defendant Quality Carriers, Inc. (a/k/a/ Quality Distribution, Inc., f/k/a Chemical
   Leaman Tank Lines, Inc.) (“Quality Distribution”) is a corporation organized under the laws of
   the State of Illinois with its principal place of business located at 4041 Park Oaks Boulevard, Suite
   200, Tampa, Florida.

          ANSWER:         Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 142 and therefore denies the same.

           143. Defendant R. T. Vanderbilt Holding Company, Inc. (f/k/a R. T. Vanderbilt
    Company, Inc., f/k/a Vanderbilt Chemical Corporation) is a Delaware corporation with its
    principal place of business at 30 Winfield Street, Norwalk, Connecticut.

          ANSWER:         Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 143 and therefore denies the same.

          144. Defendant Reckitt Benckiser LLC (“Reckitt”) is a limited liability company
   organized under the laws of the State of Delaware with its principal place of business at 399
   Interpace Parkway, Parsippany, New Jersey.

          ANSWER:         Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 144 and therefore denies the same.

           145. Defendant Revere Smelting & Refining Corporation (“Revere”) is a corporation
    organized under the laws of the State of Delaware with its principal place of business at 2777
    Stemmons Freeway, Suite 1800, Dallas, Texas.




                                                     -45-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 46 of 195 PageID: 14575




          ANSWER:         Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 145 and therefore denies the same.

          146. Defendant Rexam Beverage Can Company (f/k/a American National Can
    Company) is a Delaware corporation with its principal place of business at 10 Longs Peak Drive,
    Broomfield, Colorado.

          ANSWER:         Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 146 and therefore denies the same.

            147. Defendant Roselle Mausoleum Maintenance Fund, Inc. (f/k/a Peter Roselle &
    Sons, Inc.) (the “Roselle Entities”) is a corporation organized under the laws of the State of New
    Jersey, with its principal place of business at 163 Tremont Avenue, East Orange, New Jersey.

          ANSWER:         Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 147 and therefore denies the same.

            148. Defendant Royce Associates, a Limited Partnership (f/k/a Royce Chemical
    Company) (“Royce”) is a limited partnership organized under the laws of the State of New Jersey
    with its principal place of business at 35 Carlton Avenue, East Rutherford, New Jersey.

          ANSWER:         Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 148 and therefore denies the same.

          149. Defendant RTC Properties, Inc. (f/k/a Union Minerals and Alloys Corporation
    (“Union Minerals”) is a New York corporation with its principal place of business at 100 Central
    Avenue, Building 30, Kearny, New Jersey.

          ANSWER:         Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 149 and therefore denies the same.

          150. Defendant Safety-Kleen Envirosystems Company (“Safety-Kleen”) is a
   corporation organized under the laws of the State of California with its principal place of business
   at 42 Longwater Drive, Norwell, Massachusetts.

          ANSWER:         Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 150 and therefore denies the same.




                                                    -46-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 47 of 195 PageID: 14576




          151. Defendant Schiffenhaus Packaging LLC (“Schiffenhaus”) is a limited liability
   company organized under the laws of the State of New Jersey with its principal place of business
   at 2013 McCarter Highway, Newark, New Jersey.

          ANSWER:         Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 151 and therefore denies the same.

           152.    Defendant Sequa Corporation (“Sequa”) is a corporation organized under the laws
   of the State of Delaware with its principal place of business at 3999 CA Boulevard, Palm Beach
   Gardens, Florida.

          ANSWER:         Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 152 and therefore denies the same.

           153. Defendant Seton Company, Inc. (“Seton”) is a corporation organized under the
    laws of the State of New Jersey with its principal place of business at 849 Broadway, Newark,
    New Jersey.

          ANSWER:         Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 153 and therefore denies the same.

           154. Defendant Spectraserv, Inc. (“Spectraserv”), a privately held corporation owned
    by members of the Joseph P. Miele family and a successor company to Modern Transportation
    Company, is a corporation organized under the laws of the State of New Jersey with its principal
    place of business at 75 Jacobus Avenue, Kearny, New Jersey.

          ANSWER:         Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 154 and therefore denies the same.

          155.     Defendant Staley Holdings LLC is a limited liability company organized under the
   laws of the State of Delaware with its principal place of business at 501 Silverside Road, Suite 55,
   Wilmington, Delaware.

          ANSWER:         Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 155 and therefore denies the same.

          156. Defendant Stanley Black & Decker Inc. (f/k/a/ The Stanley Works) (“Stanley”) is
   a corporation organized under the laws of the State of Connecticut with its principal place of
   business at 1000 Stanley Drive, New Britain, Connecticut.




                                                    -47-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 48 of 195 PageID: 14577




          ANSWER:         Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 156 and therefore denies the same.

         157. Defendant STWB Inc. (f/k/a Sterling Winthrop, Inc./Sterling Drug) (STWB) is a
   Delaware corporation with its principal place of business at 100 Bayer Road, Building 4, Pittsford,
   Pennsylvania.

          ANSWER:         Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 157 and therefore denies the same.

          158.    Defendant Sun Chemical Corporation (“Sun Chemical”) is a corporation organized
   under the laws of the State of Delaware with its principal place of business at 35 Waterview
   Boulevard Parsippany, New Jersey.

          ANSWER:         Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 158 and therefore denies the same.

             159. Defendant Sunoco (R&M), LLC (as a successor to Sun Oil Company) is a limited
    liability company organized under the laws of the Commonwealth of Pennsylvania with its
    principal place of business located at 1735 Market Street, Philadelphia, Pennsylvania.

          ANSWER:         Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 159 and therefore denies the same.

           160. Defendant Sunoco Partners Marketing & Terminals L.P. is a limited partnership
    organized under the laws of the State of Texas with its principal place of business located at 1818
    Market Street, Suite 1500, Philadelphia, Pennsylvania.

          ANSWER:         Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 160 and therefore denies the same.

           161. Defendant Tate & Lyle Ingredients Americas LLC is a limited liability company
    organized under the laws of the State of Delaware with its principal place of business at 320
    Schuyler Avenue and 100 Third Avenue, Kearny, New Jersey.

          ANSWER:         Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 161 and therefore denies the same.




                                                    -48-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 49 of 195 PageID: 14578




           162. Defendant Teval Corporation (“Teval”), formerly named Guyon General Piping,
    Inc. (“Guyon”), is a corporation organized under the laws of the State of New York with its
    principal place of business at 1 Portland Square, Portland, Maine.

          ANSWER:        Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 162 and therefore denies the same.

            163. Defendant Textron, Inc. (“Textron”) is a corporation organized under the laws of
    the State of Delaware with its principal place of business at 40 Westminster Street, Providence,
    Rhode Island.

          ANSWER:        Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 163 and therefore denies the same.

          164.     Defendant The Hartz Mountain Corporation (f/k/a Sternco Industries, Inc.)
   (“Hartz”) is a corporation organized under the laws of the State of New Jersey with its principal
   place of business at 400 Plaza Drive, Secaucus, New Jersey.

          ANSWER:        Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 164 and therefore denies the same.

          165. Defendant The Newark Group, Inc. (“Newark Group”) is a corporation organized
   under the laws of the State of New Jersey with its principal place of business at 20 Jackson Drive,
   Cranford, New Jersey.

          ANSWER:        Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 165 and therefore denies the same.

           166. Defendant The Okonite Company, Inc. (“Okonite”) is a corporation organized
    under the laws of the State of Delaware with its principal place of business at 102 Hilltop Road,
    Ramsey, New Jersey.

          ANSWER:        Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 166 and therefore denies the same.

           167. Defendant The Sherwin-Williams Company (“Sherwin Williams”) is a
    corporation organized under the laws of the State of Ohio with its principal place of business
    located at 101 West Prospect Avenue, Cleveland, Ohio.




                                                    -49-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 50 of 195 PageID: 14579




          ANSWER:         Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 167 and therefore denies the same.

            168. Defendant Tiffany and Company (“Tiffany”) is a corporation organized under the
    laws of the State of New York with its principal place of business at 727 Fifth Avenue, New York,
    New York.

          ANSWER:         Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 168 and therefore denies the same.

           169. Defendant United States Steel Corporation (f/k/a USX Corp., f/k/a Federal
    Shipbuilding & Dry Dock Company) is a Delaware corporation with its principal place of business
    at 600 Grant Street, Pittsburgh, Pennsylvania.

          ANSWER:         Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 169 and therefore denies the same.

            170. Defendant Wiggins Plastics, Inc. (WPI) is a corporation organized under the laws
    of the State of New Jersey with its principal place of business at 180 Kingsland Road, Clifton,
    New Jersey.

          ANSWER:         Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 170 and therefore denies the same.

           171. Defendant Zeneca Inc. is a Delaware corporation with its principal place of
    business at 10 Finderne Avenue, Bridgewater, New Jersey.

          ANSWER:         Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 171 and therefore denies the same.

           172. Defendants ‘XYZ Corporations’ 1-10, these names being fictitious, are entities that
   cannot be ascertained as of the filing of this Complaint, certain of which are corporate successors
   to, predecessors of, or are otherwise related to, the named defendants.

          ANSWER:         Defendant lacks knowledge or information sufficient to form a belief as to

   the truth or accuracy of the allegations in paragraph 172 and therefore denies the same.

           173. Many of the Defendants sued below were also defendants in earlier litigation filed
   in New Jersey under the Spill Act.30 Many of them sought and were denied motions to dismiss
   claims that they were liable for the discharges described below. The allegations as to these parties



                                                    -50-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 51 of 195 PageID: 14580




   include the allegations that were previously sustained as sufficient to state a claim for relief in the
   New Jersey Litigation. OxyChem has organized its allegations specific to individual Defendants
   by the COCs identified in the OU2 ROD.

          ANSWER:         To the extent the allegations in paragraph 173 relate to individuals or

   entities other than Defendant, Defendant lacks knowledge or information to form a belief as to the

   truth or accuracy of those allegations and therefore denies the same. Paragraph 173 references and

   purports to characterize the earlier New Jersey Litigation. The motions and/or orders submitted

   and/or issued in conjunction with that litigation speak for themselves in the appropriate context.

   Defendant denies any statement or allegation in paragraph 173 that mischaracterizes the referenced

   motions and/or orders from the New Jersey Litigation or takes them out of context. Defendant

   denies any remaining allegations, characterizations, and implications in paragraph 173, including

   any which seek to impute liability to Defendant.

   VI.    ALLEGATIONS AGAINST INDIVIDUAL PARTIES BY PRIMARY COC

          174. OxyChem seeks to recover costs, contribution, and a declaratory judgment against
    the following covered parties that are responsible for the releases of PCBs (among other
    hazardous substances) that have contaminated and continue to contaminate the sediments of the
    Lower Passaic River.

          ANSWER:         Paragraph 174 consists of Plaintiff’s characterization of its own claims, to

   which no response is required. To the extent the allegations in paragraph 174 of PCB

   contamination relate to individuals or entities other than Defendant, Defendant lacks knowledge

   or information to form a belief as to the truth or accuracy of those allegations and therefore denies

   the same. Defendant denies any remaining allegations in paragraph 174.

           175. Defendant Nokia of America Corporation (f/k/a Alcatel-Lucent USA, Inc.)
   (“Lucent”), a successor to Western Electric Company, Inc. (“Western Electric”), owned and
   operated a 147-acre property located at 100 Central Avenue, Kearny, New Jersey, also designated
   as Block 288, Lot 10.01 on the tax maps of Kearny, Hudson County. This property is part of the
   Facility. Western Electric manufactured switchboards, wiring, and related telecommunications
   equipment, including mercury relays and transformers. Lucent also operated a powerhouse on the
   property. Western Electric had at least 13 active and inactive PCB transformers on the property,



                                                      -51-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 52 of 195 PageID: 14581




   including two stored outdoors without adequate roof and walls or proper diking. Hazardous
   substances utilized at the property included, among others, PCBs, chromium, copper, lead, nickel,
   zinc, cyanide, beryllium, silver, PAHs, mercury, and asbestos. During Lucent’s ownership and
   operation of the Lucent Property, hazardous substances such as PCBs were disposed of on the
   property. There are instances of spills of PCBs on the property. The property’s soil and
   groundwater tested positive for PCB and mercury contamination, among other hazardous
   substances. PCBs were also detected in Passaic River sediments adjacent to the property’s
   discharge pathways. The discharge pathways include (1) the discharge of untreated process
   wastewaters and stormwater to the storm sewers that discharged to the Passaic River through
   outfalls, including five New Jersey Pollutant Discharge Elimination System (NJPDES) outfalls to
   the Passaic River; (2) flooding of buildings via floor drains that would subsequently drain to
   outfalls to the Passaic River; (3) groundwater flows into the Passaic River; (4) a manual release
   valve in the drainage pit and drains from the outside drum storage area; and (5) an extensive
   network of storm sewers, catch basins, and outfalls that discharged directly to the Passaic River.
   The process wastewater included the wastewater from the screw machines, metal plating
   operations, and the manufacturing of transformers. Lucent is liable as an owner and/or operator at
   the time of disposal of hazardous substances. Releases of hazardous substances including PCBs
   from the property have contaminated and continue to contaminate sediments in the Lower Passaic
   River, including OU2, and must be removed from the riverbed and/or capped as a result of EPA’s
   mandated remedy. Under CERCLA §§ 107(a)(2) and/or (a)(3) and CERCLA § 113, Lucent is
   therefore liable for the costs of response resulting from the release of hazardous substances from
   the Facility, including the costs of removing and capping PCBs and other hazardous substances it
   disposed of that have contaminated and continue to contaminate the river, including but not limited
   to mercury, lead, copper, and PAHs.

          ANSWER:         The final three sentences of paragraph 175 of the Complaint contain one or

   more conclusions of law, to which no response is required. To the extent a response is required,

   Defendant denies the allegations in those sentences. Defendant lacks knowledge or information

   sufficient to form a belief as to the truth or accuracy of the remaining allegations in paragraph 175

   and therefore denies the same.

           176. United Cork Companies, as a predecessor to Defendant BASF Corporation
   (BASF), operated the 27-acre chemical manufacturing facility at 50 Central Avenue, Kearny, New
   Jersey from 1935 to 1964. This property is part of the Facility. United Cork manufactured
   insulation and dyestuffs at the property from 1935 to 1964. BASF is the successor in interest to
   United Cork Companies. From 1964 until 1990, BASF operated the property. BASF formulated
   and manufactured chemical products, chemical intermediaries, plasticizers, and dyes at the
   property. The main material manufactured by BASF was phthalic anhydride, which is associated
   with the formation of dioxins. BASF also used other dioxin-associated compounds on the property,
   including maleic anhydride, chloranil, and benzaldehyde. Chemicals in the soil at the property
   include copper, lead, mercury, petroleum hydrocarbons, PCBs, PAHs, bis(2 ethylhexyl) phthalate,
   and other phthalates. Chemicals in groundwater at the property include PCBs, lead, xylene, bis(2


                                                     -52-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 53 of 195 PageID: 14582




   ethylhexyl) phthalate, and other phthalates. Numerous discharge routes to the Passaic River exist
   from the property, including direct stormwater and process water discharges and spills, leaks, and
   migration of waste formerly stored directly on the ground surface. Further, a cross-connection
   existed between the process sewer and storm sewers onsite, which resulted in the release of
   hazardous substances into the Passaic River. Indeed, an internal June 1978 BASF memorandum
   admits that the BASF property discharged surface water to the Passaic River, in violation of the
   Federal Clean Water Act of 1972. After BASF acknowledged this issue, it took eleven more years
   for BASF to cap the sewer line, only doing so in 1989. Passaic River sediment samples adjacent
   to the property show the presence of bis(2L1ethylhexyl) phthalate, other phthalates, phenanthrene,
   mercury, lead, copper, arsenic, PAHs, PCBs, dioxin-associated compounds, and other hazardous
   substances. BASF is liable as an owner and/or operator at the time of disposal of hazardous
   substances. Releases of hazardous substances including PCBs from the property have
   contaminated and continue to contaminate the sediments in the Lower Passaic River, including
   OU2, and must be removed from the riverbed and/or capped as a result of EPA’s mandated remedy.
   Under CERCLA §§ 107(a)(2) and/or 107(a)(3) and CERCLA § 113, and subject to the contribution
   release described in paragraph 44 above, BASF is therefore liable for the costs of response
   resulting from the release of hazardous substances from the Facility, including the costs of
   removing and/or capping PCBs and other hazardous substances it disposed of that have
   contaminated and continue to contaminate the river including but not limited to dioxin-associated
   compounds, PAHs, lead, mercury, and copper.

          ANSWER:         The final three sentences of paragraph 176 of the Complaint contain one or

   more conclusions of law, to which no response is required. To the extent a response is required,

   Defendant denies the allegations in those sentences. Defendant lacks knowledge or information

   sufficient to form a belief as to the truth or accuracy of the remaining allegations in paragraph 176

   and therefore denies the same.

            177. From approximately 1954 until 1994, Defendant Pharmacia LLC (f/k/a Monsanto
   Company) (“Pharmacia”) owned and operated a chemical manufacturing facility on the foot of
   Pennsylvania Avenue in Kearny, New Jersey abutting the Passaic River. This property is part of
   the Facility. Pharmacia used hazardous substances at its property including maleic anhydride,
   PCBs, toluene, benzene, phenol, ethylene oxide, and phosphoric acid. During Pharmacia’s
   ownership and operation of the property, it disposed of hazardous substances onto the property
   and directly into the Passaic River through the Kearny storm sewer and a discharge pipe that
   discharged to the Passaic River. Pharmacia also had numerous settling pits and ponds on the
   property. Specifically, Pharmacia disposed of highly concentrated PCB mixtures to a PCB
   Disposal Area Pond, which is within 500 feet of the Passaic River. PCBs have moved through the
   property’s drainage system, groundwater, and soil towards the river. The property is on the
   waterfront to the Passaic River. Mercury, copper, lead, PAHs, PCBs, and dioxin-associated
   compounds have been detected in soils on the property. Stormwater flowed through contaminated
   areas on the property and discharged to the Passaic River via runoff during wet weather. Pharmacia
   is liable as an owner and/or operator at the time of disposal of hazardous substances. Releases of



                                                     -53-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 54 of 195 PageID: 14583




   hazardous substances including PCBs from the property have contaminated and continue to
   contaminate the sediments in the Lower Passaic River, including OU2, and must be removed from
   the riverbed and/or capped as a result of EPA’s mandated remedy. Under CERCLA §§ 107(a)(2)
   and/or 107(a)(3) and CERCLA § 113, and subject to the contribution release described in
   paragraph 44 above, Pharmacia is therefore liable for the costs of response resulting from the
   release of hazardous substances from the Facility, including the costs of removing and/or capping
   PCBs and other hazardous substances it disposed of that have contaminated and continue to
   contaminate the river, including but not limited to mercury, lead, copper, and PAHs.

          ANSWER:         The final three sentences of paragraph 177 of the Complaint contain one or

   more conclusions of law, to which no response is required. To the extent a response is required,

   Defendant denies the allegations in those sentences. Defendant lacks knowledge or information

   sufficient to form a belief as to the truth or accuracy of the remaining allegations in paragraph 177

   and therefore denies the same.

            178. Defendant McKesson Corporation (“McKesson”) sold McKesson Envirosystems
   to Safety-Kleen Corp. in 1987, which became Defendant Safety-Kleen Envirosystems Company
   (“Safety-Kleen”), a subsidiary of Safety-Kleen Corp. Before then, McKesson, through its
   predecessors, operated at 600 Doremus Avenue, Newark, New Jersey, near RM 0 to RM 0.5,
   beginning in 1974. This property is part of the Facility. The prior owner of the property, Vulcan,
   continued its chemical manufacturing operations, mainly methylene chloride, at the property after
   the 1974 sale to McKesson. In 1975, Vulcan discontinued all chemical production operations on
   the property. McKesson’s predecessor, Inland Chemical Corporation (“Inland”), also operated at
   the property beginning in 1974. Inland began to phase out chemical manufacturing over the first
   four years and initiated solvent recovery services at the property. As of 1979, Inland’s operations
   at the property included the recovery of waste material from Bristol-Myers Squibb Corporation.
   This arrangement ended in or about April 1981. Chemicals reportedly handled during this 1979 to
   1981 time period included acetone, dimethyl aniline, hydrochloric acid, toluene, and xylenes.
   Methylene chloride was the highest volume waste material handled, with an estimated 21,732,000
   pounds per year received. As of October 1981, there were 94 storage tanks on the property, ranging
   from 800 to 230,000 gallons. Inland reportedly processed 450,000 to 600,000 gallons of chemical
   and liquid waste per month. As of the 1981 merger with Inland, McKesson and/or McKesson
   Envirosystems owned and continued to operate the property as a hazardous waste treatment
   facility. As of 1982, McKesson was processing numerous chemicals at the property, including
   acetone, dimethyl aniline, methylene chloride, and mixed chlorinated hydrocarbons. In October
   1982, there was an explosion and fire on the property during the processing of waste dimethyl
   sulfoxide, and NJDEP ordered the plant closed immediately. McKesson then posted a $250,000
   performance bond to NJDEP to guarantee that remedial cleanup and facility upgrades work would
   be completed. The property has reportedly remained inactive since 1982, except for the
   remediation activities. Soil testing at the property, performed in 1982, 1994, 1999, and 2000/2001,
   detected a long list of hazardous substances, including PCBs, carbon tetrachloride, methylene
   chloride, trichloroethane, hexachlorobenzene, methyl aniline, arsenic, lead, and mercury.



                                                     -54-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 55 of 195 PageID: 14584




   Similarly, groundwater investigations performed in 1981/1982, 1988, 1994, and 1999 also detected
   a long list of hazardous substances, including acetone, carbon tetrachloride, methanol, toluene,
   iron, and lead. These and many other hazardous substances related to McKesson’s operations were
   identified in Passaic River sediments in the vicinity of the property. Over the years, there were
   several spills and chemicals found leaching from the property. Contaminated runoff from the
   property was flowing into a storm drain and discharging to the Passaic River. NJDEP
   documentation in 1979 reported that stormwater runoff discharged to Newark Bay and that, on
   repeated site visits, there were leaking, cracked, and open 55-gallon drums containing solvents that
   were not stored in contained areas. Also in 1979, NJDEP documented “extensive spillage” at the
   property and a stream of runoff that discharged to Newark Bay. The Newark Bay tidally influences
   the Passaic River. On information and belief, onsite soil contaminants reached the Passaic River
   via runoff. Safety-Kleen is liable as an owner and/or operator at the time of disposal of hazardous
   substances. McKesson is liable as a current owner and/or operator of the property. Releases of
   hazardous substances including PCBs from the property have contaminated and continue to
   contaminate the sediments in the Lower Passaic River, including OU2, and must be removed from
   the riverbed and/or capped as a result of EPA’s mandated remedy. Under CERCLA §§ 107(a)(1)
   and/or 107(a)(2) and/or 107(a)(3) and CERCLA § 113, and subject to the contribution release
   described in paragraph 44 above, McKesson and Safety-Kleen are therefore liable for the costs of
   response resulting from the release of hazardous substances from the Facility, including the costs
   of removing and/or capping PCBs and other hazardous substances they disposed of that have
   contaminated and continue to contaminate the Passaic River, including but not limited to mercury,
   lead, and copper.

          ANSWER:         The final three sentences of paragraph 178 of the Complaint contain one or

   more conclusions of law, to which no response is required. To the extent a response is required,

   Defendant denies the allegations in those sentences. Defendant lacks knowledge or information

   sufficient to form a belief as to the truth or accuracy of the remaining allegations in paragraph 178

   and therefore denies the same.

           179. Defendant Purdue Pharma Technologies, Inc. (“Purdue”) operated at 199 Main
   Street, Lodi, New Jersey from 1946 as B. L. Lemke & Co. (“Lemke”), which later changed its
   name to Napp Chemicals, Inc. (“Napp”), which then changed its name to Purdue Services, Inc.,
   which finally changed its name to Purdue Pharma Technologies, Inc. on March 28, 2003.
   Defendant Nappwood Land Corporation is the current owner of the property at 199 Main Street.
   The property is part of the Facility. Lemke operated at the property as a chemical manufacturer
   for the pharmaceutical industry from 1946 to 1970. Lemke produced and stored dry
   pharmaceutical, cosmetic, and food chemical products. From 1970 to 1995, Napp manufactured
   bulk generic drugs and performance chemicals for the cosmetic and pharmaceutical industries.
   The manufacturing process included synthesis and drying of compounds mixed with water and/or
   solvent, blending and grinding of mixtures of dry powder, micronizing, and other particle size
   reduction processes. Major products manufactured at the property at 199 Main Street during this
   time included para-hydroxybenzoic acid, trimethoprim, and methylparaben. On April 21, 1995,



                                                     -55-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 56 of 195 PageID: 14585




   Napp was manufacturing a gold precipitating agent—a dry mixture of aluminum powder, sodium
   hydrosulfite, and potassium carbonate being blended in a reactor and followed by a liquid spray
   of benzaldehyde. This process was water reactive, and there was an explosion and fire resulting
   in the death of five employees and destruction of the facility. Following emergency procedures,
   all operations ceased on the property. While the plant was operating, raw materials in use included
   fumaric acid, phenol, and phthalic anhydride, which are dioxin-associated compounds. Several
   other dioxin-associated compounds, including chlorobenzene and 1,2 dichlorobenzene, were
   identified in the groundwater and soil at the property, and 1,3 dichlorobenzene and 1,2,4
   trichlorobenzene were also found in groundwater. Soil sampling during the remedial investigation
   identified numerous contaminants in the soil, including 1,1,1-trichloroethane, 1,1,2-
   trichloroethane, toluene, PCBs, mercury, copper, lead, and PAHs, and groundwater testing
   revealed the same. While the property was in operation by Purdue and its predecessors, there were
   numerous discharges of contaminants to the Saddle River, which is a tributary of the Passaic
   River. Moreover, there are two catch basins in the northwest corner of the property that flow
   through underground piping to an outfall and discharge to the Saddle River, and there were several
   instances of flooding during which runoff reached the Saddle River. By March 24, 2000,
   demolition of the plant at the property was completed. Purdue is liable as an owner and/or operator
   at the time of disposal of hazardous substances. Nappwood Land Corporation is liable as the
   current owner and/or operator of the property. Releases of hazardous substances including PCBs
   from the property have contaminated and continue to contaminate the sediments in the Lower
   Passaic River, including OU2, and must be removed from the riverbed and/or capped as a result
   of EPA’s mandated remedy. Under CERCLA §§ 107(a)(1) and/or 107(a)(2) and/or 107(a)(3) and
   CERCLA § 113, and subject to the contribution release described in paragraph 44 above, Purdue
   and Nappwood Land Corporation are therefore liable for the costs of response resulting from the
   release of hazardous substances from the Facility, including the costs of removing and/or capping
   PCBs and other hazardous substances they disposed of that have contaminated and continue to
   contaminate the Passaic River, including but not limited to mercury, copper, lead, and PAHs.

          ANSWER:         The final three sentences of paragraph 179 of the Complaint contain one or

   more conclusions of law, to which no response is required. To the extent a response is required,

   Defendant denies the allegations in those sentences. Defendant lacks knowledge or information

   sufficient to form a belief as to the truth or accuracy of the remaining allegations in paragraph 179

   and therefore denies the same.

           180. Defendant Chargeurs Wool (USA) Inc. (f/k/a United Piece Dye Works)
   (“Chargeurs”) operated at two locations: (1) 199 and 205 Main Street, Lodi, New Jersey (“Main
   Street Property”) and (2) 42 Arnot Street, Lodi, New Jersey (“Arnot Property”). In the alternative,
   Defendant Chargeurs, Inc. operated the Main Street Property and the Arnot Property. The Main
   Street Property and the Arnot Property are part of the Facility. Chargeurs owned and operated the
   Main Street Property from the 1800s until 1957 and the Arnot Property from 1910 until 1959. The
   Main Street Property was used to manufacture dyestuffs for the textile industry, pharmaceuticals,
   synthetic organic chemicals, inorganic chemicals, fine chemicals, industrial cleaning solutions,



                                                     -56-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 57 of 195 PageID: 14586




   and resins. Due to historical activities on the property, sampling of soils and groundwater indicate
   that the Main Street Property is significantly contaminated with metals and organic compounds,
   such as chlorinated and nonchlorinated aromatic compounds. The Main Street Property soil
   sampling identified hazardous substances including 1,2-dichlorobenzene, toluene, arsenic, copper,
   lead, and mercury. The Main Street Property groundwater sampling identified hazardous
   substances including tetrachloroethene, antimony, PAHs, mercury, copper, and lead. Chargeurs
   disposed of hazardous substances directly into the Saddle River, a tributary of the Passaic River
   and part of the Facility. These disposals include but are not limited to (1) green dye waste being
   discharged in February 1947; (2) gray, turbid water from a pipe located at the property’s ash dump
   discharged in September 1948, the deposits of which were observed downstream to the Passaic
   River; and (3) industrial waste discharged as a result of an overflow from the sump pit and screen
   room in December 1949. Further, the Main Street Property industrial sanitary sewer was linked to
   a pump station that discharged to the Passaic Valley Sewerage Commission (PVSC) trunk line,
   which has a 15-inch overflow to the Saddle River. There are documented bypasses around the
   pump station, which means the industrial sanitary sewer discharged directly to the Saddle River.
   Also, the Main Street Property, which had 1,2-dichlorobenzene, toluene, arsenic, copper, lead, and
   mercury soil contamination, was adjacent to the Saddle River and was subject to historical flooding
   with runoff into the Saddle River. The Arnot Property is located directly across Saddle River from
   the Main Street Property. The Arnot Property held “slime coal” waste piles, aboveground storage
   tanks (including two 250,000 gallon aboveground fuel tanks), coal ash waste piles, coal storage,
   and two large water reservoirs (located west of the Arnot Property). The drainage swales at the
   Arnot Property were sampled in 1987, and chromium, lead, and PCBs were identified as
   contaminants. Further, the Arnot Property, which had lead and PCB soil contamination, was
   adjacent to the Saddle River and was subject to historical flooding with runoff into the Saddle
   River. Chargeurs is liable as an owner and/or operator at the time of disposal of hazardous
   substances. Releases of hazardous substances including PCBs from the Main Street Property and
   the Arnot Property have contaminated and continue to contaminate the sediments in the Lower
   Passaic River, including OU2, and must be removed from the riverbed and/or capped as a result
   of EPA’smandated remedy. Under CERCLA §§ 107(a)(2) and/or 107(a)(3) and CERCLA § 113,
   Chargeurs is therefore liable for the costs of response resulting from the release of hazardous
   substances from the Facility, including the costs of removing and/or capping PCBs and other
   hazardous substances it disposed of that have contaminated and continue to contaminate the river,
   including but not limited to dioxins, mercury, copper, lead, and PAHs.

          ANSWER:         The final three sentences of paragraph 180 of the Complaint contain one or

   more conclusions of law, to which no response is required. To the extent a response is required,

   Defendant denies the allegations in those sentences. Defendant lacks knowledge or information

   sufficient to form a belief as to the truth or accuracy of the remaining allegations in paragraph 180

   and therefore denies the same.

         181. Defendant Wiggins Plastics, Inc. (WPI) has owned and operated at 180 Kingsland
   Road, Clifton, New Jersey from approximately 1955 to the present. This property is part of the



                                                     -57-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 58 of 195 PageID: 14587




   Facility. WPI manufactures molded components for electronic, electrical, and mechanical use from
   thermoset and thermoplastic materials. WPI uses numerous hazardous substances on the property,
   including benzene, total petroleum hydrocarbons (TPEHs), PAHs, toluene, xylene, PCBs, copper,
   and iron. The property’s soil is contaminated with hazardous substances, including arsenic,
   mercury, copper, lead, and toluene, and the property’s groundwater is contaminated with
   hazardous substances including chlorobenzene, chloroform, and methylene chloride. WPI
   disposed of and continues to dispose of hazardous substances on the property and into the Passaic
   River. For example, an oil slick was observed in the Third River (which flows into the Lower
   Passaic River) and traced to a three-inch metal outlet from the property. Cooling water from the
   property discharges through a metal outlet to the Passaic River via the Third River, and surface
   water runoff is discharged to the Passaic River via Weasel Brook (which flows into the Lower
   Passaic River). WPI also stores empty drum containers outdoors on pavement, and these drums
   have the potential to leak residual chemicals onto the pavement and into the Third River via
   stormwater runoff. WPI is liable as the current owner and/or operator of the property. Releases of
   hazardous substances including PCBs from the property have contaminated and continue to
   contaminate the sediments in the Lower Passaic River, including OU2, and must be removed from
   the riverbed and/or capped as a result of EPA’s mandated remedy. Under CERCLA §§ 107(a)(1)
   and/or 107(a)(3) and CERCLA § 113, WPI is therefore liable for the costs of response resulting
   from the release of hazardous substances from the Facility, including the costs of removing and/or
   capping PCBs and other hazardous substances it disposed of that have contaminated and continue
   to contaminate the river, including but not limited to dioxins, dioxin-associated compounds,
   mercury, copper, lead, and PAHs.

          ANSWER:         The final three sentences of paragraph 181 of the Complaint contain one or

   more conclusions of law, to which no response is required. To the extent a response is required,

   Defendant denies the allegations in those sentences. Defendant lacks knowledge or information

   sufficient to form a belief as to the truth or accuracy of the remaining allegations in paragraph 181

   and therefore denies the same.

           182. Defendant The Hartz Mountain Corporation (f/k/a Sternco Industries, Inc.)
   (“Hartz”) and its predecessors owned and operated a 10.3-acre property on the 600 and 700 blocks
   of South 4th Street, Harrison, New Jersey from 1970 until at least 1993. This property is part of
   the Facility. Hartz manufactured and assembled aquariums, aquarium supplies, and pet foods and
   later added warehousing, distribution, and assembly of pet supply products. As of 1991, several
   hazardous materials were located on the property including acetylene, battery acid, dimethyl ether,
   kerosene, pesticides, and fungicides. During Hartz’s ownership and operation of the property,
   Hartz disposed of hazardous substances on the property and into the Passaic River. As of 1987,
   cooling water from the vapor degreaser, spot welders, and air conditioner equipment were
   discharged to the sewer system. Millions of gallons of process wastewater containing oil, grease,
   chlorides, volatile solids, volatile solvents, lead, mercury, and pesticides were discharged to
   sanitary sewers. Soil sampling between 1993 to 1996 at the property revealed PCB contaminants,
   and PCBs were also located in floor sumps. Catch basins at the property contained antimony,



                                                     -58-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 59 of 195 PageID: 14588




   copper, lead, nickel, and PCBs. On or about September 29, 1981, approximately 500 gallons of
   fuel were discharged directly to the Passaic River due to a leak in one of Hartz’s fuel oil tanks.
   The property was also serviced by a combined storm/sanitary sewer system that discharged to the
   municipal system, and on information and belief, contaminated wastewater and stormwater runoff
   reached the Passaic River through the sewer systems. Hartz is liable as an owner and/or operator
   at the time of disposal of hazardous substances. Releases of hazardous substances including PCBs
   from the property have contaminated and continue to contaminate the sediments in the Lower
   Passaic River, including OU2, and must be removed from the riverbed and/or capped as a result
   of EPA’s mandated remedy. Under CERCLA §§ 107(a)(2) and/or 107(a)(3) and CERCLA § 113,
   and subject to the contribution release described in paragraph 44 above, Hartz is therefore liable
   for the costs of response resulting from the release of hazardous substances from the Facility,
   including the costs of removing and/or capping PCBs and other hazardous substances it disposed
   of that have contaminated and continue to contaminate the river, including but not limited to lead,
   mercury, copper, and PAHs.

          ANSWER:         The final three sentences of paragraph 182 of the Complaint contain one or

   more conclusions of law, to which no response is required. To the extent a response is required,

   Defendant denies the allegations in those sentences. Defendant lacks knowledge or information

   sufficient to form a belief as to the truth or accuracy of the remaining allegations in paragraph 182

   and therefore denies the same.

           183. Defendant Hexcel Corporation (f/k/a Fine Organics, Inc.) (“Hexcel”) and its
   predecessors have owned and operated 205 Main Street, Lodi, New Jersey since 1973. This
   property is part of the Facility. During the period of 1973 to 1981, Hexcel operated both a fine
   chemical manufacturing operation and an industrial maintenance chemicals operation at the
   property. After 1981, Hexcel manufactured industrial alkaline, water-based cleaners, paint
   strippers, deodorant/air freshener soap blocks, dibactol, and oxalic/phosphoric acid liquid cleaners.
   Hexcel also made resins until 1986, which consisted of polyurethane prepolymers and curatives.
   In 1985, Hexcel began to implement New Jersey’s Environmental Cleanup Responsibility Act
   (ECRA) remediation activities on the property. EPA and NJDEP have noticed Hexcel that it is a
   PRP for the Passaic River. PCBs were identified in property soils, groundwater, and in the oil
   recovery well. Soil sampling identified pages of hazardous substances on the property, including
   arsenic, lead, copper, mercury, PCB 1260, PCB 1254, PCB 1242, and PCB 1248. Groundwater
   sampling also identified numerous hazardous substances on the property, including arsenic, lead,
   copper, mercury, PCB 1242, and PCB 1248. Hexcel disposed of hazardous substances on the
   property as well as into the Saddle River, both of which are part of the Facility. Process wastewater
   discharged to the industrial sewer lines and sanitary lines from the property, which ultimately
   discharged to the Saddle River on at least 21 separate documented instances from 1947 to 1984.
   Moreover, there were several instances during which wastewater from the property bypassed
   PVSC’s pump station and discharged directly to the Saddle River. The property is adjacent to the
   Saddle River and was subject to historical flooding, with contaminated runoff reaching the river.
   Hexcel is liable as the current owner and/or operator of the property. Releases of hazardous



                                                     -59-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 60 of 195 PageID: 14589




   substances including PCBs from the property have contaminated and continue to contaminate the
   sediments in the Lower Passaic River, including OU2, and must be removed from the riverbed
   and/or capped as a result of EPA’s mandated remedy. Under CERCLA §§ 107(a)(1) and/or
   107(a)(3) and CERCLA § 113, and subject to the contribution release described in paragraph 44
   above, Hexcel is therefore liable for the costs of response resulting from the release of hazardous
   substances from the Facility, including the costs of removing and/or capping PCBs and other
   hazardous substances it disposed of that have contaminated and continue to contaminate the river,
   including but not limited to lead, mercury, and copper.

          ANSWER:         The final three sentences of paragraph 183 of the Complaint contain one or

   more conclusions of law, to which no response is required. To the extent a response is required,

   Defendant denies the allegations in those sentences. Defendant lacks knowledge or information

   sufficient to form a belief as to the truth or accuracy of the remaining allegations in paragraph 183

   and therefore denies the same.

           184. Defendant ISP Chemicals LLC (f/k/a International Specialty Products, Inc. and ISP
   Van Dyk, Inc.) (ISP) and its predecessors have owned and operated 11 William Street, Belleville,
   New Jersey from 1943 until the present. This property is part of the Facility. The Passaic River is
   approximately 250 feet east-southeast of the property. ISP manufactured a main component in
   sunscreens (ultraviolet absorbers), emulsifiers, and emollients. ISP stored, used, or produced
   several hazardous substances on the property including formaldehyde, acetone, methanol,
   chloroform, fuel oil, propane, and tetrahydrofuran. From 1965 to 1979, process oil containing
   PCBs was used to heat reaction vessels and distillation columns. Soil sampling showed mercury,
   PCBs, PHCs, and volatile organic compounds. Likewise, groundwater sampling showed PCBs,
   chloroform, di-n-butyl phthalate, and benzene. ISP disposed of hazardous substances on the
   property. For example, contaminants were discharged onto the property and to the Passaic River
   during a 1948 pipe removal and a 1977 sewer line blockage. Process waste and the majority of
   sanitary waste from the property was discharged to PVSC. Multiple incidents with storm sewers,
   leaks, and overflows caused hazardous substances to enter the Passaic River. ISP is liable as the
   current owner and/or operator of the property. Releases of hazardous substances including PCBs
   from the property have contaminated and continue to contaminate the sediments in the Lower
   Passaic River, including OU2, and must be removed from the riverbed and/or capped as a result
   of EPA’s mandated remedy. Under CERCLA §§ 107(a)(1) and/or 107(a)(3) and CERCLA § 113,
   ISP is therefore liable for the costs of response resulting from the release of hazardous substances
   from the Facility, including the costs of removing and/or capping PCBs and other hazardous
   substances it disposed of that have contaminated and continue to contaminate the river, including
   but not limited to mercury, PAHs, and dioxins.

          ANSWER:         The final three sentences of paragraph 184 of the Complaint contain one or

   more conclusions of law, to which no response is required. To the extent a response is required,




                                                     -60-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 61 of 195 PageID: 14590




   Defendant denies the allegations in those sentences. Defendant lacks knowledge or information

   sufficient to form a belief as to the truth or accuracy of the remaining allegations in paragraph 184

   and therefore denies the same.

           185. OxyChem seeks to recover costs, contribution, and a declaratory judgment against
   the following covered parties that are responsible for the releases of mercury (among other
   hazardous substances) that have contaminated and continue to contaminate the sediments of the
   Lower Passaic River.

          ANSWER:         Paragraph 185 characterizes the relief sought by Plaintiff against certain

   Defendants, to which no response is required. To the extent the allegations in paragraph 185 of

   mercury contamination relate to individuals or entities other than Defendant, Defendant lacks

   knowledge or information to form a belief as to the truth or accuracy of those allegations and

   therefore denies the same. Defendant denies any remaining allegations in paragraph 185.

           186. Defendant Kalama Specialty Chemicals, Inc. (f/k/a Kalama Chemical Inc.) owned
   and operated the property located at 290 River Drive, Garfield, New Jersey from 1982 to 1994.
   Defendant Goodrich Corporation (“Goodrich”) acquired Kalama Specialty Chemicals, Inc. in
   1998 and sold it to Defendant Emerald Kalama Chemical LLC (f/k/a Kalama Chemicals) in 2006.
   Goodrich has owned the property since 2001 and continues to own the property today. Chemical
   manufacturing of pharmaceuticals, cosmetics, food packaging and preservatives, synthetic
   flavorings, printing inks, and dyestuffs occurred on the property from 1891 until at least 1994.
   Hazardous substances were used at the property, including formaldehyde, benzoic acid, toluene,
   benzene, and phenol. PCBs have been identified in property media. On information and belief,
   process waste sewer lines at the property, which were the source of high levels of soil
   contamination including biphenyl, discharged to the Passaic River. Additionally, the outfall of the
   storm sewer network, with catch basins and yard drains existing throughout the property, is the
   Passaic River. There were also significant contaminated groundwater releases into the Passaic
   River from unconsolidated deposits at the property. Several floods in the basement of Building 33-
   B, where phenol was stored between 1984 and 1994, may have carried phenol to groundwater.
   Kalama Specialty Chemicals, Inc. and Emerald Kalama Chemical LLC are liable as owners and/or
   operators at the time of disposal of hazardous substances. Releases of hazardous substances
   including mercury from the property have contaminated and continue to contaminate the sediments
   in the Lower Passaic River, including OU2, and must be removed from the riverbed and/or capped
   as a result of EPA’s mandated remedy. Under CERCLA §§ 107(a)(2) and/or 107(a)(3) and
   CERCLA § 113, Kalama Specialty Chemicals, Inc. and Emerald Kalama Chemical LLC are
   therefore liable for the costs of response resulting from the release of hazardous substances from
   the Facility, including the costs of removing and/or capping mercury and other hazardous
   substances they disposed of that have contaminated and continue to contaminate the river,
   including but not limited to PCBs, lead, copper, and PAHs. Further, Goodrich is liable as a current



                                                     -61-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 62 of 195 PageID: 14591




   owner and/or operator of the property. Under CERCLA §§ 107(a)(1) and/or 107(a)(3) and
   CERCLA § 113, Goodrich is therefore liable for the costs of response resulting from the release
   of hazardous substances from the Facility, including the costs of removing and/or capping mercury
   and other hazardous substances it disposed of that have contaminated and continue to contaminate
   the river, including but not limited to PCBs, lead, copper, and PAHs.

          ANSWER:         The final three sentences of paragraph 186 of the Complaint contain one or

   more conclusions of law, to which no response is required. To the extent a response is required,

   Defendant denies the allegations in those sentences. Defendant lacks knowledge or information

   sufficient to form a belief as to the truth or accuracy of the remaining allegations in paragraph 186

   and therefore denies the same.

           187. RCA Corporation (RCA) was founded by Defendant General Electric Company
   (“General Electric”) in 1919, became independent of General Electric in 1932, and was reacquired
   by General Electric in 1986. General Electric is the successor to RCA. RCA’s property was located
   at 415 South 5th Street, Harrison, New Jersey, which is within the Facility. RCA operated at the
   property from 1917 until 1976. The 14-acre property was used to manufacture radio and vacuum
   tubes. Raw materials used in the property’s operations included trichloroethylene, methanol,
   barium carbonate, glass, nickel, copper, carbon, and mica. Operations at the property released
   mercury into the groundwater, surface waters, building materials, and property soil. Mercury has
   been detected in and under buildings on the property and in groundwater at the property. Further,
   the property was in the Bergen Street CSO district—where, PVSC reports show, during wet
   weather, waste frequently bypassed from the PVSC interceptor to the Passaic River. General
   Electric is liable as an owner and/or operator at the time of disposal of hazardous substances.
   Releases of hazardous substances including mercury from the General Electric property have
   contaminated and continue to contaminate the sediments in the Lower Passaic River, including
   OU2, and must be removed from the riverbed and/or capped as a result of EPA’s mandated remedy.
   Under §§ 107(a)(2) and/or 107(a)(3) and CERCLA § 113, and subject to the contribution release
   described in paragraph 44 above, General Electric is therefore liable for the costs of response
   resulting from the release of hazardous substances from the Facility, including the costs of
   removing and/or capping mercury and other hazardous substances it disposed of that have
   contaminated and continue to contaminate the river, including but not limited to PAHs, lead, and
   copper.

          ANSWER:         The final three sentences of paragraph 187 of the Complaint contain one or

   more conclusions of law, to which no response is required. To the extent a response is required,

   Defendant denies the allegations in those sentences. Defendant lacks knowledge or information




                                                     -62-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 63 of 195 PageID: 14592




   sufficient to form a belief as to the truth or accuracy of the remaining allegations in paragraph 187

   and therefore denies the same.

            188. From approximately 1902 through 1971, Defendant PPG Industries, Inc. (PPG) or
   its predecessor entities owned and operated a paint manufacturing facility at 29-75 Riverside
   Avenue in Newark, New Jersey. This property is part of the Facility. As discussed below, the EPA
   has identified the PPG property itself as a Superfund site, responsible for releasing and disposing
   of benzene, mercury, chromium, and arsenic into the Passaic River. PPG manufactured paint,
   varnish, linseed oil, lacquer, and resin at the property. Process wastes PPG generated at the
   property include PCBs, mercury, zinc, cadmium, copper, chromium, and lead. On information and
   belief, a 4- to 6-inch sewer pipe discharged from the property directly to the Passaic River. Onsite
   buildings had floor drains that discharged directly to the Passaic River via at least seven onsite
   outfalls. Furthermore, on multiple occasions, former employees reported direct dumping of raw
   materials and finished products into the Passaic River. In September 2012, EPA proposed adding
   the property to the National Priority List, noting that in 2009 it had identified a source of benzene,
   mercury, chromium, and arsenic onsite that was discharging to the Passaic River. EPA’s 2009
   emergency removal action to stop the discharge to the Passaic River consisted of plugging
   discharge pipes from several buildings and two related storage tanks. As part of EPA’s 2009
   emergency removal action, standing water in the basement of a building was pumped into two frac
   tanks. Testing of the frac tank wastewater contained dioxins. Testing of floor sweep composite
   samples collected from the first, third, and fifth floors of the building also contained dioxins.
   Sediments on or adjacent to the property are polluted with numerous hazardous substances,
   including dioxins, dioxin-associated compounds, lead, barium, cadmium, chromium, copper,
   PAH, PCBs, and mercury. PPG is liable as an owner and/or operator at the time of disposal of
   hazardous substances. Releases of hazardous substances including mercury from the property have
   contaminated and continue to contaminate the sediments in the Lower Passaic River, including
   OU2, and must be removed from the riverbed and/or capped as a result of EPA’s mandated remedy.
   Under CERCLA §§ 107(a)(2) and/or 107(a)(3) and CERCLA § 113, PPG is therefore liable for
   the costs of response resulting from the release of hazardous substances from the Facility,
   including the costs of removing and/or capping mercury and other hazardous substances it
   disposed of that have contaminated and continue to contaminate the river, including but not limited
   to dioxins, PCBs, lead, copper, and PAHs.

          ANSWER:         The final three sentences of paragraph 188 of the Complaint contain one or

   more conclusions of law, to which no response is required. To the extent a response is required,

   Defendant denies the allegations in those sentences. Defendant lacks knowledge or information

   sufficient to form a belief as to the truth or accuracy of the remaining allegations in paragraph 188

   and therefore denies the same.

           189. Defendant Sequa Corporation (“Sequa”) owned and operated the property located
   at 185 Foundry Street, Newark, New Jersey from 1967 to 1987. This property is part of the Facility.



                                                     -63-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 64 of 195 PageID: 14593




   Sequa manufactured organic pigments, including printing and news inks. Sequa sold part of its
   business to Defendant Sun Chemical Corporation (“Sun Chemical”) in 1986. In turn, Sun
   Chemical operated the property from 1986 or 1987 to 2003 and owned the property from 1990 to
   2004. Sun Chemical manufactured organic pigments for automotive paints and plastics. On
   information and belief, Sun Chemical and/or Sequa received, used, manufactured, discharged,
   released, stored, and/or disposed of the following hazardous substances at the property: ethyl
   benzene, toluene, xylene, PCBs, arsenic, cadmium, chromium, lead, acetic acid, bis (2-ethylhexyl)
   phthalate, sodium hydroxide, dianilinoterephthalic acid, ditoluidinoteriphthalic acid, methanol,
   and phosphoric acid. The floor drains in the facility buildings and the facility trenches route from
   the property to the Roanoke Avenue Combined Sewer Overflow (CSO). There is a history of
   flooding at the property, which flowed into the Passaic River through the Roanoke Avenue CSO.
   From the 1950s to the 1980s, the City of Newark documented that the Roanoke Avenue CSO
   malfunctioned and bypassed directly to the Passaic River, even in dry weather. Sequa discharged
   hazardous substances to the sewer system from 1967 through the early 1980s; these discharges
   bypassed to the Passaic River during both dry weather and wet weather. Hazardous substances
   discharged to the combined sewer system by Sequa from the early 1980s through 1986 and by Sun
   Chemical from 1986 to 2004 have discharged to the Passaic River during wet weather bypassing
   events. As a result of overflows from the sewer during rain, Sun Chemical continuously released
   dye of a reddish-purple color into the Passaic River. High mercury concentrations have been
   identified in sewer sediment at the property. Inspectors have noted that effluent from four filter
   presses drips directly onto concrete floors. Soil sampling revealed soils contaminated with PCBs;
   petroleum hydrocarbons; base neutrals; volatile organic compounds; and priority pollutant metals,
   including copper, lead, and mercury. Sequa and Sun Chemical are liable as owners and/or
   operators at the time of disposal of hazardous substances. Releases of hazardous substances
   including mercury from the property have contaminated and continue to contaminate the sediments
   in the Lower Passaic River, including OU2, and must be removed from the riverbed and/or capped
   as a result of EPA’s mandated remedy. Under CERCLA §§ 107(a)(2) and/or 107(a)(3) and
   CERCLA § 113, Sequa and Sun Chemical are therefore liable for the costs of response resulting
   from the release of hazardous substances from the Facility, including the costs of removing and/or
   capping mercury and other hazardous substances it disposed of that have contaminated and
   continue to contaminate the river, including but not limited to PCBs, lead, copper, and PAHs.

          ANSWER:         The final three sentences of paragraph 189 of the Complaint contain one or

   more conclusions of law, to which no response is required. To the extent a response is required,

   Defendant denies the allegations in those sentences. Defendant lacks knowledge or information

   sufficient to form a belief as to the truth or accuracy of the remaining allegations in paragraph 189

   and therefore denies the same.

          190. Defendant Alliance Chemical Inc. (“Alliance Chemical”) or its predecessors owned
   or operated the property at 33 Avenue P, Newark, New Jersey from at least 1946 until 2001. This
   property is part of the Facility. Defendant Pfister Urban Renewal Corporation (“Pfister Urban”)
   also owned or operated on part of the property or area adjacent to the property concurrently with



                                                     -64-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 65 of 195 PageID: 14594




   Alliance Chemical. From at least 1946 until 2001, Alliance Chemical manufactured specialty
   organic chemicals including intermediates for the textile and photographic industries, dye and
   pigment intermediaries, and diazo and zinc compounds. Alliance Chemical’s dye production is
   associated with dioxins, furans, dioxin-associated compounds, PCBs, copper, and mercury.
   Alliance Chemical has been listed by EPA as a producer of Class II dioxin-associated organic
   chemicals. Soil and groundwater sampling at the property indicates the presence of dozens of
   hazardous substances, including mercury, copper, lead, and other metals; PCBs; chlorobenzene;
   xylenes; DDx; and numerous dioxin-associated compounds. During Alliance Chemical’s
   ownership and operation of the property, Alliance Chemical disposed of hazardous substances on
   the property and into Plum Creek, a tributary of the Passaic River, all of which are part of the
   Facility. Alliance Chemical disposed of process effluent into Plum Creek, stored open drums on
   the property, discharged PCBs into the PVSC system, and created air emissions and chemical
   runoff in Plum Creek after a 1980 building explosion. In its January 24, 1991 Response to an EPA
   CERCLA 104(e) Request for Information Concerning the Passaic River Study Area, Alliance
   Chemical stated that it continued to discharge process effluent to Plum Creek until 1970.
   Beginning in the early 1970s, the wastewater was discharged to the PVSC wastewater treatment
   plant, where hazardous substances still entered the Passaic River from the Avenue P sewer line,
   by way of overflow from the Roanoke Avenue CSO. Alliance Chemical and Pfister Urban are
   liable as owners and/or operators at the time of disposal of hazardous substances. Releases of
   hazardous substances including mercury from the property have contaminated and continue to
   contaminate the sediments in the Lower Passaic River, including OU2, and must be removed from
   the riverbed and/or capped as a result of EPA’s mandated remedy. Under CERCLA §§ 107(a)(2)
   and/or 107(a)(3) and CERCLA § 113, and subject to the contribution release described in
   paragraph 44 above, Alliance Chemical and Pfister Urban are therefore liable for the costs of
   response resulting from the release of hazardous substances from the Facility, including the costs
   of removing and/or capping mercury and other hazardous substances it disposed of that have
   contaminated and continue to contaminate the river, including but not limited to dioxins, dioxin-
   associated compounds, PCBs, DDx, lead, copper, and PAHs.

          ANSWER:         The final three sentences of paragraph 190 of the Complaint contain one or

   more conclusions of law, to which no response is required. To the extent a response is required,

   Defendant denies the allegations in those sentences. Defendant lacks knowledge or information

   sufficient to form a belief as to the truth or accuracy of the remaining allegations in paragraph 190

   and therefore denies the same.

           191. Defendant DII Industries, LLC (f/k/a Dresser Industries, Inc.) (DII), a subsidiary of
   Halliburton Company, owned and operated 401 Worthington Avenue, Harrison, New Jersey from
   1985 to 1993. The property is part of the Facility. DII manufactured and tested pumps using raw
   materials such as ferrous and nonferrous metals, cast iron, stainless steel, titanium, various
   bronzes, brass castings, lubrication oils, water soluble cutting oils, parts washer solution, coolant
   oil, and Citri-Kleen. Catch basins on the property as well as soil sampling show dozens of
   contaminants, including mercury. On information and belief, the catch basins collected surface



                                                     -65-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 66 of 195 PageID: 14595




   water runoff, and the runoff flowed into the Passaic River during bypass events. Further, process
   wastewaters were discharged to the Town of Harrison combined sewer system, which bypassed to
   the Passaic River at the Worthington Avenue CSO. DII is liable as an owner and/or operator at the
   time of disposal of hazardous substances. Releases of hazardous substances including mercury
   from the property have contaminated and continue to contaminate the sediments in the Lower
   Passaic River, including OU2, and must be removed from the riverbed and/or capped as a result
   of EPA’s mandated remedy. Under CERCLA §§ 107(a)(2) and/or 107(a)(3) and CERCLA § 113,
   and subject to the contribution release described in paragraph 44 above, DII is therefore liable for
   the costs of response resulting from the release of hazardous substances from the Facility,
   including the costs of removing and/or capping mercury and other hazardous substances it
   disposed of that have contaminated and continue to contaminate the river, including but not limited
   to dioxins, dioxin-associated compounds, PCBs, copper, lead, and PAHs.

          ANSWER:         The final three sentences of paragraph 191 of the Complaint contain one or

   more conclusions of law, to which no response is required. To the extent a response is required,

   Defendant denies the allegations in those sentences. Defendant lacks knowledge or information

   sufficient to form a belief as to the truth or accuracy of the remaining allegations in paragraph 191

   and therefore denies the same.

           192. Defendant Cooper Industries, LLC (f/k/a Mcgraw-Edison and their predecessors)
   (“Cooper”), a subsidiary of Eaton Corporation, and its predecessors owned and operated 401
   Worthington Avenue, Harrison, New Jersey from 1904 to 1985. The property is located 0.25 miles
   north of the Passaic River and is part of the Facility. The main operations on the property were
   pump manufacturing and testing, specifically machining, assembly, and testing of centrifugal and
   reciprocating pumps. Metal was melted down in a foundry and poured into molds to make castings.
   Raw materials used in property operations included ferrous and nonferrous metals, cast iron,
   stainless steel, titanium, the radioactive materials Cobalt-60 and iridium, and various bronzes and
   brass castings. Soil contamination includes PAHs, PCBs, mercury, copper, and lead. Groundwater
   contamination includes PAHs, copper, and lead. Cooper disposed of hazardous substances onto
   the property and into the Passaic River. Groundwater from the property flows southeast, toward
   the Passaic River, following the ground surface contours, and thus, based on the proximity of the
   property to the Passaic River, there is potential for contaminated groundwater from the property
   to reach the Passaic River. Catch basins located throughout the property—contaminated with
   PAHs, PCBs, mercury, copper, and lead—collect stormwater runoff and are connected to the
   Harrison combined sewer system. Wastewaters from the property— contaminated with mercury,
   iron, and lead—discharged into the Harrison combined sewer system, which bypassed to the
   Passaic River at the Worthington Avenue CSO. In 1983, approximately 100 gallons of No. 2 fuel
   oil was discharged to the soil due to a break in an underground line. Leaks from a PCB-containing
   transformer were noted during an August 1985 ECRA inspection, and during a 1985 ECRA
   inspection, an overturned 55-gallon drum of toluene and approximately 20 reused waste drums
   were noted on the north side of the foundry. Mercury and lead were contained in property
   discharges to the Harrison combined sewers that were subject to bypass to the Passaic River during



                                                     -66-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 67 of 195 PageID: 14596




   wet weather. The property is located in the Worthington Avenue CSO district. Historical PVSC
   reports indicate that wastes were routinely bypassed from the PVSC main interceptor to the Passaic
   River at the Worthington Avenue CSO overflow location during wet weather. Cooper is liable as
   an owner and/or operator at the time of disposal of hazardous substances. Releases of hazardous
   substances including mercury from the property have contaminated and continue to contaminate
   the sediments in the Lower Passaic River, including OU2, and must be removed from the riverbed
   and/or capped as a result of EPA’s mandated remedy. Under CERCLA §§ 107(a)(2) and/or
   107(a)(3) and CERCLA § 113, Cooper is therefore liable for the costs of response resulting from
   the release of hazardous substances from the Facility, including the costs of removing and/or
   capping mercury and other hazardous substances it disposed of that have contaminated and
   continue to contaminate the river, including but not limited to PCBs, PAHs, copper, and lead.

          ANSWER:         The final three sentences of paragraph 192 of the Complaint contain one or

   more conclusions of law, to which no response is required. To the extent a response is required,

   Defendant denies the allegations in those sentences. Defendant lacks knowledge or information

   sufficient to form a belief as to the truth or accuracy of the remaining allegations in paragraph 192

   and therefore denies the same.

           193. Defendant Essex Chemical Corporation (“Essex”) operated at 330 Doremus
   Avenue, Newark, New Jersey from 1953 to 1989. Defendant Chemtrade Chemicals Corporation
   (as successor to Essex Industrial Chemicals Inc.) (“Chemtrade”) or its predecessors operated at
   332-352 Doremus Avenue, Newark New Jersey from 1989. These properties are part of the
   Facility. Essex manufactured and processed chemicals using magnesium oxide recovery, sulfuric
   acid production, oleum and chromium sulfate production, and aluminum sulfate production
   processes. Chemical products were loaded into tank cars at the property, potentially leading to
   spills on the property. Chromic acid, caustic soda, and waste oil were stored in aboveground
   storage tanks and underground storage tanks. Essex also conducted vehicle washing and
   maintenance operations at the garage and truck washing area. Essex stored, used, and/or produced
   sulfuric acid and caustic soda, both of which have been shown to generate mercury throughout the
   production process. Soil contamination includes PAHs, PCBs, lead, and mercury. Groundwater
   contamination includes PAHs, PCBs, copper, lead, and mercury. Essex disposed of hazardous
   substances on the property and into the Passaic River. For example, Essex discharged noncontact
   cooling water used during magnesium oxide recovery operations as well as sulfuric acid and sulfur
   dioxide production to the Passaic River through the National Pollutant Discharge Elimination
   System (NPDES)-permitted outfall. Further, on April 4, 1983, aluminum sulfate was directly
   discharged to the Passaic River via an outfall because of a leaking valve in the storage tank.
   Contaminants also reached the Passaic River via the sanitary sewer, and there are documented
   occasions in which contaminants were discharged to the Passaic River by runoff, spills, and
   flooding. In 1991, NJDEP reported that groundwater sampling at the former Essex Industrial
   Chemicals property identified arsenic, cadmium, chromium, lead, copper, 1,1,1-trichloroethane,
   nickel and zinc—all above NJDEP groundwater quality standards. The groundwater
   contamination continued at least as of 2005. Essex and Chemtrade are liable as owners and/or



                                                     -67-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 68 of 195 PageID: 14597




   operators at the time of disposal of hazardous substances. Releases of hazardous substances
   including mercury from the property have contaminated and continue to contaminate the sediments
   in the Lower Passaic River, including OU2, and must be removed from the riverbed and/or capped
   as a result of EPA’s mandated remedy. Under CERCLA §§ 107(a)(2) and/or 107(a)(3) and
   CERCLA § 113, and subject to the contribution release described in paragraph 44 above, Essex
   and Chemtrade are therefore liable for the costs of response resulting from the release of hazardous
   substances from the Facility, including the costs of removing and/or capping mercury and other
   hazardous substances it disposed of that have contaminated and continue to contaminate the river,
   including but not limited to dioxins, dioxin-associated compounds, PCBs, lead, and PAHs.

          ANSWER:         The final three sentences of paragraph 193 of the Complaint contain one or

   more conclusions of law, to which no response is required. To the extent a response is required,

   Defendant denies the allegations in those sentences. Defendant lacks knowledge or information

   sufficient to form a belief as to the truth or accuracy of the remaining allegations in paragraph 193

   and therefore denies the same.

            194. Defendant Seton Company, Inc. (“Seton”) has owned and operated 849 Broadway,
    Newark, New Jersey from 1906 to the present day. This property is part of the Facility. Seton
    manufactures leather for shoes, handbags, and automobiles. Seton discharged to the Verona
    Avenue combined sewer district until 1992, when a civil action brought by PVSC compelled
    Seton and the City of Newark to construct a separate sewer line from the Seton facility directly to
    the PVSC interceptor. In addition to overflows during rain from the Verona Avenue CSO, Seton
    discharged hazardous substances to the Passaic River via other pathways. For example, between
    September 1987 and December 1990, PVSC samples of Seton’s waste effluent indicated “high”
    or “violation” levels of chromium on nine occasions and “high” or “violation” levels of sulfides
    on fifteen occasions. In addition to chromium and sulfides, PCBs, 2-butanone, toluene, mercury,
    copper, lead, and PAHs were found on the property. Seton is liable as the current owner and/or
    operator of the property. Releases of hazardous substances including mercury from the property
    have contaminated and continue to contaminate the sediments in the Lower Passaic River,
    including OU2, and must be removed from the riverbed and/or capped as a result of EPA’s
    mandated remedy. Under CERCLA §§ 107(a)(1) and/or 107(a)(3) and CERCLA § 113, Seton is
    therefore liable for the costs of response resulting from the release of hazardous substances from
    the Facility, including the costs of removing and/or capping mercury and other hazardous
    substances it disposed of that have contaminated and continue to contaminate the river, including
    but not limited to PCBs, copper, lead, and PAHs.

          ANSWER:         The final three sentences of paragraph 194 of the Complaint contain one or

   more conclusions of law, to which no response is required. To the extent a response is required,

   Defendant denies the allegations in those sentences. Defendant lacks knowledge or information




                                                     -68-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 69 of 195 PageID: 14598




   sufficient to form a belief as to the truth or accuracy of the remaining allegations in paragraph 194

   and therefore denies the same.

           195. Defendant Royce Associates, a Limited Partnership (f/k/a Royce Chemical
   Company) (“Royce”) owned and operated 17 Carlton Avenue, East Rutherford, New Jersey from
   1929 to 1982. This property is part of the Facility. From 1931 to 1982, Royce manufactured sodium
   hydrosulfite, zinc oxide, sodium sulfoxalate formaldehyde, and zinc sulfoxalate formaldehyde as
   ingredients for the textile and rubber manufacturing industries. Royce also manufactured sodium
   dithionite, sodium, zinc hydroxymethane sulfinite, and zinc oxide. The raw materials Royce used
   included sulfur dioxide, sodium chloride, methanol, formaldehyde, and caustic soda. From at least
   1941 to 1982, Royce reportedly used a large lake/pond at the rear of the property to receive
   noncontact cooling water, the overflow of which was received by a drainage ditch along the
   southern border of the property and ultimately discharged to the Passaic River. Spills occurred on
   the property, including two spills of oily material and “white powder,” 350 gallons of diesel fuel,
   and No. 6 heating oil. The property’s soil is contaminated with chlorobenzene, ethylbenzene,
   trichlorofluoromethane, toluene, arsenic, lead, and mercury. Sediment from the property’s pond is
   contaminated with benzene, methylene chloride, arsenic, lead, mercury, and barium. Royce
   disposed of hazardous substances onto the property and into the Passaic River. A drainage ditch
   along the southern edge of the property discharged to the Passaic River. Industrial process wastes
   from the property were discharged to the PVSC system. Royce is liable as an owner and/or operator
   at the time of disposal of hazardous substances. Releases of hazardous substances including
   mercury from the property have contaminated and continue to contaminate the sediments in the
   Lower Passaic River, including OU2, and must be removed from the riverbed and/or capped as a
   result of EPA’s mandated remedy. Under CERCLA §§ 107(a)(2) and/or 107(a)(3) and CERCLA
   § 113, Royce is therefore liable for the costs of response resulting from the release of hazardous
   substances from the Facility, including the costs of removing and/or capping mercury, and other
   hazardous substances it disposed of that have contaminated and continue to contaminate the river,
   including but not limited to PCBs, copper, and lead.

          ANSWER:         The final three sentences of paragraph 195 of the Complaint contain one or

   more conclusions of law, to which no response is required. To the extent a response is required,

   Defendant denies the allegations in those sentences. Defendant lacks knowledge or information

   sufficient to form a belief as to the truth or accuracy of the remaining allegations in paragraph 195

   and therefore denies the same.

           196. Defendant BASF Corporation (BASF) and its predecessors owned and operated
   150 Wagaraw Road, Hawthorne, New Jersey from 1946 to 1986. This property is part of the
   Facility. Historically, textile pigment dispersions, dyestuffs, pigments, and dyes were
   manufactured at the property, and BASF continued the same operations and also manufactured
   special polymers and chemicals. BASF utilized dioxin-associated compounds, and the filter tanks
   used to filter Passaic River water for cooling purposes contained various dioxins and furans. Over



                                                     -69-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 70 of 195 PageID: 14599




   the years of property development and operation, the property has been subject to several spills,
   releases, and disposals of process wastes on the property. COCs stored, used, and/or produced at
   the property included mercury, dioxin-associated compounds, copper, lead, PCBs, and PAHs. Soil
   contamination includes mercury, dioxin-associated compounds, dieldrin, PAHs, PCBs, copper,
   and lead. The property’s groundwater is contaminated with mercury, dioxin-associated
   compounds, PAHs, copper, and lead. The property’s stormwater contamination includes dioxin-
   associated compounds and PAHs. There are documented discharges of hazardous substances from
   the property to the Passaic River. As examples: In 1977, fuel oil spilled to the ground and reached
   the drainage ditch, and in 1978, paint was discharged at the property, and the paint also appeared
   in the drainage ditch. In 1986, sulfuric acid overfilled a tank and flowed to a nearby drain. Floor
   and trench drains from the manufacturing facility connected to the process sewer and then
   discharged to the PVSC sewer system. During the time there were operations on the property (1950
   to 1986), wastewater generated at the property was discharged to the Yantacaw Street outfall,
   which was a “permitted” discharge point to the Passaic River, during various bypassing events. As
   of late 1985, the property was reported to discharge 450,000 gallons a day of untreated process
   water to the PVSC system. Since 1985, and likely before this time, the yard area contained drains
   for storm runoff. These drains also discharged noncontact cooling water and boiler blowdown to
   the Passaic River. Storm sewer catch basins were connected to an unlined ditch, which led to an
   outfall at the Passaic River. In 1967, drums that stored sulfuric acid were found to be leaking, and
   historically, stormwater runoff was discharged to the Passaic River. Additionally, nitrobenzene
   leaked from a tank farm, and nitrobenzene, aniline, and other base neutral compounds were then
   found in the groundwater below the property. Groundwater flow at the property is in the direction
   of the Passaic River. BASF is liable as an owner and/or operator at the time of disposal of
   hazardous substances. Releases of hazardous substances including mercury from the property have
   contaminated and continue to contaminate the sediments in the Lower Passaic River, including
   OU2, and must be removed from the riverbed and/or capped as a result of EPA’s mandated remedy.
   Under CERCLA §§ 107(a)(2) and/or 107(a)(3) and CERCLA § 113, and subject to the contribution
   release described in paragraph 44 above, BASF is therefore liable for the costs of response
   resulting from the release of hazardous substances from the Facility, including the costs of
   removing and/or capping mercury and other hazardous substances it disposed of that have
   contaminated and continue to contaminate the river, including but not limited to copper, lead, and
   chromium.

          ANSWER:         The final three sentences of paragraph 196 of the Complaint contain one or

   more conclusions of law, to which no response is required. To the extent a response is required,

   Defendant denies the allegations in those sentences. Defendant lacks knowledge or information

   sufficient to form a belief as to the truth or accuracy of the remaining allegations in paragraph 196

   and therefore denies the same.

          197. Defendant Mallinckrodt LLC (“Mallinckrodt”) and its predecessors operated at a
   property located at 223 West Side Avenue, Jersey City, New Jersey.31 From 1982 to 1993,
   Defendant MI Holdings, Inc. (“MI Holdings”) and its predecessors owned and operated the



                                                     -70-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 71 of 195 PageID: 14600




   property. This property is part of the Facility. Since 1887, Mallinckrodt and its predecessors have
   produced and packaged a host of chemicals at the property, including but not limited to iron oxides
   and salts (including ferrous sulfate and ferric chloride), mercury oxides and salts (including red
   mercuric oxide), bichloride for mercury processing, medicinal chemicals, photographic chemicals,
   uranium trioxide, acetone, alcohols, benzene, ethers, inorganic chemicals, mineral acids,
   potassium chloride, potassium sulfate, sodium nitrate, toluene, xylenes, and zinc acetate. In the
   1940s, a Mallinckrodt predecessor under contract with the federal government conducted work
   related to the Manhattan Project, converting uranyl nitrate into uranium trioxide. From 1982 to
   1993, MI Holdings manufactured calcium stearate dispersions, diagnostic chemicals, food
   preservatives, surfactants, and zinc stearate dispersions. The following COCs have been detected
   at the property: mercury, dioxin-associated compounds, PAHs, copper, and lead. Through
   numerous pathways, Mallinckrodt, MI Holdings, and their predecessors released, among other
   hazardous substances, mercury, dioxin-associated compounds, copper, lead, and PAHs into the
   public waters at the confluence of the Passaic River, Hackensack River, and Newark Bay, which
   has a tidal influence on the Passaic River:

         1887-1924: through direct discharges of untreated wastewater from the property to Morris
          Canal.

         1887-1957: through direct discharges of untreated wastewaters.

         1957-1993: (a) during dry weather and wet weather, through direct discharges of untreated
          wastewater through the Fisk Street CSO; and (b) during operational upsets and related
          bypassing events that occurred at the western portion of the property’s publicly owned
          treatment works outfall, through direct discharges of untreated wastewater.

           The following COCs were detected in sediments near the west side outfall and the Fisk
   Street CSO: dioxin-associated compounds (1,2- dichlorobenzene and gamma-BHC), LMW and
   HMW PAHs, copper, lead, and mercury. Further, NJDEP listed the property on its Known
   Contaminated Sites List. In October 1992, MI Holdings entered into a memorandum of agreement
   with NJDEP to voluntarily clean up mercury contamination on the eastern portion of the property.
   In 1993, the western portion of this property was remediated under NJDEP’s Voluntary Site
   Cleanup Program. Mallinckrodt and MI Holdings are liable as owners and/or operators at the time
   of disposal of hazardous substances. Releases of hazardous substances including mercury from the
   property have contaminated and continue to contaminate the sediments in the Lower Passaic River,
   including OU2, and must be removed from the riverbed and/or capped as a result of EPA’s
   mandated remedy. Under CERCLA §§ 107(a)(2) and/or 107(a)(3) and CERCLA § 113,
   Mallinckrodt and MI Holdings are therefore liable for the costs of response resulting from the
   release of hazardous substances from the Facility, including the costs of removing and/or capping
   mercury and other hazardous substances it disposed of that have contaminated and continue to
   contaminate the river, including but not limited to dioxin-associated compounds, copper, lead, and
   PAHs.

          ANSWER:        The final three sentences of paragraph 197 of the Complaint contain one or

   more conclusions of law, to which no response is required. To the extent a response is required,


                                                    -71-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 72 of 195 PageID: 14601




   Defendant denies the allegations in those sentences. Defendant lacks knowledge or information

   sufficient to form a belief as to the truth or accuracy of the remaining allegations in paragraph 197

   and therefore denies the same.

           198.     Defendant BASF Catalysts LLC (f/k/a Engelhard Corporation) (“BASF Catalysts”
   or “Engelhard”) began operations at 1 West Central Avenue, East Newark, New Jersey in 1953.
   The property is part of the Facility. Operations at this property included potassium gold cyanide
   manufacture, silver cyanide salt production, and the manufacture of ink paste and powder
   containing heavy metals (also described as precious metal coating products). Raw materials used
   in operations include precious metals (gold, platinum, palladium, rhodium, iridium, and
   ruthenium); resin solutions; and organic solvents. Various forms submitted to PVSC by Engelhard
   (BASF Catalysts predecessor) between 1972 and 2003 indicate multiple COCs were located on
   the property. Hazardous substances suspected to be present on the property include mercury, lead,
   1,1,1-trichlorethane, and arsenic. The property is located in the Central Avenue CSO district,
   which is one of the permitted discharge points to the Passaic River. Historical PVSC reports
   indicate that wastes were routinely bypassed from this CSO district to the Passaic River during
   wet weather. PVSC documents also indicate that an 18-inch stormwater outfall existed from the
   property to the Passaic River. On March 6, 1990, Engelhard received a notice of violation from
   PVSC for Lower Explosive Limit excursions. On February 4, 1991, Engelhard submitted a
   notification of hazardous wastes discharge of sodium sulfate and excess sodium hydroxide to the
   sanitary sewer. BASF Catalysts is liable as an owner and/or operator at the time of disposal of
   hazardous substances. Releases of hazardous substances including mercury from the property have
   contaminated and continue to contaminate the sediments in the Lower Passaic River, including
   OU2, and must be removed from the riverbed and/or capped as a result of EPA’s mandated remedy.
   Under CERCLA §§ 107(a)(2) and/or 107(a)(3) and CERCLA § 113, BASF Catalysts is therefore
   liable for the costs of response resulting from the release of hazardous substances from the Facility,
   including the costs of removing and/or capping mercury and other hazardous substances it
   disposed of that have contaminated and continue to contaminate the river, including but not limited
   to copper, lead, and PAHs.

          ANSWER:         The final three sentences of paragraph 198 of the Complaint contain one or

   more conclusions of law, to which no response is required. To the extent a response is required,

   Defendant denies the allegations in those sentences. Defendant lacks knowledge or information

   sufficient to form a belief as to the truth or accuracy of the remaining allegations in paragraph 198

   and therefore denies the same.

           199.   OxyChem seeks to recover costs, contribution, and a declaratory judgment against
   the following covered parties that are responsible for the releases of dioxins (among other
   hazardous substances) that have contaminated and continue to contaminate the sediments of the
   Lower Passaic River.



                                                     -72-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 73 of 195 PageID: 14602




          ANSWER:        Paragraph 199 characterizes the relief sought by Plaintiff against certain

   Defendants, to which no response is required. To the extent the allegations in paragraph 199 relate

   to individuals or entities other than Defendant, Defendant lacks knowledge or information to form

   a belief as to the truth or accuracy of those allegations and therefore denies the same. Defendant

   denies any remaining allegations in paragraph 199.

            200. From 1924 to 1998, Defendant Givaudan Fragrances Corporation (“Givaudan”)
   (formerly known as Givaudan-Roure Corporation) manufactured aromatic chemicals, flavors,
   fragrances, pharmaceuticals, intermediates, and pesticides at 100 Delawanna Avenue and 125
   Delawanna Avenue in Clifton, New Jersey, slightly upstream from mile 10.9 of the Passaic River.
   This property is part of the Facility. From 1947 to 1984, Givaudan manufactured hexachlorophene
   (HCP) on the property and, at times, was the largest HCP maker in the world. From 1947 to 1949,
   Givaudan manufactured 2,4,5-TCP feedstock at the property. Givaudan’s processes, including the
   manufacture of HCP, generated dioxins and furans, including 2,3,7,8-TCDD, as a manufacturing
   byproduct. Batches of HCP produced at Givaudan contained up to 893 ppb of 2,3,7,8-TCDD,
   confirming that dioxins were generated in its HCP production process. In addition to generating
   dioxins, Givaudan maintained a chemical effluent pit near its process buildings containing
   mercury, lead, and copper, among other hazardous chemicals. Soil in the eastern portion of the
   property, including in the area of the former chemical effluent pit and adjacent stormwater
   retention pond, was contaminated with 2,3,7,8-TCDD, 2,4,5-TCP, mercury, lead, copper, PAHs,
   DDx, and dieldrin, among other hazardous substances. Stormwater runoff, including overflow
   from the stormwater retention pond, flowed through these contaminated areas and discharged via
   a series of swales and pipes along the eastern portion of the property to a storm drain that
   discharged through a storm sewer in River Road to the Passaic River. Upon information and belief,
   until the 1950s, Givaudan directly discharged untreated process waste to the chemical sewer,
   which drained into the Third River and the Passaic River. After the 1950s, Givaudan discharged
   to the PVSC hazardous substances where numerous documented storm events and line breaks
   resulted in discharges to the Third River and the Passaic River. A July 13, 2017 memorandum
   addressed to EPA personnel found that the dioxins from the property are prevalent in the Passaic
   River sediments adjacent to the property and in sediments downriver. Givaudan is liable as an
   owner and/or operator at the time of disposal of hazardous substances. Releases of hazardous
   substances including dioxins and furans from the property have contaminated and continue to
   contaminate the sediments in the Lower Passaic River, including OU2, and must be removed from
   the riverbed and/or capped as a result of EPA’s mandated remedy. Under CERCLA §§ 107(a)(2)
   and/or 107(a)(3) and CERCLA § 113, Givaudan is therefore liable for the costs of response
   resulting from the release of hazardous substances from the Facility, including the costs of
   removing and/or capping dioxins and other hazardous substances it disposed of that have
   contaminated and continue to contaminate the river, including but not limited to PCBs, mercury,
   DDT, dieldrin, copper, lead, and PAHs.




                                                    -73-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 74 of 195 PageID: 14603




           ANSWER:        The final three sentences of paragraph 200 of the Complaint contain one or

   more conclusions of law, to which no response is required. To the extent a response is required,

   Defendant denies the allegations in those sentences. Defendant lacks knowledge or information

   sufficient to form a belief as to the truth or accuracy of the remaining allegations in paragraph 200

   and therefore denies the same.

            201. The CSD Property. The Central Steel Drum property, a former drum processing
   plant, is located at 704 Doremus Avenue, Newark, New Jersey, approximately 0.9 miles south of
   the Passaic River and approximately 0.5 miles west of the confluence of the Passaic River and
   Newark Bay, which is within the Facility (the “CSD Property”). In 1951, the Central Steel Drum
   Company (CSD) bought the CSD Property. CSD stored, incinerated, painted, and reconditioned
   steel drums that contained residues of foods, paints, and organic and inorganic chemicals,
   including hazardous substances. Every day, CSD received and processed approximately 3,000 30-
   and 55-gallon drums—many still containing waste—from the food, paint, adhesives, and ink
   industries. Specifically, the following Defendants contracted for the disposal or treatment of
   hazardous substances at the CSD Property:

          Defendant 3M Company (f/k/a Minnesota Mining & Manufacturing Co.)

          Defendant BASF Corporation (f/k/a Inmont Corporation f/k/a to InterChemical
           Corporation)

          Defendant Akzo Nobel Coatings, Inc. (f/k/a Reliance Universal, Inc.)

          Defendant American Inks & Coatings Corporation

          Defendant Rexam Beverage Can Company (f/k/a American National Can Company)

          Defendant APOLAN International, Inc. (f/k/a Atlantic Polymers & Products, Inc.)

          Defendant Borden & Remington Corp.

          Defendant Hexion Inc. (f/k/a Borden Chemical, Inc.)

          Defendant Novartis Corporation (f/k/a Ciba Geigy
           Corporation)

          Defendant Houghton International Inc. (f/k/a E.F. Houghton & Co., Inc.)

          Defendant Flint Group Incorporated (f/k/a Flint Ink Corporation)

          Defendant Fort James LLC (f/k/a Fort James Corporation f/k/a Crown Zellerbach
           Corporation)


                                                     -74-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 75 of 195 PageID: 14604




          Defendant INX International Ink Co. (f/k/a Midland Color Company and f/k/a Roberts &
           Carlson, Inc.)

          Defendant R. T. Vanderbilt Holding Company, Inc. (f/k/a R. T. Vanderbilt Company, Inc.,
           f/k/a Vanderbilt Chemical Corporation)

          Defendant The Sherwin-Williams Company (as successor to The Valspar Corporation, as
           successor to Lilly Industries Inc., as successor to Guardsman Products, Inc.)32

           These Defendants arranged for CSD to dispose of their spent and unusable waste. CSD
   removed hazardous substances from the drums by incinerating them, creating ash piles five feet
   high and fifteen feet in diameter, unprotected from wind and rain. Most ash was spread throughout
   the CSD Property to fill in potholes and wetland areas. On the CSD Property, drainage ditches
   collected runoff from the entire CSD Property and discharged this runoff to the Newark Bay at the
   confluence of the Passaic River, approximately 2,600 feet east of the CSD Property, and near RM
   0 to RM 0.5. Newark Bay tidally influences the Passaic River. Soil samples showed dioxins, PCBs,
   and pesticides, LMW/HMW PAHs, DDT, dieldrin, copper, lead, mercury, and PAHs. Disposals
   of dioxins and other hazardous substances from the CSD Property have contaminated and continue
   to contaminate the sediments of the Passaic River. Under CERCLA § 107(a)(3) and CERCLA §
   113, the CSD Defendants are therefore liable for the costs of response resulting from the release
   of hazardous substances from the Facility, including the costs of removing and capping dioxins
   and other hazardous substances that have contaminated and continue to contaminate the river,
   including but not limited to DDT, dieldrin, copper, lead, mercury and PAHs.33

           ANSWER:        The final sentence of paragraph 201 of the Complaint contains one or more

   conclusions of law, to which no response is required. To the extent a response is required,

   Defendant denies the allegations in those sentences. Defendant lacks knowledge or information

   sufficient to form a belief as to the truth or accuracy of the remaining allegations in paragraph 201

   and footnote 33 and therefore denies the same.

           202.    Defendant Roselle Mausoleum Maintenance Fund, Inc. (f/k/a Peter Roselle &
   Sons, Inc.) (the “Roselle Entities”) operated two landfills in Kearny, New Jersey. The Kearny
   Landfill (later known as the MSLA 1D Landfill) operated at 1500 Harrison Avenue, and the
   Keegan Landfill (later known as MSLA 1B Landfill) operated at the foot of Bergen Avenue. The
   Kearny and Keegan Landfills are part of the Facility. Starting in the late 1940s until the early
   1980s, the Roselle Entities leased property from the Town of Kearny as individual entities and as
   a joint venture named the Municipal Sanitary Landfill Authority (MSLA) to operate the Kearny
   and Keegan Landfills, where they accepted both municipal and industrial waste. During the
   Roselle Entities’ operation of the landfills, hazardous substances were disposed of or otherwise
   came to be located on the Kearny and Keegan Landfills and in the Passaic River. During the
   Roselle Entities’ participation in the hauling business, they arranged for the disposal of hazardous




                                                     -75-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 76 of 195 PageID: 14605




   substances at Kearny and Keegan Landfills, during which hazardous substances were disposed of
   or otherwise came to be located at Kearny and Keegan Landfills and in the Passaic River.

                 The Kearny Landfill. Upon information and belief, during the Roselle Entities’
          operation of the Kearny Landfill, the Roselle Entities disposed of or arranged for the
          disposal of industrial waste including sludges, pharmaceuticals, activated charcoal and
          scrubber sludge, filter cake, asphaltic bottoms, insecticides, and pesticides containing
          hazardous substances into the Passaic River. Leachate, surface runoff, and drainage
          discharge from the ditches at the landfill flow into Cedar Creek and Frank’s Creek, which
          are tributaries to the Passaic River. As of 1995, an estimated 250,000 gallons per day of
          leachate from the Kearny Landfill, including dioxin-associated compounds
          (chlorobenzene, 1,4-dichlorobenzene), DDT, PAHs, copper, lead, and mercury, discharged
          to the Passaic River. The Roselle Entities are liable as owners and/or operators at the time
          of disposal of hazardous substances. Releases of hazardous substances including dioxins
          from the Kearny Landfill have contaminated and continue to contaminate the sediments in
          the Lower Passaic River, including OU2, and must be removed from the riverbed and/or
          capped as a result of EPA’s mandated remedy. Under CERCLA §§ 107(a)(2) and/or
          107(a)(3) and CERCLA § 113, the Roselle Entities are therefore liable for the costs of
          response resulting from the release of hazardous substances from the Facility, including
          the costs of removing and/or capping dioxins and other hazardous substances it disposed
          of that have contaminated and continue to contaminate the river, including but not limited
          to PCBs, DDT, PAHs, copper, lead, mercury, and dieldrin.

                  The Keegan Landfill. Upon information and belief, during the Roselle Entities’
          operation of the Keegan Landfill, the Roselle Entities disposed of or arranged for the
          disposal of industrial waste including drummed industrial waste containing hazardous
          substances into the Passaic River. Leachate, surface runoff, and drainage discharge from
          the ditches at the landfill flow into Frank’s Creek and an unnamed creek, both tributaries
          to the Passaic River. DDT, dieldrin, 2,3,7,8-TCDD, PAHs, PCBs, copper, lead, and
          mercury have been detected in soils on the Keegan Landfill. Stormwater flowed through
          contaminated areas on the Keegan Landfill and discharged to tributaries of the Passaic
          River via runoff during wet weather, including approximately 65 million gallons of
          contaminated leachate annually. The Roselle Entities are liable as owners and/or operators
          at the time of disposal of hazardous substances. Releases of hazardous substances including
          dioxins from the Keegan Landfill have contaminated and continue to contaminate the
          sediments in the Lower Passaic River, including OU2, and must be removed from the
          riverbed and/or capped as a result of EPA’s mandated remedy. Under CERCLA §§
          107(a)(2) and/or 107(a)(3) and CERCLA § 113, the Roselle Entities are therefore liable for
          the costs of response resulting from the release of hazardous substances from the Facility,
          including the costs of removing and/or capping dioxins and other hazardous substances it
          disposed of that have contaminated and continue to contaminate the river, including but
          not limited to DDT, dieldrin, PCBs, PAHs, copper, lead, and mercury.

          ANSWER:        The final three sentences of each bulleted portion of paragraph 202 of the

   Complaint contain one or more conclusions of law, to which no response is required. To the extent


                                                   -76-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 77 of 195 PageID: 14606




   a response is required, Defendant denies the allegations in those sentences. Defendant lacks

   knowledge or information sufficient to form a belief as to the truth or accuracy of the remaining

   allegations in paragraph 202 and therefore denies the same.

            203.      From 1902 until manufacturing operations ceased in 1999, Defendant The
   Sherwin-Williams Company (“Sherwin Williams”) conducted multiple manufacturing processes
   at its facilities, including the manufacturing of paints and related products and DDT and storage
   of insecticides at its property located at 40, 60, and 62-70 Lister Avenue in Newark, New Jersey.
   This property is part of the Facility. Pentachlorophenol (a Class I Pesticide Chemical associated
   with dioxin formation), copper, lead, and mercury were identified by Sherwin Williams as
   potentially present in products made at the property prior to 1984. Sherwin Williams used
   carbazole violet pigment in its paint, which contains chloranil, a Class I Pesticide Chemical
   associated with the formation of dioxins. Soil sampling at the property identified hazardous
   substances, including dioxins; several dioxin-associated substances; DDx; PAHs; PCBs; and
   metals, including arsenic, copper, lead, mercury, thallium, and zinc. Former employees observed
   dumping of process waste, drums filled with waste from prior spills, damaged products, paint, and
   other products directly into the Passaic River. Additionally, more than seven outfall pipes
   discharged to the Passaic River. The Brown Street CSO, located in the bulkhead of the property,
   discharged combined process waste and stormwater from the property prior to 1970 and continued
   to discharge stormwater after 1970. Sherwin Williams is liable as an owner and/or operator at the
   time of disposal of hazardous substances. Releases of hazardous substances including dioxins from
   the property have contaminated and continue to contaminate the sediments in the Lower Passaic
   River, including OU2, and must be removed from the riverbed and/or capped as a result of EPA’s
   mandated remedy. Under CERCLA §§ 107(a)(2) and/or 107(a)(3) and CERCLA § 113, Sherwin
   Williams is therefore liable for the costs of response resulting from the release of hazardous
   substances from the Facility, including the costs of removing and/or capping dioxins and other
   hazardous substances it disposed of that have contaminated and continue to contaminate the river,
   including but not limited to PCBs, mercury, DDT, dieldrin, lead, copper, and PAHs.

          ANSWER:         The final three sentences of paragraph 203 of the Complaint contain one or

   more conclusions of law, to which no response is required. To the extent a response is required,

   Defendant denies the allegations in those sentences. Defendant lacks knowledge or information

   sufficient to form a belief as to the truth or accuracy of the remaining allegations in paragraph 203

   and therefore denies the same.

           204. Defendant Ashland LLC (f/k/a Ashland Chemical Company) (“Ashland”) operated
   the property located at 1106 Harrison Avenue in Kearny, New Jersey (the “Drew Chemical
   Corporation Property”) from approximately 1970 to at least 2010. This property is part of the
   Facility. Ashland is the successor in interest to Drew Chemical Corporation. Drew Chemical
   Corporation purchased the Drew Chemical Corporation Property in 1970 and began its operations.



                                                     -77-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 78 of 195 PageID: 14607




   Drew Chemical Corporation operated a production and warehouse facility involved in the
   manufacture of industrial water treatment chemicals, boiler compounds, paint defoamers, and
   other specialty chemicals. Additional industrial processes included reactor work used for
   esterification and saponification. In 1975, the company reportedly produced approximately 33-
   million pounds of products per year, with that number increasing to as high as 50-million pounds
   in 1989. Raw materials were shipped to the Drew Chemical Corporation Property by truck and
   stored in aboveground storage tanks. When needed, the chemicals were pumped from the tanks to
   the production areas, where vessels and reactors were used. The drum storage area had a capacity
   of 60 to 70 drums. Drums stored in the area contained hazardous waste, including “floor
   sweepings, laboratory waste reagents, filter waste, and off-specification chemicals which were no
   longer reclaimable.” While it was reported that the company produced more than 500 products,
   the principal products produced at the Drew Chemical Corporation Property were water treatment
   chemicals (e.g., boil water compounds, cooling water treatment systems); wastewater flocculants;
   process aids (e.g., latex paint defoamers); and maintenance chemicals (e.g., degreasers,
   antiscalants, general purpose cleaners). Drew Chemical Corporation’s 1992 Community Right to
   Know survey lists 314 pages of hazardous substances and chemicals as being used or produced
   onsite. In particular, COCs stored, used, and/or produced at the Drew Chemical Corporation
   Property included dioxins and dioxin-associated compounds, PAHs, PCBs, copper, lead, and
   mercury. Site soil contamination includes PAHs, PCBs, copper, lead, mercury, volatile organic
   compounds, and semi-volatile organic compounds, mercury, dioxin-associated compounds, and
   dieldrin. Based on information compiled to date, dioxins associated with the Site have been
   identified in local area soil and sediments. Site effluent contamination includes copper, lead, and
   volatile organic compounds. There are documented discharges of hazardous substances from the
   Drew Chemical Corporation Property to the Passaic River. As examples: Drew Chemical
   Company discharged waste material to the Kearny municipal sewer system without a permit for
   approximately five years. In 1977, the company’s wastewater flow into the municipal sewer
   system was reported as 87,500 gallons per day. The 1975 NPDES permit for PVSC included the
   combined sewer outfall at Worthington Avenue in Harrison as one of the permitted discharge
   points to the Passaic River. Historical PVSC reports indicate that wastes were routinely bypassed
   from the PVSC main interceptor to the Passaic River at the Worthington Avenue CSO location
   during wet weather. Therefore, a pathway existed for contaminated wastewaters from the property
   to enter the Passaic River during periods of heavy precipitation. Drew Chemical Corporation also
   reported that industrial waste generated at the Drew Chemical Corporation Property was
   discharged to the Kearny sanitary sewer located on the south side of Harrison Avenue. PVSC cited
   the company for various violations, many involving pH noncompliance for wastewaters entering
   into the municipal sewer system. An article dated March 18, 1989 reported Drew Chemical
   Corporation as one of the many industrial facilities releasing toxins into the sewer systems of
   Hudson County. The toxins reportedly released from the Drew Chemical Corporation Property in
   1988 from May 1 to October 31 were 11 pounds of ethylene glycol, 22 pounds of zinc compounds,
   6 pounds of acrylamide, and 8 pounds of chromium compounds. During waste effluent surveys
   conducted between 1972 and 1991, hazardous substances such as copper and lead were detected
   in wastewater. On November 19, 1985, the company reported that approximately 400 gallons of
   reacted and unreacted polyacrylamide polymer were spilled onsite, with approximately 70% of
   that contaminant entering a catch basin in the parking lot before it entered the sewage system.
   Additionally, COCs detected in site soil and used in industrial operations at the Drew Chemical
   Corporation Property were likely transported into site storm drains and into the Lower Passaic



                                                    -78-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 79 of 195 PageID: 14608




   River via the Frank’s Creek tributary. Groundwater flows towards the Passaic River. Ashland is
   liable as an owner and/or operator at the time of disposal of hazardous substances. Releases of
   hazardous substances including dioxins from the property have contaminated and continue to
   contaminate the sediments in the Lower Passaic River, including OU2, and must be removed from
   the riverbed and/or capped as a result of EPA’s mandated remedy. Under CERCLA §§ 107(a)(2)
   and/or 107(a)(3) and CERCLA § 113, Ashland is therefore liable for the costs of response resulting
   from the release of hazardous substances from the Facility, including the costs of removing and/or
   capping dioxins and other hazardous substances they disposed of that have contaminated and
   continue to contaminate the Passaic River, including but not limited to PAHs, copper, lead and
   mercury.

          ANSWER:         The final three sentences of paragraph 204 of the Complaint contain one or

   more conclusions of law, to which no response is required. To the extent a response is required,

   Defendant denies the allegations in those sentences. Defendant lacks knowledge or information

   sufficient to form a belief as to the truth or accuracy of the remaining allegations in paragraph 204

   and therefore denies the same.

            205. Defendant Melon Leasing Corporation, Inc. currently owns 109-113 Jacobus
   Avenue, a portion of property once owned by Defendant Clean Earth of North Jersey, Inc. (“Clean
   Earth”). Clean Earth and its predecessors operated on a property located at 101-115 Jacobus
   Avenue, Kearny, New Jersey. Clean Earth is the current partial owner of the 101-115 Jacobus
   Avenue property and has operated it since 1984. Specifically, the area located at 101105 Jacobus
   Avenue is owned by Clean Earth; Clean Earth leases the property at 109-113 Jacobus Avenue from
   Melon Leasing Corporation, Inc.; and the property at 115 Jacobus Avenue serves as Clean Earth’s
   offices and onsite laboratory. This property is part of the Facility. Clean Earth is the ultimate
   successor via mergers and name changes involving S&W Waste, Inc. From 1984 to the present,
   Clean Earth and its predecessors provided hazardous and nonhazardous waste treatment and
   disposal for third parties at the property. Specifically, on October 3, 1984, Clean Earth began its
   operation of a hazardous waste treatment, storage, and disposal (TSD) facility at the property,
   processing solid and liquid wastes for resale or disposal. Clean Earth continues to operate a
   hazardous and nonhazardous waste TSD facility at the property. Clean Earth ships and receives
   waste by both highway and rail in both bulk and nonbulk containers. The primary waste treatment
   operations at the property include the following: solidification/stabilization of solids, slurries, and
   sludges in concrete cells, containers, and the property’s containment building; repackaging of
   waste containers and laboratory packs; repackaging and consolidation of PCB wastes; storage of
   wastes; blending/bulking of wastes in tanks and tankers; and collection and transfer of batteries,
   pesticides, mercury-containing devices, consumer electronics, lamps, and oil-based finishes.
   Permitted hazardous waste storage at the property (as of 1992) was 60,000 gallons of liquid waste
   in five tanks and up to an additional 187,000 gallons of waste in drums, rolloffs, and tankers. Clean
   Earth previously has indicated the acceptance of an extensive list of over 540 waste products,
   including dioxins, dioxin-associated compounds, DDx, PCBs, copper, mercury, lead, dieldrin, and
   PAHs. Numerous spills have been documented at the property, including paints and resins, dry-



                                                      -79-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 80 of 195 PageID: 14609




   form acid, hydraulic oil, liquid containing lead, solvents, oil sludge, liquid acid, and solidified
   hazardous waste. These spills were each reported as remediated at the time they were observed. In
   addition, potentially contaminated stormwater has been observed overflowing containment berms
   at the property more than once. The property itself has been documented to be contaminated with
   various hazardous substances in soil and groundwater and has been undergoing remediation since
   1997 under an AOC executed between NJDEP and Clean Earth in 1991. Site soil contamination
   includes various dioxins or dioxin-associated compounds; it also includes PCBs, copper, lead, and
   mercury. Site groundwater contamination includes dioxin-associated compounds, PAHs, PCBs,
   copper, lead, and mercury. A chronology of onsite remedial investigation and remediation includes
   the following: From 1986 to 1987, Clean Earth sampled groundwater from monitoring wells at the
   property, and dioxin-associated compounds were found. Other substances such as benzenes, lead,
   arsenic, and PAHs were also found in groundwater. According to a 1988 Resource Conservation
   and Recovery Act (RCRA) facility investigation report, which was necessitated by documented
   discharges to soil, Clean Earth was required to prepare an assessment plan proposal report that
   would include a groundwater monitoring and soil sampling program. In 1990, NJDEP confirmed
   the presence of dioxins in soil samples. Two 2,000-gallon underground storage tanks were
   removed from the property in 1990. Also in 1990, Clean Earth was required by NJDEP to perform
   a remedial investigation. In 1992, Clean Earth prepared a modified remedial investigation work
   plan. Twenty-eight soil samples were taken, and eleven areas of concern were identified. The
   NJDEP approved Clean Earth’s remedial investigation report in 1996, leading to the development
   of a remedial alternative analysis and remedial action workplan, which was submitted by Clean
   Earth to NJDEP in 1997. In 1998, Clean Earth submitted a remedial action report to NJDEP, and
   a two-year groundwater monitoring plan was also proposed to address metal-contaminated soils.
   Around 2006 to 2007, Clean Earth introduced a remedial action report that related to portions of
   the property, but in April 2008, NJDEP advised that the 2007 remedial action report had
   deficiencies. There are documented discharges of hazardous substances from the property to the
   Passaic River. As examples: The property is connected to the Kearny Municipal Utilities Authority
   sewer system via Jacobus Avenue. In 1955, the Town of Kearny constructed the Kearny Sewage
   Treatment Plant, to which the property wastewater discharged. Incoming wastewater to the Kearny
   Sewage Treatment Plant underwent primary treatment and chlorination before discharge via the
   plant’s outfall. During periods when incoming wastewater surpassed the treatment plant’s
   capacity, the wastewater first entered a regulated chamber where it was then bypassed, untreated,
   via the plant’s outfall, which then discharged to the Hackensack River directly at the confluence
   of the Passaic River, Hackensack River, and Newark Bay, which tidally influences the Passaic
   River. Indeed, the Kearny Sewage Treatment Plant had a well-documented history of
   noncompliance related to spills, leaks, and discharges. Groundwater generally flows west toward
   the Passaic River. Upon information and belief, a nexus exists between the property and the Passaic
   River via groundwater flow. Regarding runoff, the property is bordered to the west by the Lower
   Passaic River, and potentially contaminated stormwater had been observed overflowing
   containment berms at the property on more than one occasion. Clean Earth and Melon Leasing
   Corporation, Inc. are liable as current owners and/or operators of the property. Releases of dioxins
   from the property have contaminated and continue to contaminate the sediments in the Lower
   Passaic River, including OU2, and must be removed from the riverbed and/or capped as a result
   of EPA’s mandated remedy. Under CERCLA §§ 107(a)(1) and/or 107(a)(3) and CERCLA § 113,
   Clean Earth and Melon Leasing Corporation, Inc. are therefore liable for the costs of response
   resulting from the release of hazardous substances from the Facility, including the costs of



                                                    -80-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 81 of 195 PageID: 14610




   removing and/or capping dioxins and other hazardous substances they disposed of that have
   contaminated and continue to contaminate the Passaic River, including but not limited to PAHs,
   mercury, lead and copper.

           ANSWER:        The final three sentences of paragraph 205 of the Complaint contain one or

   more conclusions of law, to which no response is required. To the extent a response is required,

   Defendant denies the allegations in those sentences. Defendant lacks knowledge or information

   sufficient to form a belief as to the truth or accuracy of the remaining allegations in paragraph 205

   and therefore denies the same.

           206. Bayonne Barrel & Drum Property. The Bayonne Barrel & Drum property, a
   former drum processing plant, is located at 150-154 Raymond Boulevard, Newark, New Jersey,
   approximately 1,800 feet west of the Passaic River within the Facility (the “Bayonne Barrel
   Property”). From 1940 until 1983, Bayonne Barrel & Drum operations on the Bayonne Barrel
   Property consisted of cleaning and reconditioning steel drums sent to its site by its customers. The
   drums sent to the Bayonne Barrel Property contained waste, including hazardous substances.
   Customers of Bayonne Barrel & Drum arranged for and intended Bayonne Barrel & Drum to
   dispose of their spent and unusable waste present in the drums. Removal of hazardous substances
   and other wastes from the drums was accomplished using chains and caustic solution or through
   incineration. Wastewater from removing waste from the drums using solution flowed into a
   settling sluice and holding tanks and then was discharged to a drainage ditch that flowed into the
   sanitary sewer or on numerous occasions flowed into Harrison Creek, a tributary of the Passaic
   River. Wastewater at the site has been tested to contain, among other hazardous substances, copper,
   lead, mercury, PAHs, and PCBs. Waste ash (containing hazardous substances) from removing
   waste through incineration was stored in numerous disposal piles on the property. Sampling of
   eight ash piles showed the presence of dioxins, PCBs, and metals. Surface runoff from the
   property, including from the ash piles, flowed through a series of storm drains and into Harrison
   Creek and the Passaic River. An accidental spill of red dye on the Bayonne Barrel Property in 1984
   immediately ran into Harrison Creek, demonstrating the runoff pathway to the Passaic River.
   Moreover, a study by the New York Academy of Sciences found that, as of 2006, the site runoff
   was still contributing between 1 and 9 grams of toxic equivalency values of dioxins to the Passaic
   River each year. Pursuant to an Administrative Order on Consent for Removal Action, numerous
   parties that had arranged for disposal of hazardous substances at the Bayonne Barrel Property
   agreed to perform removal activities there. These parties include the following Defendants:

          Defendant 3M Company
          Defendant BASF Corporation
          Defendant Zeneca Inc.
          Defendant E.I. du Pont de Nemours & Company
          Defendant Hoffmann-La Roche Inc.
          Defendant Johnson & Johnson
          Defendant Pharmacia LLC (f/k/a Monsanto Company)


                                                     -81-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 82 of 195 PageID: 14611




          Defendant Ingredion Incorporated
          Defendant Akzo Nobel Coatings, Inc.34

           Disposals of dioxins from the Bayonne Barrel & Drum Property have contaminated and
   continue to contaminate the sediments in the Lower Passaic River, including OU2, and must be
   removed from the riverbed and/or capped as a result of EPA’s mandated remedy. The BBD
   Defendants arranged for the disposal or treatment of hazardous substances at the Facility. Under
   CERCLA § 107(a)(3) and CERCLA § 113, the BBD Defendants are therefore liable for the costs
   of response resulting from the release of hazardous substances from the Facility, including the
   costs of removing and capping dioxins and other hazardous substances they disposed of that have
   contaminated and continue to contaminate the river, including but not limited to PCBs, mercury,
   DDT, copper, lead, and PAHs.

           ANSWER:        The final sentence of paragraph 206 of the Complaint contains one or more

   conclusions of law, to which no response is required. To the extent a response is required,

   Defendant denies the allegations in that sentence. Defendant lacks knowledge or information

   sufficient to form a belief as to the truth or accuracy of the remaining allegations in paragraph 206

   and footnote 35 and therefore denies the same.

           207.   OxyChem seeks to recover costs, contribution, and a declaratory judgment against
   the following covered parties that are responsible for the releases of DDT or its breakdown
   products (among other hazardous substances) that have contaminated and continue to contaminate
   the sediments of the Lower Passaic River.

           ANSWER:        Paragraph 207 characterizes the relief sought by Plaintiff against certain

   Defendants, to which no response is required. To the extent the allegations in paragraph 207 of

   DDT contamination relate to individuals or entitiesother than Defendant, Defendant lacks

   knowledge or information to form a belief as to the truth or accuracy of those allegations and

   therefore denies the same. Defendant denies any remaining allegations in paragraph 207.

           208. Defendant 21st Century Fox America, Inc. (f/k/a News America, Inc./Montrose
   Chemical Company/Chris Craft Industries) (“Fox America”) operated a manufacturing plant at
   100/120 Lister Avenue in Newark from 1939 to 1972 at which it manufactured many organic
   chemicals; herbicides; and pesticides, including up to 3-million pounds of DDT per year. This
   property is part of the Facility. Fox America manufactured 2,4-D and 2,4,5-T at the property and
   likely generated dioxins and furans as a manufacturing byproduct of these processes. It also
   manufactured several dioxin-associated chemicals including, among other chemicals, the gamma
   isomer of benzene hexachloride (lindane), hexachlorobenzene, trichlorobenzene, propanil, and


                                                     -82-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 83 of 195 PageID: 14612




   likely tetrachlorobenzene. Dioxin-associated compounds, including dichlorobenzenes,
   dichlorophenol, phthalic anhydride, and pentachlorophenol, were used in and/or produced by
   processes at the property. Fox America’s predecessor, Montrose Chemical Company, also
   produced several types of phthalate compounds including bis(2-ethylhexyl) phthalate, butyl
   phthalate, dimethyl phthalate, and dioctyl phthalate. Metals like lead and copper were likely
   discharged with property wastewater as a result of corrosion of site process equipment. The
   operations of a related company, Montrose Refining Company, occurred at the 100/120 Lister
   Avenue property from approximately 1939 to 1944 and involved the refining of waste crankcase
   oil. Waste oils have historically been identified as containing PCBs and PAHs. Soil contamination
   at the property reflects the property’s operations, with elevated concentrations of DDx,
   dichlorophenol, trichlorophenol, lindane, and chlorinated benzenes, as well as COCs dieldrin and
   mercury. In addition to its operations at the property, Montrose Chemical Company operated on a
   portion of the adjacent Sherwin-Williams Site at 70 Lister Avenue from 1935 to 1943, at which
   soil contamination is similar in nature and concentration to the soil contamination at the 100/120
   Lister Avenue property and was found to contain dioxins and furans, chlorobenzene,
   dichlorobenzenes, and trichlorobenzene. Two sewer connections were historically present at the
   property that lead directly to the Passaic River as of 1914, which Montrose Chemical Company
   may have continued to use. Additionally, process wastes from the property that were ultimately
   discharged to the city sewer system may have discharged through a regulator located at Brown
   Street, which subsequently discharged to the Passaic River at Sherwin Williams’s property. Storm
   drains on the property flowed to the Brown Street outfall to the Passaic River prior to 1970 and
   the Lockwood Street outfall to the Passaic River after 1970. Further, pipes in line with the facility
   driveway discharged process wastes directly to the Passaic River through the adjacent Hilton Davis
   property. Fox America is liable as an owner and/or operator at the time of disposal of hazardous
   substances. Releases of DDT from Fox America have contaminated and continue to contaminate
   the sediments in the Lower Passaic River, including OU2, and must be removed from the riverbed
   and/or capped as a result of EPA’s mandated remedy. Under CERCLA §§ 107(a)(2) and/or
   107(a)(3) and CERCLA § 113, Fox America is therefore liable for the costs of response resulting
   from the release of hazardous substances from the Facility, including the costs of removing and/or
   capping DDT and other hazardous substances it disposed of that have contaminated and continue
   to contaminate the river, including but not limited to dioxins, PCBs, mercury, dieldrin, lead,
   copper, and PAHs.

          ANSWER:         The final three sentences of paragraph 208 of the Complaint contain one or

   more conclusions of law, to which no response is required. To the extent a response is required,

   Defendant denies the allegations in those sentences. Defendant lacks knowledge or information

   sufficient to form a belief as to the truth or accuracy of the remaining allegations in paragraph 208

   and therefore denies the same.

          209. Defendant Conopco, Inc. (f/k/a S. B. Penick Company), d/b/a Unilever Best Foods
   North America (“Unilever”), as the successor to the S. B. Penick Company, and its predecessors,
   owned and operated a 17-acre property located at 540 New York Avenue in Lyndhurst, New Jersey



                                                     -83-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 84 of 195 PageID: 14613




   from 1938 to 1986. This property is part of the Facility. Defendant Aventisub LLC (f/k/a Roussel
   Uclaf) (“Aventisub”) or its predecessors operated the property from 1985 to 1987 as part of their
   pesticide and agrichemical business. The plant at the property manufactured pharmaceuticals and
   pesticides, including DDT. Sampling performed in July 1984 indicated that the property’s soil was
   contaminated with lindane, DDT, DDE, DDD, chlordane, α-BHC, b-BHC, aldrin, heptachlor, and
   dieldrin. Buildings 6 and 7 of the plant were contaminated with DDT, as well as other pesticide
   substances and byproducts, including compounds associated with the formation of dioxins. Maleic
   acid (a dioxin-associated chemical) was identified at the property. In April 1995, a predecessor to
   Unilever submitted proposed language for a Declaration of Environmental Restriction for the
   property under the Industrial Site Recovery Act. The draft declaration listed pesticides and
   herbicides, PAHs, dioxin-associated compounds, metals, and other hazardous substances. These
   hazardous substances included 4’4’ DDT, chlordane, heptachlor, and other substances in site soils.
   The property has a clear pathway to the Passaic River. The storm sewer adjacent to this heavily
   contaminated property leads to the Passaic River. During the plant’s operating period, PVSC cited
   Unilever for polluting wastewater discharges from the property to the Passaic River. Additionally,
   runoff from the property entered the South Drainage Ditch, which discharged to a storm drain that
   leads to the Passaic River. On information and belief, Unilever left unsealed drums containing
   contaminated dirt at the property and had underground chemical storage tanks that lacked safety
   devices and leaked frequently. Unilever and Aventisub are liable as owners and/or operators at the
   time of disposal of hazardous substances. Releases of DDT by Unilever and Aventisub have
   contaminated and continue to contaminate the sediments in the Lower Passaic River and must be
   removed from the riverbed and/or capped as a result of EPA’s mandated remedy. Under CERCLA
   §§ 107(a)(2) and/or 107(a)(3) and CERCLA § 113, Unilever and Aventisub are therefore liable
   for the costs of response resulting from the release of hazardous substances from the Facility,
   including the costs of removing and/or capping DDT and other hazardous substances they disposed
   of that have contaminated and continue to contaminate the Passaic River, including but not limited
   to PAHs.

          ANSWER: The final three sentences of paragraph 209 of the Complaint contain one or

   more conclusions of law, to which no response is required. To the extent a response is required,

   Defendant denies the allegations in those sentences. Defendant lacks knowledge or information

   sufficient to form a belief as to the truth or accuracy of the remaining allegations in paragraph 209

   and therefore denies the same.

           210. OxyChem seeks to recover costs, contribution, and a declaratory judgment against
   the following covered parties that are responsible for the releases of copper (among other
   hazardous substances) that have contaminated and continue to contaminate the sediments of the
   Lower Passaic River.

          ANSWER:         Paragraph 210 characterizes the relief sought by Plaintiff against certain

   Defendants, to which no response is required. To the extent a response is required, Defendant



                                                     -84-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 85 of 195 PageID: 14614




   denies the allegations in those sentences. To the extent the allegations in paragraph 210 of copper

   contamination relate to individuals or entities other than Defendant, Defendant lacks knowledge

   or information to form a belief as to the truth or accuracy of those allegations and therefore denies

   the same. Defendant denies any remaining allegations in paragraph 210.

            211. The Thomasset/Hilton Davis business owned by Defendant Noveon Hilton Davis,
   Inc., a subsidiary of Dystar LP (“Noveon Hilton Davis”) operated at the property located at 104-
   112 Lister Avenue (also referenced as 120 Lister Avenue) in Newark, New Jersey (which is also
   designated as Block 2438, Lot 56 on the tax map of the City of Newark) from 1955 until it sold
   some of these operations in 1986. This property is part of the Facility. Noveon Hilton Davis, or its
   predecessors, continued to own the property from 1986 to 1993. Defendant STWB Inc. (f/k/a
   Sterling Winthrop, Inc./Sterling Drug) (STWB), or its predecessors, acquired the operations at the
   property in 1986. Operations at the property included production of phthalocyanine colors
   (phthalocyanine blue and phthalocyanine green) for the automotive industry, transoxides for the
   textile industry, and D&C colors for the drug and cosmetic industry. Property operations also
   included production of 2,4,2-Schaeffer salt (2-naphthol-6-sulfonic acid) and fluorescein dyes. The
   phthalocyanine blue process utilized copper and phthalic anhydride (a Class III Organic Chemical
   associated with the formation of dioxins) in the manufacturing process and trichlorobenzene
   (1,2,4-trichlorobenzene is an EPA Class III Organic Chemical associated with the formation of
   dioxins) in the finishing process. PCB formation was associated with phthalocyanine blue
   production, depending on the raw materials and process used. Phthalocyanine blue purchased from
   other sources and used at the property may have contained PCBs. The phthalocyanine green
   process involved the addition of chlorine (in various forms) to phthalocyanine blue, which may
   have contributed to the formation of PCBs and dioxins/furans. D&C color products were identified
   containing lead on at least one occasion, and process wastes contained chlorinated benzenes in
   filtrates. 2,4,2-Schaeffer salt production may have generated dioxin-like compounds including
   chlorinated naphthalenes. Mercury was used in laboratories on the property. Soil sampling at the
   property identifies copper at up to 1,950,000 ppb, and it also indicates high levels of
   hexachlorobenzene, dichlorobenzene, trichlorobenzene, PAHs, PCBs, lead, mercury, and dozens
   of other hazardous chemicals. The Noveon Hilton Davis business discharged waste directly to the
   Passaic River. Decant water from the phthalocyanine blue manufacturing process was directly
   discharged to the Passaic River in 1956 and then from 1963 through 1971 through a sewer line
   that discharged to the Passaic River through the property bulkhead. In 1964, the Noveon Hilton
   Davis business likely began collection of acid effluent from phthalocyanine green production for
   discharge to the Passaic River to resolve problems with acid corrosion of the combined sewer line,
   which may have occurred periodically until 1971. Process wastes from all over the plant were
   discharged to the River through diversion of flow through a false sewer system. High levels of
   dioxins/furans, PCBs, copper, lead, mercury, and PAHs have been detected in Passaic River
   sediments near the property. Noveon Hilton Davis and STWB are liable as owners and/or operators
   at the time of disposal of hazardous substances. Releases of copper by STWB and Noveon Hilton
   Davis, or their predecessors, have contaminated and continue to contaminate the sediments in the
   Lower Passaic River and must be removed from the riverbed and/or capped as a result of EPA’s
   mandated remedy. Under CERCLA §§ 107(a)(2) and/or 107(a)(3) and CERCLA § 113, Noveon



                                                     -85-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 86 of 195 PageID: 14615




   Hilton Davis and STWB are therefore liable for the costs of response resulting from the release of
   hazardous substances from the Facility, including the costs of removing and/or capping copper
   and other hazardous substances they disposed of that have contaminated and continue to
   contaminate the river, including but not limited to PAHs, PCBs, lead, and mercury.

          ANSWER:              The final three sentences of paragraph 211 of the Complaint contain

   one or more conclusions of law, to which no response is required. To the extent a response is

   required, Defendant denies the allegations in those sentences. Defendant lacks knowledge or

   information sufficient to form a belief as to the truth or accuracy of the remaining allegations in

   paragraph 211 and therefore denies the same.

            212. Defendant Alden Leeds Inc. (“Alden Leeds”) has operated at 55 Jacobus Ave.,
   South Kearny, New Jersey since before 1972 until it ended production in June 1999. This property
   is part of the Facility. Alden Leeds’s operations included the manufacture of plastic bottles, which
   were then filled with household-strength bleach and ammonia, with principal raw materials
   including sodium hypochlorite and ammonium hydroxide. The bleach and ammonia were stored
   onsite in aboveground storage tanks. The property was also known to have had cadmium, a
   CERCLA-listed hazardous substance, in its wastewater. Alden Leeds’s discharge was bypassed to
   the Passaic River from the beginning of its operations at the property until February 28, 1975 with
   no federal permit. On information and belief, the property’s discharge during this period contained
   hazardous substances, including cadmium, again with no permit. Also, on information and belief,
   beginning on February 28, 1975, the discharge was bypassed to the Passaic River, during which
   time Alden Leeds received numerous notices of violation from the PVSC based upon historical
   noncompliant exceedances of certain hazardous substances, or pH excursions, in the plant’s
   wastewater discharge to the PVSC system. Furthermore, during periods of rainfall, overflow was
   discharged through the outfall line to the Passaic River. Alden Leeds is liable as an owner and/or
   operator at the time of disposal of hazardous substances. Releases of copper by Alden Leeds have
   contaminated and continue to contaminate the sediments in the Lower Passaic River and must be
   removed from the riverbed and/or capped as a result of EPA’s mandated remedy. Under CERCLA
   §§ 107(a)(2) and/or 107(a)(3) and CERCLA § 113, Alden Leeds is therefore liable for the costs of
   response resulting from the release of hazardous substances from the Facility, including the costs
   of removing and/or capping copper and other hazardous substances it disposed of that have
   contaminated and continue to contaminate the river, including but not limited to sodium
   hypochlorite, ammonium hydroxide, and cadmium.

          ANSWER: The final three sentences of paragraph 212 of the Complaint contain one or

   more conclusions of law, to which no response is required. To the extent a response is required,

   Defendant denies the allegations in those sentences. Defendant lacks knowledge or information




                                                    -86-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 87 of 195 PageID: 14616




   sufficient to form a belief as to the truth or accuracy of the remaining allegations in paragraph 212

   and therefore denies the same.

           213. Defendant Franklin-Burlington Plastics, Inc. (f/k/a Franklin Plastics Corporation)
   (“Franklin-Burlington”) is the current owner of the property located at 113 Passaic Avenue,
   Kearny, New Jersey. This property is part of the Facility. The property is bounded by the Passaic
   River to the west. Since 1976, Franklin-Burlington operated a plastics manufacturing plant at the
   property. Hazardous substances used or present at the property include PCBs, antimony, arsenic,
   beryllium, cadmium, chromium, copper, lead, mercury, zinc, pyrene, flouranthene, chrysene,
   xylenes, chloroform, ethylbenzene, bromodichloromethane, and phthalates. From 1976, there have
   been periodic direct discharges from a sump pit located on the property to the Passaic River via an
   8-inch pipe. Periodic overflows from the property into the Marshall Street CSO also discharged to
   the Passaic River. Additionally, groundwater and surface water from the property flow westerly to
   the Passaic River. Franklin-Burlington is liable as an owner and/or operator at the time of disposal
   of hazardous substances. Releases of copper by Franklin-Burlington have contaminated and
   continue to contaminate the sediments in the Lower Passaic River and must be removed from the
   riverbed and/or capped as a result of EPA’s mandated remedy. Under CERCLA §§ 107(a)(1)
   and/or 107(a)(3) and CERCLA § 113, and subject to the contribution release described in
   paragraph 44 above, Franklin-Burlington is therefore liable for the costs of response resulting from
   the release of hazardous substances from the Facility, including the costs of removing and/or
   capping copper and other hazardous substances it disposed of that have contaminated and continue
   to contaminate the river, including but not limited to mercury, lead, and PCBs.

          ANSWER: The final three sentences of paragraph 213 of the Complaint contain one or

   more conclusions of law, to which no response is required. To the extent a response is required,

   Defendant denies the allegations in those sentences. Defendant lacks knowledge or information

   sufficient to form a belief as to the truth or accuracy of the remaining allegations in paragraph 213

   and therefore denies the same.

           214. Defendant Spectraserv, Inc. (“Spectraserv”), then operating as Modern
   Transportation, began operating at 75 Jacobus Avenue, Kearny, New Jersey in 1962. This property
   is part of the Facility. The property was bounded to the west by the Passaic River, with a portion
   of the property extending into the river to the pierhead and bulkhead line. From 1962 to the present,
   Spectraserv and its predecessors have accepted and disposed of municipal sludge from numerous
   federal, state, county, and local treatment works, as well as clean-out materials from anaerobic
   digesters from many publicly owned treatment works. In addition to domestic sludges and digester
   clean-out materials, Spectrserv also accepted industrial wastes. Once at the property, the wastes
   were unloaded via flexible unloading lines into one of eight aboveground steel tanks. A second
   transfer of the wastes occurred when the stored wastes were drained from the tanks into the
   underground piping system, which led to a transfer pump. A common discharge line of 12-inch
   steel pipe with a flexible end carried the wastes from the transfer pump to ocean-going barges for



                                                     -87-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 88 of 195 PageID: 14617




   disposal at designated EPA disposal sites off the New York/New Jersey coast. With the enactment
   of the Marine Protection Research and Sanctuary Act of 1972, the volumes of waste permissible
   for ocean dumping were significantly reduced. As a result, Spectraserv constructed an onsite
   sludge treatment and dewatering facility that includes unloading, storage, chemical conditioning,
   dewatering, stabilization, and transportation. The influent sludge is dewatered by a filtration
   process, creating two byproducts: solids (dewatered sludge) and a liquid material (filtrate). The
   solids are transported to permitted or approved offsite sludge management facilities. The filtrate is
   further treated in two clarifiers that act as settling tanks. The clarifiers are designed so that the
   liquids rise to the top of the tanks, where they can be drained off in one direction and any remaining
   solids can be drained from the bottom in a different direction. The supernatant off the top, after
   passing through the second clarifier, is discharged to the PVSC treatment plant in Newark. In 1970,
   a chemical reaction in one of the receiving tanks caused hydrogen sulfide to be emitted at the
   property. Water was sprayed to dilute the effects of the gas, but despite efforts, the gas emissions
   resulted in critical injury to three people, killed three people, and injured an additional five people.
   From 1976 to 1988, Spectraserv operated an acid-caustic neutralization facility at the property.
   From 1978 to 1981, Spectraserv operated a waste oil reprocessing facility with 16 aboveground
   storage tanks and processing tanks. Treatment of the waste oil consisted of filtration, decanting,
   heating, and sedimentation. A 6,000- to 7,000-gallon underground skimmer tank was used to
   contain spills and runoff in the waste oil reprocessing area. 1990 site figures indicated that
   stormwater in the waste oil reprocessing area passed through an existing grease/oil separator on
   the south side of the property before discharging to the Passaic River. In December 1990,
   Spectraserv submitted remediation plan revisions to NJDEP, which included site figures depicting
   an existing 6-foot steel pipe leading from the property to the Passaic River for discharging
   untreated stormwater. The waste oil facility processing areas consisting of the boiler, filtration
   units, and sedimentation units were decontaminated, decommissioned, and removed from the
   property between 1989 and 1991. A 1993 AOC, in which NJDEP determined that the facility could
   not be delisted from TSD status because of soil contamination and potential groundwater
   contamination, required Spectraserv to further investigate and clean up (1) all remaining
   contaminants at the property and (2) all contaminants emanating from or that had emanated from
   the property. A subsequent remedial investigation conducted at the property during 1994-1995
   identified several areas of concern, including the oil/water separator area, the Passaic River filling
   area, the former waste oil reprocessing/tank farm area, the former acid/caustic neutralization area,
   and the site groundwater quality area. A revised remedial action workplan submitted to NJDEP in
   November 2001 indicated that three out of the nine areas of concern required additional remedial
   action. In accordance with an April 2002 NJDEP-approved remedial action workplan, Spectraserv
   conducted additional remedial actions during 2002 to 2003, including in the oil/water separator
   area, the Passaic River filling area, and the former waste oil reprocessing/tank farm area.
   Additional remediation took place. Over the years, Spectraserv has expanded its business services
   to include digester and tank clean-out work, lagoon cleaning, and mechanical repairs at sewage
   treatment plants, in addition to dewatering and disposal services for municipal and industrial
   sludge. Hazardous substances stored, used, and/or produced at the property include copper, cupric
   sulfate, lead, mercury, and PCBs. Wastewater effluent samples collected in 2000 contained several
   hazardous substances, including copper and mercury. Site soil contamination includes copper,
   lead, mercury, dioxin-associated compounds, and PAHs. Site groundwater contamination includes
   lead, among several other metals. There are numerous documented discharges of hazardous
   substances from the property via direct pathways, the sanitary sewer, the storm sewer,



                                                      -88-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 89 of 195 PageID: 14618




   groundwater, and runoff. As examples: During a December 12, 2000 site inspection, NJDEP
   observed a barge docked at the Spectraserv bulkhead on the Passaic River. “A large, flexible hose
   was observed lying overtop the barge, with one end connected to a pipehead on the riverbank and
   the other end unconnected and open on the river side of the barge.” This flexible hose was used as
   the connection between Spectraserv’s land-based operations and its sludge transportation barges.
   During a September 2005 NJDEP compliance evaluation investigation, Spectraserv was issued a
   notice of violation for an unauthorized discharge. The inspector described the noncompliance as
   “discharge of pollutants (sludge) to the Passaic River via storm drain.” The investigation revealed
   a discharge from the dry sludge storage area to the Passaic River via an onsite storm drain.
   According to a Spectraserv representative, the dry sludge storage area had been “washed down”
   earlier that morning. The inspector directed Spectraserv to cease discharging immediately and
   clean up the remaining water, as this was a violation of Spectraserv’s NJPDES permit. Moreover,
   the property is permitted to discharge sanitary and industrial wastewater effluent to the PVSC
   treatment plant in Newark. Spectraserv has been issued numerous notices of violation from PVSC
   for improper discharges, among other issues. A 6,000- to 7,000-gallon underground skimmer tank
   was used to contain spills and runoff in the waste oil reprocessing area. Site figures indicate that
   stormwater in the waste oil reprocessing area passed through an existing grease/oil separator on
   the south side of the property prior to discharging to the Passaic River. Finally, groundwater flow
   follows the topography, moving west toward the Passaic River, and as noted, the groundwater was
   contaminated with hazardous substances. Spectraserv is liable as an owner and/or operator at the
   time of disposal of hazardous substances. Releases of hazardous substances including copper from
   the property have contaminated and continue to contaminate the sediments in the Lower Passaic
   River, including OU2, and must be removed from the riverbed and/or capped as a result of EPA’s
   mandated remedy. Under CERCLA §§ 107(a)(2) and/or 107(a)(3) and CERCLA § 113,
   Spectraserv is therefore liable for the costs of response resulting from the release of hazardous
   substances from the Facility, including the costs of removing and/or capping copper and other
   hazardous substances it disposed of that have contaminated and continue to contaminate the river,
   including but not limited to dioxins, PCBs, lead, mercury, and PAHs.

          ANSWER:         The final three sentences of paragraph 214 of the Complaint contain one or

   more conclusions of law, to which no response is required. To the extent a response is required,

   Defendant denies the allegations in those sentences. Defendant lacks knowledge or information

   sufficient to form a belief as to the truth or accuracy of the remaining allegations in paragraph 214

   and therefore denies the same.

           215.     Defendant Arkema Inc. (“Arkema”) is the successor in interest to Wallace &
   Tiernan, Inc. (WTI), which operated at a property located at 25 Main Street, Belleville, New Jersey
   from 1913 to 1997. This property is part of the Facility. At the property, WTI manufactured
   measurement and control equipment, including chlorinators, pressure instruments, flow meters,
   dry chemical feed systems, and cathodic protection systems. The manufacturing of these products
   involved a variety of industrial operations including milling and lathing, plastic molding, plating,
   heat treating, and painting. Reports over the years of operation state that wastes and waste streams



                                                     -89-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 90 of 195 PageID: 14619




   from the property included copper plating solution, flammable solvents, lead waste, and waste
   paint materials. As noted, WTI engaged in plating operations, which include the use of cadmium,
   chrome, copper, and nickel. The property was served by City of Belleville storm sewers that
   discharged to the Passaic River. Tested sediments revealed that hazardous substances, such as
   cadmium, copper, and mercury, were discharged to the Passaic River via the catch basins located
   less than one block from the Passaic River and storm sewer network. Sediments found in another
   catch basin on the property, also less than one city block from the Passaic River, included copper,
   mercury, and nickel. Arkema is liable as owner and/or operator at the time of disposal of hazardous
   substances. Releases of hazardous substances including copper from the property have
   contaminated and continue to contaminate the sediments in the Lower Passaic River, including
   OU2, and must be removed from the riverbed and/or capped as a result of EPA’s mandated remedy.
   Under CERCLA §§ 107(a)(2) and/or 107(a)(3) and CERCLA § 113, and subject to the contribution
   release described in paragraph 44 above, Arkema is therefore liable for the costs of response
   resulting from the release of hazardous substances from the Facility, including the costs of
   removing and/or capping copper and other hazardous substances they disposed of that have
   contaminated and continue to contaminate the river, including but not limited to cadmium and
   mercury.

          ANSWER:         The final three sentences of paragraph 215 of the Complaint contain one or

   more conclusions of law, to which no response is required. To the extent a response is required,

   Defendant denies the allegations in those sentences. Defendant lacks knowledge or information

   sufficient to form a belief as to the truth or accuracy of the remaining allegations in paragraph 215

   and therefore denies the same.

           216. Defendant Elan Chemical Co., Inc. (“Elan”) has operated at 268 Doremus
   Avenue, Newark, New Jersey from 1977 to the present, manufacturing chemicals for the food
   flavor and fragrance industries. This property is part of the Facility. The process to create these
   materials consists of three steps—reaction, washing, and purification. All residual solvents and
   unreacted raw materials are removed and reused until degraded. When the solvent or material is
   no longer viable, it is disposed of as hazardous waste, combined with the waste stream from the
   entire production facility. Hazardous substances stored, used, and/or produced on the property
   include copper chromite, copper powder, maleic anhydride, maleic acid, phthalic anhydride, and
   sulfuric acid. Site soil at the property contains chlorobenzene, PAHs, PCBs, copper, lead, and
   mercury. Site groundwater is contaminated with hazardous substances such as acenaphthene,
   chrysene, naphthalene, phenanthrene, and pyrene. In 1990, a 6-inch discharge pipe was found
   exiting the southeast portion of the property to the Passaic River. Since 1977, the process waste
   stream from the property has been connected to a sanitary sewer system. Floor drains at the
   property have been connected to the sanitary sewer system since at least 1977. The floor drains
   direct wash and rain waters to a sump, which pumps the waters to a pretreatment system, which
   ultimately discharges to the sanitary sewer. On August 23, 1985, an acid discharge of 3,000
   gallons to the PVSC sewer system was reported. And on January 5, 1994, PVSC sued Elan
   alleging it discharged pollutants including toluene, zinc, 1,2-dichloroethane, and methylene



                                                     -90-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 91 of 195 PageID: 14620




   chloride in excess of its permitted discharge limitations. The property is subject to flooding from
   the adjacent Passaic River. Site soils and media are contaminated with various COCs, creating
   the potential for discharge of COCs in contaminated soil during site flooding events. For
   example, in January 1988, the property flooded with overflow from the Passaic River for
   approximately six hours. On December 11, 1992, the property flooded because of a sanitary
   sewer overflow and overflow from the Passaic River; the property remained flooded for three
   days. In December 1988, RCRA inspectors noted a drum storage area sloped toward a drainage
   depression that flowed to the Passaic River. Approximately 1,000 drums of waste oils, unused
   materials, and unsold product were in those drums, and oil was leaking from some of the drums.
   Finally, groundwater flow from the property is expected to be toward the Passaic River and
   subject to tidal fluctuations. Offsite sediment samples have been taken from multiple locations
   around the property to the Passaic River. Those samples contained dioxin-associated compounds,
   PAHs, PCBs, mercury, copper, and lead. Elan is liable as an owner and/or operator at the time of
   disposal of hazardous substances. Releases of hazardous substances including copper from the
   property have contaminated and continue to contaminate the sediments in the Lower Passaic
   River, including OU2, and must be removed from the riverbed and/or capped as a result of EPA’s
   mandated remedy. Under CERCLA §§ 107(a)(2) and/or 107(a)(3) and CERCLA § 113, and
   subject to the contribution release described in paragraph 44 above, Elan is therefore liable for
   the costs of response resulting from the release of hazardous substances from the Facility,
   including the costs of removing and/or capping copper and other hazardous substances it
   disposed of that have contaminated and continue to contaminate the river, including but not
   limited to mercury, lead, PCBs, and PAHs.

          ANSWER:         The final three sentences of paragraph 216 of the Complaint contain one or

   more conclusions of law, to which no response is required. To the extent a response is required,

   Defendant denies the allegations in those sentences. Defendant lacks knowledge or information

   sufficient to form a belief as to the truth or accuracy of the remaining allegations in paragraph 216

   and therefore denies the same.

           217. Defendant Kearny Smelting & Refining Corp. (“Kearny Smelting”) operated at
   936 Harrison Avenue, Kearny, New Jersey from 1946 to 2009. This property is part of the
   Facility. Kearny Smelting’s operations at the property included scrap metal smelting and
   scrapping of brass and bronze. The process of scrap metal smelting involved the melting of scrap
   metal containing copper alloys as well as other metal alloys in a rotary smelting furnace to
   produce bronze and brass ingots. COCs stored, used, and/or produced at the property included
   copper, lead, and fuel oil (which can be a source of PAHs). Site soil contamination includes
   dioxin-associated compounds, PAHs, PCBs, copper, lead, and mercury. Site groundwater
   contamination at the property includes PAHs, lead, copper, and mercury, and property surface
   water is contaminated with copper, lead, and mercury. Moreover, copper, lead, and mercury were
   detected in sediment on the property. Between at least 1956 and 2009, process wastewater and
   noncontact cooling water were discharged to an onsite, unlined lagoon. The lagoon discharged
   to Frank’s Creek, which is a tributary to the Passaic River. In 1984, it was reported that process



                                                     -91-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 92 of 195 PageID: 14621




   wastewater discharge included overflow from a cooling tower and settlement tanks, a leaking
   valve at the electrostatic precipitator, and an air pollution scrubber device. Over the years, many
   contaminants were discharged to the lagoon, including laboratory wash water and discharge from
   a pipe that originated in a conveyor pit and ran through a drainage ditch that entered the lagoon.
   Stormwater discharges from the property, if they were discharged to the combined storm and
   sanitary sewer system, were diverted to the Passaic River via the Worthington Avenue CSO
   during wet weather. Runoff from the property discharged directly to the lagoon referenced above.
   Over the years, NJDEP discovered raw material, scrap, slag, and waste exposed to stormwater;
   observed a spill of approximately 125 gallons of fuel oil along the property’s eastern fence line;
   observed a spill of 100 to 150 gallons of No. 4 fuel oil to site soil; and reported mismanagement
   of hazardous waste and solid waste, observing mounds of incinerator ash and hundreds of drums
   and transformers on the property. Kearny Smelting is liable as a current owner and/or operator
   of the property. Releases of hazardous substances including copper from the property have
   contaminated and continue to contaminate the sediments in the Lower Passaic River, including
   OU2, and must be removed from the riverbed and/or capped as a result of EPA’s mandated
   remedy. Under CERCLA §§ 107(a)(1) and/or 107(a)(3) and CERCLA § 113, Kearny Smelting
   is therefore liable for the costs of response resulting from the release of hazardous substances
   from the Facility, including the costs of removing and/or capping copper and other hazardous
   substances it disposed of that have contaminated and continue to contaminate the river, including
   but not limited to mercury, lead, PCBs, and PAHs.

          ANSWER:         The final three sentences of paragraph 217 of the Complaint contain one or

   more conclusions of law, to which no response is required. To the extent a response is required,

   Defendant denies the allegations in those sentences. Defendant lacks knowledge or information

   sufficient to form a belief as to the truth or accuracy of the remaining allegations in paragraph 217

   and therefore denies the same.

           218. Defendant Newell Brands Inc.’s (f/k/a Newell Rubbermaid, Inc.) (NBI)
   predecessor, Goody Products, Inc., operated on a property at 969 Newark Turnpike, Kearny, New
   Jersey from 1969 to 1994. This property is part of the Facility. Goody Products’ operations
   involved the production of metal hair accessories such as barrettes and pins. Specific processes
   performed at the property included stamping, casting, heat treating, annealing, burnishing,
   polishing, and coating of medical components. COCs stored, used, and/or produced at the
   property included copper, lead, kerosene, and sulfuric acid. Property soil contamination includes
   dioxin-associated compounds, PAHs, PCBs, copper, lead, and mercury. Site groundwater
   contamination at the property includes dioxin-associated compounds, PAHs, copper, lead, and
   mercury. Dioxin-associated compounds, PAHs, and PCBs were also detected in site sediment.
   From 1969 to 1984, industrial wastewater generated at the property, which included, on
   information and belief, dioxin-associated compounds, PAHs, copper, lead, and mercury, was
   discharged to Dead Horse Creek (a secondary tributary to the Passaic River) via a cast iron pipe.
   From 1984 to 1994, treated wastewater was discharged to Dead Horse Creek. From 1972 to 1984,
   sanitary wastewater was treated in an onsite treatment plant and discharged to Dead Horse Creek.



                                                     -92-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 93 of 195 PageID: 14622




   And in the mid-1980s, a lined collection pit was built onsite to hold treated process wastewater
   to discharge to Dead Horse Creek. On information and belief, hazardous substances may have
   reached Dead Horse Creek via runoff. Specifically, waste materials generated at the property,
   including solid waste and hazardous waste, were collected in various containers on an outdoor
   asphalt waste collection pad located near Dead Horse Creek. NBI is liable as an owner and/or
   operator at the time of disposal of hazardous substances. On information and belief, releases of
   hazardous substances including copper from the property have contaminated and continue to
   contaminate the sediments in the Lower Passaic River, including OU2, and must be removed
   from the riverbed and/or capped as a result of EPA’s mandated remedy. Under CERCLA §§
   107(a)(2) and/or 107(a)(3) and CERCLA § 113, and subject to the contribution release described
   in paragraph 44 above, NBI is therefore liable for the costs of response resulting from the release
   of hazardous substances from the Facility, including the costs of removing and/or capping copper
   and other hazardous substances it disposed of, on information and belief, that have contaminated
   and continue to contaminate the river, including but not limited to, on information and belief,
   mercury, lead, and PAHs.

          ANSWER:         The final three sentences of paragraph 218 of the Complaint contain one or

   more conclusions of law, to which no response is required. To the extent a response is required,

   Defendant denies the allegations in those sentences. Defendant lacks knowledge or information

   sufficient to form a belief as to the truth or accuracy of the remaining allegations in paragraph 218

   and therefore denies the same.

           219. The predecessor of Defendant CBS Corporation (CBS), formerly known as
   Viacom Inc. and Westinghouse Electric Corporation (“Westinghouse”), operated on a property
   at 95 Orange Street, Newark, New Jersey from at least 1893 to 1983. This property is part of the
   Facility. Westinghouse owned and operated a relay instrument and electrical equipment
   manufacturing facility at the property. Westinghouse fabricated parts and assembled relays and
   instruments. Operations at the property also included degreasing, alkaline cleaning, deoxidizing,
   alodining, electroplating, chromating, phosphating, spray and dip painting, spray and dip coating,
   machining of parts, and coil winding. COCs stored, used, and/or produced at the property
   included copper, lead, cutting-oil waste, and Pyranol A. Site soil contamination includes dioxin-
   associated compounds, dieldrin compounds, PAHs, PCBs, and copper, lead, and mercury. Site
   groundwater contamination at the property includes dioxin-associated compounds, PAHs,
   copper, lead, and mercury, and site wastewater contains copper, lead, and mercury. On
   information and belief, from 1893 to 1922, prior to PVSC’s sewer system completion,
   wastewater discharges from the property directly discharged to the Passaic River. According to
   wastewater analytical data, copper, lead, mercury, oil and grease, and caustic soda were detected
   in effluent from six sewer discharge points at the property. During wet weather, wastewater from
   the property bypassed to the Passaic River via the PVSC Clay Street CSO. With respect to
   groundwater contamination, on information and belief, transformers containing PCB oil were
   stored in vaults in the basement of the facility. A 30,000-gallon tank and a 550-gallon fuel oil
   underground storage tank were also present on the property. On information and belief, PCBs



                                                     -93-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 94 of 195 PageID: 14623




   and fuel oil likely migrated from soil into shallow groundwater at the property and to the Passaic
   River. Because of the proximity of the property to the Passaic River, cooling water likely
   discharged to the ground surface, and contaminated groundwater likely reached the Passaic
   River. CBS is liable as an owner and/or operator at the time of disposal of hazardous substances.
   Releases of hazardous substances including copper from the property have contaminated and
   continue to contaminate the sediments in the Lower Passaic River, including OU2, and must be
   removed from the riverbed and/or capped as a result of EPA’s mandated remedy. Under
   CERCLA §§ 107(a)(2) and/or 107(a)(3) and CERCLA § 113, and subject to the contribution
   release described in paragraph 44 above, CBS is therefore liable for the costs of response
   resulting from the release of hazardous substances from the Facility, including the costs of
   removing and/or capping copper and other hazardous substances it disposed of that have
   contaminated and continue to contaminate the river, including but not limited to mercury and
   lead.

          ANSWER:         The final three sentences of paragraph 219 of the Complaint contain one or

   more conclusions of law, to which no response is required. To the extent a response is required,

   Defendant denies the allegations in those sentences. Defendant lacks knowledge or information

   sufficient to form a belief as to the truth or accuracy of the remaining allegations in paragraph 219

   and therefore denies the same.

            220. Defendant A.E. Staley Manufacturing Company (“A.E. Staley”) is a division of
   Tate & Lyle North America. A.E. Staley operated at 320 Schuyler Avenue in Kearny, New Jersey
   from approximately 1966 until at least 1975. A.E. Staley also performed manufacturing
   operations at 100 Third Avenue, Kearny, New Jersey until approximately 1978. In the alternative,
   Defendant Staley Holdings LLC, Defendant Tate & Lyle Ingredients Americas LLC, or their
   predecessors owned and operated these properties during this time. These properties are part of
   the Facility. At its Kearny properties, A.E. Staley manufactured organic polymers, rubber-based
   adhesives, and leather finishes and created polymers whose emulsions were used as ingredients
   of other products such as waxes, polishes, paints, and coatings. The company used ethyl acrylate
   in its chemical reactors in 1970, and in 1971, the company used methyl methacrelate and methyl
   acrelate (described as being monomers) in its polymerization process at its Schuyler Kearny
   property. Hazardous substances utilized at the Kearny properties include, among others,
   chromium, copper, lead, nickel, mercury, and silver. While at the Kearny properties, A.E. Staley
   washed out its monomer storage tanks and discharged the wash water to the sewer system, which
   entered Frank’s Creek—a tributary of the Passaic River. Moreover, due to capacity limitations,
   overflow occurred at the Ivy Street interceptor during heavy rainstorms. A.E. Staley, Staley
   Holdings LLC, and Tate & Lyle Ingredients Americas LLC are liable as owners and/or operators
   at the time of disposal of hazardous substances. Disposals of hazardous substances including
   copper from the property have contaminated and continue to contaminate the sediments in the
   Lower Passaic River, including OU2, and must be removed from the riverbed and/or capped as
   a result of EPA’s mandated remedy. Under CERCLA §§ 107(a)(2) and/or 107(a)(3) and
   CERCLA § 113, and subject to the contribution release described in paragraph 44 above, A.E.



                                                     -94-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 95 of 195 PageID: 14624




   Staley, Staley Holdings LLC, and Tate & Lyle Ingredients Americas LLC are therefore liable for
   the costs of response resulting from the release of hazardous substances from the Facility,
   including the costs of removing and/or capping copper and other hazardous substances it
   disposed of that have contaminated and continue to contaminate the river, including but not
   limited to mercury, lead, and nickel.

          ANSWER:         The final three sentences of paragraph 220 of the Complaint contain one or

   more conclusions of law, to which no response is required. To the extent a response is required,

   Defendant denies the allegations in those sentences. Defendant lacks knowledge or information

   sufficient to form a belief as to the truth or accuracy of the remaining allegations in paragraph 220

   and therefore denies the same.

            221. Defendant Foundry Street Corporation (FSC) is the owner, landlord, and real
   estate management company for industrial property located in the Foundry Street Complex, a
   multi-tenant industrial park, at 185 Foundry Street, Newark, New Jersey. This property is within
   the Facility. The Foundry Street Complex consists of approximately six different City of Newark
   tax parcels, including Block 50, Lots 4, 5, 6, 10, 21, and 22. The property, while owned by FSC,
   has been operated by Automatic Electro Plating Corp. (AEPC) from approximately 1970 until as
   late as 2014. As of 1991, FSC also leased a portion of the property in the Foundry Street Complex
   to Sun Chemical Corporation (“Sun”) and Fleet Auto Electric Corporation (“Fleet”). The
   Pigment Division of Sun has been located on Block 5005, Lot 22 from 1967 to the present. Sun
   manufactures quinacridone pigments, which are primarily used in the automotive industry; in
   printing inks; and in plastics. Fleet has been located on Block 5005, Lot 22 from 1968 to the
   present. AEPC’s operations involved the electroplating of steel components with zinc or nickel
   finishes, with processes including electroplating, plating, polishing, anodizing, and coloring.
   Information developed to date indicates that AEPC used, stored, generated, and/or discharged at
   least 24 raw, process, and waste materials, including arsenic, caustic soda, cyanide, lead,
   mercury, nickel, sulfuric acid, and zinc. For years, contaminants have been discharged from
   AEPC’s Foundry Street Complex to the Roanoke Avenue combined sewer system, as well as dry
   and wet weather bypassing of wastewater from the Roanoke Avenue sewer system, with the
   ultimate discharge of the contaminants to the Passaic River. AEPC also had extensive heavy
   metals discharged to the PVSC collection system, such as zinc, copper, lead, mercury, and
   arsenic. In January 1986, AEPC was found to be in violation of § 307 and § 308, subsections
   1317 and 1318 of the federal Clean Water Act. The violations centered on AEPC’s failure to
   submit categorical pretreatment baseline monitoring reports and other compliance monitoring
   reports to PVSC. Reportedly, as of April 1987, AEPC signed a consent decree and paid an
   assessed penalty of $100,000 to settle the action. FSC is liable as an owner and/or operator at the
   time of disposal of hazardous substances. Releases of copper by FSC have contaminated and
   continue to contaminate the sediments in the Lower Passaic River and must be removed from the
   riverbed and/or capped as a result of EPA’s mandated remedy. Under CERCLA §§ 107(a)(2)
   and/or 107(a)(3) and CERCLA § 113, FSC is therefore liable for the costs of response resulting
   from the release of hazardous substances from the Facility, including the costs of removing



                                                     -95-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 96 of 195 PageID: 14625




   and/or capping copper and other hazardous substances it disposed of that have contaminated and
   continue to contaminate the river, including but not limited to lead and mercury.

          ANSWER:         The final three sentences of paragraph 221 of the Complaint contain one or

   more conclusions of law, to which no response is required. To the extent a response is required,

   Defendant denies the allegations in those sentences. Defendant lacks knowledge or information

   sufficient to form a belief as to the truth or accuracy of the remaining allegations in paragraph 221

   and therefore denies the same.

            222. Harris Corporation (f/k/a ITT Corporation, f/k/a ITT Industries, Inc.) (“Harris”)
   and its predecessors have operated as ITT Avionics Division at 100 Kingsland Road in Clifton,
   New Jersey from 1946 to the present day. This property is part of the Facility. The property is 50
   acres and is bordered to the west by the Third River, a tributary to the Passaic River. The Third
   River discharges to the Passaic River approximately one quarter mile east of the property. Harris
   assembles electronic equipment used in the defense industry. Historically, Harris manufactured
   televisions and radio tubes, telephones, washing machines, and printed circuit boards. Harris’s
   current operations include welding, soldering, painting, printing, degreasing, drilling, machining,
   grinding, assembly, and product testing. Methylene chloride, trichloroethene (TCE), and 1,1,1-
   trichloroethane were stored in 55-gallon drums on the property. Harris operated an industrial
   wastewater pretreatment facility from 1982 to 1990. Process operations feeding the facility used
   plating baths of cadmium, chromium, copper, lead, molybdenum, nickel, silver, tin, and zinc, in
   addition to degreasing operations that used TCE and 1,1,1-trichloroethane. Fifty-four substances
   were identified on the property, including nitrogen, dichlorodifluoromethane, sulfuric acid,
   hydrogen chloride, potassium hydroxide, acetone, and nitric acid. On August 14, 1986, 1,1,1-
   trichloroethane was released on the property, necessitating a groundwater pump and treatment
   system that has been in operation since 1992. Property soil contamination includes arsenic,
   benzene, toluene, 1,2-dichloroethane, and 1,1-dichloroethene. Property groundwater
   contamination includes the above-listed contaminants and many others, including 1,1,1-TCA,
   ethylbenzene, chloroform, and volatile organic compounds. As noted, there was a wastewater
   pretreatment facility in use from 1982 until 1990, but it is unknown if any pretreatment apparatus
   was used prior to that time. The sewer line on the property joins one of the PVSC main
   interceptors, and historical PVSC records indicate that wastes were routinely bypassed from the
   local intercepting sewer and PVSC main interceptor to the Passaic River. Catch basins on the
   property discharge to the stormwater collection system, which then discharges to the Third River,
   a tributary of the Passaic River. Waste generated at the property was discharged to the Yantacaw
   Street outfall, which was a permitted discharge point to the Passaic River, during various
   bypassingevents. Boiler blowdown, which is known to be wastewater that includes heavy metals
   and corrosion inhibitors, was historically piped to the stormwater collection system from 1946
   until at least 1975. On March 31, 2001, approximately 50 gallons of ethylene glycol were spilled,
   and approximately 20 gallons of the substance reached the storm sewer to the Third River. On
   August 14, 1986, approximately 300 gallons of 1,1,1-trichloroethane was released to the
   property’s subsurface. Finally, on information and belief, runoff of contaminated soil reached the



                                                     -96-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 97 of 195 PageID: 14626




   Third River, and direct runoff contamination of the Passaic River also occurred as the property
   slopes towards the Third River, which then discharges to the Passaic River. Harris is liable as the
   current owner and/or operator of the property. Releases of hazardous substances including copper
   from the property have contaminated and continue to contaminate the sediments in the Lower
   Passaic River, including OU2, and must be removed from the riverbed and/or capped as a result
   of EPA’s mandated remedy. Under CERCLA §§ 107(a)(1) and/or 107(a)(3) and CERCLA § 113,
   Harris is therefore liable for the costs of response resulting from the release of hazardous
   substances from the Facility, including the costs of removing and/or capping copper and other
   hazardous substances it disposed of that have contaminated and continue to contaminate the river.

          ANSWER:         The final three sentences of paragraph 222 of the Complaint contain one or

   more conclusions of law, to which no response is required. To the extent a response is required,

   Defendant denies the allegations in those sentences. Defendant lacks knowledge or information

   sufficient to form a belief as to the truth or accuracy of the remaining allegations in paragraph 222

   and therefore denies the same.

           223. Defendant Pabst Brewing Company, LLC (“Pabst”) operated a brewery at 400
   Grove Street in Newark, New Jersey from 1946 to 1985. This property is part of the Facility.
   Pabst brewed and packaged approximately 206,000 barrels of beer monthly at the brewery. The
   principal raw materials used in the operations included barley malt, corn grits, hops, yeast, and
   water. Caustic soda was used onsite to clean recycled beer bottles, and spent caustic soda
   discharged to the sanitary sewer “without treatment or dilution.” Pabst was identified as a “Major
   Contributing Industry” by PVSC in 1977 and a “Significant Industrial User” of the PVSC system
   in 1982, discharging 1.44 million gallons of wastewater per day without pretreatment. During
   the closing of the plant in June 1985, 1.3-million gallons of beer and 8,000 gallons of anhydrous
   ammonia were dumped into the sanitary sewer. Heavy metals are known to be present in the
   brewing process and brewery wastewater in general. A 2006 study of brewery waste sludge
   identified manganese, magnesium, zinc, copper, lead, and nickel in sludge created by brewery
   effluent. COCs stored, used, and/or produced at the plant included copper, lead, mercury, and
   PAHs. In 1991, a closure plan for nine underground storage tanks at the plant was submitted by
   the subsequent property owner and approved by NJDEP. Site soil, groundwater, and wastewater
   contamination includes copper, PCBs, mercury, lead, and PAHs. There are documented
   discharges of hazardous substances from the property to the Passaic River. As examples: Pabst
   was discharging upwards of one-million gallons of brewery waste per day without pretreatment,
   meaning that all heavy metals usually found in wastewater treatment sludge were discharged to
   the sanitary sewer during Pabst’s four decades of operation. Pabst’s sanitary flow in 1985 was
   made up of water from the washdown of vessels, piping, equipment, sinks, and cooling water
   from the air conditioners. Historical PVSC reports indicate that wastes were routinely bypassed
   from the PVSC main interceptor to the Passaic River at the Clay Street CSO during wet weather.
   In addition to pre-permit discharges to the PVSC system, Pabst had numerous documented
   violations or exceedances of its permit. Pabst is liable as an owner and/or operator at the time of
   disposal of hazardous substances. Releases of hazardous substances including copper from the



                                                     -97-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 98 of 195 PageID: 14627




   property have contaminated and continue to contaminate the sediments in the Lower Passaic
   River, including OU2, and must be removed from the riverbed and/or capped as a result of EPA’s
   mandated remedy. Under CERCLA §§ 107(a)(2) and/or 107(a)(3) and CERCLA § 113, Pabst is
   therefore liable for the costs of response resulting from the release of hazardous substances from
   the Facility, including the costs of removing and/or capping copper and other hazardous
   substances it disposed of that have contaminated and continue to contaminate the river, including
   but not limited to mercury, lead, and PAHs.

          ANSWER:         The final three sentences of paragraph 223 of the Complaint contain one or

   more conclusions of law, to which no response is required. To the extent a response is required,

   Defendant denies the allegations in those sentences. Defendant lacks knowledge or information

   sufficient to form a belief as to the truth or accuracy of the remaining allegations in paragraph 223

   and therefore denies the same.

           224. Defendant Palin Enterprises L.L.C. (“Palin”) and/or its predecessors leased the
   entire property located at 25 Belgrove Drive (also known as 44 Passaic Avenue) in Kearny, New
   Jersey and subleased portions to multiple tenants. This property is part of the Facility. The
   property has operated since the early 1900s. Until the late 1950s, the property was used to
   manufacture linen thread, material, and yarns from raw flax and twine. Later, the property was
   converted into an industrial park and was leased to various tenants. Palin’s tenants manufactured
   various aluminum products, including baseball bats and hockey sticks. In the initial step of the
   process, aluminum billets were melted and introduced into molds to create “blanks.” These
   blanks were then transported from the property east of Passaic Avenue to Marshall Clark
   Manufacturing (also located on the property), where various finishing operations were
   conducted. Site soil and groundwater contamination includes copper, dioxin-associated
   compounds, PCBs, lead, and PAHs. On information and belief, contaminated groundwater was
   released into the Passaic River. Inspectors during a 1988 RCRA generator inspection noted that
   there was oil spilled in a work area located on the property. Inspectors were told that lubricating
   oils were used on the aluminum parts and then the parts were dipped into a solvent bath. The
   solvent/oil mixture was continuously fed to a distillation unit to recover the oil and solvents. No
   manifests were filed for the removal/disposal of hazardous wastes. A 2003 NJDEP inspection
   report identified many problems at the property, including monitoring wells that were open,
   unlocked, and in disrepair; silvery aluminum files and shavings were located throughout the
   property; Building 24 was being used to store machinery, transformers, fuse boxes, multiple open
   and unlabeled drums, and office equipment; by the entrance to Building 22, a petroleum odor
   was observed, and the soil and gravel in the area were stained; employees were dumping waste
   wash water from Building 22 into the loading dock area (American was previously required to
   cease this practice in September 1989); and in Building 22, there was a trench gorged in the
   concrete floor that was visibly stained, and workers were dripping oil/metal mixtures over the
   floor surfaces. Palin is liable as an owner and/or operator at the time of disposal of hazardous
   substances. Releases of hazardous substances including copper from the property have
   contaminated and continue to contaminate the sediments in the Lower Passaic River, including



                                                     -98-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 99 of 195 PageID: 14628




   OU2, and must be removed from the riverbed and/or capped as a result of EPA’s mandated
   remedy. Under CERCLA §§ 107(a)(2) and/or 107(a)(3) and CERCLA § 113, Palin is therefore
   liable for the costs of response resulting from the release of hazardous substances from the
   Facility, including the costs of removing and capping copper and other hazardous substances it
   disposed of that have contaminated and continue to contaminate the river, including but not
   limited to dioxin-associated compounds, PCBs, lead, and PAHs.

          ANSWER:         The final three sentences of paragraph 224 of the Complaint contain one or

   more conclusions of law, to which no response is required. To the extent a response is required,

   Defendant denies the allegations in those sentences. Defendant lacks knowledge or information

   sufficient to form a belief as to the truth or accuracy of the remaining allegations in paragraph 224

   and therefore denies the same.

            225. Defendant PMC Global, Inc. (a/k/a Kleer Kast, a Division of PMC Inc.) (“Kleer
   Kast”) has operated on a property located at 450 Schuyler Avenue, Kearny, New Jersey from
   1971 to the present. This property is part of the Facility. From the late 1970s through at least
   1999, operations at the property produced plastic products for the graphic arts, stationary, and
   packaging industries; cellulose acetate sheeting; acetate pellets; compounded and extruded
   cellulose; butyrate; propitionate; acetate tool handles; and plasticized compounds. The property
   operated 24 hours per day, 7 days per week, all year. In 1994 and 1995, raw, process, and
   hazardous materials found onsite included copper, mercury, lead, and PAHs. There are
   documented releases of hazardous substances from the property to the Passaic River. Prior to
   July 1986, the property disposed of all wastewater to Frank’s Creek, a tributary of the Passaic
   River. This disposal included stormwater and runoff as well as cooling water, containing copper,
   mercury, lead, and PAHs. On March 21, 1985, dye testing conducted at the property documented
   that process overflows discharged to the drains ultimately flowed to Frank’s Creek. These
   hazardous substances were present in the disposals to Frank’s Creek for the fourteen years it
   disposed wastewater to surface water without a permit and during several documented permit
   violations. On August 1, 1989, NJDEP conducted an inspection and issued a notice of violation
   on October 6, 1989 for an unpermitted discharge of noncontact cooling water from injection
   molding machines and floatables, including plastic pellets, found in the effluent. By 1987, all
   process wastewater, contact cooling waters, and sanitary wastewater generated at the property
   were being directed to the PVSC treatment plant. From 1988 to 1995, a sampling identified
   hazardous substances in its wastewater, including copper, mercury, lead, and PAHs. Kleer Kast
   is liable as the current owner and/or operator of the property. Disposals of hazardous substances
   including copper from the property have contaminated and continue to contaminate the sediments
   in the Lower Passaic River, including OU2, and must be removed from the riverbed and/or
   capped as a result of EPA’s mandated remedy. Under CERCLA §§ 107(a)(1) and/or 107(a)(3)
   and CERCLA § 113, Kleer Kast is therefore liable for the costs of response resulting from the
   release of hazardous substances from the Facility, including the costs of removing and capping
   copper and other hazardous substances it disposed of that have contaminated and continue to
   contaminate the river, including but not limited to mercury, lead, and PAHs.



                                                     -99-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 100 of 195 PageID: 14629




           ANSWER:         The final three sentences of paragraph 225 of the Complaint contain one or

    more conclusions of law, to which no response is required. To the extent a response is required,

    Defendant denies the allegations in those sentences. Defendant lacks knowledge or information

    sufficient to form a belief as to the truth or accuracy of the remaining allegations in paragraph 225

    and therefore denies the same.

            226. Defendant Schiffenhaus Packaging LLC (“Schiffenhaus”) has operated at 2013
    McCarter Highway, Newark, New Jersey from 1895 to present. This property is part of the
    Facility. Schiffenhaus manufactures linerboard and fiber, specializing in corrugated boxes and
    display items, packaging paper, plastic film, shelving, and lockers. Schiffenhaus reported in
    December 1994 that its production of corrugated products, displays, and preprinted liner
    averaged 42-million square feet per month. COCs stored, used, and/or produced at the property
    included copper, lead, mercury, and PAHs. Hazardous substances known to be present in the
    property’s wastewater also included copper, lead, mercury, and PAHs. Prior to the operation of
    the PVSC system in 1924, all of Schiffenhaus’s wastewater was, on information and belief,
    discharged directly to the Passaic River. As operations have been consistent since they began in
    1895, the property’s wastewater during the period 1895 to 1924 would have contained hazardous
    substances. Furthermore, the property is located in the Delavan Avenue CSO district. During the
    period from 1895 to 1924, wastes were discharged from the property directly to the Passaic River
    via the Delavan Avenue CSO until the municipal sewers were tied to the PVSC system as of
    1924. The wastewater discharge from the Schiffenhaus property to the PVSC system and its
    Delavan Avenue CSO location was likely bypassed to the Passaic River from the municipal tie-
    in in 1924 through February 28, 1975 (the effective date of PVSC’s NJDPES permit). Discharge
    from this property was released to the Passaic River over an approximately 51-year period
    without a federal permit. From February 28, 1975, historical analysis centering on the property’s
    wastewater discharge to PVSC indicates certain hazardous substances, such as copper, lead, and
    mercury, were present. Schiffenhaus did not employ a batch wastewater pretreatment process
    until 1998. Finally, numerous notices of violation and/or reports of noncompliance with
    wastewater discharge permits were issued to Schiffenhaus based upon historical exceedances of
    hazardous substances detected in the property’s wastewater discharge to the PVSC system.
    Shiffenhaus is liable as the current owner and/or operator of the property. Releases of hazardous
    substances including copper from the property have contaminated and continue to contaminate
    the sediments in the Lower Passaic River, including OU2, and must be removed from the riverbed
    and/or capped as a result of EPA’s mandated remedy. Under CERCLA §§ 107(a)(1) and/or
    107(a)(3) and CERCLA § 113, Schiffenhaus is therefore liable for the costs of response resulting
    from the release of hazardous substances from the Facility, including the costs of removing
    and/or capping copper and other hazardous substances it disposed of that have contaminated and
    continue to contaminate the river, including but not limited to mercury, PAHs, and lead.




                                                     -100-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 101 of 195 PageID: 14630




            ANSWER:        The final three sentences of paragraph 226 of the Complaint contain one or

    more conclusions of law, to which no response is required. To the extent a response is required,

    Defendant denies the allegations in those sentences. Defendant lacks knowledge or information

    sufficient to form a belief as to the truth or accuracy of the remaining allegations in paragraph 226

    and therefore denies the same.

            227. OxyChem seeks to recover costs, contribution, and a declaratory judgment against
    the following covered parties that are responsible for the releases of dieldrin (among other
    hazardous substances) that have contaminated and continue to contaminate the sediments of the
    Lower Passaic River, including Defendants Givaudan, Sherwin Williams, Fox America, and the
    CSD Defendants.

            ANSWER:        Paragraph 227 characterizes the relief sought by Plaintiff against certain

    Defendants, to which no response is required. To the extent the allegations in paragraph 227 of

    dieldrin contamination relate to individuals or entities other than Defendant, Defendant lacks

    knowledge or information to form a belief as to the truth or accuracy of those allegations and

    therefore denies the same. Defendant denies any remaining allegations in paragraph 227.

            228. The allegations contained in paragraphs 200, 201, 203, and 208 are incorporated as
    if set forth fully herein. Under CERCLA §§ 107(a)(1) and/or 107(a)(2) and/or 107(a)(3) and
    CERCLA § 113, Defendants Givaudan, Sherwin Williams, Fox America, and the CSD Defendants
    are therefore liable for the costs of response resulting from the release of hazardous substances
    from the Facility, including the costs of removing and/or capping dieldrins and other hazardous
    substances they disposed of that have contaminated and continue to contaminate the Passaic River.

            ANSWER:        Defendant incorporates as if fully set forth herein its responses to

    paragraphs 200, 201, 203, and 208 of the Complaint. The remainder of paragraph 228 of the

    Complaint consists of one or more conclusions of law, to which no response is required. To the

    extent a response is required, Defendant lacks knowledge or information sufficient to form a belief

    as to the truth or accuracy of the remaining allegations in paragraph 228 and therefore denies the

    same.




                                                     -101-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 102 of 195 PageID: 14631




            229. OxyChem seeks to recover costs, contribution, and a declaratory judgment against
    the following covered parties that are responsible for the releases of polychlorinated aromatic
    hydrocarbons (among other hazardous substances) that have contaminated and continue to
    contaminate the sediments of the Lower Passaic River.

           ANSWER:         Paragraph 229 characterizes the relief sought by Plaintiff against certain

    Defendants, to which no response is required. To the extent the allegations in paragraph 229 of

    PAH contamination relate to individuals or entities other than Defendant, Defendant lacks

    knowledge or information to form a belief as to the truth or accuracy of those allegations and

    therefore denies the same. Defendant denies any remaining allegations in paragraph 229.

            230. From 1968 until 1990, Defendant Ashland LLC (f/k/a Ashland Chemical
    Company) (“Ashland”) or its predecessors operated the property located at 221 Foundry Street,
    Newark, New Jersey (the “Foundry Property”). The Foundry Property is part of the Facility.
    Defendant Foundry Street Development, LLC (“Foundry”) is the former owner of the property
    from 2003 until Defendant Meltser-Tonnele Avenue LLC (“Meltser”) purchased the property.
    Meltser is the current owner of the property. Here, Ashland or its predecessors received, stored,
    and repackaged aliphatic and aromatic hydrocarbons, acids, alcohols, alkines, amines, esters,
    ethers, glycols, halogenated solvents, ketones, and nitroparaffins. As of August 1, 1979, the
    Foundry Property had a storage and transfer capacity of 737,000 gallons of hazardous materials; a
    chemical storage capacity of 1,712,300 gallons; and a maximum transfer capacity of 50,000
    gallons per day. Ashland received bulk shipments, stored the materials in aboveground tank farms,
    and repackaged the materials into bags and drums for distribution to customers. Ashland also
    prepared solvent blends from raw materials. And Ashland recovered mixed solvents and stored
    them in 55-gallon drums. With these operations, Ashland generated waste oils, spill cleanup
    material, and “hose residue.” Waste acids and bases from drumming operations and accidental
    spillage from the acid truck were collected in a neutralization pit, which was routinely pumped
    into the sanitary sewer after pH adjustment. Remedial investigations of the Foundry Property
    identified areas of concern, including rail car transfer areas, storage tank farms, truck loading racks,
    collection sump pumps, storage buildings and drum rooms, and the neutralization pit. COCs stored,
    used, and/or produced at the Foundry Property included dioxin-associated compounds, caustic
    soda, fuel oil, kerosene, and sulfuric acid. Site soil contamination includes dioxin-associated
    compounds, dieldrin, DDx, and PAHs. Over 65 compounds have been identified in soils as
    exceeding NJDEP’s most stringent soil cleanup criteria. Site groundwater contamination includes
    dioxin-associated compounds, dieldrin, DDx, PAHs, copper, lead, and mercury. There are
    documented discharges of hazardous substances from the Foundry Property. For example, in 1976,
    polluting and explosive industrial waste entered the Passaic River because Ashland’s line broke
    during tank cleaning. From 1967 to 1979, discharges of hazardous substances into the sewer
    system at the Foundry Property discharged directly to the Passaic River via the Roanoke Avenue
    CSO—which was known to chronically malfunction. Indeed, PVSC documented that the Roanoke
    Avenue CSO and outfall to the Passaic River were inoperative from 1967 to late 1979, resulting
    in continuous direct discharges. Runoff from the Foundry Property likely entered PVSC catch
    basins along Foundry Street. Finally, groundwater from underdrain systems was pumped to an


                                                      -102-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 103 of 195 PageID: 14632




    oil/water separator and then to the sewer. A 1988 sampling plan states that “groundwater collection
    and/or sump systems . . . tend to function as contaminant accumulation and migration pathways.”
    Ashland and Foundry are liable as owners and/or operators at the time of disposal of hazardous
    substances. Meltser currently owns the property and is liable as the current owner and/or operator
    of the property. Releases of PAHs from the Foundry Property have contaminated and continue to
    contaminate the sediments in the Lower Passaic River, including OU2, and must be removed from
    the riverbed and/or capped as a result of EPA’s mandated remedy. Under CERCLA §§ 107(a)(1)
    and/or 107(a)(2) and/or 107(a)(3) and CERCLA § 113, Ashland, Foundry, and Meltser are
    therefore liable for the costs of response resulting from the release of hazardous substances from
    the Facility, including the costs of removing and/or capping PAHs and other hazardous substances
    they disposed of that have contaminated and continue to contaminate the Passaic River, including
    but not limited to mercury, dioxin-associated compounds, copper, and lead.

           ANSWER:         The final four sentences of paragraph 230 of the Complaint contain one or

    more conclusions of law, to which no response is required. To the extent a response is required,

    Defendant denies the allegations in those sentences. Defendant lacks knowledge or information

    sufficient to form a belief as to the truth or accuracy of the remaining allegations in paragraph 230

    and therefore denies the same.

            231. Defendant Innospec Active Chemicals LLC (f/k/a Finetex, Inc.) (“Innospec”) and
    its predecessors operated at 418 Falmouth Avenue, Elmwood Park, New Jersey from 1956 to 2005.
    This property is part of the Facility. Innospec manufactured and supplied ingredients and chemical
    aids to other manufacturers of textile and personal care products. Innospec utilized or discharged
    several hazardous substances including maleic anhydride, dichlorobenzene, and trichlorobenzene,
    which are Class III organic compounds that EPA has associated with the formation of dioxins,
    along with xylene, acetylene, methanol, and sulfuric acid. Groundwater sampling revealed
    exceedances for vinyl chloride, benzene, chlorobenzene, and 1,4 dichlorobenzene, among others.
    In 2002, soils contained exceedances for several contaminants, including chlorobenzene, vinyl
    chloride, and benzene. In 1972, PVSC noted that synthetic oil was flowing into Fleischer’s
    Brook—a tributary to the Passaic River—via a floor drain located on the property. Innospec has
    stored raw materials and empty drums outside on a concrete slab that is sloped to sanitary drains.
    Noncontact cooling water and stormwater are discharged to an unnamed tributary to the Passaic
    River, and upon information and belief, the property’s floor drains have been connected to the
    stormwater system. Waste generated at the property was discharged to the Yantacaw Street outfall,
    which was a “permitted” discharge point to the Passaic River, during various bypassing events.
    Innospec is liable as an owner and/or operator at the time of disposal of hazardous substances.
    Releases of hazardous substances including PAHs from the property have contaminated and
    continue to contaminate the sediments in the Lower Passaic River, including OU2, and must be
    removed from the riverbed and/or capped as a result of EPA’s mandated remedy. Under CERCLA
    §§ 107(a)(2) and/or 107(a)(3) and CERCLA § 113, Innospec is therefore liable for the costs of
    response resulting from the release of hazardous substances from the Facility, including the costs




                                                     -103-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 104 of 195 PageID: 14633




    of removing and/or capping PAHs and other hazardous substances including lead and mercury it
    disposed of that have contaminated and continue to contaminate the river.

           ANSWER:         The final three sentences of paragraph 231 of the Complaint contain one or

    more conclusions of law, to which no response is required. To the extent a response is required,

    Defendant denies the allegations in those sentences. Defendant lacks knowledge or information

    sufficient to form a belief as to the truth or accuracy of the remaining allegations in paragraph 231

    and therefore denies the same.

             232. Sunoco (R&M), LLC (as a successor to Sun Oil Company) owned and operated the
    property described below from 1916 to 2002. Defendant Sunoco Partners Marketing & Terminals
    L.P. has owned and operated the property from 2002 to the present. Sunoco Partners Marketing &
    Terminals L.P. and Sunoco (R&M), LLC and their predecessors (together, “Sunoco”) operated on
    a property located at 436 Doremus Avenue, Newark, New Jersey, near RM 0 to RM 0.5. This
    property is part of the Facility. The property consists of 23.2 acres, and the Lower Passaic River
    borders the property to the east. Sunoco began operations at the property related to shipping and
    storing of petroleum products in the 1920s. The 1926 and 1932 U.S. Army Corps of Engineers
    (USACE) surveys state Sunoco stored oil in barrels and used a dock to ship the oil products. A
    1931 Sanborn map labels the Sunoco-operated facility as an oil- and gasoline-distributing station
    with an overwater warehouse connected to a dock, ten aboveground storage tanks for petroleum
    products, and eight tanks with pumps underneath. On January 12, 1935, an oil fire originating from
    a barge at the adjoining facility partially destroyed the Sunoco facility, spreading across Sunoco’s
    oil-saturated pier and causing an oil explosion at the Sunoco property consuming several thousand
    gallons of oil stored in the overwater warehouse. A 1942 USACE survey indicated the Sunoco
    property was used for receiving and shipping petroleum products by harbor carrier and coastwide
    carrier. The Sunoco property included 27 petroleum product storage tanks with a total capacity of
    approximately 8-million gallons and a pipeline connecting the property to a refinery in Marcus
    Hook, Pennsylvania. On December 31, 1945, Sunoco purchased the northern portion of the
    property, and on information and belief, after that date, Sunoco was the sole petroleum terminal
    operator at the property. A 1950 Sanborn map depicts the property as containing as many as 32 oil
    and gasoline storage tanks, a tank-filling building, a drum-filling building, and an oil warehouse.
    A 1953 USACE survey of the property indicates the entire property was occupied by Sunoco for
    use as an oil distribution terminal for receiving and shipping petroleum products. The property had
    total storage capacity of approximately 17-million gallons in 80 steel storage tanks, which
    increased by 1965 to 26-million gallons in only 76 storage tanks. In 1969, the property reportedly
    operated 24 hours a day, 7 days a week and contained storage tanks with capacities between 11,500
    and 2,270,000 gallons. Since 1980, the facility has engaged solely in redistributing petroleum
    products. The property receives finished petroleum products from the company’s Pennsylvania
    refinery via a pipeline and barges. The products are stored in aboveground tanks and then
    repackaged before being distributed via barges and tanker trucks. Products stored and distributed
    at the property include fuel oils, gasoline, kerosene, and jet turbine fuel. Since 1994, the total
    storage volume at the property has been approximately 25-million gallons. In 1993, Sunoco signed
    a memorandum of agreement with NJDEP agreeing to conduct a remedial investigation (RI) and


                                                     -104-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 105 of 195 PageID: 14634




    feasibility study (FS) to address contamination at the property. The RI and remedial action plan
    (RAP) identified known sources of site contamination, site hydrodynamics, and known releases of
    contaminants, and they included an investigation of subsurface petroleum hydrocarbon soil and
    groundwater contamination related to releases due to operations on the property. Remediation and
    monitoring are ongoing at the property. COCs stored, used, and/or produced on the property
    include oil products, fuels, petroleum sludge, tank bottom solids, waste crank oil, oil/water-
    separator wastes, and PAHs. Site soil contamination includes PAHs, PCBs, and lead. Site
    groundwater contamination includes PAHs, iron, and volatile organic compounds. There are
    numerous documented discharges of hazardous substances from the property to the Passaic River
    via direct pathways, the sanitary sewer, the storm sewer, groundwater, and runoff. As examples:
    There were large oil fires in 1924 and 1935 at the property. On April 26, 1961, oil from an
    oil/water-separator owned and operated by Sunoco was observed discharging to the Lower Passaic
    River. On October 5, 1976, an oil spill of approximately 20,000 gallons discharged to the Lower
    Passaic River. On May 5, 1978, approximately 10,000 gallons of oil were spilled onto an
    embankment and into the Lower Passaic River when a delivery barge hose snapped. On January
    20, 1984 and again on March 7, 1984, the Coast Guard observed that seepage of oil into Newark
    Bay from the property was ongoing. The Newark Bay tidally influences the Passaic River. On
    March 8, 1985, EPA indicated that “several spills of gas[oline] and oil” were reported at the
    property, with some reaching the Lower Passaic River and impacting water quality. On November
    21, 1991, a bleeder valve at the property was left open, resulting in an oil sheen in the Lower
    Passaic River. Further, Sunoco maintains one stormwater discharge point to the Lower Passaic
    River that does not flow to the municipal wastewater collection and treatment system. This
    discharge is from the oil/water separator in the eastern portion of the property. PAHs, PCBs, and
    lead, have been detected in soil on the property. Further, PAHs, PCBs, copper, and lead have been
    detected in offsite sediments near the property. Sunoco Partners Marketing & Terminals L.P. is
    liable as the current owner/operator of the property. Sunoco (R&M), LLC is liable as an owner
    and/or operator at the time of disposal of hazardous substances. Releases of hazardous substances
    including PAHs from the property have contaminated and continue to contaminate the sediments
    in the Lower Passaic River, including OU2, and must be removed from the riverbed and/or capped
    as a result of EPA’s mandated remedy. Under CERCLA §§ 107(a)(1) and/or 107(a)(2) and/or
    107(a)(3) and CERCLA § 113, and subject to the contribution release described in paragraph 44
    above, Sunoco Partners Marketing & Terminals L.P. and Sunoco (R&M), LLC are therefore liable
    for the costs of response resulting from the release of hazardous substances from the Facility,
    including the costs of removing and/or capping PAHs and other hazardous substances they
    disposed of that have contaminated and continue to contaminate the river, including but not limited
    to PCBs, copper, and lead.

           ANSWER:         The final three sentences of paragraph 232 of the Complaint contain one or

    more conclusions of law, to which no response is required. To the extent a response is required,

    Defendant denies the allegations in those sentences. Defendant lacks knowledge or information

    sufficient to form a belief as to the truth or accuracy of the remaining allegations in paragraph 232

    and therefore denies the same.



                                                     -105-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 106 of 195 PageID: 14635




            233. Defendant Novelis Corporation (f/k/a Alcan Aluminum Corporation) (“Alcan”)
    and its predecessors, Brixite Manufacturing Co., Inc. and Wallmaster Aluminum Company,
    operated at 1 Jacobus Avenue, Kearny, New Jersey in the Tomkins Tidewater Terminal from
    approximately 1953 through 1975. This property is part of the Facility. Alcan used the property
    for manufacturing aluminum siding, roofing, and accessories. Alcan also manufactured building
    products using asphalt as a raw material. In 1974, Alcan reported manufacturing 52,000,000
    pounds of materials at the property using 35,600 gallons of solvents/thinners. Alcan used coating
    materials consisting of ketones, aromatics, alcohol, aliphatic hydrocarbons, cellosolve acetate, and
    butyl alcohol. In the 1990s, thirteen underground storage tanks containing fuel oil, gasoline, diesel,
    and waste oil—most of which were pitted and corroded—were removed from the property.
    Materials detected in site soils include PAH compounds chrysene and benzo(a)anthracene, PCBs,
    copper, lead, and mercury, among other hazardous substances. Sediment samples collected along
    the center of the Passaic River approximately 225 feet west of the waterfront of the property were
    contaminated with metals, volatile organic chemicals, and other substances consistent with the
    substances present in the samples of media from the Alcan site, including cadmium, chromium,
    copper, lead, mercury, nickel, zinc, benzene, toluene, benzo(a)anthracene, and chrysene. Process
    wastes from the property discharged directly to the Passaic River through approximately five
    pipes. Until 1969, plating waste from onsite operations was discharged to a sump well, which has
    failed and caused plating wastes to drain into the Passaic River via an overflow drain pipe. The
    New Jersey Department of Health (NJDOH) issued Alcan a cease-and-desist order in October
    1969 because of this discharge. Additionally, surface water from the property flowed into storm
    sewers that discharged directly to the Passaic River immediately west of the property, and because
    much of the property is below grade, groundwater on the site is tidally influenced and is connected
    hydraulically to the river, with a net flow toward the river. Alcan is liable as an owner and/or
    operator at the time of disposal of hazardous substances. Releases of hazardous substances
    including PAHs from the property have contaminated and continue to contaminate the sediments
    in the Lower Passaic River, including OU2, and must be removed from the riverbed and/or capped
    as a result of EPA’s mandated remedy. Under CERCLA §§ 107(a)(2) and/or 107(a)(3) and
    CERCLA § 113, and subject to the contribution release described in paragraph 44 above, Alcan is
    therefore liable for the costs of response resulting from the release of hazardous substances from
    the Facility, including the costs of removing and/or capping PAHs and other hazardous substances
    it disposed of that have contaminated and continue to contaminate the river, including but not
    limited to PCBs, copper, lead, and mercury.

           ANSWER:         The final three sentences of paragraph 233 of the Complaint contain one or

    more conclusions of law, to which no response is required. To the extent a response is required,

    Defendant denies the allegations in those sentences. Defendant lacks knowledge or information

    sufficient to form a belief as to the truth or accuracy of the remaining allegations in paragraph 233

    and therefore denies the same.

           234. Defendant Public Service Electric & Gas Company (PSE&G) operated on several
    properties within the Facility that disposed of and released PAHs and other hazardous substances



                                                     -106-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 107 of 195 PageID: 14636




    that have contaminated and continue to contaminate the sediments in the Lower Passaic River.
    PSE&G is liable as an owner and/or operator at the time of disposal of hazardous substances.
    Under CERCLA §§ 107(a)(2) and/or 107(a)(3) and CERCLA § 113, PSE&G is therefore liable
    for the costs of response resulting from the release of hazardous substances from the properties
    below that are part of the Facility, including the costs of removing and/or capping PAHs and other
    hazardous substances it disposed of that have contaminated and continue to contaminate the river.
                The Harrison Property: PSE&G and its predecessor entities operated for nearly 100
                 years on a 30-acre parcel located at 2000 Frank E. Rodgers Boulevard (the “Harrison
                 Property”). The Harrison Property is part of the Facility. The Harrison Property
                 includes approximately 1,600 feet of Passaic River shoreline. From 1902 until 1926,
                 PSE&G utilized the Harrison Property to store oil and manufactured gas. A gas plant
                 began commercial operation in 1926. The gas plant originally used coal and coke as
                 feedstock. In the 1950s, the plant used natural gas and kerosene. From 1973 to 1980,
                 the plant used naphtha as a feedstock. Process wastewater from the plant was
                 discharged directly to the Passaic River until January 1979, at which point the effluent
                 was diverted to the PVSC sewer system. On information and belief, treatment
                 techniques that were utilized onsite were ineffective, resulting in the discharge of
                 dozens of hazardous substances to the Passaic River, including dioxins, PAHs,
                 aromatics, inorganics, and metals. Excess water in the ash pit on the Harrison Property
                 was discharged to the Passaic River. In the late 1960s, reports indicate that tar and oil
                 were being discharged to the Passaic River from the Harrison Property, resulting in
                 an oil slick on the Passaic River. In 1993 and 1994, PSE&G confirmed numerous oily
                 discharges to the Passaic River emanating from the river bank adjacent to the plant.
                 Soil sampling at the Harrison Property indicates elevated concentrations of numerous
                 hazardous substances, leading to a Remedial Action Work Plan with the NJDEP in
                 2001 to excavate tar masses and residuals throughout the Harrison Property. The
                 Harrison Property has historically allowed for runoff into the Passaic River via
                 stormwater, flooding, and surface runoff. Sheet pile walls were not installed along the
                 waterfront area until 2003.

                Market Street Property: PSE&G operated at the property located at Market Street
                 and Raymond Boulevard, Newark, New Jersey (the “Market Street Property”). The
                 Market Street Property is part of the Facility. From 1847 to 1954, PSE&G
                 manufactured gas on the Market Street Property. In approximately 1900, it had six
                 naphtha tanks. PSE&G expanded the operations there to include an ammonia plant,
                 an oil storage tank, an underground tar tank, tar storage and ammonia liquor storage
                 tanks, a relief holder, a water gas generating house, a filtration house, and a machine
                 shop. Coal gas, water gas, and carbureted water processes were used at the Market
                 Street Property. COCs stored, used, and/or produced by PSE&G at the Market Street
                 Property included PAHs, lead, and mercury. Site soil contamination includes PAHs,
                 lead, and mercury. Site groundwater contamination includes PAHs and lead. There
                 are documented releases of hazardous substances from the Market Street Property to
                 the Passaic River. As examples: Before PVSC was created in 1924 (from 1847 to
                 1924), sanitary/industrial waste from the Market Street Property entered the City of
                 Newark sewer system and discharged directly to the Passaic River. From the creation
                 of PVSC in 1924 to 1954, sanitary sewer discharges from the Market Street Property


                                                     -107-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 108 of 195 PageID: 14637




               were bypassed to the Passaic River via the City Dock CSO during wet weather.
               Additional likely releases of hazardous substances from the Market Street Property to
               the Passaic River include from open pipe discharges; floor drains, trenches, piping,
               and sumps; surface water bodies, and groundwater flow.

              Paterson Gas Plant Property: PSE&G operated at the property located at Wait
               Street in Paterson, New Jersey (the “Paterson Property”). The Paterson Property is
               part of the Facility. From the mid-1860s to 1978, PSE&G produced manufactured gas
               at the Paterson Property. From approximately 1985 to at least 1992, PSE&G and
               Transcontinental Gas Pipeline Corporation operated there as a natural gas metering
               and regulating station. PSE&G used several gas production methods. PSE&G
               manufactured coal gas by distilling volatile matter from coal, with some steaming of
               coke to produce water gas; carbureted water gas by enriching water gas with a
               thermally cracked hydrocarbon, such as oil; reformed natural gas by using the same
               carbureted water gas process, except natural gas was used in place of oil; modified
               air-jet gas by using natural gas pressure to aspirate air into the natural gas stream; cold
               enrichment gas by adding natural gas to the various manufactured gas streams to
               increase the level of heat; cyclic catalytic reformed gas by passing a hydrocarbon and
               steam over a nickel catalyst; oil gas by thermal cracking and reforming light oil; and
               liquified petroleum air gas by vaporizing propane or butane and mixing it with air.
               COCs stored, used, and/or produced at the Paterson Property included oil, coal, tar/tar
               pitch, and carbon. Site soil contamination includes PAHs, dioxin-associated
               compounds, copper, lead, and mercury. Site groundwater contamination includes
               PAHs, dioxin-associated compounds, copper, and lead. There are documented
               releases of hazardous substances from the Paterson Property to the Passaic River. As
               examples: From the 1860s to 1989, the Paterson Property discharged sanitary and
               industrial wastewater directly to the Passaic River. In 1971, PVSC informed PSE&G
               that PVSC was not permitted to accept waste from gas work properties and, therefore,
               directed PSE&G to treat the waste so it was nonpolluting and discharge it to the
               Passaic River. PVSC’s 1971 Annual Report states that polluting material (odor,
               chemical oxygen demand, and biological oxygen demand) was discovered to have
               been discharged from the Paterson Property to the Passaic River. From October to
               December 1988, PSE&G reported to NJDEP discharges of “an oily substance” from
               the Paterson Property to the Passaic River. In February 1989, PSE&G reported to
               NJDEP a sheen of oil in the Passaic River. Additionally, groundwater from the
               Paterson Property flows towards the Passaic River, and contaminants (PAHs, copper,
               and lead) from its overburdened aquifer discharged to the Passaic River.

              Front Street Property: PSE&G operated at the property located at Front Street (now
               McCarter Highway), between Lombardy Place and Fulton Street in Newark, New
               Jersey (the “Front Street Property”). The Front Street Property is part of the Facility.
               From 1869 to 1937, PSE&G and its predecessors operated a manufactured gas plant
               at the Front Street Property. The plant used coal gas, water gas, and carbureted water
               gas processes. PSE&G’s operations at the Front Street Property included coal
               gasification and coal burning. In 1937, the manufactured gas plant was withdrawn
               from service there. The Front Street Property continued to serve as a gas holding


                                                    -108-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 109 of 195 PageID: 14638




               station until the 1950s. Throughout the operation of the Front Street Property, it held
               five tar tanks ranging from 4,000 gallons to 115,000 gallons in capacity; a 9,750-
               gallon tar well and a 6,400-gallon tar well (one of which was just 40 feet from the
               Passaic River); a tar separator vault; a 4,000-gallon liquor well; gas holders; three oil
               tanks ranging from 50,000 to 80,000 gallons in capacity; and eight smaller
               underground storage tanks that contained gasoline, diesel, and waste oil. COCs stored,
               used, and/or produced at the Front Street Property included coal tar, PAHs, heavy
               metals, gasoline, and diesel fuel. Site soil contamination includes PAHs, lead, copper,
               and mercury. Groundwater contamination includes PAHs, copper, lead, and mercury.
               By the end of 2003, PSE&G had excavated more than 250,000 tons of contaminated
               soil at the property to address soil and groundwater contamination related to
               manufactured gas plant operations. There are documented releases of hazardous
               substances from the Front Street Property to the Passaic River. As examples: From
               1869 to 1924, sanitary and industrial waste from the Front Street Property entered the
               City of Newark sewer system and discharged directly to the Passaic River. From the
               creation of the PVSC in 1924 to 1995, sanitary sewer discharges from the Front Street
               Property were bypassed to the Passaic River via the Rector Street CSO during wet
               weather. Until 1950, ammonia liquor mixed with cooling water effluent was
               discharged directly to surface water. It is likely that groundwater from the Front Street
               Property containing hazardous substances released into the Passaic River. In March
               2002, “oily product” was released into the Passaic River as a result of the vibration of
               sheet piles being driven along the waterfront site. Additionally, “oil-like material” has
               been noted in various monitoring wells installed at the Front Street Property.

              East Newark Gas Property: PSE&G operated at the property that was comprised of
               two parcels located at 419 Passaic Avenue (“Parcel 1”) and 400-404 Passaic Avenue
               (“Parcel 2”) in Newark, New Jersey (“East Newark Property”). The East Newark
               Property is part of the Facility. From 1872 to 1890, coal gas was manufactured on the
               East Newark Property. It was used as a gas holder facility until approximately 1906.
               It used, at a minimum, the coal gas manufacturing process, which involved the
               thermal reduction of coal in retorts. COCs stored, used, and/or produced by PSE&G
               at the East Newark Property included PAHs, mercury, copper, and lead. There are
               documented discharges of hazardous substances from the East Newark Property to
               the Passaic River. As an example: From 1872 to 1890, sanitary and industrial waste
               from the East Newark Property entered the City of Newark sewer system and
               discharged directly to the Passaic River.

              Former City Dock Substation Property: PSE&G operated at the property located
               at River Street and City Dock Street in Newark, New Jersey (the “Substation
               Property”). The Substation Property is part of the Facility. In 1891, PSE&G began
               generating electricity for electric light and power. In 1905, the Substation Property
               began receiving energy from the 3,000-kilowatt turbine generator located on the
               adjacent Coal Street Generating Station (see below). In 1908, a steam pipeline was
               installed so the Substation Property and the adjacent PSE&G Coal Street Generating
               Station could exchange steam. From 1909 to 1912, frequency exchangers were
               installed on the Substation Property. With the installation of the steam pipeline and


                                                   -109-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 110 of 195 PageID: 14639




               the frequency exchangers, the electric light and power capabilities at the Substation
               Property were combined with the railway generating facilities of the adjacent PSE&G
               Coal Street Generating Station. While the facility at the Substation Property was
               dismantled in 1922, a September 2002 Preliminary Assessment Report concluded
               that, given the time period during which electricity was generated at the Substation
               Property, dielectric fluids containing PCBs were likely used and/or stored on the
               Substation Property. As of the Report, a battery room existed onsite. The Report
               shows that the battery room contained “banks of lead-acid batteries.” COCs stored,
               used, and/or produced at the Substation Property included mercury, dielectric fluids
               containing PCBs, and lead-acid batteries. Site soil contamination includes several
               types of PAHs, PCBs, lead, copper, and mercury. Site groundwater contamination
               includes dioxin-associated compounds and PAHs. There are documented discharges
               of hazardous substances from the Substation Property to the Passaic River. As
               examples: Prior to 1892 through 1924, the Substation Property discharged wastewater
               and stormwater directly to the Passaic River via the City of Newark combined sanitary
               and storm sewer. Beginning in 1924 until at least 2002, wastewater and stormwater
               discharges from the Substation Property were bypassed to the Passaic River via the
               City Dock CSO during wet weather. Furthermore, because the Substation Property is
               riverfront to the Passaic River, there is a potential for both runoff and groundwater
               discharge to the Passaic River.

              Coal Street Generating Station Property: PSE&G operated at the property located
               at McCarter Highway and Center Street in Newark, New Jersey (the “Coal Street
               Property”). The Coal Street Property is part of the Facility. From 1894 to 1928,
               PSE&G conducted power generating operations and street railway services at the
               Coal Street Property. From 1928 to the 1980s, vehicle maintenance operations were
               performed there. In 1905, a 3,000-kilowatt turbine generator was installed on the Coal
               Street Property. The entire output of the turbine generator was reportedly used at the
               adjacent PSE&G Former City Dock Station. In 1908, a pipeline was installed that was
               used to exchange steam between this Coal Street Property and the Former City Dock
               Station. COCs stored, used, and/or produced at the Coal Street Property included
               copper, lead, PCBs, and PAHs. Site soil contamination includes PAHs, PCBs, lead,
               and copper. Site groundwater contamination includes lead and mercury. There are
               documented discharges of hazardous substances from the Coal Street Property to the
               Passaic River. As examples: From 1894 to 1924, sanitary and industrial wastewater
               discharged from the Coal Street Property to the Passaic River via a City of Newark
               CSO. From 1924 to 1980, sanitary and industrial wastewater was discharged to the
               PVSC system. During wet weather, sanitary and industrial wastewater would bypass
               to the Passaic River via the Rector Street CSO and a bypass at the PVSC sewage
               treatment plant. Because the Coal Street Property is located along the Passaic River,
               stormwater runoff generated at the property would discharge to the Passaic River.

              Essex Property: From 1915 to the present, PSE&G and its subsidiaries have owned
               and operated an electricity-generating station located at 155 Raymond Boulevard,
               Newark, New Jersey (the “Essex Property”). The Essex Property is part of the
               Facility. The Essex Property has generated combustion gases, coal bottom ash, fly


                                                  -110-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 111 of 195 PageID: 14640




                 ash, coal storage runoff, waste oil, filter press waste, natural gas scrubber waste,
                 transil oil, noncontact cooling water, boiler blowdown, LP boiler cleaning residuals,
                 HP boiler cleaning residuals, soot, carbon black, condenser cleanings, feedwater
                 heater cleanings, and air heater/fireside wash water. The Essex Property is
                 contaminated with mercury, PCBs, dioxin-associated compounds, copper, lead, and
                 PAHs. Prior to 1947, noncontact cooling water and wastewater containing hazardous
                 substances was directly discharged to the Passaic River. From 1948 to 1970, the Essex
                 Property had at least five outfalls to the Passaic River, including a site discharge canal;
                 a former ash pit outfall; groundwater and surface runoff from an electrical cable vault;
                 an outfall from the ash lakes; and an outfall to Lawyer’s Ditch, which discharged to
                 the Passaic River. From 1970 to at least 1996, many of the outfalls on the property
                 were assigned discharge numbers, including DSN 341 (the discharge canal) and DSN
                 342 (chemical waste basin discharge). Additionally, there have been numerous
                 instances of spills of hazardous substances at the Essex Property to either the
                 discharge canal or the Passaic River itself, including spills of fire suppression runoff
                 from the electrical switching facility, fuel oil, asphalt/gasoline/naptha, mineral oil,
                 and kerosene.

           ANSWER:         The second and third sentences of paragraph 234 of the Complaint contain

    one or more conclusions of law, to which no response is required. To the extent a response is

    required, Defendant denies the allegations in those sentences. Defendant lacks knowledge or

    information sufficient to form a belief as to the truth or accuracy of the remaining allegations in

    paragraph 234 and therefore denies the same.

            235. On information and belief, Defendant Reckitt Benckiser LLC (“Reckitt”) acquired
    certain assets and liabilities of Lehn & Fink (L&F), the former owner and operator of the property
    described below at the time of disposal. On information and belief, Defendant STWB Inc. (STWB)
    is the successor to L&F. L&F operated on a property located at 192-194 Bloomfield Avenue,
    Bloomfield, New Jersey from approximately 1925 to 1965. This property is part of the Facility.
    L&F manufactured chemicals and pharmaceuticals, including cleaning products, disinfectants, and
    personal toiletry items, several of which contained phenols and cresols. During that time, industrial
    waste from the property was discharged through the Meadow Brook sewer directly to the Second
    River, a tributary of the Passaic River. L&F was reported by PVSC in 1927 for polluting Meadow
    Brook, also a tributary of the Passaic River, with industrial waste containing hazardous substances.
    After 1931, L&F’s wastewater, contaminated with phenol, cresols, and other industrial chemicals,
    discharged through the Union Outlet Sewer to the PVSC system and was subject to bypassing into
    the Passaic River during overflow events or to the Meadowbrook storm sewer, which continued to
    discharge to Second River. In May 1928, L&F was named as a contributor of chemical waste to
    the Meadow Brook culvert, and in June 1928, a letter on the same topic indicates that an extensive
    investigation established that pollution entering the Meadow Brook storm culvert did not originate
    from any location above L&F. In 1930, the same storm sewer was described as discharging
    sanitary sewage and industrial waste to the Second River, again a tributary of the Passaic River.



                                                      -111-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 112 of 195 PageID: 14641




    In September 1947, for an “extended period” during that month, PVSC diverted all sewerage to
    the Passaic River while screen guides at Newark Bay were installed. At other times, PVSC also
    diverted all sewage to the Passaic River while repairs were undertaken at the Newark Bay
    treatment plant. Reckitt and STWB are liable as owners and/or operators at the time of disposal of
    hazardous substances. Releases of hazardous substances including PAHs from the property have
    contaminated and continue to contaminate the sediments in the Lower Passaic River, including
    OU2, and must be removed from the riverbed and/or capped as a result of EPA’s mandated remedy.
    Under CERCLA §§ 107(a)(2) and/or 107(a)(3) and CERCLA § 113, Reckitt and STWB are
    therefore liable for the costs of response resulting from the release of hazardous substances from
    the Facility, including the costs of removing and/or capping PAHs and other hazardous substances
    it disposed of that have contaminated and continue to contaminate the river.

           ANSWER:         The final three sentences of paragraph 235 of the Complaint contain one or

    more conclusions of law, to which no response is required. To the extent a response is required,

    Defendant denies the allegations in those sentences. Defendant lacks knowledge or information

    sufficient to form a belief as to the truth or accuracy of the remaining allegations in paragraph 235

    and therefore denies the same.

            236. Defendant Pitt-Consol Chemical Company (“DuPont”), a subsidiary of Du Pont
    Chemical and Energy Operations, Inc., is the corporate successor of Pitt-Consol Chemical
    Company, which owned and operated at 191 Doremus Avenue from 1955 until 1983. This property
    is part of the Facility. From 1955 until 1983, Pitt-Consol Chemical Company, as predecessor to
    DuPont, continued operations at the property distilling and extracting products from coal tar,
    creosote oil, and their derivatives. Several unlined lagoons were located on the property, which
    were used to dispose of liquid byproducts. During DuPont’s operation of the property, process
    wastes were directed to a 54-inch storm sewer that ran from the property to the Roanoke Avenue
    combined sewer and discharged from a 60-inch outfall to the Passaic River. Wastewater flow from
    the Roanoke Avenue combined sewer was deliberately bypassed to the Passaic River in 1948.
    Since the 1950s, the Avenue P regulator, which controlled sanitary flow to the Roanoke Avenue
    combined sewer, would be jammed and left in an open position and therefore allow untreated
    wastewater to be discharged to the Passaic River from the Roanoke Avenue combined sewer.
    PVSC reported in 1972 that process waste was being discharged in the 54-inch sewer. The
    Roanoke Avenue combined sewer system and outfall to the Passaic River was documented by
    PVSC to have been inoperative from 1971 through late 1979, which allowed untreated wastes to
    enter the Passaic River. During the period when the plant was operated by DuPont, it also produced
    phenols, xylenols, and cresol. Process wastes were discharged to the sanitary sewer system which
    was routinely bypassed to the Passaic River. A drainage ditch also existed on the north end of the
    property. Since the late 1940s, through the 1950s and again during the 1970s, hazardous wastes
    released into the Passaic River through the Roanoke Avenue CSO due to inoperative regulator
    equipment and through routine bypassing. Hazardous substances used at the property were found
    in river sediments adjacent to the property. Tar-like materials used by DuPont were also found in
    the Roanoke Avenue outfall in the 1970s. DuPont is liable as an owner and/or operator at the time
    of disposal of hazardous substances. Releases of hazardous substances including PAHs from the


                                                     -112-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 113 of 195 PageID: 14642




    property have contaminated and continue to contaminate the sediments in the Lower Passaic River,
    including OU2, and must be removed from the riverbed and/or capped as a result of EPA’s
    mandated remedy. Under CERCLA §§ 107(a)(2) and/or 107(a)(3) and CERCLA § 113, and
    subject to the contribution release described in paragraph 44 above, DuPont is therefore liable for
    the costs of response resulting from the release of hazardous substances from the Facility,
    including the costs of removing and/or capping PAHs and other hazardous substances it disposed
    of that have contaminated and continue to contaminate the river, including mercury, PCBs, and
    lead.

           ANSWER:         The final three sentences of paragraph 236 of the Complaint contain one or

    more conclusions of law, to which no response is required. To the extent a response is required,

    Defendant denies the allegations in those sentences. Defendant lacks knowledge or information

    sufficient to form a belief as to the truth or accuracy of the remaining allegations in paragraph 236

    and therefore denies the same.

            237. Defendant Garfield Molding Company, Inc./Garfield Manufacturing Company
    (“Garfield”) has operated at 10 Midland Avenue, Post Office Box 3236, Wallington, New Jersey
    from as early as 1917 to the present day. This property is part of the Facility. The operations
    performed at Garfield’s property in Wallington, New Jersey principally have involved the molding
    of plastics, cement, and other materials for use in the electric industry. Types of molding conducted
    at the property have included compression molding, injection molding, thermoset molding, and
    transfer molding. Currently or in the past, operations at the property included asbestos storage,
    coal storage, a laboratory, mixing and blending, mold storage, sand blasting, sewer pump house,
    and a tool and dye shop. Over 40 waste materials were used in or generated at the property,
    including acetylene, ammonia, asbestos, formaldehyde, lead, and toluene. In 1988, an investigation
    of the property identified underground storage tanks (holding fuel oil, gasoline, and waste oil);
    five drum storage areas located throughout the property; groundwater contamination; asbestos;
    and two former groundwater production wells. Historical soil sampling identified several
    hazardous substances, such as antimony, cadmium, copper, lead, mercury, PCBs, and total
    petroleum hydrocarbons. Sampling of the groundwater at the property revealed acenaphthene,
    benzene, dibenzofuran, and xylene. During the time that the property was operational, hazardous
    substances were discharged directly to the Passaic River through various means, including
    humidity room condensate wastewater directly to the Saddle River (a tributary of the Passaic
    River), “polluting” boiler blowdown wastewater directly to the Saddle River, noncontact cooling
    wastewater directly to the Saddle River, and several unpermitted discharges and other violations
    of its permits. Hazardous substances were also discharged through stormwater, storm drains, and
    concrete trenches. Runoff from the property was also a source of hazardous substances in the
    Passaic River from, among other ways, spills, discharges, and property groundwater that flows
    toward the Passaic River. Garfield is liable as an owner and/or operator at the time of disposal of
    hazardous substances. Releases of hazardous substances including PAHs from the property have
    contaminated and continue to contaminate the sediments in the Lower Passaic River, including
    OU2, and must be removed from the riverbed and/or capped as a result of EPA’s mandated remedy.
    Under CERCLA §§ 107(a)(2) and/or 107(a)(3) and CERCLA § 113, and subject to the contribution


                                                     -113-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 114 of 195 PageID: 14643




    release described in paragraph 44 above, Garfield is therefore liable for the costs of response
    resulting from the release of hazardous substances from the Facility, including the costs of
    removing and/or capping PAHs and other hazardous substances it disposed of that have
    contaminated and continue to contaminate the river, including but not limited to mercury and
    copper.

           ANSWER:         The final three sentences of paragraph 237 of the Complaint contain one or

    more conclusions of law, to which no response is required. To the extent a response is required,

    Defendant denies the allegations in those sentences. Defendant lacks knowledge or information

    sufficient to form a belief as to the truth or accuracy of the remaining allegations in paragraph 237

    and therefore denies the same.

            238. Defendant Hoffmann-La Roche, Inc. (“Hoffmann”) purchased property located at
    340 Kingsland Road, Nutley, New Jersey and began its operations in 1928. This property is part
    of the Facility. Historic operations and facilities on the property in the 1930s included a strychnine
    building, a sodium building, a barbituric building, and raw product storage. From 1940 to 1946,
    Hoffmann manufactured “ethical prescription medicines.” In 1960 to 1961, Hoffmann
    manufactured bulk “ethical pharmaceuticals,” vitamins, and aromatic chemicals. Currently,
    Hoffmann’s operations on the property include the manufacturing of pharmaceutical preparations.
    Drum storage of virgin materials and hazardous waste occurred in Building 106, and the
    warehousing of virgin materials, products, intermediates, and equipment occurred in Buildings
    103 and 104. Numerous storage tanks were scattered about the property. Those storage tanks
    contained many chemicals, including hexane, toluene, kerosene, solvents, acids, and sulfuric acid.
    Prior to 1982, when the property’s site pretreatment facility became functional, wastewater was
    conveyed to Building 47 (the lime house) where lime was added and then discharged to the city
    sanitary sewer system. Effluent, as tested in August 1978, contained hazardous substances,
    including copper, lead, nickel, arsenic, and mercury. Accidental releases of chloroform and toluene
    have occurred, and there are several areas of concern on the property, including area 109 involving
    mercury contamination within a utility tunnel adjacent to Buildings 44 and 56, area 67 for the
    process sewer system, area 106 for the chemical transfer network, and area 128 for the former
    railroad spur, in addition to numerous other areas of concern. Site soil contains acetonitrile,
    hexane, xylene, lead, and polynuclear aromatic hydrocarbons. Groundwater monitoring also
    identified acetone, methylene chloride, aluminum, arsenic, lead, and iron. Surface waters from the
    drainage basin in which the property resides are routed ultimately to the Passaic River, located
    slightly greater than one mile east of the property, and there are numerous documented releases
    including fuel oil, hydraulic fluid, kerosene, acetone/heptane/water, and IPA/THF/toluene
    mixture. Until 1994, stormwater was discharged without a permit. In the 1960s, site stormwater
    catch basins may have been connected to the Valley Drain, and the Valley Drain discharged
    ultimately to the Passaic River. Property groundwater and runoff would overflow St. Paul’s Brook,
    which discharges to the Passaic River. Hoffman is liable as an owner and/or operator at the time
    of disposal of hazardous substances. Releases of hazardous substances including PAHs from the
    property have contaminated and continue to contaminate the sediments in the Lower Passaic River,
    including OU2, and must be removed from the riverbed and/or capped as a result of EPA’s


                                                     -114-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 115 of 195 PageID: 14644




    mandated remedy. Under CERCLA §§ 107(a)(2) and/or 107(a)(3) and CERCLA § 113, and
    subject to the contribution release described in paragraph 44 above, Hoffmann is therefore liable
    for the costs of response resulting from the release of hazardous substances from the Facility,
    including the costs of removing and/or capping PAHs and other hazardous substances it disposed
    of that have contaminated and continue to contaminate the river, including but not limited to
    mercury, copper, lead, PCBs, and dioxin-associated compounds.

           ANSWER:         The final three sentences of paragraph 238 of the Complaint contain one or

    more conclusions of law, to which no response is required. To the extent a response is required,

    Defendant denies the allegations in those sentences. Defendant lacks knowledge or information

    sufficient to form a belief as to the truth or accuracy of the remaining allegations in paragraph 238

    and therefore denies the same.

            239. Beginning in approximately 1917, Federal Shipbuilding & Dry Dock Company, a
    subsidiary and/or trade name of Defendant United States Steel Corporation (f/k/a USX Corp., f/k/a
    Federal Shipbuilding & Dry Dock Company) and Defendant Marathon Oil Corporation (f/k/a USX
    Corp., f/k/a Federal Shipbuilding & Dry Dock Company), operated at a property located at 100
    Central Avenue, Kearny, New Jersey, approximately 0.4 miles east of the Passaic River (“Federal
    Shipbuilding property”). This property is part of the Facility. United States Steel Corporation and
    Marathon Oil Corporation built and repaired merchant and war ships and other vessels at the
    Federal Shipbuilding property. These operations involved heavy machine work and steel
    fabrication. The property was used for building warships during the World Wars and included 108
    buildings on 160 acres. The property had an 8,000-ton floating dry dock, which housed a floating
    welding barge, machine shop, and power plant. From 1921 to 1948, the dry dock was used for
    repairs—during which, the entire dock was submerged, so that sandblasting grit, paint, oil and
    grease, and other waste would enter the water. The property also had a settling tank, plumbed to
    the paint shop, with a discharge line to the South Wet Basin, which leads to the mouth of the
    Hackensack River at Newark Bay. Facilities also included three 1,000-gallon fuel oil tanks; one
    60-gallon lubricating oil tank; two 60-gallon engine lubricating oil tanks; one 60-gallon machine
    lubricating oil tank; and one 60-gallon cutting oil tank. In the 1920s, the property included a large
    boiler shop and a paint shop. During WWII, production capabilities significantly expanded.
    Between 1918 and 1947, Federal Shipbuilding delivered 322 vessels that had been constructed at
    the property. United States Steel Corporation sold the Federal Shipbuilding property to the United
    States Navy in 1948. From the 1950s to the 1960s, on three occasions, the entire yard was flooded
    with half a foot to 11 feet of water—causing rapid run off. Union Minerals acquired the Federal
    Shipbuilding property in 1964. Union Minerals used the property to dismantle ships for scrap
    metal. On information and belief, during Union Minerals’ tenure at the property, paint chips,
    overspray, and other wastes generated during ship repair and dismantling discharged into the
    Hackensack River. Union Minerals stopped dismantling ships on the property in March 1983. In
    1988, Union Minerals changed its name to Defendant RTC Properties, Inc. (f/k/a Union Minerals
    and Alloys Corporation) (“Union Minerals”). PAHs (specifically, chrysene and naphthalene),
    copper, lead, and mercury are known to be present on Federal Shipbuilding property. PAHs,
    copper, lead, and mercury are associated with the types of operations performed by Federal


                                                     -115-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 116 of 195 PageID: 14645




    Shipbuilding. Other chemicals present in site soils and known to be associated with operations
    performed at the Federal Shipbuilding property include zinc, chromium, and trichloroethene.
    Further, copper, lead, and mercury have been found in the groundwater at the property. PAHs,
    PCBs, copper, lead, and mercury were found in offsite sediments adjacent to the property. United
    States Steel Corporation and Marathon Oil Corporation are liable as owners and/or operators at
    the time of the disposal of hazardous substances. RTC Properties, Inc. is liable as the current owner
    and/or operator of the property. Releases of hazardous substances including PAHs from the
    property have contaminated and continue to contaminate the sediments in the Lower Passaic River,
    including OU2, and must be removed from the riverbed and/or capped as a result of EPA’s
    mandated remedy. Under CERCLA §§ 107(a)(1) and/or 107(a)(2) and/or 107(a)(3) and CERCLA
    § 113, United States Steel Corporation, Marathon Oil Corporation, and RTC Properties, Inc. are
    therefore liable for the costs of response resulting from the release of hazardous substances from
    the Facility, including the costs of removing and capping PAHs (specifically, chrysene and
    naphthalene) and other hazardous substances they disposed of that have contaminated and continue
    to contaminate the river, including but not limited to copper, lead, and mercury.

           ANSWER:         The final four sentences of paragraph 239 of the Complaint contain one or

    more conclusions of law, to which no response is required. To the extent a response is required,

    Defendant denies the allegations in those sentences. Defendant lacks knowledge or information

    sufficient to form a belief as to the truth or accuracy of the remaining allegations in paragraph 239

    and therefore denies the same.

           240. Defendant Textron, Inc. (“Textron”) acquired the Federal Leather Company, Inc.
    in 1956 and, on information and belief, has succeeded to its liabilities. The Federal Leather
    property is located at 681 Main Street, Belleville, New Jersey adjacent to the Passaic River. This
    property is part of the Facility. The property was developed in 1916 by Federal Leather and was
    operated by Federal Leather through 1968. Federal Leather manufactured leather, artificial leather,
    and vinyl plastics. In 1924, Federal Leather exclusively produced artificial leather. In and around
    1938, Federal Leather covered all of Block 56, Lots 5, 6, 7, 9, and 31. At that time, the property
    contained a foundry, a wire rope factory, numerous solvent/fuel/naphtha tanks, a dye grinding
    shop, a lacquer storage facility, a varnishing and drying shop, a dope mixing shop, a chemical
    storage area, a dye house, and a solvent recovery shop. In 1950, Federal Leather expanded into
    Block 108, Lots 10, 12, 20, 50, 60, and 62, where it continued to operate the prior types of facilities.
    In 1977, portions of the property were the subject of a PVSC investigation regarding the discharge
    of process waste stream to the Passaic River. Federal Leather’s specific operations at the property
    included producing vinyl coated fabrics, dyeing finishing textiles, and producing automobile seat
    covers and injection molded vinyl parts. Hazardous substances used at the property included
    antimony trifluoride, dyes, fuel oils, naphtha, solvents, and varnishes. Multiple reports and
    assessments demonstrate that Federal Leather released hazardous substances directly to the Passaic
    River until at least 1926. After 1926, sanitary sewers were installed to route wastewater to the
    PVSC. Furthermore, on information and belief, hazardous substances from the property reached
    the Passaic River via storm sewers and groundwater contaminant migration. Textron is liable as
    an owner and/or operator at the time of disposal of hazardous substances. Releases of hazardous


                                                      -116-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 117 of 195 PageID: 14646




    substances including PAHs from the property have contaminated and continue to contaminate the
    sediments in the Lower Passaic River, including OU2, and must be removed from the riverbed
    and/or capped as a result of EPA’s mandated remedy. Under CERCLA §§ 107(a)(2) and/or
    107(a)(3) and CERCLA § 113, and subject to the contribution release described in paragraph 44
    above, Textron is therefore liable for the costs of response resulting from the release of hazardous
    substances from the Facility, including the costs of removing and/or capping PAHs and other
    hazardous substances it disposed of that have contaminated and continue to contaminate the river,
    including but not limited to mercury and copper.

           ANSWER:         The final three sentences of paragraph 240 of the Complaint contain one or

    more conclusions of law, to which no response is required. To the extent a response is required,

    Defendant denies the allegations in those sentences. Defendant lacks knowledge or information

    sufficient to form a belief as to the truth or accuracy of the remaining allegations in paragraph 240

    and therefore denies the same.

            241. Defendant Berol Corporation (“Berol”) is the successor by merger to Faber-Castell
    Corporation. Faber-Castell operated the property at 41 Dickerson Street, Newark, New Jersey.
    This property is part of the Facility. Sometime prior to 1934, Faber-Castell purchased the property
    for the manufacture of pencil erasers from natural rubber. As of 1975, operations on the property
    produced rubber and ink. The property produced 140,000 pounds per month of rubber and 3,650
    gallons per month of ink and paint. The process included handling raw materials (rubber, abrasives,
    carbon black, dyes, rubber substitute, and plastisols). Rubber or plastisols were mixed/milled,
    rolled into sheets/extruded, cut, and packed. Dyes were dissolved in water. Pigments were
    dispersed into water-based inks or paints. COCs stored, used, and/or produced at the property
    included PAHs, copper, PCBs, and lead. In 1985, the Faber-Castell operation at the property
    purchased 30 pounds of phenol per month. Site soil contamination includes numerous types of
    PAHs. In 1975, and the property discharged 10,347,160 gallons to the sanitary sewer. In 1979, the
    property discharged 14,036,168 gallons to the sanitary sewer, through three approximately 6-inch
    outlets, two of which discharged industrial waste, with a total daily flow of approximately 65,200
    gallons. The industrial process wastewater was not pretreated prior to discharge to the sanitary
    sewer. The outlets discharging industrial process wastewater were associated with the rubber
    manufacturing process and the ink manufacturing process. There are documented discharges of
    hazardous substances from the property to the Passaic River. As examples: As of 1979, at least
    three outfalls from the property to the combined sewer system existed. On information and belief,
    these outfalls were used for process wastewater discharge dating to the beginning of facility
    operations prior to 1934. The combined sewer system in this area discharged via the Clay Street
    CSO to the Passaic River during wet weather. Both the rubber manufacturing process and the ink
    manufacturing process may have been associated with PAHs. As of 1993, industrial wastewater
    discharge to the combined sewer was permitted by PVSC. At this time, the two industrial discharge
    outlets on the property were from the rubber manufacturing area and the packaging area. As of
    1994, floor drains and trenches were present in the manufacturing areas of the buildings and
    discharged to the combined sanitary sewer system. These floor drains and trenches were likely
    present during operations prior to 1994. Berol is liable as an owner and/or operator at the time of


                                                     -117-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 118 of 195 PageID: 14647




    disposal of hazardous substances. Releases of hazardous substances including PAHs from the
    property have contaminated and continue to contaminate the sediments in the Lower Passaic River,
    including OU2, and must be removed from the riverbed and/or capped as a result of EPA’s
    mandated remedy. Under CERCLA §§ 107(a)(2) and/or 107(a)(3) and CERCLA § 113, and
    subject to the contribution release described in paragraph 44 above, Berol is therefore liable for
    the costs of response resulting from the release of hazardous substances from the Facility,
    including the costs of removing and/or capping PAHs and other hazardous substances it disposed
    of that have contaminated and continue to contaminate the river, including but not limited to
    copper.

           ANSWER:         The final three sentences of paragraph 241 of the Complaint contain one or

    more conclusions of law, to which no response is required. To the extent a response is required,

    Defendant denies the allegations in those sentences. Defendant lacks knowledge or information

    sufficient to form a belief as to the truth or accuracy of the remaining allegations in paragraph 241

    and therefore denies the same.

            242. Defendant CNA Holdings LLC (“Celanese”) operated the property at 354 and 375
    Doremus Avenue in Newark, New Jersey from 1954 until 1996. This property is part of the
    Facility. There, Celanese operated a chemical bulk storage and distribution business. Hazardous
    substances were shipped to the Celanese property via ship, railroad car, and tanker truck for
    redistribution to customers. Upon receipt, the hazardous substances were offloaded to
    aboveground storage tanks by aboveground pipes and a pipe tunnel and bridge spanning Doremus
    Avenue. From 1954 to 1974, Celanese operated an onsite, unlined landfill used to dispose of
    paraformaldehyde sludge and diatomaceous filter materials. From 1954 to 1987, Celanese filled
    drums at the property, filling 10,000 to 12,000 drums annually. Chemicals including acrylates,
    acetates, and glycols were fed into 55-gallon drums. Once filled, the drums were stored in a
    warehouse prior to shipment to customers via truck. From 1966 to 1993, Celanese operated a
    formaldehyde manufacturing facility at the property. The formaldehyde production process
    included two steps, catalytic oxidation of methanol and purification. From 1980 to 1988, under
    RCRA, the property was awarded interim status as a hazardous waste storage unit. In 1988, that
    status was changed to hazardous waste generator. COCs stored, used, and/or produced at the
    property included caustic soda, sulfuric acid, and dioxin-associated compounds. Site soil
    contamination includes PAHs, dioxin-associated compounds, dieldrin, DDx, PCBs, copper, lead,
    and mercury. Site groundwater contamination at the property includes PAHs and dioxin-associated
    compounds. The property borders Plum Creek (a tributary of the Passaic River), and there is a
    nexus from the property to Plum Creek. COCs detected in Plum Creek’s sediment include dieldrin,
    DDx, PAHs, PCBs, copper, lead, and mercury. There are documented discharges of hazardous
    substances from the property to the Passaic River. As examples: In 1976, approximately 50,000
    gallons of methanol were discharged to the ground at the property. Up to 30,000 gallons of that
    methanol flowed into a ditch and discharged to the Passaic River via Plum Creek. In 1980,
    Celanese reported that 500 to 900 gallons of methyl alcohol were discharged to the Passaic River
    from the property. In 1981, Celanese reported that approximately 14,000 gallons of cooling water
    containing 20 to 30 ppm of chromate were spilled, and approximately 2,000 gallons entered Plum


                                                     -118-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 119 of 195 PageID: 14648




    Creek. On July 19, 1984, a broken sewer line on the property caused a discharge of approximately
    5 to 10 pounds of formaldehyde. In 1992, a pipe leak caused a release of butyl acrylate into the
    Passaic River from the property. In addition to wastewater from its manufacturing operations,
    Celanese discharged sanitary wastewater, noncontact cooling water, wastewaters from the
    stripping of exhaust gas from scrubbers, and stormwater collected in diked and paved areas. None
    of the property’s wastewater was treated prior to the discharge to the PVSC sanitary sewer. In
    August 1975, Celanese reported trace metals including copper, lead, and mercury in effluent from
    the property. There are three distinct areas of groundwater flow at the property, one of which flows
    towards Plum Creek and another that flows towards the Passaic River. The property is subject to
    regular flooding caused by overflow of the Passaic River, and stormwater runoff from the property
    flows to the Passaic River and Plum Creek. Instances of runoff contamination are numerous. As
    just a few examples: Around 1970 to 1971, approximately 10,000 gallons of ethylene glycol
    discharged to the ground from pipes between two pipes. On February 17, 1982, 300 gallons of
    acetic acid discharged to the ground through a leaking heat exchange valve in the diked tank farm
    located north of the warehouse. On March 29, 1984, 300 gallons of No. 6 fuel oil spilled on the
    property when a tank was overfilled in the diked tank area of the east farm. On October 19, 1984,
    a tank overflowed and discharged 7,600 gallons of formaldehyde solution to the ground at the
    property. In 1994, a leaking flange on a pier line valve resulted in approximately 187 gallons of
    acetic acid and water spilling to the ground. Celanese is liable as an owner and/or operator at the
    time of disposal of hazardous substances. Releases of hazardous substances including PAHs from
    the property have contaminated and continue to contaminate the sediments in the Lower Passaic
    River, including OU2, and must be removed from the riverbed and/or capped as a result of EPA’s
    mandated remedy. Under CERCLA §§ 107(a)(2) and/or 107(a)(3) and CERCLA § 113, and
    subject to the contribution release described in paragraph 44 above, Celanese is therefore liable
    for the costs of response resulting from the release of hazardous substances from the Facility,
    including the costs of removing and/or capping PAHs and other hazardous substances it disposed
    of that have contaminated and continue to contaminate the river, including but not limited to
    dioxins and dioxin-associated compounds.

           ANSWER:         The final three sentences of paragraph 242 of the Complaint contain one or

    more conclusions of law, to which no response is required. To the extent a response is required,

    Defendant denies the allegations in those sentences. Defendant lacks knowledge or information

    sufficient to form a belief as to the truth or accuracy of the remaining allegations in paragraph 242

    and therefore denies the same.

            243. Defendant Eden Wood Corporation (“Eden Wood”) and its predecessors owned and
    operated a property located at 1 Ackerman Avenue in Clifton, New Jersey from 1930 to late 1986.
    The property is bordered on the east by the Passaic River. This property is part of the Facility.
    Eden Wood and its predecessors began operations at the property as a one-truck scrap paper
    business. Eden Wood and its predecessors manufactured container board, box board, and roofing
    felt and shingles. By 1978, operations had an estimated annual capacity of approximately 82,500
    tons of product. COCs stored, used, and/or produced at the property included PAHs and PCBs.
    NJDEP reports that the soil in the drum storage area on the property is contaminated with lead,


                                                     -119-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 120 of 195 PageID: 14649




    copper, and mercury; that the soil in the transformer area on the property is contaminated with
    PCBs; and that soil at other areas of the property is contaminated with fuel oil and petroleum
    hydrocarbons. There are documented releases of hazardous substances from the property to the
    Passaic River. As examples: According to an NJDOH Field Information Report from 1971, a 12-
    inch pipe of unknown origin was discharging from the property to the Passaic River. According to
    a similar report in 1972, a 10-inch pipe was discharging from the property via the bulkhead to the
    Passaic River. Historical PVSC documents reveal that oily industrial wastes and paper pulp wastes
    discharged from the property to the Passaic River on numerous occasions via the storm and
    sanitary sewers, including the following: In 1926, the property was polluting the Passaic River by
    bypassing the Ackerman Avenue sewer and discharging directly to the river; in 1937, it was
    reported that an Eden Wood predecessor was dumping paper pulp rags on the Passaic River bank
    for years; in 1947, PVSC reported that an Eden Wood predecessor was discharging industrial waste
    to the river through a partially opened valve; in 1956, an oil slick flowed to the Passaic River via
    a 14-inch pipe from the property because a wooden wedge was placed in the flap valve to keep it
    open; and in 1969, a 20-inch steel pipeline at the property allowed industrial waste to reach a
    nearby catch basin prior to releasing into the Passaic River. Finally, the property is elevated on the
    Dundee Canal side, and thus, stormwater runoff is known to release into the Passaic River and the
    Dundee Canal. Eden Wood is liable as an owner and/or operator at the time of disposal of
    hazardous substances. Releases of hazardous substances including PAHs from the property have
    contaminated and continue to contaminate the sediments in the Lower Passaic River, including
    OU2, and must be removed from the riverbed and/or capped as a result of EPA’s mandated remedy.
    Under CERCLA §§ 107(a)(2) and/or 107(a)(3) and CERCLA § 113, Eden Wood is therefore liable
    for the costs of response resulting from the release of hazardous substances from the Facility,
    including the costs of removing and/or capping PAHs and other hazardous substances it disposed
    of that have contaminated and continue to contaminate the river, including but not limited to PCBs,
    mercury, copper, and lead.

           ANSWER:         The final three sentences of paragraph 243 of the Complaint contain one or

    more conclusions of law, to which no response is required. To the extent a response is required,

    Defendant denies the allegations in those sentences. Defendant lacks knowledge or information

    sufficient to form a belief as to the truth or accuracy of the remaining allegations in paragraph 243

    and therefore denies the same.

            244. Defendant The Okonite Company, Inc. (“Okonite”) operated a property located at
    Block 1076, Canal and Jefferson Streets in Passaic City, New Jersey. This property is part of the
    Facility. At the property, Okonite manufactured insulated electrical wires and cables, as well as
    electrical and splicing tape for at least 14 years. Prior to 1983, the property utilized two tanks
    (1,500 gallons and 2,500 gallons) to store waste degreasing solvents and waste drawing oils. As
    of 1985, the facility was conducting a distillation operation for trichloroethylene recovery purposes
    after the two tanks were decommissioned in 1983. NJDEP documents from 1999 note that soils
    located on the property were visibly contaminated with petroleum hydrocarbon and required
    excavation. In 1992, sediment samples detected the soil was contaminated with copper, lead, zinc,
    and mercury. In 2001 and 2004, Okonite reported that site soil samples were contaminated with


                                                     -120-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 121 of 195 PageID: 14650




    dioxin-associated compounds. Groundwater contamination at the property includes dioxin-
    associated compounds. There are documented releases of hazardous substances from the property
    to the Passaic River. As one example, in 1973 to 1974, the PVSC reported on the discharge of
    “polluting” boiler blowdown from the property. The company was directed to halt the pollution
    and discharge the boiler blowdown to the sanitary sewer. Okonite is liable as an owner and/or
    operator at the time of disposal of hazardous substances. Releases of hazardous substances
    including PAHs from the property have contaminated and continue to contaminate the sediments
    in the Lower Passaic River, including OU2, and must be removed from the riverbed and/or capped
    as a result of EPA’s mandated remedy. Under CERCLA §§ 107(a)(2) and/or 107(a)(3) and
    CERCLA § 113, Okonite is therefore liable for the costs of response resulting from the release of
    hazardous substances from the Facility, including the costs of removing and/or capping PAHs and
    other hazardous substances it disposed of that have contaminated and continue to contaminate the
    river, including but not limited to dioxin-associated compounds, PCBs, mercury, copper, and lead.

           ANSWER:         The final three sentences of paragraph 244 of the Complaint contain one or

    more conclusions of law, to which no response is required. To the extent a response is required,

    Defendant denies the allegations in those sentences. Defendant lacks knowledge or information

    sufficient to form a belief as to the truth or accuracy of the remaining allegations in paragraph 244

    and therefore denies the same.

            245. OxyChem seeks to recover costs, contribution, and a declaratory judgment against
    the following covered parties that are responsible for the releases of lead (among other hazardous
    substances) that have contaminated and continue to contaminate the sediments of the Lower
    Passaic River.

           ANSWER:         Paragraph 245 characterizes the relief sought by Plaintiff against certain

    Defendants, to which no response is required. To the extent the allegations in paragraph 245 of

    lead contamination relate to individuals or entities other than Defendant, Defendant lacks

    knowledge or information to form a belief as to the truth or accuracy of those allegations and

    therefore denies the same. Defendant denies any remaining allegations in paragraph 245, including

    any allegation that Defendant is responsible for the release of lead or any other hazardous

    substance.

            246. Defendant Legacy Vulcan, LLC (f/k/a Vulcan Materials Company; f/k/a Kolker
    Chemical Corporation) (“Vulcan”) operated at a property of approximately 9.5 acres of waterfront
    land located at 600 Doremus Avenue in Newark, New Jersey. This property is part of the Facility.
    From 1952 until 1975, Vulcan used the property for chemical manufacturing operations. On


                                                     -121-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 122 of 195 PageID: 14651




    information and belief, the following hazardous substances were used or manufactured at the
    property by Vulcan: anhydrous flake caustic soda and solid caustic soda, benzyl benzoate, butyl
    benzoate, carbon tetrachloride, chlorine, chloroform, cresyl diphenyl phosphate, DDT, dibutyl
    phthalate, dimethyl phthalate, hexachlorocyclohexane, hydrogen, hydrogen chloride, hydrochloric
    acid, iron, isophthalic acid, lead, methyl bromide, methyl chloride, methylene chloride, organic
    chemicals, organochlorine, organophosphorus, pentachlorophenol (a compound associated with
    dioxins), phthalic anhydride, plasticizers, sodium hypochlorite, tetraphthalic acid, tin, tricresyl
    phosphate, and zinc chloride. Testing of site media indicates the property was heavily
    contaminated with numerous hazardous substances including PCBs, mercury, lead, copper, and
    PAHs. Site soil is also contaminated with pentaclorophenol and other hazardous substances
    associated with the formation of dioxins. On information and belief, in 1972, Vulcan discharged
    to the Passaic River 700 to 800 pounds per day of chlorinated hydrocarbons, 10 pounds per day of
    lead, 250 pounds per day of zinc, and 5,800 to 66,000 pounds per day of total suspended solids.
    During September and October 1973, Vulcan discharged to the Passaic River up to 1,090 pounds
    per day of chlorinated hydrocarbons, 6.9 pounds per day of lead, and 48 pounds per day of zinc.
    Process wastes generated at the property were discharged directly to the Passaic River at a reported
    rate of approximately 14.4 million gallons per day through a single discharge pipe in 1971.
    September and October 1973 sampling reports of plant effluent to the Passaic River indicate the
    wastewater contained up to 1,090 pounds per day of chlorinated organics, up to 48 pounds per day
    of zinc, and up to 7 pounds per day of lead. In 1969, Vulcan discharged process waters, noncontact
    cooling water, and condensate from property operations to the Lower Passaic River through a 36-
    inch outfall pipe at the property. Prior to 1970, chlorine streams that could not be sold were
    absorbed in water, neutralized with caustic, and discharged to the property’s sewer. In addition,
    weak caustic streams were washed to the private sewer, which ultimately discharged to the Lower
    Passaic River. Additionally, stormwater runoff from the property discharged to the Passaic River,
    including via a storm drain on the southern portion of the property, and poor housekeeping
    practices have been documented at the property related to stormwater discharge, including
    flooding at the property creating small ponds, drums from the property floating on Doremus
    Avenue, and drum storage adjacent to the property’s creek. A groundwater discharge route to the
    Passaic River was also reported in 1981 and was likely historically present at the property. Vulcan
    is liable as an owner and/or operator at the time of disposal of hazardous substances. Releases of
    hazardous substances including lead from the property have contaminated and continue to
    contaminate the sediments in the Lower Passaic River, including OU2, and must be removed from
    the riverbed and/or capped as a result of EPA’s mandated remedy. Under CERCLA §§ 107(a)(2)
    and/or 107(a)(3) and CERCLA § 113, Vulcan is therefore liable for the costs of response resulting
    from the release of hazardous substances from the Facility, including the costs of removing and/or
    capping lead and other hazardous substances it disposed of that have contaminated and continue
    to contaminate the river, including but not limited to dioxins, PCBs, DDT, mercury, PAHs, and
    copper.

           ANSWER:         The final three sentences of paragraph 246 of the Complaint contain one or

    more conclusions of law, to which no response is required. To the extent a response is required,

    Defendant denies the allegations in those sentences. Defendant lacks knowledge or information




                                                    -122-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 123 of 195 PageID: 14652




    sufficient to form a belief as to the truth or accuracy of the remaining allegations in paragraph 246

    and therefore denies the same.

             247. From approximately 1970 until 1992, Defendant Quality Carriers, Inc. (a/k/a/
    Quality Distribution, Inc., f/k/a Chemical Leaman Tank Lines, Inc.) (“Quality Distribution”)
    owned and operated a truck washing facility located at 80 Doremus Avenue, Newark, New Jersey.
    This property is part of the Facility. From approximately 1993 to at least 1999, Defendant Quala
    Systems, Inc. (“Quala”) operated the truck washing facility at that property. Both Quality
    Distribution’s and Quala’s truck washing operations involved detergent, caustic wash, steam, and
    water flush. Wastewater from the truck washing operations flowed into area floor drains, which
    prior to 1993, were discharged directly to the municipal sewer system and, after 1993, were
    discharged to a wastewater treatment system. Soil samples from the property indicate the presence
    of hazardous substances including benzene, phenol, copper, zinc, PCBs, and lead. Lead has been
    identified in the site soil at up to 2,060 ppm. The property has numerous discharge pathways to
    the Passaic River, including storm drains, process sewer lines, and surface runoff. Sediment core
    samples from a site slightly downriver from the stormwater outfall of the property show the
    presence of, among other hazardous substances, PCBs, copper, zinc, and lead. Between 1986 and
    1997, several violations of hazardous waste management regulations at the property were
    documented. Quality Distribution and Quala are liable as owners and/or operators at the time of
    disposal of hazardous substances. Releases of hazardous substances including lead from the
    property have contaminated and continue to contaminate the sediments in the Lower Passaic River,
    including OU2, and must be removed from the riverbed and/or capped as a result of EPA’s
    mandated remedy. Under CERCLA §§ 107(a)(2) and/or 107(a)(3) and CERCLA § 113, and
    subject to the contribution release described in paragraph 44 above, Quality Distribution and Quala
    are therefore liable for the costs of response resulting from the release of hazardous substances
    from the Facility, including the costs of removing and/or capping lead and other hazardous
    substances they disposed of that have contaminated and continue to contaminate the river,
    including but not limited to DDT, PCBs, copper, mercury, and PAHs.

           ANSWER:         The final three sentences of paragraph 247 of the Complaint contain one or

    more conclusions of law, to which no response is required. To the extent a response is required,

    Defendant denies the allegations in those sentences. Defendant lacks knowledge or information

    sufficient to form a belief as to the truth or accuracy of the remaining allegations in paragraph 247

    and therefore denies the same.

            248. Defendant Stanley Black & Decker Inc. (f/k/a/ The Stanley Works) (“Stanley”)
    operated at a property located at 140 Chapel Street, Newark, New Jersey from 1875 to 1985, where
    it manufactured hand tools. This property is part of the Facility. Its operations included forging,
    machining, grounding, heat treating, painting, polishing, assembling, and shipping of hand-striking
    tools, such as hammers and bars. COCs stored, used, and/or produced at the property included
    quench oil (which is a source of PAHs), transformer oil, and No. 2 fuel oil (which is also a source



                                                     -123-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 124 of 195 PageID: 14653




    of PAHs). Site soil contamination includes 4,4-DDT, 4,4-DDE, PAHs, PCBs, copper, lead, and
    mercury. Site groundwater contamination at the property includes dioxin-associated compounds,
    DDT, PAHs, PCBs, copper, lead, and mercury. From 1875 to 1924, the combined sanitary and
    storm sewers in the area discharged directly to the Passaic River. From 1924 through the 1970s,
    stormwater, industrial wastewater, and sanitary wastewater generated at the property were
    discharged to the PVSC sanitary sewer. During wet weather, those waters were discharged directly
    to the Passaic River. Stanley’s PVSC sewer connection application indicates that the property
    discharged 23,103,888 gallons of industrial and domestic wastewater to the PVSC sanitary sewer
    in just 1980 alone. Furthermore, the property is within a flood hazard area, and floodwaters likely
    transported hazardous substances such as No. 2 fuel oil, quench oil, and transformer oil that were
    used or stored at the property to the Passaic River. Stanley is liable as an owner and/or operator at
    the time of disposal of hazardous substances. Releases of hazardous substances including lead
    from the property have contaminated and continue to contaminate the sediments in the Lower
    Passaic River, including OU2, and must be removed from the riverbed and/or capped as a result
    of EPA’s mandated remedy. Under CERCLA §§ 107(a)(2) and/or 107(a)(3) and CERCLA § 113,
    and subject to the contribution release described in paragraph 44 above, Stanley is therefore liable
    for the costs of response resulting from the release of hazardous substances from the Facility,
    including the costs of removing and/or capping lead and other hazardous substances it disposed of
    that have contaminated and continue to contaminate the river, including but not limited to PCBs,
    copper, and PAHs.

           ANSWER:         The final three sentences of paragraph 248 of the Complaint contain one or

    more conclusions of law, to which no response is required. To the extent a response is required,

    Defendant denies the allegations in those sentences. Defendant lacks knowledge or information

    sufficient to form a belief as to the truth or accuracy of the remaining allegations in paragraph 238

    and therefore denies the same.

            249. Defendant Revere Smelting & Refining Corporation (“Revere”) operated at a
    property located at 387 Avenue P, Newark, New Jersey from 1957 to 1972. This property is part
    of the Facility. At the property, Revere operated a lead and antimony recovery and smelting plant.
    Lead and antimony were reclaimed from various types of batteries. Lead scraps were melted in a
    furnace with acid waste solids and air scrubber overflow. The battery dismantling process is
    associated with mercury and included neutralizing battery acid with sodium hydroxide in tanks.
    COCs stored, used, and/or produced at the property included lead and copper. A 1971 NJDOH
    wastewater report indicated lead in the effluent from furnace cooling water. Site soil contamination
    includes lead, and site wastewater contamination also includes lead. Industrial acid waste from
    lead battery dismantling operations was directly discharged through a 10-inch concrete outfall to
    Plum Creek. Multiple 1970 stream pollution report violations indicate “dark gray” industrial acid
    waste discharged to Plum Creek (a tributary of the Passaic River). Process wastewater from the
    battery dismantling operations was either directly discharged to Plum Creek or was discharged
    with waste from air scrubbers to an outside holding lagoon. The property is near a flood-prone
    area, and documents indicate that flood waters would have discharged to Plum Creek. The process



                                                     -124-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 125 of 195 PageID: 14654




    wastewater that was discharged in waste lagoons or on the ground surface would have discharged
    to Plum Creek during flooding events. And on information and belief, due to the proximity of the
    property to Plum Creek, groundwater likely migrated to the creek, which ultimately discharged to
    the Passaic River. Revere is liable as an owner and/or operator at the time of disposal of hazardous
    substances. Releases of hazardous substances including lead from the property have contaminated
    and continue to contaminate the sediments in the Lower Passaic River, including OU2, and must
    be removed from the riverbed and/or capped as a result of EPA’s mandated remedy. Under
    CERCLA §§ 107(a)(2) and/or 107(a)(3) and CERCLA § 113, and subject to the contribution
    release described in paragraph 44 above, Revere is therefore liable for the costs of response
    resulting from the release of hazardous substances from the Facility, including the costs of
    removing and/or capping lead and other hazardous substances it disposed of that have
    contaminated and continue to contaminate the river, including but not limited to copper.

           ANSWER:         The final three sentences of paragraph 249 of the Complaint contain one or

    more conclusions of law, to which no response is required. To the extent a response is required,

    Defendant denies the allegations in those sentences. Defendant lacks knowledge or information

    sufficient to form a belief as to the truth or accuracy of the remaining allegations in paragraph 249

    and therefore denies the same.

            250. Defendant Otis Elevator Company (“Otis”) operated at a property located at 1000
    First Street, Harrison, New Jersey from 1910 to 1980. This property is part of the Facility. Otis
    manufactured various metal products including elevator cabs, doors, airplane engine crankcases,
    and platforms. The manufacturing process generally involved bending, cutting, and stamping sheet
    metal and steel beams. Transformers containing PCB oils and at least one gasoline underground
    storage tank for vehicle fueling were on the property. COCs stored, used, and/or produced at the
    property included copper, lead, mercury, and PCB-containing transformers. Site soil
    contamination includes lead, and site effluent contains copper, lead, and mercury. From 1910 to
    1980, all sanitary and stormwater discharges were released directly to the Passaic River though at
    least 12 outfalls, but potentially as many as 21 outfalls. Floor drains, including those in the paint
    spray booth and at the loading dock, drained through the outfalls. In 1969, the NJDOH sent a
    cease-and-desist letter to Otis, ordering it to stop “discharging industrial waste and other polluting
    matter into the Passaic River.” In January 1970, NJDOH field inspectors reported discharges to
    the Passaic River from a scrap metal storage area on the property. In 1972, Otis was issued a notice
    of violation for discharging boiler blowdown to the Passaic River through five outfalls. And in
    1978, PVSC reported that lead, copper, and mercury were present in discharges from the property.
    Moreover, upon information and belief, groundwater at the property was hydraulically connected
    and flows towards the Passaic River. Otis is liable as an owner and/or operator at the time of
    disposal of hazardous substances. Releases of hazardous substances including lead from the
    property have contaminated and continue to contaminate the sediments in the Lower Passaic River,
    including OU2, and must be removed from the riverbed and/or capped as a result of EPA’s
    mandated remedy. Under CERCLA §§ 107(a)(2) and/or 107(a)(3) and CERCLA § 113, and
    subject to the contribution release described in paragraph 44 above, Otis is therefore liable for the



                                                     -125-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 126 of 195 PageID: 14655




    costs of response resulting from the release of hazardous substances from the Facility, including
    the costs of removing and/or capping lead and other hazardous substances it disposed of that have
    contaminated and continue to contaminate the river, including but not limited to mercury and
    copper.

           ANSWER:         The final three sentences of paragraph 250 of the Complaint contain one or

    more conclusions of law, to which no response is required. To the extent a response is required,

    Defendant denies the allegations in those sentences. Defendant lacks knowledge or information

    sufficient to form a belief as to the truth or accuracy of the remaining allegations in paragraph 250

    and therefore denies the same.

            251. Defendant Bath Iron Works Corporation (BIW) is the result of three mergers,
    beginning with Congoleum Corp. BWI, through its predecessor Congoleum Corp., operated at a
    property located at 195 Belgrove Drive, Kearny, New Jersey. This property is part of the Facility.
    From the late-1880s to the early- to mid-1970s, Congoleum owned and operated a flooring
    manufacturing facility at the property and manufactured all types of linoleum and/or vinyl
    floorings, wall coverings, and desk tops. The linoleum manufacturing process included mixing a
    cement or binder, filler material, oil, and pigments. The linoleum was “seasoned” in ovens at a
    specific temperature and for a specific duration. From the late 1880s to mid-1980s, Congoleum
    operated a laboratory at the Property. During the early- to mid-1940s (during World War II),
    Congoleum manufactured various products for military use, including tent cloth, aerial torpedo
    parts, grenades, and synthetic leathers. Also during the time Congoleum operated at the property,
    it manufactured adhesives used for flooring, which included lignin and mercury; manufactured
    vinyl asbestos tile; and operated a power plant, which included a steam generator, oil-fueled
    boilers, and a backup electric generator. COCs stored, used, and/or produced at the property
    included lead, mercury, PAHs, and PCBs. Site soil contamination includes hazardous substances,
    such as dioxin-associated compounds, DDT, PAHs, PCBs, copper, lead, and mercury. Site
    groundwater contamination at the Property also includes dioxin-associated compounds, PAHs,
    PCBs, copper, lead, and mercury. Over the years, there were several documented and potential
    direct discharges from the property to the Passaic River. For example, noncontact cooling water
    discharged via an outfall to the Passaic River, and floor drains in one of the buildings on the
    Property discharged to a sump in the building, which then discharged via a pipe to the river. The
    discharge to the drains included runoff from the machines. In the 1940s through the early 1970s,
    during times of wet weather/sewer system overflow, untreated contact cooling water was
    discharged to the Passaic River. As of 1971, 30-million gallons of wastewater per year were
    discharged to the storm sewer/Passaic River. In 1943, runoff of water used to fight a building fire
    discharged to the Passaic River. The building contained flammable dyes and solvents used to
    produce camouflage mesh cloth. BIW is liable as an owner and/or operator at the time of disposal
    of hazardous substances. Releases of hazardous substances including lead from the property have
    contaminated and continue to contaminate the sediments in the Lower Passaic River, including
    OU2, and must be removed from the riverbed and/or capped as a result of EPA’s mandated remedy.
    Under CERCLA §§ 107(a)(2) and/or 107(a)(3) and CERCLA § 113, BIW is therefore liable for



                                                     -126-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 127 of 195 PageID: 14656




    the costs of response resulting from the release of hazardous substances from the Facility,
    including the costs of removing and/or capping lead and other hazardous substances it disposed of
    that have contaminated and continue to contaminate the river, including but not limited to PCBs,
    mercury, copper, and PAHs.

           ANSWER:         The final three sentences of paragraph 251 of the Complaint contain one or

    more conclusions of law, to which no response is required. To the extent a response is required,

    Defendant denies the allegations in those sentences. Defendant lacks knowledge or information

    sufficient to form a belief as to the truth or accuracy of the remaining allegations in paragraph 251

    and therefore denies the same.

             252. Defendant National-Standard LLC (“National-Standard”) operated as Athenia
    Steel Company (“Athenia Steel”) at 714-716 Clifton Avenue, Clifton, New Jersey, which is within
    the Facility. Athenia Steel began operations at the property in 1907 and was acquired by National-
    Standard in 1938. Operations on the property continued until National-Standard stopped operating
    in mid-April 1988, which triggered environmental investigations under the New Jersey ECRA.
    Athenia Steel manufactured high carbon steel wire and strips from hot-rolled steel. Acid baths
    cleaned the steel stock, and the finished product was coated with petroleum oil. Molten lead was
    used to heat and soften steel stock. Site studies commissioned by National-Standard reported that
    drawing, cutting, heat treating, cleaning, and other operations required or generated a litany of
    contaminants, including 1,1,1-Trichloroethane, hydrochloric acid, lead, liquid nitrogen, sodium
    hydroxide, and sulfuric acid. There are documented discharges of hazardous substances from the
    property to the Passaic River. In the mid-1970s, Athenia Steel built a facility to treat process water
    before it was discharged into the PVSC system; before this, Athenia Steel likely did not treat
    process water before discharging it. Also, from the early 1900s to approximately 1973, the property
    used three onsite cesspools, which received rinse waters from manufacturing lines. The property
    also had a dry well that received surface runoff. Soil contamination included lead, copper, cyanide,
    acetone, and PCBs. Soil located in the cesspools and dry well includes petroleum hydrocarbons,
    copper, and lead. Other soil contamination includes lead, copper, PCBs, volatile organic
    compounds, petroleum hydrocarbons, and pesticides. Groundwater sampling revealed numerous
    contaminants, including di-methyl phthalate, benzene, chloroform, trichloroethene, arsenic,
    copper, lead, and mercury. Historically, spills of hazardous materials were discharged to Weasel
    Brook, a tributary to the Passaic River. Moreover, contaminated groundwater and surface runoff
    flowed into Weasel Brook. National-Standard is liable as an owner and/or operator at the time of
    disposal of hazardous substances. Releases of hazardous substances including lead from the
    National-Standard property have contaminated and continue to contaminate the sediments in the
    Lower Passaic River, including OU2, and must be removed from the riverbed and/or capped as a
    result of EPA’s mandated remedy. Under §§ 107(a)(2) and/or 107(a)(3) and CERCLA § 113,
    National-Standard is therefore liable for the costs of response resulting from the release of
    hazardous substances from the Facility, including the costs of removing and/or capping lead and
    other hazardous substances it disposed of that have contaminated and continue to contaminate the
    river, including but not limited to PCBs, mercury, and PAHs.



                                                     -127-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 128 of 195 PageID: 14657




           ANSWER:         The final three sentences of paragraph 252 of the Complaint contain one or

    more conclusions of law, to which no response is required. To the extent a response is required,

    Defendant denies the allegations in those sentences. Defendant lacks knowledge or information

    sufficient to form a belief as to the truth or accuracy of the remaining allegations in paragraph 252

    and therefore denies the same.

             253. Defendant Covanta Essex Co. (f/k/a American Ref-Fuel Company) (ARC) operated
    at its property located at 66 Blanchard Street, at the bank of the Passaic River, which is within the
    Facility, beginning in October 1990. ARC operated the Essex County Resource Recovery Facility
    (ECRRF), a waste-to-energy plant for refuse collection and incineration. The ECRRF recovered
    ferrous materials from incinerated ash and burned waste to generate energy. ARC would service
    municipalities, transfer stations, haulers, and other companies. Hazardous substances stored, used,
    or produced at the property include acetylene, caustic soda, cobalt, copper, diesel fuel, nitric oxide,
    lime, and sulfuric acid. In 1988, during construction activities, a large dewatering pond containing
    contaminated groundwater was routed via the Central Ditch to discharge to the Passaic River. ARC
    exceeded discharge limits between 1990 and 1993 for benzene, lead, methylene chloride,
    petroleum hydrocarbons, toluene, 1,1,1-trichloroethane, and zinc. The property’s groundwater is
    contaminated with arsenic, lead, benzene, cyanide, and iron. There are documented discharges of
    hazardous substances from the property to the Passaic River. Between 1990 and 1994, stormwater
    and site runoff were routed to three onsite oil/water separators before discharging to the property’s
    Central Ditch and West Ditch, both of which discharge to the Passaic River. ARC is liable as an
    owner and/or operator at the time of disposal of hazardous substances. Releases of hazardous
    substances including lead from the ARC property have contaminated and continue to contaminate
    the sediments in the Lower Passaic River, including OU2, and must be removed from the riverbed
    and/or capped as a result of EPA’s mandated remedy. Under §§ 107(a)(2) and/or 107(a)(3) and
    CERCLA § 113, and subject to the contribution release described in paragraph 44 above, ARC is
    therefore liable for the costs of response resulting from the release of hazardous substances from
    the Facility, including the costs of removing and/or capping lead and other hazardous substances
    it disposed of that have contaminated and continue to contaminate the river, including but not
    limited to dioxin-associated compounds, copper, and PAHs.

           ANSWER:         The final three sentences of paragraph 253 of the Complaint contain one or

    more conclusions of law, to which no response is required. To the extent a response is required,

    Defendant denies the allegations in those sentences. Defendant lacks knowledge or information

    sufficient to form a belief as to the truth or accuracy of the remaining allegations in paragraph 253

    and therefore denies the same.




                                                      -128-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 129 of 195 PageID: 14658




             254. Defendant Atlas Refinery, Inc. (a/k/a Atlas Refining, Inc.) (“Atlas Refining”) has
    operated at 142 Lockwood Street, Newark, New Jersey, which is within the Facility, from 1887 to
    the present. Atlas Refining’s operations ranged from rendering animal oils in 1887 to developing
    and marketing chemicals, paint oils, and synthetic linseed oils. In the 1920s through the 1930s,
    Atlas Refining increased refinery production. During the 1940s and 1950s, Atlas Refining supplied
    “aircraft carbon removing compound.” Throughout the 1980s and 1990s, Atlas Refining generated
    phenol, formaldehyde, mercury, selenium, and sulfuric acid. In the 1990s, Atlas Refining had at
    least 30 chemicals in its inventory, including acetylene, ammonia, diethyl sulfate, ethyl alcohol,
    fuel oil #6, propane sodium bisulfite, and sulfuric acid. Onsite hazardous-material storage tanks
    held acrylic acid, anhydrous ammonia, sodium bisulfate, sulfuric acid, and fuel oil. Many of these
    hazardous chemicals reached the Passaic River through storm sewers. For instance, on June 6,
    1972, oil and other industrial material traveled from the Atlas Refining yard towards Blanchard
    Street, entering the storm catch basin and then discharging to the Passaic River. Inspectors noted
    that the “polluting discharge” was due to poor housekeeping. Numerous contaminants, including
    phenol and formaldehyde, were found in sanitary sewer discharge from Atlas Refining. The toxic
    sewer system discharge continued through the 1970s. “[O]bjectionable material” flowed to the
    Lockwood Street storm sewer (which discharges to the Passaic River via the Lockwood Street
    outfall) “in violation of municipal ordinances.” Further, Atlas Refining had illegal connections to
    the Lockwood Street storm sewer. City of Newark inspectors identified “major spills,” with rain
    washing the spillage through the Blanchard Street storm sewer, which discharges to the Passaic
    River. The inspectors also identified Atlas Refining’s discharge as a “major source of pollutants”
    that ultimately discharged to the Passaic River. During 1971 and 1974, Atlas Refining discharged
    to the sanitary sewer approximately 1.7-million to 2-million gallons, with post-treatment effluents
    including copper; lead; and iron and metal contaminants, including arsenic, cyanide, and mercury.
    In the early 1980s, the City of Newark identified Atlas Refining as a “known source of pollutants
    entering the Lockwood Street storm sewer” with an illegal storm sewer connection. Following
    investigations in 1981, Atlas Refining rerouted the discharge. It was only in 1986 that Atlas
    Refining was granted a discharge permit. From 1986 through 1990, Atlas Refining continuously
    discharged excessive petroleum hydrocarbons to the sewer system and was issued numerous
    violations. Atlas Refining is liable as an owner and/or operator at the time of disposal of hazardous
    substances. Releases of hazardous substances including lead from the Atlas Refining property have
    contaminated and continue to contaminate the sediments in the Lower Passaic River, including
    OU2, and must be removed from the riverbed and/or capped as a result of EPA’s mandated remedy.
    Under §§ 107(a)(2) and/or 107(a)(3) and CERCLA § 113, Atlas Refining is therefore liable for the
    costs of response resulting from the release of hazardous substances from the Facility, including
    the costs of removing and/or capping lead and other hazardous substances it disposed of that have
    contaminated and continue to contaminate the river, including but not limited to mercury, PAHs,
    and copper.

           ANSWER:         The final three sentences of paragraph 254 of the Complaint contain one or

    more conclusions of law, to which no response is required. To the extent a response is required,

    Defendant denies the allegations in those sentences. Defendant lacks knowledge or information




                                                     -129-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 130 of 195 PageID: 14659




    sufficient to form a belief as to the truth or accuracy of the remaining allegations in paragraph 254

    and therefore denies the same.

            255. From at least 1872 until 1939, Defendant Everett Smith Group, Ltd. (f/k/a
    Blanchard Bro. & Lane, Eagle Ottawa Leather, Albert Trostel & Sons) (“Everett Smith”) operated
    a leather tanning and finishing facility a quarter-mile from the Passaic River, at 20 Bruen Street,
    Newark, New Jersey, which is within the Facility. Blanchard Bro. & Lane was acquired by Eagle
    Ottawa Leather, then by Albert Trostel & Sons, and ultimately by Everett Smith in May 2007. The
    property was used for storing, boiling, splitting, swelling, drying, pebbling, graining, tacking,
    scouring/mixing/leaching, shaving, buffing, and currying hides. The property had two
    underground naphtha tanks and coal storage houses. In the early 1900s, the leather tanning and
    dyeing industry involved clearing hides with sulfuric acid and bleaching with lead acetate, as well
    as tanning with chromium. Hides also contained arsenic from preservatives. Lead-containing dye
    and aniline dyes were used. Tannery wastewater from Blanchard’s operations contained hazardous
    substances, including chromium, lead, aniline, arsenic, copper, and zinc, which were present in the
    direct and overflow discharges from the property to the Passaic River. For 52 years before PVSC
    was established, the property discharged wastewater directly to the Passaic River. In 1924, after
    this 52-year period, Blanchard discharged wastewater to the Passaic River via combined sewer
    overflows during wet weather until 1939. Everett Smith is liable as an owner and/or operator at
    the time of disposal of hazardous substances. Releases of hazardous substances including lead
    from the Everett Smith property have contaminated and continue to contaminate the sediments in
    the Lower Passaic River, including OU2, and must be removed from the riverbed and/or capped
    as a result of EPA’s mandated remedy. Under §§ 107(a)(2) and/or 107(a)(3) and CERCLA § 113,
    Everett Smith is therefore liable for the costs of response resulting from the release of hazardous
    substances from the Facility, including the costs of removing and/or capping lead and other
    hazardous substances it disposed of that have contaminated and continue to contaminate the river,
    including but not limited to copper.

           ANSWER:         The final three sentences of paragraph 255 of the Complaint contain one or

    more conclusions of law, to which no response is required. To the extent a response is required,

    Defendant denies the allegations in those sentences. Defendant lacks knowledge or information

    sufficient to form a belief as to the truth or accuracy of the remaining allegations in paragraph 255

    and therefore denies the same.

           256. Since 1930, Defendant Campbell Foundry Company (CFC) has operated three
    properties. First, CFC has operated since 1930 and continues to operate at 800 Bergen Street,
    Harrison, New Jersey (the “Bergen Street Property”). Second, in 1975, CFC purchased 2
    Worthington Avenue, Harrison, New Jersey (the “Worthington Avenue Property”) and continued
    to operate it until 1992. Third, on information and belief, CFC operated at 1235 Harrison Avenue,
    Kearny, New Jersey (“Shipping Yard Property”) from at least 1981 until 1991. The Bergen Street
    Property, Worthington Avenue Property, and Shipping Yard Property are all within the Facility.



                                                     -130-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 131 of 195 PageID: 14660




                  The Bergen Street Property is located approximately 2,000 feet northwest of the
                   Passaic River. There, CFC manufactures manhole covers, storm drain and sewer
                   gratings, and other cast-iron products. Metallic cupola dust, generated at the Bergen
                   Street Property, contains toxic lead, cadmium, and chrome. In 1982, NJDEP cited
                   CFC for (1) illegally operating an offsite waste disposal facility for foundry
                   generated waste, (2) transporting hazardous waste without a waste manifest, and
                   (3) failing to submit the required permit application for the operation of an offsite
                   disposal area. In 1986, NJDEP cited CFC for improper labeling of hazardous waste
                   containers and spilling hazardous waste on the ground. A 1986 NJDEP report noted
                   that hazardous waste generated onsite— amounting to 821,680 pounds for that
                   calendar year alone—contained lead, cadmium, and chromium. Occupational
                   Health and Safety Administration (OSHA) cited CFC for 28 violations of
                   workplace safety standards, 22 of which were classified as “serious.” Between 1987
                   and 1995, at least 48 substances were being used at the Bergen Street Property,
                   including acetylene, antifreeze, cerium, methylene chloride, phosphoric acid, and
                   titanium dioxide.

                  The Worthington Avenue Property occupied approximately two acres and was
                   connected to the PVSC system before 1942. Since CFC purchased it in 1975, it has
                   not operated there. Throughout the 1990s, samples were taken from the
                   Worthington Avenue Property to determine the impact of past manufacturing
                   operations. The samples detected arsenic, mercury, lead, benzo(a) anthracene,
                   benzo(b) fluoranthene, and copper.

                  CFC’s Shipping Yard Property is an illegal landfill. CFC admits that it is being
                   operated illegally. It was used for the disposal of waste sand and clay, slag, and
                   cupola dust (which contains cadmium and lead). Ten tons of waste per week were
                   disposed of at this property. In 1981, NJDEP cited CFC for operating a hazardous
                   waste landfill without a permit. CFC is liable as an owner and/or operator at the
                   time of disposal of hazardous substances. Releases of hazardous substances
                   including lead from the CFC properties have contaminated and continue to
                   contaminate the sediments in the Lower Passaic River, including OU2, and must
                   be removed from the riverbed and/or capped as a result of EPA’s mandated remedy.
                   Under §§ 107(a)(1) and/or 107(a)(2) and/or 107(a)(3) and CERCLA § 113, CFC is
                   therefore liable for the costs of response resulting from the release of hazardous
                   substances from the Facility, including the costs of removing and/or capping lead
                   and other hazardous substances it disposed of that have contaminated and continue
                   to contaminate the river, including but not limited to PAHs, PCBs, and mercury.

           ANSWER:        The final three sentences of paragraph 256 of the Complaint contain one or

    more conclusions of law, to which no response is required. To the extent a response is required,

    Defendant denies the allegations in those sentences. Defendant lacks knowledge or information




                                                    -131-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 132 of 195 PageID: 14661




    sufficient to form a belief as to the truth or accuracy of the remaining allegations in paragraph 256

    and therefore denies the same.

            257. In December 1976, a predecessor to Defendant Cooper Industries, LLC (“Cooper”)
    acquired J. Wiss & Sons Co. (JWS). On information and belief, Cooper is the successor to JWS.
    In 1848, JWS started manufacturing cutlery; these operations continued at successive locations in
    Newark, New Jersey until 1985. The property addresses are 7 Bank Street (1848-1854); 13 Bank
    Street (beginning in 1854); 26 Bank Street (until 1887); and 33 Littleton Avenue (1887-1985), all
    located in Newark, New Jersey and all of which are within the Facility. JWS forged, fabricated,
    and finished steel, which involved pickling and plating. This generated wastewater containing
    heavy metals (e.g., cadmium, chromium, copper, lead, and arsenic), which was discharged either
    directly to the Passaic River or via overflows within the PVSC’s CSO system. These discharges
    occurred for the entire 136 years of operations on the properties and, for all but 10 years, were not
    covered by a federal discharge permit. Additionally, documents from 1978 indicate that there was
    no pretreatment of wastewater prior to discharge. Cooper is liable as an owner or operator at the
    time of disposal of hazardous substances. Releases of hazardous substances including lead from
    the Cooper property have contaminated and continue to contaminate the sediments in the Lower
    Passaic River, including OU2, and must be removed from the riverbed and/or capped as a result
    of EPA’s mandated remedy. Under §§ 107(a)(2) and/or 107(a)(3) and CERCLA § 113, Cooper is
    therefore liable for the costs of response resulting from the release of hazardous substances from
    the Facility, including the costs of removing and/or capping lead and other hazardous substances
    it disposed of that have contaminated and continue to contaminate the river, including but not
    limited to PCBs, copper, and mercury.

           ANSWER:         The final three sentences of paragraph 257 of the Complaint contain one or

    more conclusions of law, to which no response is required. To the extent a response is required,

    Defendant denies the allegations in those sentences. Defendant lacks knowledge or information

    sufficient to form a belief as to the truth or accuracy of the remaining allegations in paragraph 257

    and therefore denies the same.

            258. Defendant Honeywell International Inc. (“Honeywell”), or its predecessors,
    operated at 65 Lodi Street, Passaic, New Jersey, which is within the Facility, from 1899 until 1987.
    Honeywell predecessor General Chemical Company operated at the property and was acquired by
    Honeywell predecessor Allied Chemical in 1920. Allied Chemical used this property as a nitrating
    plant, as a bulk acid distribution facility, and as storage for engineered plastics and pellets. An
    incinerator was also located at the rear of the property, approximately 30 feet from the Passaic
    River. An onsite disposal pit, located approximately 60 feet from the Passaic River, was used to
    wash drums. Soil samples taken from around underground fuel storage tanks revealed elevated
    levels of TPH, benzene, toluene, and xylene. Soil sampling in areas near the tank wash area
    revealed TPH, zinc, and lead that exceeded ECRA guidelines. Soil from other areas of the property
    included contaminants such as TPH, lead, cadmium, arsenic, selenium, zinc, copper, and mercury.
    In 1991, groundwater sampling indicated that volatile organic compounds (trans1,2dichloroethene


                                                     -132-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 133 of 195 PageID: 14662




    and trichloroethene), chromium, and lead were present that exceeded ECRA standards. Around
    1994, the property was capped utilizing asphalt and stone layers, with certain areas capped with
    permeable membranes. The property was issued a Declaration of Environmental Restriction,
    which stated that soil on the property still contained contaminants. Hazardous substances found in
    onsite soils and groundwater include benzene, toluene, zinc, lead, and arsenic. These hazardous
    substances were released into the Passaic River. Floor drains located throughout the property
    discharged directly to the Passaic River. Further, there was a release from the subsurface storage
    tanks located at the waterfront of the Passaic River. Therefore, hazardous substances were also
    found in Passaic River sediment adjacent to the property. Honeywell is liable as an owner and/or
    operator at the time of disposal of hazardous substances. Releases of hazardous substances
    including lead from the Honeywell property have contaminated and continue to contaminate the
    sediments in the Lower Passaic River, including OU2, and must be removed from the riverbed
    and/or capped as a result of EPA’s mandated remedy. Under §§ 107(a)(2) and/or 107(a)(3) and
    CERCLA § 113, and subject to the contribution release described in paragraph 44 above,
    Honeywell is therefore liable for the costs of response resulting from the release of hazardous
    substances from the Facility, including the costs of removing and/or capping lead and other
    hazardous substances it disposed of that have contaminated and continue to contaminate the river,
    including but not limited to mercury, copper, and arsenic.

           ANSWER:         The final three sentences of paragraph 258 of the Complaint contain one or

    more conclusions of law, to which no response is required. To the extent a response is required,

    Defendant denies the allegations in those sentences. Defendant lacks knowledge or information

    sufficient to form a belief as to the truth or accuracy of the remaining allegations in paragraph 258

    and therefore denies the same.

             259. Defendant Atlantic Richfield Company (ARCO) owned and operated a bulk
    petroleum storage facility at the 86 Doremus Avenue in Newark (the “Getty Newark Terminal
    Site”), located at River Mile 1.5 on the waterfront to the Passaic River, which is within the Facility,
    from 1930 to 1950. From 1985 until at least 2014, Defendant LeeMilt’s Petroleum, Inc. (f/k/a
    Power Test Corporation) (“LeeMilt”) owned and operated a bulk petroleum storage facility at the
    Getty Newark Terminal Site. From 1930 to 2014, hazardous substances emanating from the Getty
    Newark Terminal Site were disposed of or otherwise came to be located in the Passaic River. Upon
    information and belief, during ARCO’s ownership and operation of the Getty Newark Terminal
    Site, ARCO disposed of untreated wastewater to the PVSC, where numerous documented storm
    events and line breaks resulted in discharges to the Passaic River. Upon information and belief,
    during LeeMilt’s ownership and operation of the Getty Newark Terminal Site, LeeMilt disposed
    of effluent from an onsite oil-water separator into the Passaic River. Until at least 1993, LeeMilt
    disposed of untreated wastewater into the PVSC, where numerous documented storm events and
    line breaks resulted in discharges to the Passaic River. Stormwater flowed through contaminated
    areas on the Getty Newark Terminal Site and discharged to the Passaic River via runoff during
    wet weather. ARCO and LeeMilt are liable as owners and/or operators at the time of disposal of
    hazardous substances. Releases of hazardous substances including lead from the Getty Newark
    Terminal Site have contaminated and continue to contaminate the sediments in the Lower Passaic


                                                      -133-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 134 of 195 PageID: 14663




    River, including OU2, and must be removed from the riverbed and/or capped as a result of EPA’s
    mandated remedy. Under §§ 107(a)(2) and/or 107(a)(3) and CERCLA § 113 , and subject to the
    contribution release described in paragraph 44 above, ARCO and LeeMilt are therefore liable for
    the costs of response resulting from the release of hazardous substances from the Facility,
    including the costs of removing and/or capping lead and other hazardous substances it disposed of
    that have contaminated and continue to contaminate the river, including but not limited to PCBs,
    copper, and PAHs.

           ANSWER:         The final three sentences of paragraph 259 of the Complaint contain one or

    more conclusions of law, to which no response is required. To the extent a response is required,

    Defendant denies the allegations in those sentences. Defendant lacks knowledge or information

    sufficient to form a belief as to the truth or accuracy of the remaining allegations in paragraph 259

    and therefore denies the same.

            260. D & J Trucking Property. For several years in the 1970s, Defendant Benjamin
    Moore & Co. (“Benjamin Moore”) and Defendant The Sherwin-Williams Company (“Sherwin
    Williams”) arranged for the disposal of hazardous substances at 310-336 Avenue P, Newark, New
    Jersey by D & J Trucking, which resulted in contamination of the Lower Passaic River. This
    property is part of the Facility. Starting in 1974, D & J Trucking purchased the property and began
    using it to dump hazardous substances and other compounds illegally, including but not limited to,
    liquid waste (such as paint waste, tank washings, and still bottoms) from the Benjamin Moore and
    Sherwin Williams operations at 134 Lister Avenue, Newark, New Jersey and 60 Lister Avenue,
    Newark, New Jersey, respectively. During D & J Trucking’s operation of the property, it dumped
    liquid waste (including paint pigments) from vacuum trucks and drums directly onto the property
    and into unlined pits on the property. In 1978, NJDEP revoked D & J Trucking’s Solid Waste
    Administration registration because of the “willful, negligent, and illegal discharges” on the
    property. Liquid waste from the property discharged to Plum Creek, a tributary to the Passaic
    River, which is part of the Facility, and eventually came to be located in the Passaic River. Copper,
    mercury, lead, PAHs, PCBs, dieldrin, DDx, and dioxin-associated compounds have been detected
    in soils on the property. Stormwater flowed through contaminated areas on the property and
    discharged to Plum Creek via runoff during wet weather. Benjamin Moore and Sherwin Williams
    are liable as transporters and/or arrangers of hazardous substances at this property. Disposals of
    hazardous substances including lead from the property have contaminated and continue to
    contaminate the sediments in the Lower Passaic River, including OU2, and must be removed from
    the riverbed and/or capped as a result of EPA’s mandated remedy. Under CERCLA § 107(a)(3)
    and CERCLA § 113, Benjamin Moore and Sherwin Williams are therefore liable for the costs of
    response resulting from the release of hazardous substances from the Facility, including the costs
    of removing and/or capping lead and other hazardous substances it disposed of that have
    contaminated and continue to contaminate the river, including but not limited to copper, mercury,
    PAHs, PCBs, and DDx.




                                                     -134-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 135 of 195 PageID: 14664




           ANSWER:         The final three sentences of paragraph 260 of the Complaint contain one or

    more conclusions of law, to which no response is required. To the extent a response is required,

    Defendant denies the allegations in those sentences. Defendant lacks knowledge or information

    sufficient to form a belief as to the truth or accuracy of the remaining allegations in paragraph 260

    and therefore denies the same.

            261. Defendant Canning Gumm LLC (“Canning Gumm”) or its predecessors operated
    at a property located at 538 Forest Street, Kearny, New Jersey, which is within the Facility,
    beginning in 1938 or 1939 and continuing through 2000. In 1952, a Canning Gumm predecessor
    manufactured “Clepo” compounds at the property. In correspondence from 1962, the property was
    used for compounding commercial detergents. By 1972, Canning Gumm manufactured cleaners,
    acid salts, abrasive tumbling compounds, and paint strippers at the property. At that time, the
    property produced “blended specialty products for metal finishing processes” and operated a small
    laboratory for metal finishing procedures. In 1981, Canning Gumm manufactured soap compounds
    and other chemicals for metal plating, painting, or other finishing. In 1982, operations at the
    property included the blending of powdered and liquid raw materials that were purchased from
    outside vendors. In 1987, the company manufactured alkaline cleaners for the metal finishing
    industry. In 1991, Canning Gumm focused on manufacturing products for the metal finishing
    industry, including alkaline cleaners, powder and liquid acids, mass finishing compounds, and
    phosphating compounds. The company manufactured a sulfuric acid-based brass brightener that
    was used in the electroplating and metal finishing industry. The property stored, utilized, and
    generated lead, copper, mercury, and PAHs. Analysis of the wastewater discharge from the
    property found the following compounds over allowable limits: lead, copper, nickel, and total
    cyanide. Soil at the property is contaminated with chloride, toluene, volatile organic compounds,
    and xylenes. Groundwater contamination include 1,1,1- trichloroethane, 1,1-dichloroethane,
    benzene, methylene chloride, and xylenes. Canning Gumm’s discharge to the CSO system was
    bypassed to the Passaic River from the beginning of property operations until February 28, 1975
    (the effective date of PVSC’s NJDPES permit), and such releases were not covered by a federal
    permit. The property’s discharge during this time contained lead, cyanide, copper, and nickel.
    Discharges from this property was released to the Passaic River over a 39-year period without a
    federal permit. Following the issuance of PVSC’s NJDPES permit in 1975, Canning Gumm’s
    discharges to the CSO system was bypassed to the Passaic River, repeatedly violating its discharge
    permit. Canning Gumm is liable as an owner and/or operator at the time of disposal of hazardous
    substances. Releases of hazardous substances including lead from the Canning Gumm property
    have contaminated and continue to contaminate the sediments in the Lower Passaic River,
    including OU2, and must be removed from the riverbed and/or capped as a result of EPA’s
    mandated remedy. Under §§ 107(a)(2) and/or 107(a)(3) and CERCLA § 113, Canning Gumm is
    therefore liable for the costs of response resulting from the release of hazardous substances from
    the Facility, including the costs of removing and/or capping lead and other hazardous substances
    it disposed of that have contaminated and continue to contaminate the river, including but not
    limited to mercury, copper, and PAHs.




                                                     -135-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 136 of 195 PageID: 14665




           ANSWER:         The final three sentences of paragraph 261 of the Complaint contain one or

    more conclusions of law, to which no response is required. To the extent a response is required,

    Defendant denies the allegations in those sentences. Defendant lacks knowledge or information

    sufficient to form a belief as to the truth or accuracy of the remaining allegations in paragraph 261

    and therefore denies the same.

            262. During the 1800s through 1949, the predecessor to Defendant Coats & Clark, Inc.
    (“Coats”), The Clark Thread Co., operated several thread mills at three properties, all of which are
    within the Facility: (1) 260 Ogden Street, Newark, New Jersey (the “Newark Property”); (2) 900
    Passaic Avenue, East Newark, New Jersey (the “East Newark Property”); and (3) 735 Broad Street,
    Bloomfield, New Jersey (the “Bloomfield Property”). There are documented discharges of
    hazardous substances from each of these properties to the Passaic River.
                           Clark Thread’s operations at the Bloomfield Property began in 1922 and
                   ended in 1949. Clark Thread produced cotton thread. The Bloomfield Property was
                   used to bleach and mercerize thread. Raw materials used in Clark Thread’s
                   Bloomfield operations include sodium hydroxide, sulfuric acid, sodium
                   hypochlorite (which produces toxic chlorinated organic byproducts), and dyes. At
                   the Bloomfield Property, sulfuric acid and sodium hypochlorite were stored in
                   aboveground storage tanks. Clark Thread’s operations, which involved chlorinated
                   organic byproducts, including sodium hypochlorite, likely were a source of dioxins
                   in the Passaic River. Clark Thread’s Bloomfield Property has been the subject of
                   two Memoranda of Agreement (MOA) between NJDEP and the property
                   owners/operators, with the most recent executed on July 17, 2001 with SGA and
                   Clark Thread. The property has been under investigation by various consultants
                   since the 1980s with 41 areas of concern identified. Groundwater at the Bloomfield
                   Property is contaminated with lead, PCE, and chloroform. The Bloomfield Property
                   discharged cooling water and/or boiler blowdown water to the banks of the Third
                   River via a pipe. Copper, lead, and chlordane were detected in sediment samples
                   taken at (1) the spillway, (2) just below the former discharge pipe outfall, and (3)
                   10 feet below the downgradient edge of the property.

                  Clark Thread began operating at the Newark Property before 1872 and stopped
                   operations there in 1947. Clark Thread also operated at the East Newark Property
                   starting in 1875 until 1931. The Newark and East Newark Properties’ operations
                   included bleaching, dyeing, milling, and finishing. Dye baths contain toxic
                   materials and heavy metals and are often responsible for a high percentage of total
                   contaminants in a property’s effluent. Further, the higher the textile production, the
                   greater the resulting waste. Clark Thread has been the largest and most important
                   thread manufacturer in the United States. Hazardous substances were used at the
                   Newark and East Newark Properties and discharged directly to the Passaic River
                   prior to 1926 and subsequently via overflows within the PVSC’s CSO system. Both
                   the Newark and East Newark Properties are adjacent to the Passaic River, and both


                                                     -136-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 137 of 195 PageID: 14666




                   have documented direct releases of dye known to be contaminated and are being
                   investigated and remediated by the two property operators. For at least 54 years
                   between starting operations in 1872 and the connection of the Newark Property to
                   the PVSC system in or around 1926, Clark Thread’s Newark Property discharged
                   industrial process, sanitary, and storm water directly to the Passaic River. In
                   February 1926, a PVSC inspection identified Clark Thread’s Newark and East
                   Newark Properties as polluting facilities to the Passaic River even after 1926.

            Coats is liable as an owner and/or operator at the time of disposal of hazardous substances.
    Releases of hazardous substances including lead from the Coats property have contaminated and
    continue to contaminate the sediments in the Lower Passaic River, including OU2, and must be
    removed from the riverbed and/or capped as a result of EPA’s mandated remedy. Under §§
    107(a)(2) and/or 107(a)(3) and CERCLA § 113, and subject to the contribution release described
    in paragraph 44 above, Coats is therefore liable for the costs of response resulting from the release
    of hazardous substances from the Facility, including the costs of removing and/or capping lead
    and other hazardous substances it disposed of that have contaminated and continue to contaminate
    the river, including but not limited to dioxins, dioxin-associated compounds, mercury, and copper.

           ANSWER:         The final three sentences of paragraph 262 of the Complaint contain one or

    more conclusions of law, to which no response is required. To the extent a response is required,

    Defendant denies the allegations in those sentences. Defendant lacks knowledge or information

    sufficient to form a belief as to the truth or accuracy of the remaining allegations in paragraph 262

    and therefore denies the same.

            263. Defendant Benjamin Moore & Co. (“Benjamin Moore”) has owned and operated a
    paint and resin manufacturing facility at 134 Lister Avenue, located at River Mile 3.4 on the
    waterfront of the Passaic, which is within the Facility, since 1925. During Benjamin Moore’s
    ownership of the property, hazardous substances were disposed of or otherwise came to be located
    in the Passaic River. Upon information and belief, during Benjamin Moore’s ownership and
    operation of the property, Benjamin Moore disposed of process wastewater, tank cleaning sludge,
    and other materials containing hazardous substances into the Passaic River. As of 1967, the
    sanitary sewer near the property had corroded and was affecting the adjacent storm sewer, which
    discharged directly to the Passaic River through the Lockwood storm sewer outfall, located on the
    Benjamin Moore property. As of 1971, Benjamin Moore’s onsite storm sewer system disposed of
    tank cleaning sludge, wash water, and caustic solutions—all directly into the Passaic River. As of
    1973, Benjamin Moore disposed of process waste materials via two outfalls that discharged
    directly to the Passaic River. As of 1987, Benjamin Moore disposed of collected contaminated
    stormwater, boiler blowdown, and compressor blowdown into the Passaic River. Mercury, copper,
    lead, PAHs, PCBs, and dioxin-associated compounds have been detected in soils on the property.
    Stormwater flowed through contaminated areas on the property and discharged to the Passaic River
    via runoff during wet weather. EPA issued Benjamin Moore a General Notice Letter in 2003 and
    a Notice of Potential Responsibility under CERCLA for the property in 2016. Benjamin Moore is
    liable as an owner and/or operator at the time of disposal of hazardous substances. Releases of


                                                     -137-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 138 of 195 PageID: 14667




    hazardous substances including lead from the property have contaminated and continue to
    contaminate the sediments in the Lower Passaic River, including OU2, and must be removed from
    the riverbed and/or capped as a result of EPA’s mandated remedy. Under §§ 107(a)(2) and/or
    107(a)(3) and CERCLA § 113, Benjamin Moore is therefore liable for the costs of response
    resulting from the release of hazardous substances from the Facility, including the costs of
    removing and/or capping lead and other hazardous substances it disposed of that have
    Contaminated and continue to contaminate the river, including but not limited to mercury, copper,
    PAHs, and PCBs.

           ANSWER:         The final three sentences of paragraph 263 of the Complaint contain one or

    more conclusions of law, to which no response is required. To the extent a response is required,

    Defendant denies the allegations in those sentences. Defendant lacks knowledge or information

    sufficient to form a belief as to the truth or accuracy of the remaining allegations in paragraph 263

    and therefore denies the same.

             264. Defendant EnPro Industries, Inc. (“EnPro”), through its predecessor Crucible Steel
    (“Crucible”), operated at a property, abutting the Passaic, located at 1000 South Fourth Street,
    Harrison, New Jersey, which is within the Facility. From 1900 to 1947, Crucible was involved in
    steel manufacturing operations, including the operation of a steel rolling mill on the property. As
    part of the steel manufacturing process, molten lead was used in quenching baths. In 1947, Crucible
    began subdividing the Property and selling and leasing portions to other entities. Defendant Teval
    Corporation (“Teval”), formerly named Guyon General Piping, Inc. (“Guyon”), purchased part
    of Crucible’s property in 1947 and operated as a lessee and/or owner/operator at 900-1000 South
    Fourth Street, Harrison, New Jersey, which is also within the Facility. Guyon operated a pipe
    fabrication facility on parts of the original Crucible property. In 1988, the property became vacant.
    COCs stored, used, and/or produced that the property included mercury, copper, lead, and sulfuric
    acid. Site soil contamination includes PAHs, dioxin-associated compounds, dieldrin, PCBs,
    copper, lead, and mercury. Site groundwater contamination includes PAHs, dioxin-associated
    compounds, dieldrin, PCBs, copper, lead, and mercury. There are documented discharges of
    hazardous substances from the property to the Passaic River. Before 1969, Crucible regularly
    spread solutions containing hazardous substances onto its grounds to guard against dust. Because
    the property is close to the Passaic River, runoff from flooding and storm events allowed for
    hazardous substances to be discharged to the Passaic River. Before 1970, Crucible discharged
    wastewater and acidic effluent to the Passaic River without treatment through the sanitary sewer.
    After 1970, Crucible installed a rudimentary wastewater treatment plant, which did not fully treat
    wastewater prior to its discharge to the Passaic River. In 1970, PVSC filed a Complaint against
    Crucible alleging that “for some time past,” Crucible discharged polluting material to the Passaic
    River through a culvert that it owned, violating New Jersey law. During this 1970 lawsuit, the
    court signed an order naming Guyon as an additional party. The property also had a central sewer
    network, which discharged directly to the Passaic River. In 1990, consultants for Guyon reported
    that sanitary waste generated at the property discharged to the PVSC wastewater treatment plant.
    Testing conducted by an environmental health consultant indicated that Guyon was discharging
    oil to the Passaic River. Groundwater at the property was hydraulically connected to the Passaic


                                                     -138-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 139 of 195 PageID: 14668




    River, so that PAHs, mercury, PCBs, dieldrin, copper, and lead contained in the property’s soil
    would discharge to the Passaic River. Enpro and Teval are liable as owners and/or operators at the
    time of disposal of hazardous substances. Releases of hazardous substances including lead (as to
    Enpro) and PAHs (as to Teval) from the property have contaminated and continue to contaminate
    the sediments in the Lower Passaic River, including OU2, and must be removed from the riverbed
    and/or capped as a result of EPA’s mandated remedy. Under CERCLA §§ 107(a)(2) and/or
    107(a)(3) and CERCLA § 113, and subject to the contribution release described in paragraph 44
    above, Enpro and Teval are therefore liable for the costs of response resulting from the release of
    hazardous substances from the Facility, including the costs of removing and/or capping lead,
    PAHs, and other hazardous substances they disposed of that have contaminated and continue to
    contaminate the river, including but not limited to mercury, PCBs, and copper (as to EnPro) and
    PCBs, mercury, copper, and lead (as to Teval).

           ANSWER:         The final three sentences of paragraph 264 of the Complaint contain one or

    more conclusions of law, to which no response is required. To the extent a response is required,

    Defendant denies the allegations in those sentences. Defendant lacks knowledge or information

    sufficient to form a belief as to the truth or accuracy of the remaining allegations in paragraph 264

    and therefore denies the same.

            265. In 1957, Defendant Croda, Inc. (“Croda”) purchased the “lanolin business” of
    Hummel Chemical Company and renamed that business Hummel Lanolin Corporation.
    Croda/Hummel Lanolin began operating as a tenant at 185 Foundry Street (Block 5005 – Lot 21),
    Newark, New Jersey in the late-1950s and ceased operations at that property as of 1987. This
    property is a part of the Facility. The property contained Building #39, which was the main
    Hummel Lanolin facility, and the facility was expanded in 1964 with the addition of a warehouse
    building. At the property, Hummel Lanolin produced lanolin and lanolin derivatives. Its operations
    utilized several raw materials to produce its finished products, including alcohols, hydrogen
    peroxide, lanolin, and soda ash. Facility operations also included the use of “drying” and
    “bleaching” tanks. The soap stock and wash waters generated at the property were neutralized with
    either sulfuric acid or hydrochloric acid to free water insoluble fatty acids. The recovered fatty
    acids would surface to the top of the mixture, and the remaining acid solution would be pumped
    to a tank for neutralization with either caustic soda or soda ash before discharge to the PVSC
    system. The property was reported to generate hazardous waste that included, but is not limited to,
    chemical process liquids, chemical process solids, waste materials classified as “characteristic of
    ignitability,” and toluene. In 1979 and 1980, PVSC investigations identified Hummel Lanolin as
    having the following metal contaminants in its process waste and noncontact cooling water:
    arsenic, cadmium, chromium, copper, lead, mercury, nickel, and zinc. In September 1986, the
    property became subject to ECRA regulation (now an Industrial Site Recovery Act regulation),
    due to a pending sale of the property. Samplings of property soils and sewer system sediments
    were conducted in the course of the ECRA remediation between 1986 and 1988. Many
    contaminants were found and believed to be associated with Hummel Lanolin’s operations,
    including copper, lead, total cyanide, cadmium, and DDT. Site soil contamination includes
    benzene, copper, lead, toluene, zinc, and 2-Butanone. There are numerous documented and


                                                     -139-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 140 of 195 PageID: 14669




    potential discharges from the Property to the Passaic River. As examples: Wastewater discharged
    from the property was carried via combined sewers, which ultimately discharged to the Passaic
    River. In the 1979 and 1980 PVSC investigations, Hummel Lanolin was identified as having
    copper, lead, and mercury (among other contaminants) in its process waste and noncontact cooling
    water. Moreover, a system of strip drains within the property are tied to the Roanoke Avenue CSO,
    allowing stormwater and/or surface runoff to serve to transport contaminants to the drains and
    ultimately to the Passaic River. Historical core samples taken of sediments in the Passaic River in
    the vicinity of the Roanoke Avenue CSO have served to identify contaminants in those sediments
    that match raw, process, and waste materials known to be associated with Hummel Lanolin’s
    operations. Croda is liable as an owner and/or operator at the time of disposal of hazardous
    substances. Releases of lead by Croda/Hummel Lanolin have contaminated and continue to
    contaminate the sediments in the Lower Passaic River and must be removed from the riverbed
    and/or capped as a result of EPA’s mandated remedy. Under CERCLA §§ 107(a)(2) and/or
    107(a)(3) and CERCLA § 113, and subject to the contribution release described in paragraph 44
    above, Croda is therefore liable for the costs of response resulting from the release of hazardous
    substances from the Facility, including the costs of removing and/or capping lead and other
    hazardous substances they disposed of that have contaminated and continue to contaminate the
    river, including but not limited to mercury, copper, and PAHs.

           ANSWER:         Defendant admits that it purchased certain assets relating to lanolin

    production from Hummel Chemical. Defendant then operated a lanolin business at 185 Foundry

    Street (Block 5005 – Lot 21), Newark, New Jersey from the late-1950s and ceased operations at

    that property as of 1987. Hummel Chemical is a separate entity that is not, and never has been,

    affiliated with Hummel Lanolin or Croda. Paragraph 265 contains numerous allegations

    apparently drawn from test results, studies, or underlying documents. Those tests, studies, and/or

    documents speak for themselves, and Defendant is without knowledge or information sufficient to

    form a belief as to the truth or accuracy of the allegations in paragraph 265 without identification

    of the underlying testes, documents, and/or studies. Accordingly, Defendant denies the allegations

    in paragraph 265. The final three sentences of paragraph 265 of the Complaint contain one or

    more conclusions of law, to which no response is required. To the extent a response is required,

    Defendant denies the allegations in those sentences. Defendant lacks knowledge or information

    sufficient to form a belief as to the truth or accuracy of the remaining allegations in paragraph 265




                                                     -140-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 141 of 195 PageID: 14670




    and therefore denies the same. Defendant denies any affiliation with, or liability for, Hummel

    Chemical.

            266. Defendant Curtiss-Wright Corporation (“Curtiss-Wright”) owned and operated a
    160-acre property located at 1 Passaic Street in Wood Ridge, New Jersey, which is within the
    Facility. During World War II, Curtiss-Wright manufactured cyclone engines, and Curtiss-Wright
    continued to do defense-related work until the 1960s. Gas turbine generators were produced during
    the 1970s. COCs stored, used, and/or produced at the property included lead, dioxin-associated
    compounds, PCBs, mercury, copper, and PAHs. Site soil contamination includes lead, dioxin-
    associated compounds, PCBs, mercury, copper, and PAHs. High mercury concentrations were
    found in groundwater wells. Groundwater contamination also includes lead, dioxin-associated
    compounds, PCBs, mercury, copper, and PAHs. There are documented discharges of hazardous
    substances from the property to the Passaic River. For example, process wastewater from the plant
    discharged directly to a storm sewer to the Feld’s Brook, a tributary to the Saddle River, which in
    turn is also a tributary to the Passaic River. Mixtures of jet fuel also entered the storm sewer and
    discharged to Feld’s Brook. Between 1945 and 1985, both PVSC and NJDEP documented
    discharges of process-related oils, oil-water mixtures, cutting fluids, pickling liquids, sewage, and
    “colored wastes” from the property to Feld’s Brook and the Saddle River. Accidental spills of oil
    and other substances emanated to a ditch that fed into Feld’s Brook. At the property, an
    underground storage facility housed rusty and deteriorated barrels of toxic waste. On January 10,
    1992, a PCB inspection identified improper storage and documentation. Curtiss-Wright is liable
    as an owner and/or operator at the time of disposal of hazardous substances. Releases of hazardous
    substances including lead from the Curtiss-Wright property have contaminated and continue to
    contaminate the sediments in the Lower Passaic River, including OU2, and must be removed from
    the riverbed and/or capped as a result of EPA’s mandated remedy. Under §§ 107(a)(2) and/or
    107(a)(3) and CERCLA § 113, Curtiss-Wright is therefore liable for the costs of response resulting
    from the release of hazardous substances from the Facility, including the costs of removing and/or
    capping lead and other hazardous substances they disposed of that have contaminated and continue
    to contaminate the river, including but not limited to dioxin-associated compounds, PCBs,
    mercury, copper, and PAHs.

           ANSWER:         The final three sentences of paragraph 266 of the Complaint contain one or

    more conclusions of law, to which no response is required. To the extent a response is required,

    Defendant denies the allegations in those sentences. Defendant lacks knowledge or information

    sufficient to form a belief as to the truth or accuracy of the remaining allegations in paragraph 266

    and therefore denies the same.

            267. In May 1996, Defendant Darling Ingredients Inc. (f/k/a Darling International, Inc.)
    (“Darling”) acquired Standard Tallow Corp., which from at least 1926, operated on a property
    located at 61 Blanchard Street in Newark, New Jersey, which is within the Facility. On information
    and belief, Darling is the successor to Standard Tallow. At the property, Standard Tallow produced
    tallow and meat meal by processing fat and bones. COCs stored, used, and/or produced at the


                                                     -141-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 142 of 195 PageID: 14671




    Property included lead, copper, and PAHs. Wastewater generated at the property included lead,
    copper, and PAHs. There are documented discharges of hazardous substances from the property
    to the Passaic River. For instance, a February 1926 PVSC report documented that the property was
    discharging sanitary wastes and wastes from its rendering kettles—all directly to the Passaic River.
    On September 15, 1969, PVSC notified Standard Tallow that it was violating New Jersey and local
    law: PVSC had traced from the property a “highly polluting” and “turbid, amber-brownish liquid”
    entering the Blanchard Street storm sewer and discharging to the Passaic River. The PVSC stated
    that, “[b]ecause of ‘sloppy housekeeping’ with polluting materials all along your yards, it appears
    that every time a rainfall occurs, this material reaches the ditches, and thence the Passaic River[.]”
    In March 1970, PVSC advised Standard Tallow that it had traced a source of “heavy pollution” in
    the Passaic River to the property, caused by personnel washing down the facility yard and
    processing equipment. In reports from 1971 and 1972, PVSC observed that the facility yard was
    covered with decaying tallow waste products. Leaky condensate steam pipes discharged hot water,
    causing waste materials to flow to the railroad track. Rain washed this waste into a storm catch
    basin on Blanchard Street and to the Passaic River. Darling is liable as an owner and/or operator
    at the time of disposal of hazardous substances. Releases of hazardous substances including lead
    from the Darling property have contaminated and continue to contaminate the sediments in the
    Lower Passaic River, including OU2, and must be removed from the riverbed and/or capped as a
    result of EPA’s mandated remedy. Under §§ 107(a)(2) and/or 107(a)(3) and CERCLA § 113, and
    subject to the contribution release described in paragraph 44 above, Darling is therefore liable for
    the costs of response resulting from the release of hazardous substances from the Facility,
    including the costs of removing and/or capping lead and other hazardous substances they disposed
    of that have contaminated and continue to contaminate the river, including but not limited to copper
    and PAHs.

           ANSWER:         The final three sentences of paragraph 267 of the Complaint contain one or

    more conclusions of law, to which no response is required. To the extent a response is required,

    Defendant denies the allegations in those sentences. Defendant lacks knowledge or information

    sufficient to form a belief as to the truth or accuracy of the remaining allegations in paragraph 267

    and therefore denies the same.

             268. Starting on December 11, 1978, Defendant Textron, Inc. (“Textron”) operated at a
    property located at 400 Doremus Avenue, Newark, New Jersey, which is within the Facility.
    Resins were manufactured at the property since the 1930s. In 1980, Textron reported to PVSC that
    it manufactured and processed alkyd and polyester resins. COCs stored, used, and/or produced at
    the property included dioxin-associated compounds and PAHs. Process wastes, consisting of filter
    cake and press paper, as well as strainer bags, were drummed, held onsite, and shipped to another
    facility on a monthly basis. Bag drainings were recycled or disposed of as bulk liquid hazardous
    waste. A March 1987 ECRA report documents soil and groundwater sampling in 27 areas of
    concern, chosen because of visible evidence of spills or discharges of raw materials, fuel oil, or
    finished product. Copper, PCBs, mercury, lead, and PAHs were found in soil and groundwater.
    There are documented discharges of hazardous substances from the property to the Passaic River.
    For example, on September 10, 1979, a tank in the yard overflowed, causing resin to spill into a


                                                     -142-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 143 of 195 PageID: 14672




    drain and enter the underground flume in the shallow aquifer, ultimately reaching the Newark Bay
    (within the Passaic River study area). The Newark Bay tidally influences the Passaic River. A
    1987 report showed that there was evidence of surface spills of resin, waste material, phthalic
    anhydride, and fuel oil. Stormwater from storm sewers and catch basins was discharged directly
    to the Passaic River. Before 1982, the property’s storm drains, located where hazardous materials
    were handled, were uncovered. Textron is liable as an owner and/or operator at the time of disposal
    of hazardous substances. Releases of hazardous substances including lead from the Textron
    property have contaminated and continue to contaminate the sediments in the Lower Passaic River,
    including OU2, and must be removed from the riverbed and/or capped as a of EPA’s mandated
    remedy. Under CERCLA §§ 107(a)(2) and/or 107(a)(3) and CERCLA § 113, and subject to the
    contribution release described in paragraph 44 above, Textron is therefore liable for the costs of
    response resulting from the release of hazardous substances from the Facility, including the costs
    of removing and/or capping lead and other hazardous substances it disposed of that have
    contaminated and continue to contaminate the river, including but not limited to PCBs, mercury,
    copper, and PAHs.

           ANSWER:         The final three sentences of paragraph 268 of the Complaint contain one or

    more conclusions of law, to which no response is required. To the extent a response is required,

    Defendant denies the allegations in those sentences. Defendant lacks knowledge or information

    sufficient to form a belief as to the truth or accuracy of the remaining allegations in paragraph 268

    and therefore denies the same.

            269. Starting in the late 1890s, Defendant The Newark Group, Inc. (“Newark Group”)
    operated on a property located at 17 Blanchard Street, Newark, New Jersey, which is within the
    Facility. Newark Group reports that it manufactures recycled paperboard into various grades,
    including plain, laminating, partition, and lined chip—finished products with trace amounts of
    hazardous substances. COCs stored, used, and/or produced at the property included lead, copper,
    mercury, and PCBs. From 1997 to 2002, Newark Group produced between 73,426,000 and
    79,788,000 pounds of paperboard annually. During this time, metals discharged to the PVSC by
    the property included lead, copper, and mercury. There are documented discharges of hazardous
    substances from the property to the Passaic River. For instance, reports from 1925 through 1927
    indicated that Newark Group’s “wash water” discharged via the storm sewer to the Passaic River.
    From 1968 to 1980, the Newark Group discharged to the Morris Canal storm sewer—and through
    the Lockwood Street outfall ultimately to the Passaic River—1,000 gallons per day of noncontact
    cooling water, boiler blowdown wastewater, and process washdown water. In 1980, Newark
    Group identified hazardous substances, including lead, copper, mercury, and arsenic, in the
    industrial waste to be discharged to the sanitary sewer. In a City of Newark study in 1978 or 1979,
    Newark Group discharged 160,000 gallons of industrial waste to the easterly line of the Morris
    Canal storm sewer. The study also indicated that pollutants in the groundwater near the property
    may have been leaching directly into the Passaic River. Newark Group is liable as an owner and/or
    operator at the time of disposal of hazardous substances. Releases of hazardous substances
    including lead from the Newark Group property have contaminated and continue to contaminate
    the sediments in the Lower Passaic River, including OU2, and must be removed from the riverbed


                                                     -143-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 144 of 195 PageID: 14673




    and/or capped as a result of EPA’s mandated remedy. Under CERCLA §§ 107(a)(2) and/or
    107(a)(3) and CERCLA § 113, and subject to the contribution release described in paragraph 44
    above, Newark Group is therefore liable for the costs of response resulting from the release of
    hazardous substances from the Facility, including the costs of removing and/or capping lead and
    other hazardous substances it disposed of that have contaminated and continue to contaminate the
    river, including but not limited to dioxin-associated compounds, PCBs, mercury, and copper.

           ANSWER:         The final three sentences of paragraph 269 of the Complaint contain one or

    more conclusions of law, to which no response is required. To the extent a response is required,

    Defendant denies the allegations in those sentences. Defendant lacks knowledge or information

    sufficient to form a belief as to the truth or accuracy of the remaining allegations in paragraph 269

    and therefore denies the same.

            270. From 1897 to 1985, Defendant Tiffany and Company (“Tiffany”) operated on a
    property located at 820 Highland Avenue in Newark, New Jersey, which is within the Facility.
    Tiffany alloyed fine silver to make sterling silver—which it then made into flatware, hollow ware,
    and fancy goods. Hazardous substances stored, used, and/or produced at the property included
    sulfuric acid, hydrofluoric acid, and nitric acid. Site soil and groundwater contamination at the
    property included lead, copper, mercury, and PAHs. There are documented discharges of
    hazardous substances from the property to the Passaic River. The Tiffany property was in the
    Verona Avenue CSO District, which discharged to the Passaic River. Moreover, floor drains
    throughout the property drained to a tank that had an overflow pipe discharging to the PVSC
    system. On September 25, 1984, a Star Ledger reporter contacted NJDEP and indicated that
    Tiffany dumped cyanide and other hazardous chemicals near sludge pits behind the plant, which
    was approximately 250 feet east of the Second River, a tributary to the Passaic River. Finally, the
    property’s groundwater flows towards the Second River. Tiffany is liable as an owner and/or
    operator at the time of disposal of hazardous substances. Releases of hazardous substances
    including lead from the property have contaminated and continue to contaminate the sediments in
    the Lower Passaic River, including OU2, and must be removed from the riverbed and/or capped
    as a result of EPA’s mandated remedy. Under CERCLA §§ 107(a)(2) and/or 107(a)(3) and
    CERCLA § 113, and subject to the contribution release described in paragraph 44 above, Tiffany
    is therefore liable for the costs of response resulting from the release of hazardous substances from
    the Facility, including the costs of removing and/or capping lead and other hazardous substances
    it disposed of that have contaminated and continue to contaminate the river, including but not
    limited to mercury, copper, and PAHs.

           ANSWER:         The final three sentences of paragraph 270 of the Complaint contain one or

    more conclusions of law, to which no response is required. To the extent a response is required,

    Defendant denies the allegations in those sentences. Defendant lacks knowledge or information




                                                     -144-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 145 of 195 PageID: 14674




    sufficient to form a belief as to the truth or accuracy of the remaining allegations in paragraph 270

    and therefore denies the same.

    VII.   CAUSES OF ACTION

                    COUNT I: CERCLA COST RECOVERY UNDER SECTION 107(a)

            271. Plaintiff realleges and incorporates by reference paragraphs 1 through 270 as if
    fully set forth herein.

           ANSWER:         Defendant restates and incorporates by reference its responses to paragraphs

    1 through 270 of the Complaint.

            272. Defendants are liable under CERCLA Section 107(a), 42 U.S.C. § 9607(a), because
    each Defendant is a person as defined by CERCLA § 601(21), 42 U.S.C. § 9601(21), who (1)
    owns and operates a portion of the Facility from which there has been a release or threatened
    release of hazardous substances into the Lower Passaic River; (2) owned or operated a portion of
    the Facility at the time hazardous substances were disposed of, resulting in a release or threatened
    release of hazardous substances into the Lower Passaic River; (3) arranged for disposal, treatment,
    or transport for disposal or treatment of hazardous substances, resulting in a release or threatened
    release of hazardous substances into the Lower Passaic River; and/or (4) transported hazardous
    substances to the Facility, having selected it for treatment or disposal of such hazardous substance,
    resulting in a release or threatened release of hazardous substances into the Lower Passaic River,
    as described in greater detail above.

           ANSWER:         Defendant admits it is a “person” as defined in CERCLA Section 101(21)

    and denies each and every allegation in Paragraph 272 to the extent directed to it. Defendant is

    without knowledge or information sufficient to form a belief about the truth of allegations as to

    other defendants. Paragraph 272 of the Complaint consists of one or more conclusions of law, to

    which no response is required. To the extent a response is required, Defendant denies the

    allegations contained in paragraph 272.

            273. Each release or threatened release of hazardous substances at the Facility as
    described above, has caused and will continue to cause Plaintiff to incur necessary response costs
    consistent with the National Oil and Hazardous Substances Contingency Plan, 40 C.F.R. § 300 et
    seq. (the “NCP”).




                                                     -145-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 146 of 195 PageID: 14675




           ANSWER:         Paragraph 273 of the Complaint consists of one or more conclusions of law,

    to which no response is required. To the extent a response is required, Defendant denies the

    allegations in paragraph 273.

            274. Under CERCLA Section 107(a)(4)(B), 42 U.S.C. § 9607(a)(4)(B), Plaintiff is
    entitled to cost recovery from each Defendant for necessary response costs incurred and to be
    incurred by Plaintiff consistent with the NCP in connection with the 2016 ASAOC, the Tierra
    Removal ASAOC, the CSO ASAOC, the RM 10.9 Removal UAO, and work performed in
    identifying other PRPs for such response costs.

           ANSWER:         Plaintiff’s Section 107(a) claim relating to the Tierra Removal ASAOC, the

    CSO ASAOC, and the 2016 ASAOC has been dismissed pursuant to the Court’s July 31, 2019

    Order partially granting Defendants’ Motions to Dismiss; therefore, no response is required to

    allegations relating to those Agreements/Orders. Defendant further states that paragraph 274

    contains one or more conclusions of law, to which no response is required. To the extent a response

    is required, Defendant denies the allegations in paragraph 274.

           WHEREFORE, Defendant demands the dismissal of Count I of Plaintiff’s Complaint

    with prejudice, attorney’s fees, costs of suit and such other relief as the Court may deem equitable

    and just.

                              COUNT II: CERCLA CONTRIBUTION UNDER
                                  SECTION 113(f)(1) and 113(f)(3)(B)

            275. Plaintiff realleges and reincorporates by reference paragraphs 1 through 270 as if
    fully set forth herein.

           ANSWER:         Defendant restates and incorporates by reference its responses to paragraphs

    1 through 270 of the Complaint.

            276. Defendants are liable under CERCLA Section 107(a), 42 U.S.C. § 9607(a), because
    each Defendant is a person as defined by CERCLA § 601(21), 42 U.S.C. § 9601(21), who (1)
    owns and operates a portion of the Facility from which there has been a release or threatened
    release of hazardous substances into the Lower Passaic River; (2) owned or operated a portion of
    the Facility at the time hazardous substances were disposed of, resulting in a release or threatened
    release of hazardous substances into the Lower Passaic River; (3) arranged for disposal, treatment,



                                                     -146-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 147 of 195 PageID: 14676




    or transport for disposal or treatment of hazardous substances, resulting in a release or threatened
    release of hazardous substances into the Lower Passaic River; and/or (4) transported hazardous
    substances to the Facility, having selected it for treatment or disposal of such hazardous substance,
    resulting in a release or threatened release of hazardous substances into the Lower Passaic River,
    as described in greater detail above.

           ANSWER:         Defendant admits it is a “person” as defined in CERCLA Section 101(21)

    but denies each and every allegation in Paragraph 276 of the Complaint to the extent directed to

    it. Defendant is without knowledge or information sufficient to form a belief about the truth or

    accuracy of such allegations as to other defendants. Paragraph 276 of the Complaint contains one

    or more conclusions of law, to which no response is required. To the extent a response is required,

    Defendant denies the allegations in paragraph 276.

            277. Each release or threatened release of hazardous substances at the Facility, as
    described above, has caused and will continue to cause Plaintiff to incur necessary response costs
    consistent with the NCP.

           ANSWER:         Paragraph 277 of the Complaint contains one or more conclusions of law,

    to which no response is required. To the extent a response is required, Defendant denies the

    allegations in paragraph 277.

            278. Pursuant to each of the 2016 ASAOC, the Tierra Removal ASAOC, and the CSO
    ASAOC, Plaintiff has resolved its liability to the United States for some or all of a response action
    or for some or all of the costs of such action in an administrative settlement and has incurred and
    will incur necessary response costs consistent with the NCP.

           ANSWER:         Paragraph 278 of the Complaint contains one or more conclusions of law,

    to which no response is required. To the extent a response is required, Defendant denies the

    allegations in paragraph 278.

           279. Plaintiff has incurred and will incur necessary response costs consistent with the
    NCP in compliance with the RM 10.9 Removal UAO, and is entitled to contribution from
    defendants pursuant to CERCLA Section 113(f)(1), 42 U.S.C. § 9613(f)(1).




                                                     -147-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 148 of 195 PageID: 14677




           ANSWER:        Plaintiff’s Section 113(f)(1) claim relating to the RM 10.9 Removal UAO

    has been dismissed pursuant to the Court’s July 31, 2019 Order partially granting Defendants’

    Motions to Dismiss and therefore no response is required. Defendant further states that paragraph

    279 of the Complaint contains one or more conclusions of law, to which no response is required.

    To the extent a response is required, Defendant denies the allegations in paragraph 279.

           280. Pursuant to the 2016 ASAOC, the Tierra Removal Order, the CSO ASAOC, and
    the RM 10.9 Removal UAO, Plaintiff has incurred and will incur in the future more than its fair,
    equitable share of response costs and damages.

           ANSWER:        Plaintiff’s Section 113(f)(1) claim relating to the RM 10.9 Removal UAO

    has been dismissed pursuant to the Court’s July 31, 2019 Order partially granting Defendants’

    Motions to Dismiss and therefore no response is required to allegations relating to the RM 10.9

    Removal UAO. Further, paragraph 280 of the Complaint contains one or more conclusions of law,

    to which no response is required. To the extent a response is required, Defendant denies the

    allegations in paragraph 280.

            281. Under CERCLA Sections 113(f)(1) and 113(f)(3)(B), 42 U.S.C. §§ 9613(f)(1) and
    9613(f)(3)(B), Plaintiff is entitled to contribution from each Defendant for necessary response
    costs incurred and to be incurred by Plaintiff consistent with the NCP in connection with the 2016
    ASAOC, the Tierra Removal ASAOC, the CSO ASAOC, the RM 10.9 Removal UAO, and work
    performed in identifying other PRPs for such response costs. Plaintiff is also entitled to an
    allocation by the Court of the response costs, future response costs, and damages as between
    Plaintiff and the Defendants using such equitable factors as the Court determines are appropriate.

           ANSWER:        Plaintiff’s Section 113(f)(1) claim relating to the RM 10.9 Removal UAO

    has been dismissed pursuant to the Court’s July 31, 2019 Order; therefore, no response is required

    to allegations relating to the UAO. Defendant further states that paragraph 281 of the Complaint

    contains one or more conclusions of law, to which no response is required. To the extent a response

    is required, Defendant denies the allegations in paragraph 281.




                                                    -148-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 149 of 195 PageID: 14678




           WHEREFORE, Defendant demands the dismissal of the Count II of Plaintiff’s Complaint

    with prejudice, attorney’s fees, costs of suit and such other relief as the Court may deem equitable

    and just.

                           COUNT III: CERCLA DECLARATORY JUDGMENT

            282. Plaintiff realleges and incorporates by reference paragraphs 1 through 270 as if
    fully set forth herein.

           ANSWER:         Defendant restates and incorporates by reference its responses to paragraphs

    1 through 270 of the Complaint.

            283. Defendants are liable under CERCLA Section 107(a), 42 U.S.C. § 9607(a), because
    each Defendant is a person as defined by CERCLA § 601(21), 42 U.S.C. § 9601(21), who (1)
    owns and operates a portion of the Facility from which there has been a release or threatened
    release of hazardous substances into the Lower Passaic River; (2) owned or operated a portion of
    the Facility at the time hazardous substances were disposed of, resulting in a release or threatened
    release of hazardous substances into the Lower Passaic River; (3) arranged for disposal, treatment,
    or transport for disposal or treatment of hazardous substances, resulting in a release or threatened
    release of hazardous substances into the Lower Passaic River, and/or (4) transported hazardous
    substances to the Facility, having selected it for treatment or disposal of such hazardous substance,
    resulting in a release or threatened release of hazardous substances into the Lower Passaic River,
    as described in greater detail above.
           ANSWER:         Paragraph 283 of the Complaint contains one or more conclusions of law,

    to which no response is required. To the extent a response is required, Defendant denies the

    allegations in paragraph 283.

            284. Each release or threatened release of hazardous substances at the Facility, as
    described above, has caused and will continue to cause Plaintiff to incur necessary response costs
    consistent with the NCP.

           ANSWER:         Paragraph 284 of the Complaint contains one or more conclusions of law,

    to which no response is required. To the extent a response is required, Defendant denies the

    allegations in paragraph 284.

            285. An actual controversy exists, within the meaning of 28 U.S.C. § 2201 and
    CERCLA Section 113(g)(2), 42 U.S.C. § 9613(g)(2), between Plaintiff and Defendants regarding
    their respective rights and responsibilities for necessary response costs incurred and to be


                                                     -149-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 150 of 195 PageID: 14679




    incurred by Plaintiff consistent with the NCP in connection with the 2016 ASAOC, the Tierra
    Removal Order, the CSO ASAOC, the RM 10.9 Removal UAO, for work performed in
    identifying other PRPs for such response costs, and for future necessary response costs to be
    incurred by Plaintiff in connection with the contamination at the Facility.

           ANSWER:         To the extent Plaintiff alleges there is an actual controversy regarding

    Plaintiff’s Section 107(a) claims relating to the Tierra Removal Order, the CSO ASAOC, and/or

    the 2016 ASAOC and Plaintiff’s Section 113 claim relating to the RM 10.9 Removal UAO, these

    claims have been dismissed pursuant to the Court’s July 31, 2019 Order; therefore, no response is

    required to allegations relating to these Agreements/Orders. Defendant further states that

    paragraph 285 of the Complaint contains one or more conclusions of law, to which no response is

    required. To the extent a response is required, Defendant denies the allegations in paragraph 285.

            286. Pursuant to CERCLA Section 113(g)(2), 42 U.S.C. § 9613(g)(2), and 28 U.S.C. §
    § 2201-2202, Plaintiff is entitled to a declaratory judgment on liability for response costs and
    damages under CERCLA Section 107(a), 42 U.S.C. § 9607(a) and/or CERCLA Section 113(f)(1)
    and (f)(3)(B), 42 U.S.C. § 9613(f)(1) and (f)(3)(B) that will be binding in any subsequent action
    or actions to recover further response costs under the 2016 ASAOC, Tierra Removal Order, the
    CSO ASAOC, the RM 10.9 Removal UAO, and work performed in identifying other PRPs for
    response costs.

           ANSWER:         To the extent Plaintiff alleges there is an actual controversy regarding

    Plaintiff’s Section 107(a) claims relating to the Tierra Removal Order, the CSO ASAOC, and/or

    the 2016 ASAOC and Plaintiff’s Section 113 claim relating to the RM 10.9 Removal UAO, these

    claims have been dismissed pursuant to the Court’s July 31, 2019 Order; therefore, no response is

    required to allegations relating to these Agreements/Orders. Defendant further states that

    paragraph 286 of the Complaint contains one or more conclusions of law, to which no response is

    required. To the extent a response is required, Defendant denies the allegations in paragraph 286.

            287. If and when EPA selects a remedy or interim remedy for any other portion of the
    Facility, or assesses damages for injury to, destruction of, or loss of natural resources for any
    other portion of the Facility, Plaintiff reserves the right to amend to seek additional declaratory
    or damages relief as to other Operable Units.



                                                     -150-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 151 of 195 PageID: 14680




           ANSWER:         Paragraph 287 of the Complaint contains one or more conclusions of law,

    to which no response is required. To the extent a response is required, Defendant denies the

    allegations in paragraph 287.

           WHEREFORE, Defendant demands the dismissal of Count III of Plaintiff’s Complaint

    with prejudice, attorney’s fees, costs of suit and such other relief as the Court may deem equitable

    and just.

                                                DEFENSES

           The following are defenses Defendant may assert based on the facts alleged in the

    Complaint or based on facts adduced in discovery. In disclosing these defenses, Defendant does

    not assume any burden of proof not otherwise required by law. Moreover, Defendant undertakes

    the burden of proof only as to those defenses deemed “affirmative” defenses by law, regardless

    of how defenses are denominated herein. Finally, Defendant reserves its right to assert further

    defenses that may become apparent during the course of discovery.

                                            FIRST DEFENSE

           The Complaint fails, in whole or in part, to state a claim upon which relief can be granted.

                                           SECOND DEFENSE

           Plaintiff’s claims are barred, in whole or in part, by the applicable statutes of limitations

    and/or repose.

                                            THIRD DEFENSE

           Plaintiff lacks standing to assert some or all of the claims and the demands for relief in the

    Complaint.

                                          FOURTH DEFENSE

           Plaintiff’s claims are barred, in whole or in part, by the doctrine of estoppel.



                                                     -151-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 152 of 195 PageID: 14681




                                              FIFTH DEFENSE

            Plaintiff’s claims are barred, in whole or in part, because none of the alleged acts or

    omissions of Defendant proximately caused Plaintiff’s alleged damages.

                                              SIXTH DEFENSE

            Defendant is not a party responsible under CERCLA Section 107(a)(1) through (4) with

    respect to the release of any Contaminants of Concern (“COCs”) to the Passaic River and therefore

    is not responsible for any of the “necessary costs” sought by Plaintiff.

                                           SEVENTH DEFENSE

            TCDD is the sole or primary COC with respect to remedial investigation of, removal

    actions in, and the OU-2 Remedy selected by the EPA. Thus, only Plaintiff, and parties who are

    responsible for TCDD under CERCLA Section 107, are liable for the “necessary response costs”

    Plaintiff seeks to recover.

                                            EIGHTH DEFENSE

            The claims and/or damages alleged in the Complaint are barred, in whole or in part, by

    Plaintiff’s failure to mitigate Plaintiff’s “necessary response costs,” if any.

                                             NINTH DEFENSE

            Defendant cannot be held jointly and severally liable because its acts or omissions, if any,

    and the harm allegedly caused thereby, or both, were separate and distinct from the acts, omissions,

    or harm caused by others, including Plaintiff, and the alleged harm is divisible from any harm

    allegedly caused by acts or omissions of Plaintiff and/or others.

                                             TENTH DEFENSE

            Plaintiff cannot recover costs under CERCLA Section 107, 42 U.S.C. § 9607, because

    Plaintiff has not incurred any necessary response costs.




                                                       -152-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 153 of 195 PageID: 14682




                                        ELEVENTH DEFENSE

           Plaintiff has failed to join parties in whose absence complete relief cannot be accorded

    among existing parties as required by Fed. R. Civ. P. 19(a)(1).

                                         TWELFTH DEFENSE

           Plaintiff’s claims are barred, in whole or in part, by the doctrine of waiver.

                                       THIRTEENTH DEFENSE

           Defendant’s releases to the Passaic River, if any, were “federally permitted releases” within

    CERCLA Section 107(j), 42 U.S.C. § 9607(j), and resulting response costs or damages, if any,

    may not be recovered under CERCLA.

                                      FOURTEENTH DEFENSE

           Defendant is not liable to Plaintiff because it meets the statutory criteria for a de micromis

    exemption set forth in CERCLA Section 107(o), 42 U.S.C. §9607(o).

                                        FIFTEENTH DEFENSE

           Defendant’s contribution of hazardous substances, if any, to the Passaic River was de

    minimis.

                                        SIXTEENTH DEFENSE

           Any recoverable necessary response costs must be allocated among all parties in

    accordance with those factors recognized under Section 113(f) of CERCLA, 42 U.S.C. §9613(f),

    and other equitable considerations, including without limitation, Plaintiff’s recalcitrance and

    intentional conduct.

                                      SEVENTEENTH DEFENSE

           Some or all costs alleged in the Complaint were or are unnecessary and/or inconsistent

    with the National Contingency Plan as set forth at 40 CFR § 300, et seq., and are not “necessary




                                                     -153-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 154 of 195 PageID: 14683




    costs of response” as required by CERCLA, and therefore cannot be reimbursed in whole or in

    part.

                                         EIGHTEENTH DEFENSE

            Discharges to the Passaic River by the Passaic Valley Sewerage Commission (“PVSC”) or

    other municipally owned sewage treatment systems were not the fault or responsibility of

    Defendant, who, at all times, discharged to the PVSC system or other municipally owned sewer

    treatment systems in compliance with its permits and/or applicable discharge limits and/or law.

                                         NINETEENTH DEFENSE

            Because Plaintiff is a CERCLA potentially responsible party and, as such, it may not seek

    to impose joint and several liability pursuant to CERCLA Section 107, 42 U.S.C. § 9607 , against

    Defendant. To the extent, if any, that Plaintiff incurs or has incurred necessary responses costs, it

    may only seek such costs pursuant to CERCLA Section 113, 42 U.S.C. § 9613.

                                         TWENTIETH DEFENSE

            Defendant is not liable to Plaintiff because it met the statutory criteria for the contiguous

    properties exemption set forth in CERCLA Section 107(q), 42 U.S.C. §9607(q).

                                       TWENTY-FIRST DEFENSE

            Plaintiff’s claims are barred, in whole or in part, because Defendant did not release, dispose

    of, or arrange for the disposal of hazardous substances necessitating a response action.

                                      TWENTY-SECOND DEFENSE

            CERCLA does not permit an award of attorney’s fees, experts’ fees, consulting fees, costs

    of litigation, oversight or other costs, or interest, as sought by Plaintiff.

                                       TWENTY-THIRD DEFENSE

            Plaintiff’s claims are barred, in whole or in part, by the doctrine of release.




                                                       -154-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 155 of 195 PageID: 14684




                                    TWENTY-FOURTH DEFENSE

           Any recovery sought by Plaintiff is barred by the doctrine of unclean hands.

                                     TWENTY-FIFTH DEFENSE

           Defendant cannot be held jointly and severally liable for the acts or omissions of third

    parties because its acts or omissions, if any, were separate and distinct and the alleged harm is

    divisible from and greater than any harm allegedly caused by acts or omissions of Defendant.

                                     TWENTY-SIXTH DEFENSE

           Plaintiff’s expenditure of costs, if any, were proximately caused, in whole or in part, by the

    acts or omissions of persons or entities which have not been joined in this suit. The responsibility

    of the Defendant can only be determined after the percentages of responsibility of all parties and

    non-parties have been determined. Accordingly, Defendant seeks an adjudication of the percentage

    of responsibility of Plaintiff and each and every person or entity (parties and nonparties) whose

    acts or omissions contributed to the harm and damages complained of in the Complaint.

                                   TWENTY-SEVENTH DEFENSE

           Any alleged response costs incurred or to be incurred by Plaintiff were caused by Plaintiff’s

    or its predecessors’ sole negligence or intentional misconduct.

                                    TWENTY-EIGHTH DEFENSE

           Plaintiff’s claims are barred, in whole or in part, and costs claimed, if any, should be

    limited, to the extent any fault, negligence, assumption of risk, or other culpable conduct by

    Plaintiff caused, proximately caused, and/or contributed to the alleged injuries and damages, or to

    the extent that the doctrines of contributory negligence, comparative fault, avoidable

    consequences, and/or other applicable common-law or statutory doctrines apply.

                                     TWENTY-NINTH DEFENSE




                                                     -155-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 156 of 195 PageID: 14685




           Defendant reserves the right to adopt defenses asserted by co-defendants or defenses that

    become appropriate as discovery continues, through the date of trial.

                                         THIRTIETH DEFENSE

           Plaintiff has no right of contribution for response costs or other damages because there is

    no common liability with Defendant.

                                       THIRTY-FIRST DEFENSE

           Plaintiff’s Complaint is barred, in whole or in part, because declaratory judgment cannot

    be had for past costs under CERCLA.

                                     THIRTY-SECOND DEFENSE

           Plaintiff’s claims are barred, in whole or in part, by the doctrine of laches.

                                      THIRTY-THIRD DEFENSE

           Plaintiff’s claims are barred, in whole or in part, to the extent that the alleged damages in

    the Complaint were proximately caused by persons or entities other than Defendant, including

    intervening and/or superseding acts or omissions.

                                     THIRTY-FOURTH DEFENSE

           Plaintiff’s causes of action are barred, in whole or in part, because Plaintiff would be

    unjustly enriched if it were to prevail on any of the causes of action.

                                      THIRTY-FIFTH DEFENSE

           Plaintiff’s claims are barred in whole or part by CERCLA Section 107(b), 42 U.S.C. §

    9607(b), because the releases or threatened releases of hazardous substances, if any, as alleged in

    the Complaint were caused solely by: an act of God; an act of war; or the acts or omissions of

    persons or entities other than Defendant, for whom Defendant is not responsible.

                                      THIRTY-SIXTH DEFENSE




                                                     -156-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 157 of 195 PageID: 14686




             Plaintiff is not entitled to recover from Defendant because Plaintiff has not incurred costs

    in excess of its fair, equitable and proportionate share of necessary response costs.

                                      THIRTY-SEVENTH DEFENSE

             At all relevant times, Defendant complied with all applicable environmental laws,

    regulations, industry standards, and ordinances, and otherwise conducted itself reasonably,

    prudently, in good faith, and with due care for the rights, safety, and property of others.

                                       THIRTY-EIGHTH DEFENSE

             Some or all of the relief sought by Plaintiff in the Complaint is barred by the protections

    afforded Defendant in the June 18, 2012 Administrative Settlement Agreement and Order on

    Consent (Docket No. 02-2012-2015), and pursuant to CERCLA Section 113(f)(2), 42 U.S.C. §

    9613(f)(2).

                                        THIRTY-NINTH DEFENSE

             Defendant is not responsible or liable for any acts or omissions undertaken by or at the

    direction of any governmental authority or agency.

                                           FORTIETH DEFENSE

             Plaintiff’s claims are barred, in whole or in part, by the doctrine of res judicata.

                                         FORTY-FIRST DEFENSE

             In the event Defendant is found to be liable for response costs or response activity costs

    alleged by Plaintiff, Defendant cannot be liable for any costs beyond its proportionate share

    because the harms alleged by Plaintiff are distinct and reasonably capable of division, and because

    there is a reasonable basis for determining the contribution of each party to the alleged harm or

    harms.

                                       FORTY-SECOND DEFENSE




                                                       -157-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 158 of 195 PageID: 14687




              Plaintiff is not entitled to recover from Defendant more than its respective fair, equitable,

    and proportionate share, if any, of the necessary response costs allegedly expended by Plaintiff or

    to otherwise recover from Defendant more than the amount of such relief, if any, for which

    Defendant is liable.

                                          FORTY-THIRD DEFENSE

              Defendant adopts by reference all affirmative defenses heretofore and hereafter pleaded by

    the other parties as may be applicable to the facts alleged against Defendant.

                                        FORTY-FOURTH DEFENSE

              Defendant does not waive or relinquish any other available affirmative defenses. Defendant

    expressly reserves the right to raise such additional affirmative defenses as may be established

    through discovery, further investigation, or further events with respect to the subject matter of this

    action.

                                          FORTY-FIFTH DEFENSE

              Plaintiff’s claims are barred, in whole or in part, by the doctrine of ratification.

                                          FORTY-SIXTH DEFENSE

              To the extent some or all of Plaintiff’s claims relate to COCs that are present in historic

    fill, such claims are barred in whole or in part under CERCLA.

                                        FORTY-SEVENTH DEFENSE

              Defendant is entitled to a setoff against Plaintiff’s claims.

                                         FORTY-EIGHTH DEFENSE

              Plaintiff may not seek to impose joint and several liability against Defendant, and to the

    extent Plaintiff incurs recoverable response costs for which Defendant is determined to be liable,




                                                        -158-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 159 of 195 PageID: 14688




    Plaintiff is not entitled to recover from Defendant more than Defendant’s own several share, and

    Plaintiff must prove such share.

                                       FORTY-NINTH DEFENSE

           Several of Plaintiff’s claims as against Defendant, and as plead, are barred in whole or in

    part by the Court’s Order, dated July 31, 2019 (Doc. 647).

                                          FIFTIETH DEFENSE

           Plaintiff’s claim against Defendant for costs related to the 2016 ASAOC is barred for

    failure of a condition precedent to such claim.

                                        FIFTY-FIRST DEFENSE

           Plaintiff’s claims are barred, in whole or in part, by Plaintiff’s settlement and release of

    claims against Defendant pursuant to the Mutual Contribution Release Agreement.

                                       FIFTY-SECOND DEFENSE

           Plaintiff’s claims against Defendant are barred in whole or in part by the doctrine of accord

    and satisfaction.

                                        FIFTY-THIRD DEFENSE

           Plaintiff has wrongfully failed to pay for its share of RI/FS costs in accordance with

    agreements entered into with Defendant and therefore Plaintiff’s claim should be barred altogether

    or reduced based on its outstanding debts.

                                       FIFTY-FOURTH DEFENSE

           To the extent Plaintiff seeks relief regarding alleged future costs, Plaintiff may only

    recover, if at all, for future response costs incurred in connection with an existing legal obligation.

                                        FIFTY-FIFTH DEFENSE




                                                      -159-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 160 of 195 PageID: 14689




           The relief sought is, in whole or in part, within the particular expertise of and is being

    addressed by federal and state governments, and their relevant agencies, and thus this Court should

    decline to exercise jurisdiction over these matters pursuant to the doctrine of primary jurisdiction,

    abstention, and or the doctrine of separation of powers.




                                                     -160-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 161 of 195 PageID: 14690




                                          COUNTERCLAIM

           For its Counterclaim against Occidental Chemical Corporation (“OxyChem”), Defendant

    hereby alleges as follows:

                                        NATURE OF ACTION

           1.      OxyChem has refused to perform response activities and pay its share of response

    costs at the Diamond Alkali Superfund Site, which is comprised of the former pesticides

    manufacturing plant and surrounding properties at 80 and 120 Lister Avenue in Newark, New

    Jersey (Operable Unit 1 (“OU-1”)), the Lower Passaic River Study Area, the Newark Bay Study

    Area and the areal extent of contamination. The United States Environmental Protection Agency

    (“EPA”) defines these areas as including the 17-mile stretch of the Lower Passaic River and its

    tributaries from the Dundee Dam to Newark Bay, along with the Newark Bay and portions of the

    Hackensack River, Arthur Kill and Kill Van Kull.

           2.      Defendant seeks to recover certain past, present, and future response costs caused

    by releases and/or threatened releases of Hazardous Substances at and from facilities owned and/or

    operated by OxyChem and its predecessors-in-interest at 80 and 120 Lister Avenue, Newark, New

    Jersey (the “Diamond Alkali Plant”) and facilities where OxyChem and its predecessors-in-interest

    disposed of Hazardous Substances, including 2,3,7,8-tetrachlorodibenzo-p-dioxin (“2,3,7,8-

    TCDD”), a particularly potent form of dioxin, to the extent these claims have not been mutually

    released by Plaintiff and Defendant in the Mutual Contribution Release Agreement. Releases from

    the Diamond Alkali Plant are the driving force behind ongoing and future investigations and

    remedial actions at the Diamond Alkali Superfund Site. Defendant seeks contribution from

    OxyChem pursuant to Section 113 of the Comprehensive Environmental Response, Compensation

    and Liability Act (“CERCLA”), 42 U.S.C. § 9613. Among other things, Defendant seeks to

    recover response costs incurred and to be incurred in connection with the Remedial


                                                   -161-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 162 of 195 PageID: 14691




    Investigation/Feasibility Study for the Lower Passaic River Study Area portion of the Diamond

    Alkali Superfund Site, to the extent these claims have not been mutually released by Plaintiff and

    Defendant in the Mutual Contribution Release Agreement. Defendant also seeks to recover

    response costs incurred and to be incurred to perform a June 18, 2012 Administrative Settlement

    Agreement and Order on Consent (Docket No. 02-2012-2015) (“RM 10.9 ASAOC”), to the extent

    these claims have not been mutually released by Plaintiff and Defendant in the Mutual

    Contribution Release Agreement. In addition, Defendant seeks a declaration that OxyChem is

    liable under CERCLA for future costs that will be incurred as a result of releases of dioxin and

    other contaminants of concern to the Diamond Alkali Superfund Site by OxyChem and its

    predecessors-in-interest. Defendant further seeks a declaration that OxyChem is liable to make all

    funding payments for Diamond Alkali Superfund Site investigation and remediation activities that

    are required under the Administrative Orders on Consent reached with EPA.

                                    JURISDICTION AND VENUE

           3.      The Counterclaims set forth herein arise out of the same transactions and

    occurrences that are set forth in the Complaint.

           4.      If jurisdiction is proper with respect to the Complaint, it is proper with respect to

    Defendant for the purpose of these Counterclaims.

           5.      If venue is proper with respect to the Complaint, it is proper with respect to

    Defendant for the purpose of these Counterclaims.

                                                PARTIES

           6.      Defendant has incurred response costs at the Diamond Alkali Superfund Site.

           7.      Upon information and belief, OxyChem is a corporation organized and existing

    under the laws of the State of New York, with a principal place of business located at 5005 LBJ



                                                       -162-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 163 of 195 PageID: 14692




    Freeway, Dallas, Texas 75380.

           8.     OxyChem is Diamond Alkali Company, or at least the corporate successor to all

    the liabilities of Diamond Alkali Company (“Successor-in-interest”), which owned and/or

    operated the Diamond Alkali Plant at the time 2,3,7,8-TCDD and other Hazardous Substances

    were disposed and released into the Passaic River and other parts of the Diamond Alkali Superfund

    Site. OxyChem is the same entity as, or the Successor-in-interest to, numerous other entities

    involved in the ownership and/or operation of the Diamond Alkali Plant, including but not limited

    to Kolker Realty Company, Kolker Chemical Works, Inc., Diamond Alkali Organic Chemical

    Division, Inc., Diamond Alkali Company, Diamond Chemicals Company, Diamond Shamrock

    Chemicals Company, Occidental Electrochemicals Corporation, Occidental Diamond Alkali

    Corporation, and Occidental Agricultural Products, Inc. (with OxyChem hereinafter at times

    collectively referred to as “OxyChem”).

                                    GENERAL ALLEGATIONS

           9.     For at least twenty years, from approximately 1945 to approximately 1969, and at

    various other times thereafter, OxyChem and its corporate predecessors disposed and released

    2,3,7,8-TCDD, a particularly potent form of dioxin, dichlorodiphenyltriehloroethane (“DDT”),

    and various other pesticides, chemicals, and Hazardous Substances into the Passaic River and the

    surrounding area.   Despite clear responsibility for these releases, OxyChem has not fully

    remediated the areas impacted by its 2,3,7,8-TCDD and its other Hazardous Substances, resulting

    in continuing and ongoing releases to the Passaic River and the surrounding area.

           10.    OxyChem is liable under CERCLA Section 113 for response costs resulting from

    its disposal and releases of Hazardous Substances from the Diamond Alkali Plant and into the

    Passaic River and the surrounding area.



                                                   -163-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 164 of 195 PageID: 14693




           11.     Defendant has incurred costs to respond to OxyChem’s releases and threatened

    releases from the Diamond Alkali Plant and adjacent disposal areas and areas of migration, and

    has incurred damages as a result of OxyChem’s repudiation of future EPA funding requirements.

                  Ownership and Operational History of the Diamond Alkali Plant

           12.     From approximately 1945 through approximately 1969, OxyChem’s corporate

    predecessors owned and operated the Diamond Alkali Plant located at 80 and 120 Lister Avenue,

    on the south bank of the Passaic River at approximately River Mile 3.2. During this time,

    OxyChem’s corporate predecessors manufactured DDT and phenoxy herbicides, including Agent

    Orange, at the Diamond Alkali Plant.

           13.     Two of the chemicals manufactured by OxyChem’s corporate predecessors at the

    Diamond      Alkali   Plant   were   2,4-dichlorophenoxyacetic    acid   (“2,4-D”)   and    2,4,5-

    trichlorophenoxyacetic acid (“2,4,5-T”). 2,3,7-8-TCDD is a highly toxic form of dioxin that was

    formed as a by-product of the 2,4,5-T production process.

           14.     Like the many other constituents used, produced, disposed, and released at and from

    the Diamond Alkali Plant and adjacent disposal areas, DDT, 2,4-D, 2,4,5-T, and 2,3,7,8-TCDD

    are Hazardous Substances under 42 U.S.C. § 9601(14) and, together, the Hazardous Substances

    released from the Diamond Alkali Plant are the drivers of the ecological and human health risks,

    the remedial and removal actions, and the cleanup and removal costs at the Diamond Alkali

    Superfund Site.

           15.     OxyChem’s corporate predecessors continued to operate the Diamond Alkali Plant

    until August 1969, when the plant was sold and/or leased to Chemicaland Corporation

    (“Chemicaland”). OxyChem’s corporate predecessors did not adequately dismantle or remediate

    the plant facilities, equipment, or lines that were contaminated with 2,3,7,8-TCDD and other




                                                   -164-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 165 of 195 PageID: 14694




    Hazardous Substances prior to transferring ownership and operation to Chemicaland.

           16.     From on or about November 22, 1976, until on or about February 24, 1977,

    OxyChem’s corporate predecessors again assumed management and operation of the Diamond

    Alkali Plant. During that time, the plant continued to manufacture pesticides and herbicides.

    Additional and ongoing disposal and releases of 2,3,7,8-TCDD and other Hazardous Substances

    at and from the Diamond Alkali Plant and adjacent disposal areas continued during this period.

           17.     The facilities, equipment, and lines left in place by OxyChem’s corporate

    predecessors at the Diamond Alkali Plant continued to release Hazardous Substances into the

    Passaic River at least into the 1980s.

                     The Aetna Litigation and the Court’s Findings of Intentional
                      and Continuous Releases from the Diamond Alkali Plant

           18.     In September 1984, one of OxyChem’s predecessors-in-interest, Diamond

    Shamrock Chemicals Company (“DSCC”), filed suit against Aetna Casualty & Surety Company

    and 125 other insurers in New Jersey Superior Court. As a result of certain transactions, OxyChem

    is the successor-by-merger to DSCC. Because OxyChem is the successor-by-merger to DSCC,

    DSCC’s liabilities have passed by operation of law to OxyChem.

           19.     In the Aetna litigation, DSCC sought a declaratory judgment that its insurers were

    required to pay for DSCC’s past and future remediation of the Diamond Alkali Plant and for third-

    party bodily injury and property damage claims resulting from dioxin “allegedly created in the

    manufacture of 2,4,5-T and other chemicals at the Newark Plant.”

           20.     In response, DSCC’s insurers claimed that dioxin had been intentionally released

    from the Diamond Alkali Plant into the environment and, therefore, coverage for losses due to

    those releases was excluded under the policies.

           21.     In 1988, DSCC’s declaratory judgment action was tried before New Jersey Superior



                                                      -165-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 166 of 195 PageID: 14695




    Judge Reginald Stanton.

           22.     After a twenty-day bench trial, Judge Stanton issued a strongly-worded 50-page

    opinion containing the court’s detailed findings of fact and conclusions of law.

           23.     Based on extensive findings of fact and conclusions of law, Judge Stanton

    concluded that none of the insurers was liable under any of the policies with respect to DSCC’s

    operation of the Diamond Alkali Plant.

           24.     In summary, the trial court found that DSCC “intentionally and continuously

    discharged highly toxic chemical effluent into the Passaic River from 1951 to 1969.”

           25.     The trial court specifically found:

                  From 1951 to 1956, DSCC “intentionally discharged all of its waste chemical
                   effluent into the Passaic River.”

                  In 1956, the Passaic Valley Sewerage District insisted that DSCC discontinue its
                   discharges into the Passaic River and, in response, DSCC “purportedly tied its
                   entire complex at the [Diamond Alkali Plant] into an industrial sewer constructed
                   by the Passaic Valley Sewerage Commission.”

                  Although DSCC “purported to tie the whole [Diamond Alkali Plant] into the sewer
                   in 1956, it actually tied only the 2,4-D building into the sewer. The chemical
                   effluent from the main building continued to be discharged directly into the Passaic
                   River.”

                  Those discharges “were intentional, planned discharges from processing equipment
                   through pipes or ditches.”

                  “In addition, from 1951 through 1969, spills onto floors and ground surfaces
                   drained mostly into the Passaic River. These spills were constant, and, collectively,
                   they were substantial in volume.”

                  DSCC “was conscious that its discharges into the [Passaic] [R]iver were illegal. It
                   deliberately concealed them, and over a period of many years employed an alarm
                   system to warn employees to stop the discharges when Passaic Valley inspectors
                   were on the premises.”

                  “Over the years, discharges from the [Diamond Alkali Plant] into the Passaic River
                   included 2,4,5-T acid (and dioxin), caustic soda, DDT, sulfuric acid, TCP (and
                   dioxin), muriatic acid and monochlorobenzene.”


                                                     -166-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 167 of 195 PageID: 14696




                 “The conclusion is inescapable that the consistent policy of [DSCC’s] management
                  was to discharge dangerous chemicals into the Passaic River in known violation of
                  public law. This policy persisted from 1951 through 1969.”

                 “The policy was consciously adopted by [DSCC’s] management because the
                  pollution of the public waters of New Jersey was not perceived by management as
                  a significant wrong, and it would have been technically difficult and very costly to
                  have avoided such discharges.”

                 “Housekeeping at the [Diamond Alkali Plant] ranged from inadequate to poor
                  throughout the entire period of its operation by [DSCC]. . . . Spills of liquid and
                  solid chemical products and wastes were literally continuous during every day of
                  the plant’s operations. Some pipes were always leaking.”

                 “The fact that current remediation efforts are centering on the buildings and soils
                  of the [Diamond Alkali Plant] rather than on the Passaic River does not mean that
                  the extensive testimony about the abuse of the river was irrelevant. The testimony
                  was highly relevant because it established that from 1951 to 1969 [DSCC] had a
                  mindset and a method of conducting manufacturing operations which were
                  destructive of the land, air and water resources of the environment.”

                 “[E]ven by the standards of the 1951-1969 period, [DSCC’s] conduct in operating
                  the [Diamond Alkali Plant] was unacceptably wrong and irresponsible.
                  [OxyChem] always put its narrowly perceived economic interest first.”

                 DSCC knew “the nature of the chemicals it was handling, it [knew] that they were
                  being continuously discharged into the environment, and it [knew] that they were
                  doing at least some harm.”

           26.    The trial court held that DSCC had no insurance coverage for the discharges

    because DSCC’s discharges from the Diamond Alkali Plant into the Passaic River constituted

    knowing and intentional conduct.

           27.    The trial court stated “[w]hen someone acts the way [DSCC] did for 18 years, it is

    no accident that the environment was contaminated, that the property was damaged, that the

    neighbors might have been injured.”

           28.    In the Aetna trial, Judge Stanton found that DSCC, as a matter of corporate policy,

    intentionally and continuously discharged dioxin, DDT and other Hazardous Substances from the



                                                   -167-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 168 of 195 PageID: 14697




    Diamond Alkali Plant into the Passaic River during the entire period of its plant operations.

           29.       Some of the detailed testimony regarding discharges to the Passaic River included

    testimony from Walter Blair, a mechanic at the Diamond Alkali Plant from 1953 to 1969. He

    testified that the wastewater effluent from the Diamond Alkali Plant was piped directly to the

    Passaic River. He also testified that DSCC heated the waste pit contents and disposed of that waste

    directly into the Passaic River. He further testified that the floor wash water went directly into the

    Passaic River.

           30.       Additional detailed testimony regarding the intentional discharges and releases to

    the Passaic River included that of Nicholas Centanni, a Diamond Alkali Plant employee from 1948

    until 1969. He testified that the term “riverize” was used at the Diamond Alkali Plant to describe

    the disposal of effluents into the Passaic River. He also testified that sulfuric acid was poured on

    the concrete floors of the process buildings, including the area where the 2,4,5-T process was

    conducted. He stated that all of the process buildings at the Diamond Alkali Plant had a trench

    leading to a catch basin, which in turn directly led to the Passaic River. When the catch basin was

    full, Nicholas Centanni testified that solid material would be removed and the basin washed, with

    the wash water flowing directly into the Passaic River. Finally, he testified that he remembers a

    “mountain” of DDT that accumulated in the Passaic River due to discharges from the Diamond

    Alkali Plant.

           31.       Another Diamond Alkali Plant employee from 1955 to 1969, Aldo Andreini, also

    testified that if spills occurred at the Diamond Alkali Plant, the material would be washed into a

    trench and then into the Passaic River.

           32.       Arthur Scureman, a Diamond Alkali Plant employee from 1951 to 1969, also

    testified that the trench system outside the building in which the 2,4-D and 2,4,5-T was made led




                                                     -168-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 169 of 195 PageID: 14698




    directly to the Passaic River. He also testified about his early morning overtime work, which

    meant “put[ting] some stuff away in the river.” He stated, “I used to come in early, work overtime

    to drop it in the river because they didn’t want the barges and everything going up and down to

    see us dropping anything in the river.”

            33.     Arthur Scureman also testified that if he saw DSCC’s guard come in with

    inspectors, he was to “try to stop them so they don’t go to the river front. And run in the building

    and the ester room and 2,4-D building and tell them to stop dropping all their stuff to the sewer,

    close off the valves.”

            34.     Finally, Mr. Scureman testified that before DSCC installed a catch basin,

    “everything used to go . . . to the river.”

            35.     Long-time Diamond Alkali Plant Manager John Burton testified that “generally

    speaking, any substantial quantities of acids or any substantial quantity of any chemicals was not

    permitted [by law to be discharged into the Passaic River].” He was concerned about this “because

    [they] were putting in substantial quantities of acids and various organic chemicals.” He further

    testified that the chemicals discharged into the Passaic River included caustic soda, muriatic acid,

    sulfuric acid, and DDT.

            36.     John Burton described the Diamond Alkali Plant’s pipe system, which led directly

    to the Passaic River until 1956. He stated “[s]o that at some point probably in the 1954 or

    thereabouts, I would have known that the amount of chlorophenols and the effluent from the

    trichlorophenol unit was illegal.”

            37.     DSCC’s own expert witness, Dr. L. Anthony Wolfskill, testified that discharges

    into the Passaic River were both accidental and planned. He testified that the Diamond Alkali

    Plant’s effluent discharges into the Passaic River violated regulations and that those violations




                                                    -169-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 170 of 195 PageID: 14699




    were essentially continuous.

           38.     DSCC also called Michael Catania, Deputy Commissioner of the New Jersey

    Department of Environmental Protection (“NJDEP”) at the time. He testified that DSCC had

    entered into a consent decree with NJDEP to conduct certain activities as a result of dioxin

    contamination at the Diamond Alkali Plant. He also testified that dioxin levels increased in the

    area of the Diamond Alkali Plant and decreased away from the plant.

           39.     DSCC appealed the trial court’s decision on the environmental claims. In its

    briefing, DSCC admitted that it discharged dioxin into the Passaic River: “Up to 1960 the Newark

    Plant discharged 2,4,5-T process waste waters to the river. . . .[T]hese discharges contained minute

    quantities of 2,4,5-T, which, in turn, contained even more minute quantities, of dioxin ….”

           40.     On appeal, instead of claiming that the Diamond Alkali Plant did not discharge into

    the Passaic River, DSCC argued that it should be afforded insurance coverage because it did not

    expect or intend the damages that resulted from its discharges. DSCC also claimed that the

    evidence relating to the discharges at the Diamond Alkali Plant was not relevant to the insurance

    coverage determination.

           41.     The New Jersey Appellate Division disagreed and affirmed the trial court’s ruling

    on the environmental claims. The Appellate Division found that the trial court’s findings of fact

    that DSCC “knowingly and routinely discharged contaminants over a period of 18 years” was

    supported by “adequate, substantial and credible evidence.” The Appellate Division wrote that

    “we are convinced that subjective knowledge of harm was proven as a matter of fact. The

    Chancery Division judge so found, and we agree that this conclusion is virtually inescapable.”

           42.     The Appellate Division opinion contains additional facts regarding DSCC’s

    knowing and routine pollution of the Passaic River, including the following:




                                                    -170-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 171 of 195 PageID: 14700




                 Almost from the day production of the phenoxy herbicides commenced in 1948,
                  the workers at the Diamond Alkali Plant experienced chloracne (a disfiguring
                  disease typically involving open and closed comedones, pustules, cysts and blisters
                  on the face, armpits, and groin).

                 By 1955, DSCC was aware that its processes were causing the chloracne and was
                  advised to reduce its air contamination and to insist upon personnel and plant
                  cleanliness. These suggestions were either ignored or poorly implemented.

                 In the Autumn of 1959, DSCC was advised that a German chemical manufacturer
                  had discovered that 2,3,7,8-TCDD was the causative agent of chloracne and that
                  decreasing DSCC’s reaction temperature in the 2,4,5-T manufacturing process
                  would substantially reduce the production of 2,3,7,8-TCDD. DSCC was offered a
                  two-step process by which 2,3,7,8-TCDD could be eliminated—or at least
                  appreciably reduced—in the 2,4,5-T manufacturing process. DSCC instead decided
                  to run the process at a higher temperature than recommended because reducing the
                  autoclave temperature also would reduce production volumes and, therefore, DSCC
                  profits.

                 In 1960, a reaction in the autoclave—whose temperature was “out of control”—
                  caused an explosion that destroyed the larger of the two process buildings at the
                  Diamond Alkali Plant. Following the explosion, DSCC rebuilt the destroyed
                  manufacturing process building. DSCC had the opportunity to employ improved
                  processes and techniques to lower the 2,3,7,8-TCDD production, but again chose
                  not to do so to avoid incurring capital costs and ensure increased profitability.

                 Throughout its years of operation, vapors produced by the 2,4,5-T process were
                  vented into the atmosphere on a daily basis. DSCC’s emissions from the scrubber
                  unit would literally “pit” the paint on the cars in the parking lot—appearing as if
                  acid had been thrown on them. Only in 1967 did DSCC construct a carbon tower
                  designed to remove 2,3,7,8-TCDD in its process and finished product at or below
                  a level of one part per million. Even after the carbon tower was installed, there was
                  no decrease in the chloracne among the workers: monitoring reports from 1968 and
                  1969 showed dioxin levels in DSCC’s process and finished product at up to 9.6
                  parts per million, and employees recall finished product with up to 80 parts per
                  million.

                  Additional Evidence of Releases from the Diamond Alkali Plant

           43.    In 1955, DSCC management sent Diamond Alkali Plant Manager John Burton a

    memorandum asking him to show Bill Taylor, an DSCC representative, around the Diamond

    Alkali Plant. According to the memorandum, Bill Taylor was “central engineering’s outstanding

    authority on the subject of pollution abatement[.]” Following that meeting, John Burton kept Bill


                                                   -171-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 172 of 195 PageID: 14701




    Taylor apprised of the Diamond Alkali Plant’s practices of discharging its effluents into the Passaic

    River.

             44.   On July 3, 1956, representatives of the Passaic Valley Sewerage Commission

    observed a discharge from the Diamond Alkali Plant into the Passaic River. Plant Manager John

    Burton promised the inspectors that the plant would connect to the sanitary sewer as soon as

    possible, instead of discharging chemical effluent directly to the Passaic River. Then, John Burton

    wrote the inspector to inform him that DSCC had “complied with [its] request to divert the

    objectionable effluent stream of ‘2-4-D filtrate’ into the sanitary sewer.”

             45.   However, on July 10, 1956, Mr. Burton told a different story to DSCC corporate

    representatives. Mr. Burton explained that “[a] drive has been started to clean up the Passaic River,

    principally from an appearance point of view, but in turn this has started [the inspectors] to

    checking on our effluent” which was problematic given the Plant’s “general history and problems

    on effluent.” Mr. Burton explained that the Diamond Alkali Plant had previously been able to

    outwit the authorities by “[rerouting] our lines containing HCl to underneath the surface of the

    water so they were never detected as a source of acid effluent.”

             46.   The memorandum further states:

                   [The inspectors] particularly specified that the 2,4-D alkaline filtrate would
                   be satisfactory to go into the sanitary sewer, although at the time at least,
                   they did not know about its high phenolic content.

                   In general, I feel that if we clean up some of the materials which have some
                   noticeable content of solids that we are not appreciably contaminating the
                   river which has tremendous flow at this point. The proof of this is our
                   planned river pump installation. The high phenolic content of our effluent
                   however might someday be a serious problem if they try to make this an
                   area where fish would live, but on the other hand they would first have to
                   clean up the oil scum from the river which to date they have not been able
                   to do. Nevertheless, in view of their strict rules which these various
                   agencies have, we will have to continue to out-wit them as we have in
                   the past or spend a substantial amount of money for neutralizing our



                                                     -172-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 173 of 195 PageID: 14702




                   effluent and for construction of a larger sanitary sewer out to Lister
                   Avenue. Every year that we can stall this off we are saving ourselves a
                   substantial amount of money and increasing the likelihood that we may
                   have more land at that time to give us room to install some type of
                   neutralization system . . . Therefore, I think our fundamental position is
                   safe at this location, although we may have to spend some capital and
                   operating money to keep out of trouble if we are not able to continue to
                   outwit the various agencies concerned with the Passaic River. (emphasis
                   added).

           47.     On July 22, 1956, Mr. Burton wrote a letter to the inspectors in which he chastised

    the inspectors for visiting the “plant area without checking in at the office and being provided with

    an escort.” In addition, instead of tying the whole Diamond Alkali Plant to the sanitary sewer as

    he told the investigators, Mr. Burton informed his superiors of his plan to tie the 2,4-D process

    building to the sanitary sewer, but not the main building: “I think our best hope at this time is that

    we can keep out of serious trouble until we get our 2,4-D filtrate diverted to the local sewer and to

    hope that will be able to get by with our various acidic effluents from DDT, HCB and Miticide

    operations in our main building.”

           48.     In response, Mr. Burton received a memorandum from Mr. Taylor, the “outstanding

    authority” at DSCC on pollution abatement. Excerpts from his response are as follows:

                   I have noted with some interest your correspondence relative to the
                   activities of the [inspectors]. Apparently we may be in for some extended
                   difficulties with this Commission…

                   The action of the . . . inspectors in “snooping” around the plant is not
                   considered standard practice in the pollution field. Their action might arise
                   for one or two reasons; the inspector might be young and ignorant of proper
                   procedure or they might be hoping to find evidence of unlawful doings
                   when unescorted. I think your letter to [the inspectors] had just the right
                   tone and was certainly justified.

                   As a matter of caution, it might be well to continue a cooperative attitude
                   toward [the inspectors] and to be as frank as you feel desirable. Evasive
                   tactics are fine as long as they work, but discovery of such action by the
                   [inspectors] can lead to a change of attitude which could be serious. If the
                   [inspectors] begin[] to feel that they have been “had” they may insist on



                                                     -173-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 174 of 195 PageID: 14703




                  orderly and complete elimination of pollution materials from your
                  discharge. If this happens, it might be a significant factor in consideration
                  of plant relocation.

           49.    Internal DSCC memoranda describe just how much of DSCC’s waste chemical

    effluent was discharged into the Passaic River, the vast majority of which went undetected. In an

    April 1960 memorandum to DSCC representatives, entitled “River Contaminants and Your Memo

    of March 31st,” Mr. Burton summarized the various extensive discharges of contaminants from the

    Diamond Alkali Plant to the Passaic River over the years:

                 “Until approximately 1956, we disposed of all our plant effluents into the Passaic
                  River.”

                 “Approximately 1956, the [inspectors] officially objected to our polluting the river,
                  and we spent approximately $15,000 for a sewer connection to the Newark city
                  sewer.”

                 “My impression is that the city sewer is a pretty good bet for getting rid of modest
                  amounts of chlorophenols which otherwise would be serious contaminants in
                  rivers, etc.”

                 “All of our unsold muriatic acid is dumped in the Passaic.” “In 1958 we dumped
                  2000 tons; in 1959 we dumped 4400 tons.”

                 “We produce approximately 2000 tons of 2,4-D per year with a yield slightly less
                  than 60%. This means that we discard approximately the molecular weight
                  equivalent of 400 tons of 2,4-D per year.” “Considering molecular weights, this
                  would be approximately 110 tons of chlorophenols.”

                 “We discard the acidic effluent from our chlorosulfonation operations to either the
                  city sewer or the river.”

                 “The 2,4,5-T effluent is generally similar to 2,4-D, but is only approximately one
                  quarter the amount. The effluent would consist of mostly trichlorophenols with
                  some 2,4,5-T and 2,4,5-T esters.”

                 “[A]t various times we have spills or special products which involve additional
                  contamination problems. The ‘unimportant violations’ are minor quantities of
                  slightly dirty liquids which we can sometimes get from washing down the floors
                  near the river or the river front. I call them ‘unimportant’ because overzealous
                  inspectors sometimes comment on slight signs of poor housekeeping at the river
                  front….”


                                                   -174-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 175 of 195 PageID: 14704




           50.     On March 24, 1967, DSCC representative F. Gordon Stewart signed a survey form

    from the Manufacturing Chemists’ Association in which Mr. Stewart detailed the discharges from

    the Diamond Alkali Plant, including the information that at the time, the plant was discharging

    12,800 gallons per day of effluent that “did not meet all existing requirements.” According to the

    completed survey, four processes resulted in discharges to surface waters and two processes

    resulted in discharges to a sewer. The survey event provides estimates of the Diamond Alkali

    Plant’s illegal discharges. For example, the Diamond Alkali Plant discharged 14,500 gallons per

    day of effluent that required no treatment under existing control requirements, and 12,800 gallons

    per day of “untreated effluent not meeting all existing requirements.”

           51.     On August 3, 1956, inspectors issued a notice of violation to DSCC for illegal

    discharges to the Passaic River from the Diamond Alkali Plant. DSCC responded, not denying

    the discharges, but denying that the samples of effluents showed pollution as defined by the statute.

    DSCC asked that further action be deferred until it finished the connection to the sanitary sewer.

           52.     On October 13, 1964, the U.S. Army Corps of Engineers advised DSCC that the

    Diamond Alkali Plant was in violation of federal law prohibiting discharges into navigable waters:

                   During a routine inspection of the waterfront facilities along the south shore
                   of the Passaic River, Newark, New Jersey, a concentration of foreign matter,
                   which contained an acid content, was observed in the tidal waters along
                   your waterfront property. Further investigation revealed that this pollution
                   was caused by acid discharged from inside your plant into discharge pipes,
                   located on the east and west end of your bulkhead and empties into the
                   Passaic River, at the foot of Lister Avenue, Newark, New Jersey.

           53.     On September 18, 1968, the U.S. Army Corps of Engineers again notified DSCC

    that the Coast Guard had conducted a routine inspection and had found an acidic discharge

    emanating from the Diamond Alkali Plant to the Passaic River in violation of federal law.

           54.     On October 18, 1969, Mr. Gregoric reported to Bill Taylor that the U.S. Army



                                                     -175-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 176 of 195 PageID: 14705




    Corps of Engineers had made two additional inspections of the plant finding violations. A puddle

    of sodium trichlorophenol was collecting on the ground and draining into the river.

           55.     On November 12, 1968, Bill Taylor drafted a memorandum that stated: “The

    Newark plant is building up a history of repeated violations. It seems that on every Coast Guard

    spot check of this plant we have a bad violation. We should recognize that this will not go on

    indefinitely… It is imperative that we take care of the acid discharge promptly to avoid some very

    unpleasant consequences.…”

           56.     As early as 1968, DSCC had developed a “blame the enforcer” theory of corporate

    citizenship. In September 1968, Bill Taylor stated the following in a memorandum regarding the

    U.S. Army Corps of Engineers:

                   It has been our experience in other parts of the country that the Corps of
                   Engineers is quite active in the pollution field despite their lack of
                   background and competence. Their authority is based on the law referred
                   to in their letter and they are capable of considerable harassment.

           57.     In 1968, more than a decade after the inspectors first contacted DSCC about its

    discharges from the Diamond Alkali Plant to the Passaic River, DSCC representatives had enough

    “harassment” from environmental authorities. One option, according to Bill Taylor, was to

    discontinue discharges from the Diamond Alkali Plant to the Passaic River: “Since we can look

    forward to intense activity on the Passaic River[,] I would like to see everything discharged to the

    city sewer and kept out of the Passaic, except uncontaminated cooling water.” However, DSCC

    chose a different option and closed the Diamond Alkali Plant in 1969.

       Response Activities Resulting from Disposal and Releases of 2,3,7,8-TCDD and Other
         Hazardous Substances at the Diamond Alkali Plant and Adjacent Disposal Areas

           58.     The Passaic River has been used by OxyChem and its predecessor-in-interest as a

    disposal site for its chemical waste, including significant quantities of 2,3,7,8-TCDD and other

    Hazardous Substances.


                                                    -176-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 177 of 195 PageID: 14706




           59.     Downstream surface water flow and upstream tidal activity have caused the

    widespread transport of wastes from the Diamond Alkali Plant, including 2,3,7,8-TCDD and other

    Hazardous Substances, throughout the Passaic River, from the Dundee Dam into the Newark Bay

    Study Area.

           60.     In 1983, environmental agencies discovered that the Diamond Alkali Plant was the

    source of dioxin contamination in the Newark area, including the Passaic River, prompting then

    New Jersey Governor Thomas H. Kean to issue Executive Order No. 40. Through Executive Order

    No. 40, Governor Kean directed the NJDEP to take necessary steps to “protect the health, safety

    and welfare of the citizens of [New Jersey]” from the dangers posed by the Diamond Alkali Plant,

    including the dangers of dioxin contamination in the Passaic River.

           61.     Pursuant to Executive Order 40, the NJDEP issued an administrative order on June

    13, 1983, requiring DSCC to implement certain stabilization measures at the Diamond Alkali Plant

    to prevent further off-site migration of 2,3,7,8-TCDD.

           62.     In March 1984, NJDEP directed DSCC to remediate the dioxin and other

    Hazardous Substances contaminating the Diamond Alkali Plant.

           63.     The releases and transport of wastes from the Diamond Alkali Plant, including

    2,3,7,8-TCDD and other Hazardous Substances, throughout the Passaic River also resulted in EPA

    listing the Diamond Alkali Superfund Site on the National Priorities List in 1984.

           64.     Response activities at the Diamond Alkali Superfund Site initially focused on the

    high levels of 2,3,7,8-TCDD and other Hazardous Substances in the immediate vicinity of the

    Diamond Alkali Plant. Due to the widespread transport of 2,3,7,8-TCDD and other Hazardous

    Substances from the Diamond Alkali Plant and adjacent disposal areas, the Diamond Alkali

    Superfund Site has been expanded to include two additional study areas – the Lower Passaic River




                                                    -177-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 178 of 195 PageID: 14707




    Study Area (the “LPRSA”) and the Newark Bay Study Area and the areal extent of contamination

    (collectively, “Study Areas”).

           65.     The LPRSA covers the 17-mile stretch of the Lower Passaic River and its tributaries

    from the Dundee Dam to Newark Bay.

           66.     The Newark Bay Study Area covers the Newark Bay and portions of the

    Hackensack River, Arthur Kill and Kill Van Kull.

           67.     EPA and the NJDEP have consistently looked to OxyChem, as the party primarily

    responsible for releases at and throughout all Study Areas within the Diamond Alkali Superfund

    Site, to either perform or pay for response activities to address the release of Hazardous Substances

    within the Diamond Alkali Superfund Site.

                                     The 80 and 120 Lister Avenue Area

           68.     In 1984, OxyChem’s corporate predecessor, DSCC, as the party responsible for the

    Diamond Alkali Plant at that time, entered into Administrative Orders on Consent to perform

    investigative and response activities at the 80 and 120 Lister Avenue portion of the Diamond Alkali

    Superfund Site, where it had owned and operated the Diamond Alkali Plant.

           69.     In 1987, EPA selected an interim remedy for 80 and 120 Lister Avenue through

    entry of a Record of Decision. The interim remedy was limited to source control at the Diamond

    Alkali Plant through actions such as construction of a site slurry wall and a 100-year flood wall,

    capping, disassembly and decontamination of nonporous permanent structures for offsite reuse,

    recycling, or disposal, and removal of contaminated materials, including dioxin-containing drums.

           70.     In 1990, the Federal District Court for the District of New Jersey entered a Consent

    Decree under which OxyChem was required to implement the interim remedy documented in

    EPA’s 1987 Record of Decision. OxyChem’s construction of the interim remedy began in April




                                                     -178-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 179 of 195 PageID: 14708




    2000 and was completed in December 2001.

           71.    In 2008, OxyChem, as the party responsible for the Diamond Alkali Plant, entered

    into another Administrative Order on Consent under which it agreed to implement a non-time

    critical removal of approximately 200,000 cubic yards of contaminated sediment from the Passaic

    River near the Diamond Alkali Plant. Phase I of this removal action (focused on removing and

    off-site disposal of approximately 40,000 cubic yards of contaminated sediment) was implemented

    between March 2012 and January 2013. OxyChem has not yet implemented Phase II of the

    required removal action.

                                The Lower Passaic River Study Area

           72.    In 1994, OxyChem, as the party responsible for the Diamond Alkali Plant, entered

    into an Administrative Order on Consent under which it agreed to study the lower six-mile stretch

    of the Passaic River. Based on the results of that investigation EPA determined that the 17-mile

    stretch of the Lower Passaic River had been impacted by Hazardous Substances, and the LPRSA

    was expanded to include the entire 17-mile tidal portion of the Passaic River from the Dundee

    Dam to the Newark Bay.

           73.    In the early 2000s, a group of parties (many of whom are defendants), including

    Defendant, formed the Cooperating Parties Group (“CPG”).

           74.    In 2004, OxyChem, as the party responsible for the Diamond Alkali Plant, along

    with the CPG, entered into settlement agreement with EPA (“2004 RI/FS Agreement”) under

    which the parties agreed to fund certain costs to perform the Remedial Investigation/Feasibility

    Study (“RI/FS”) of the LPRSA.

           75.    In May 2007, OxyChem, as the party responsible for the Diamond Alkali Plant,

    along with the CPG entered into an Administrative Settlement Agreement and Order on Consent




                                                   -179-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 180 of 195 PageID: 14709




    (“2007 RI/FS ASAOC”) under which the parties agreed to perform the RI/FS for the LPRSA.

           76.     Earlier in 2007, before executing the 2007 RI/FS ASAOC, members of the CPG

    entered into an Amended and Restated Organization Agreement (“AROA”) wherein, among other

    things, the parties agreed to an interim allocation of certain costs incurred by the CPG, including

    performance and funding obligations under the 2007 RI/FS ASAOC (“Interim Allocation

    Payments”). In the AROA, the parties also agreed to toll certain claims in accordance with a

    Standstill Agreement set forth in Exhibit 4 to the AROA (“2007 Standstill Agreement”). At that

    time, OxyChem was a member of the CPG and a party to the AROA.

           77.     OxyChem withdrew from the CPG in May 2012.

           78.     OxyChem has failed to make all its Interim Allocation Payments as required by the

    AROA.

           79.     To date, Defendant has incurred substantial response costs in connection with the

    2004 RI/FS Agreement and the 2007 RI/FS ASAOC, and continues to incur costs. Plaintiff has

    failed to pay its fair and agreed-upon share of RI/FS costs.

           80.     In September 2016, OxyChem and EPA entered into another Administrative

    Settlement Agreement and Order on Consent for Remedial Design for Operable Unit Two of the

    Diamond Alkali Superfund Site (CERCLA Docket No. 02-2016-2021) (the “2016 ASAOC”).

    Upon information and belief, OxyChem has not yet incurred any costs pursuant to the 2016

    ASAOC.

                                      The Newark Bay Study Area

          81.      In addition to the 80 and 120 Lister Avenue area and the LPRSA, EPA has also

    found 2,3,7,8-TCDD and other Hazardous Substances released from the Diamond Alkali Plant and

    adjacent disposal areas in the Newark Bay, including portions of the Hackensack River, the Arthur




                                                     -180-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 181 of 195 PageID: 14710




    Kill and Kill Van Kull, and has designated this area as part of the Diamond Alkali Superfund Site.

            82.    In February 2004, OxyChem, as the party responsible for the Diamond Alkali Plant,

    entered into an Administrative Order on Consent to perform the RI/FS for the Newark Bay Study

    Area.

                                      The RM 10.9 Removal Action

            83.    Sediment samples collected during the LPRSA RI/FS revealed elevated

    concentrations of 2,3,7,8-TCDD and other Hazardous Substances in an approximately five-acre

    mud flat and point bar located on the eastern side of the Passaic River, extending approximately

    2,380 feet from River Mile 10.65 to River Mile 11.1 (the “RM 10.9 Removal Area”).

            84.    Contaminated sediments containing 2,3,7,8-TCDD and other Hazardous

    Substances from the Diamond Alkali Plant and adjacent disposal areas have been transported to

    and deposited at the RM 10.9 Removal Area as the result of upstream tidal transport of sediments

    within the Lower Passaic River.

            85.    EPA determined that concentrations of 2,3,7,8-TCDD and other Hazardous

    Substances at RM 10.9 were among the highest concentrations found within the LPRSA and that

    a Removal Action (the “RM 10.9 Removal Action”) was necessary to protect public health,

    welfare, and the environment.

            86.    EPA sought to negotiate with the parties performing the LPRSA RI/FS to perform

    the RM 10.9 Removal Action.

            87.    In June 2012, Defendant entered into the RM 10.9 ASAOC.

            88.    To meet the objectives of the Removal Action, the parties to the RM 10.9 ASAOC

    have agreed to remove approximately two feet of sediment (with an estimated volume of

    approximately 16,000 cubic yards) from the RM 10.9 Removal Area and cap this area. Defendant




                                                   -181-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 182 of 195 PageID: 14711




    has incurred substantial response costs in connection with RM 10.9 ASAOC, and continues to

    incur costs.

           89.     Despite evidence that contaminated sediments from the Diamond Alkali Plant and

    adjacent disposal areas migrated upriver and were deposited in the RM 10.9 Removal Area, and

    the absence of other significant sources of 2,3,7,8-TCDD in the LPRSA, OxyChem refused to

    enter into the RM 10.9 ASAOC.

           90.     As a result of OxyChem’s refusal to voluntarily enter into the RM 10.9 ASAOC,

    on June 25, 2012, EPA issued a Unilateral Administrative Order to OxyChem requiring it to

    participate in the RM 10.9 Removal Action. Specifically, OxyChem was ordered to:

           conduct the removal activities necessary to implement the [Statement of Work] in
           participation and cooperation with the RM 10.9 Settling Parties and in accordance
           with CERCLA, the [National Contingency Plan], relevant guidance that EPA
           identifies to Respondent, and the Removal/Capping Work Plan/Basis of Design
           Report (“BODR”) and the Removal/Capping Final Design approved by EPA under
           the RM 10.9 Settlement Agreement, as they may be amended or modified by EPA.

    Underlying this Order was EPA’s determination that OxyChem “is a person that owned and/or

    operated the 80 Lister Avenue portion of the Site at the time of disposal of Hazardous Substances

    and that arranged for disposal of Hazardous Substances at the LPRSA, which is part of the Site.”

           91.     OxyChem has failed and refused to voluntarily conduct the RM 10.9 Removal

    Action. As a result, Defendant who is party to the RM 10.9 ASAOC has incurred and will continue

    to incur response costs to remove OxyChem’s 2,3,7,8-TCDD and other Hazardous Substances that

    have been released by OxyChem into the LPRSA and transported to the RM 10.9 Removal Area.

                                             COUNT I
                             (Contribution Under CERCLA Section 113)

           92.     Defendant realleges and incorporate by reference paragraphs 1 through 91 above.

           93.     Defendant is a “person” as that term is defined in 42 U.S.C. § 9601(21).




                                                   -182-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 183 of 195 PageID: 14712




           94.     OxyChem is a “person” as that term is defined in 42 U.S.C. § 9601(21).

           95.     The Diamond Alkali Superfund Site, which encompasses the LPRSA including the

    RM 10.9 Removal Area and the Diamond Alkali Plant and adjacent disposal areas (OU-1), is a

    “facility” as that term is defined in 42 U.S.C. § 9601(9).

           96.     Contaminants released from the Diamond Alkali Plant and adjacent disposal areas

    in the LPRSA, including, but not limited to, 2,3,7,8-TCDD, 2,4-D, 2,4,5-T, and DDT, are

    “Hazardous Substances” under 42 U.S.C. § 9601(14).

           97.     The presence of these Hazardous Substances at the Diamond Alkali Plant and

    adjacent disposal areas in the LPRSA, and the release and migration of these Hazardous

    Substances from the Diamond Alkali Plant and adjacent disposal areas into the LPRSA, including

    the RM 10.9 Removal Area, constitute a release or threatened release of Hazardous Substances as

    defined in 42 U.S.C. § 9601(22).

           98.     OxyChem was the “owner or operator” of the Diamond Alkali Plant, as that term

    is defined in 42 U.S.C. § 9601(20), at or during the time of the acts or omissions which resulted in

    the release of Hazardous Substances on, at, under or from the Diamond Alkali Plant and adjacent

    disposal areas, which migrated throughout the LPRSA, including the RM 10.9 Removal Area.

           99.     OxyChem arranged for disposal of Hazardous Substances into the LPRSA,

    including the RM 10.9 Removal Area.

           100.    OxyChem is a person liable pursuant to 42 U.S.C. § 9607(a)(2) and (a)(3).

           101.    Defendant is a party to the 2004 RI/FS Agreement, 2007 RI/FS ASAOC, and RM

    10.9 ASAOC.

           102.    Defendant has incurred costs and will continue to incur costs as a consequence of

    the release(s) or threatened release(s) of Hazardous Substances into the environment at and from




                                                     -183-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 184 of 195 PageID: 14713




    the Diamond Alkali Plant and adjacent disposal areas into the LPRSA, and in connection with the

    RM 10.9 Removal Action. These response costs are necessary and are consistent with the National

    Contingency Plan, 40 C.F.R. § 300.

           103.   To date, Defendant has incurred substantial response costs in connection with the

    LPRSA, and continues to incur costs in connection with the 2004 RI/FS Agreement and 2007

    RI/FS ASAOC. The Cooperating Parties Group, of which Defendant is a member, has collectively

    incurred well in excess of $100 million in connection with the 2004 RI/FS Agreement and 2007

    RI/FS ASAOC.

           104.   To date, Defendant has incurred substantial response costs in connection with the

    RM 10.9 Removal Action and continues to incur costs in connection with the RM 10.9 ASAOC.

    The parties to the RM 10.9 ASAOC have collectively incurred in excess of $20 million in

    connection with the RM 10.9 ASAOC, and, to the extent these claims have not been mutually

    released by Plaintiff and Defendant in the Mutual Contribution Release Agreement, demand for

    payment of this amount is hereby made on Plaintiff.

           105.   The Hazardous Substances released from the Diamond Alkali Plant are the drivers

    of the ecological and human health risks, the remedial and removal actions, and the cleanup and

    removal costs at the Diamond Alkali Superfund Site, including in the RM 10.9 Removal Area.

           106.   Although Hazardous Substances in the RM 10.9 Removal Area are traceable to

    releases from the Diamond Alkali Plant and adjacent disposal areas in the LPRSA, and although

    releases from the Diamond Alkali Plant are driving the risk and remedial action in the RM 10.9

    Removal Area, OxyChem has refused to sign the RM 10.9 Settlement Agreement or to contribute

    to the cost of performing the RM 10.9 Removal Action. OxyChem has also refused to comply

    with EPA’s June 2012 Unilateral Administrative Order directing it to perform the RM 10.9




                                                  -184-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 185 of 195 PageID: 14714




    Removal Action.

           107.    The costs incurred and to be incurred by Defendant to perform the RM 10.9

    Removal Action are a direct consequence of releases of Hazardous Substances from the Diamond

    Alkali Plant and adjacent disposal areas in the LPRSA.

           108.    Defendant has paid and will continue to pay more than its equitable share of

    response costs and is, to the extent these claims have not been mutually released by Plaintiff and

    Defendant in the Mutual Contribution Release Agreement, entitled to contribution from Plaintiff

    pursuant to 42 U.S.C. § 9613(f) for an equitable share up to 100 percent of the response costs

    incurred, or to be incurred, as a consequence of the release(s) or threatened release(s) of Hazardous

    Substances into the environment at and from the Diamond Alkali Plant and adjacent disposal areas

    in the LPRSA, including prejudgment interest.

           WHEREFORE, Defendant respectfully requests that the Court:

           1.      Declare that Plaintiff is liable under 42 U.S.C. § 9613(f) for Plaintiff’s share,

    determined by the Court using such equitable factors as it determines are appropriate, of response

    costs incurred and to be incurred by Defendant as a result of releases or threatened releases of

    hazardous substances at or from the Diamond Alkali Plant and adjacent disposal areas;

           2.      Award Defendant an amount determined by the Court, using such equitable factors

    as it determines are appropriate, to satisfy the obligation of Plaintiff for all necessary response

    costs incurred and to be incurred by Defendant as a result of releases or threatened releases at or

    from the Diamond Alkali Plant and adjacent disposal areas;

           3.      Award Defendant prejudgment interest, costs, and attorneys’ and expert fees as

    allowed by law; and

           4.      Grant such other and further relief as the Court determines is just, equitable, and




                                                     -185-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 186 of 195 PageID: 14715




    appropriate.

                                            COUNT II
                            (Cost Recovery Under CERCLA Section 107)

           109.    Defendant realleges and incorporates by reference paragraphs 1 through 108 above.

           110.    OxyChem is jointly and severally liable under CERCLA Section 107(a), 42 U.S.C. §

    9607(a) because it is a responsible party as defined by CERCLA § 107(a), 42 U.S.C. § 9607(a).

           111.    Each release or threatened release of hazardous substances at the Lister Avenue

    Site as described above, has caused and will continue to cause Defendants to incur necessary

    response costs consistent with the National Oil and Hazardous Substances Contingency Plan, 40

    C.F.R. § 300 et seq. (the “NCP”).

           112.    To date, Defendant has incurred substantial response costs in connection with the

    LPRSA, including response costs outside the scope of the 2004 RI/FS Agreement, 2007 RI/FS

    ASAOC, and RM 10.9 ASAOC, and will continue to incur costs.

           113.    Under CERCLA Section 107(a)(4)(B), 42 U.S.C. § 9607(a)(4)(B), to the extent

    these claims have not been mutually released by Plaintiff and Defendant in the Mutual

    Contribution Release Agreement, Defendant is entitled to cost recovery from OxyChem for

    necessary response costs incurred and to be incurred by Defendant consistent with the NCP in

    connection with the LPRSA.

           WHEREFORE, Defendant respectfully requests that the Court:

           1.      Declare that Plaintiff is jointly and severally liable under 42 U.S.C. § 9607(a)(4)(B)

    for response costs incurred and to be incurred by Defendant as a result of releases or threatened

    releases of hazardous substances at or from the Diamond Alkali Plant and adjacent disposal areas;

           2.      Award Defendant an amount determined by the Court to satisfy the obligation of

    Plaintiff for all necessary response costs incurred and to be incurred by Defendant in connection



                                                     -186-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 187 of 195 PageID: 14716




    with the LPRSA;

           3.      Award Defendant prejudgment interest, costs, and attorneys’ and expert fees as

    allowed by law; and

           4.      Grant such other and further relief as the Court determines is just, equitable, and

    appropriate.

                                             COUNT III
                                  (Declaratory Judgment - CERCLA)

           114.    Defendant realleges and incorporates by reference paragraphs 1 through 113 above.

           115.    An actual controversy exists, within the meaning of 28 U.S.C. § 2201 and CERCLA

    Section 113(g)(2), 42 U.S.C. § 9613(g)(2), between Defendant and OxyChem concerning their

    respective rights and responsibilities for the response costs incurred and to be incurred with respect

    to the RM 10.9 AOC.

           116.    The Diamond Alkali Superfund Site, which encompasses the LPRSA including the

    RM 10.9 Removal Area and the Diamond Alkali Plant, is a “facility” as that term is defined in 42

    U.S.C. § 9601(9).

           117.    Contaminants released from the Diamond Alkali Plant and adjacent disposal areas

    in the LPRSA, including, but not limited to, 2,3,7,8-TCDD, 2,4-D, 2,4,5-T, and DDT, are

    “Hazardous Substances” under 42 U.S.C. § 9601(14).

           118.    The presence of these Hazardous Substances at the Diamond Alkali Plant and

    adjacent disposal areas in the LPRSA, and the release and migration of these Hazardous

    Substances from the Diamond Alkali Plant and adjacent disposal areas into the LPRSA (including

    the RM 10.9 Removal Area) constitute a release or threatened release of Hazardous Substances as

    defined in 42 U.S.C. § 9601(22).

           119.    Hazardous Substances released from the Diamond Alkali Plant have migrated to



                                                     -187-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 188 of 195 PageID: 14717




    the LPRSA, including the RM 10.9 Removal Area.

           120.    OxyChem was the “owner or operator” of the Diamond Alkali Plant, as that term

    is defined in 42 U.S.C. § 9601(20), at or during the time of the acts or omissions which resulted in

    the release of Hazardous Substances on, at, or under the Diamond Alkali Plant and adjacent

    disposal areas, which migrated to the LPRSA, including the RM 10.9 Removal Area.

           121.    OxyChem arranged for disposal of Hazardous Substances in the LPRSA, including

    the RM 10.9 Removal Area.

           122.    OxyChem is a person liable pursuant to 42 U.S.C. § 9607(a)(2) and (a)(3).

           123.    Defendant has incurred and will continue to incur response costs as a direct

    consequence of the release(s) or threatened release(s) of Hazardous Substances into the

    environment at and from the Diamond Alkali Plant and adjacent disposal areas in the LPRSA

    Operable Unit, including but not limited to response costs incurred in connection with the RM 10.9

    Removal Action. These response costs are necessary and are consistent with the National

    Contingency Plan, 40 C.F.R. § 300.

           124.    Pursuant to 28 U.S.C. § 2201 and 42 U.S.C. § 9613(g)(2), Defendant is entitled to

    a declaratory judgment, which will be binding in any subsequent action or actions to recover

    further response costs, that OxyChem is a liable party under 42 U.S.C. § 9607(a)(2) and (a)(3) for

    releases from and to the Diamond Alkali Plant, the LPRSA (including the RM 10.9 Removal Area),

    and the Diamond Alkali Superfund Site, and that OxyChem is liable for any and all response costs

    that may be incurred in the future to implement the RM 10.9 Removal Action.

           WHEREFORE, Defendant respectfully requests that the Court:

           1.      Enter judgment under 42 U.S.C. § 9613 against OxyChem, finding that OxyChem

    is liable to Defendant for response costs incurred and to be incurred in connection with the release




                                                    -188-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 189 of 195 PageID: 14718




    of Hazardous Substances at or from the Diamond Alkali Plant and adjacent disposal areas within

    the LPRSA, to the LPRSA (including the RM 10.9 Removal Area), and the Diamond Alkali

    Superfund Site, or, in the alternative, for a 100 percent allocation by the Court (using such

    equitable factors as the Court determines are appropriate) to OxyChem of response costs incurred

    and to be incurred in connection with the release of Hazardous Substances at or from the Diamond

    Alkali Plant and adjacent disposal areas within the LPRSA, to the LPRSA (including the RM 10.9

    Removal Area), and the Diamond Alkali Superfund Site;

            2.    Enter judgment under 42 U.S.C. § 9607 against OxyChem, finding that OxyChem

    is jointly and severally liable under 42 U.S.C. § 9607(a)(4)(B) to Defendant for response costs

    that may be incurred in connection with the release of Hazardous Substances at or from the

    Diamond Alkali Plant and adjacent disposal areas within the LPRSA, to the LPRSA (including

    the RM 10.9 Removal Area), and the Diamond Alkali Superfund Site, or, in the alternative, for

    a 100 percent allocation by the Court (using such equitable factors as the Court determines are

    appropriate) to OxyChem of response costs that may be incurred in connection with the release

    of Hazardous Substances at or from the Diamond Alkali Plant and adjacent disposal areas within

    the LPRSA, to the LPRSA (including the RM 10.9 Removal Area), and the Diamond Alkali

    Superfund Site.

           3.     Enter a declaratory judgment that OxyChem is a liable party under 42 U.S.C. §

    9607(a)(2) and (a)(3) for releases from and to the Diamond Alkali Plant and adjacent disposal

    areas within the LPRSA (including the RM 10.9 Removal Area), and the Diamond Alkali

    Superfund Site, and that OxyChem is liable for any and all response costs that may be incurred in

    the future, including but not limited to those incurred in connection with implementation of the

    RM 10.9 Removal Action;




                                                   -189-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 190 of 195 PageID: 14719




            4.         Enter a declaratory judgment that OxyChem is liable for additional current and

    future work obligations;

            5.         Enter an order awarding Defendant prejudgment interest, reasonable costs, and

    attorneys’ fees; and

            6.         Grant such other and further relief as the Court deems just and proper.

                                                COUNT IV
                               (Declaratory Judgment – Corporate Successor)

            125.       Defendant realleges and incorporates by reference paragraphs 1 through 124 above.

            126.       An actual controversy exists, within the meaning of 28 U.S.C. § 2201 between

    Defendant and OxyChem concerning OxyChem’s corporate relationship to the entities that owned

    and operated the Diamond Alkali Plant from the mid-1940s through 1969 and the liabilities

    associated therewith.

            127.       Starting in the mid-1940s, Kolker Chemical Works, Inc. manufactured DDT and

    phenoxy herbicides at the Lister Plant.

            128.       In 1947, ownership of the real property underlying the Diamond Alkali Plant was

    transferred to Kolker Realty Company.

            129.       In 1950, Kolker Realty Company merged into Kolker Chemical Works, Inc.

            130.       In 1951, DSCC—then named Diamond Alkali Company—acquired the stock of

    Kolker Chemical Works, Inc. and in 1954, Diamond Alkali Company dissolved Kolker Chemical

    Works, Inc. (which had been renamed following the 1951 acquisition) and assumed all its assets

    and liabilities.

            131.       From 1951 to 1967, Diamond Alkali Company manufactured pesticides and

    herbicides at the Diamond Alkali Plant. Diamond Alkali Company changed its name to Diamond

    Shamrock Corporation in 1967 and continued to manufacture pesticides and herbicides at the



                                                        -190-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 191 of 195 PageID: 14720




    Diamond Alkali Plant under the name Diamond Shamrock Corporation until 1969 when the plant

    was shut down.

            132.   In July 1983, Diamond Shamrock Corporation formed a wholly owned subsidiary

    named New Diamond Corporation.

            133.   Diamond Shamrock Corporation then executed a reverse merger whereby New

    Diamond Corporation became the parent of Diamond Shamrock Corporation.

            134.   After the reverse merger, Diamond Shamrock Corporation changed its name to

    Diamond Chemicals Company. Then in October 1983, Diamond Chemicals Company changed

    its name to Diamond Shamrock Chemicals Company.

            135.   Also after the reverse merger, New Diamond Corporation changed its name to

    Diamond Shamrock Corporation—the second entity to have that name (Diamond Shamrock

    Chemicals Company had been called Diamond Shamrock Corporation from 1967 to 1983).

            136.   In 1986, the new Diamond Shamrock Corporation sold the stock of Diamond

    Shamrock Chemicals Company to Oxy-Diamond Alkali Corporation, a wholly owned subsidiary

    of Occidental Petroleum Corporation.

            137.   Diamond Shamrock Chemical Company then changed its named to Occidental

    Electrochemicals Corporation.

            138.   In November 1987, Occidental Electrochemicals Corporation and its parent, Oxy-

    Diamond Alkali Corporation merged into OxyChem.

            139.   As the successor-by-merger to Diamond Shamrock Chemical Company,

    OxyChem, thereby assumed Diamond Shamrock Chemical Company’s liabilities, which included

    the liabilities associated with ownership and operation of the Diamond Alkali Plant from 1947 to

    1969.




                                                   -191-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 192 of 195 PageID: 14721




             140.   In 2011, the New Jersey Superior Court in the matter of New Jersey Dep’t Envtl.

    Prot. v Occidental Chem. Corp., Civil Action No. L-9868-05, entered summary judgment in favor

    of the New Jersey Department of Environmental Protection and the Administrator of the New

    Jersey Spill Compensation Fund on their assertion that OxyChem is Diamond Shamrock Chemical

    Company’s direct successor by merger and liable for all cleanup and removal costs associated with

    Diamond Shamrock Chemical Company’s discharges.

             141.   By operation of statutory merger principles and the general common law principles

    used to determine successor liability under CERCLA corporate law principles and collateral

    estoppel, OxyChem is the corporate successor to the entities that owned and operated the Diamond

    Alkali Plant from the mid-1940s through 1969 and is responsible for those entities’ conduct and

    liabilities.

             142.   The doctrine of issue preclusion/collateral estoppel precludes OxyChem from

    challenging that it is the corporate successor to the entities that owned and operated the Diamond

    Alkali Plant from the mid-1940s through 1969 and to those entities’ liabilities.

             WHEREFORE, Defendant respectfully requests that the Court:

             1.     Enter a declaratory judgment that OxyChem is the corporate successor to the

    entities that owned and operated the Diamond Alkali Plant from the mid-1940s through 1969 and

    is responsible for those entities’ conduct and liabilities;

             2.     Enter an order awarding Defendant prejudgment interest, reasonable costs, and

    attorneys’ fees; and

             3.     Grant such other and further relief as the Court deems just and proper.

                                                 COUNT V
                                            (Breach of Contract)

             143.   Defendant realleges and incorporates by reference paragraph 1 through 142



                                                       -192-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 193 of 195 PageID: 14722




    above.

             144.   The AROA constituted a contract between Defendant and OxyChem.

             145.   OxyChem has breached the express terms of the AROA by failing to make the

    necessary payments thereunder.

             146.   As a direct and proximate result of OxyChem’s breach of the AROA, Defendant

    has been damaged.

             WHEREFORE, Defendant respectfully requests that the Court:

             1.     Award Defendant all recoverable compensatory and other damages;

             2.     Rescind the AROA and 2007 Standstill Agreement as between OxyChem and

    Defendant;

             3.     Award Defendant prejudgment interest, costs, and attorneys’ and expert fees as

    allowed by law; and

             4.     Grant such other and further relief as the Court determines is just, equitable, and

    appropriate.

                                           CROSS-CLAIMS

             Defendant hereby denies any and all cross-claims filed or to be filed in this matter and

    reserves the right to assert cross-claims.




                                                     -193-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 194 of 195 PageID: 14723




     Dated: August 14, 2019                Respectfully submitted,


                                            By: /s/ Jaclyn Palmerson
                                            Jaclyn Palmerson (NJ Bar No. 209452016)
                                            Matthew Robson (pro hac vice)
                                            QUINN EMANUEL URQUHART &
                                            SULLIVAN LLP
                                            51 Madison Avenue, 22nd Floor
                                            New York, NY 10010
                                            Phone: (212) 849-7000
                                            Fax: (212) 849-7100
                                            matthewrobson@quinnemanuel.com
                                            jaclynpalmerson@quinnemanuel.com

                                            Stephen Swedlow (pro hac vice)
                                            QUINN EMANUEL URQUHART &
                                            SULLIVAN LLP
                                            191 N. Wacker Drive, Suite 2700
                                            Chicago, IL 60606
                                            Phone: (312) 705-7400
                                            Fax: (312) 705-7401
                                            stephenswedlow@quinnemanuel.com




                                         -194-
Case 2:18-cv-11273-MCA-JAD Document 727 Filed 08/14/19 Page 195 of 195 PageID: 14724




                                    CERTIFICATE OF SERVICE

           I hereby certify that on August 14, 2019, the foregoing document, Croda, Inc.’s Answer

    and Defenses to Complaint and Counterclaims was served upon all counsel of record via the

    CM/ECF Electronic filing system of the United States District Court for the District of New Jersey.


                                                         By: /s/ Jaclyn Palmerson
                                                         Jaclyn Palmerson (NJ Bar No. 209452016)

                                                         QUINN EMANUEL URQUHART &
                                                         SULLIVAN LLP
                                                         51 Madison Avenue, 22nd Floor
                                                         New York, NY 10010
                                                         Phone: (212) 849-7000
                                                         Fax: (212) 849-7100
                                                         jaclynpalmerson@quinnemanuel.com




                                                    -195-
